Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 1 of 165 PageID #:46




               Exhibit D:
          Department of Justice
          Investigation Report
Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 2 of 165 PageID #:47




                Investigation of the
             Chicago Police Department




            United States Department of Justice
                   Civil Rights Division
                            and
             United States Attorney’s Office
                Northern District of Illinois

                           January 13, 2017
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 3 of 165 PageID #:48




                                                    TABLE OF CONTENTS

EXECUTIVE SUMMARY ........................................................................................................ 1
I.     BACKGROUND................................................................................................................ 16
    A. Chicago, Illinois ............................................................................................................. 16
    B. Chicago Police Department ............................................................................................ 17
    C. Chicago’s Accountability Systems ................................................................................. 18
    D. Historical Background of Reform in Chicago ................................................................ 18
    E. Federal Involvement in Chicago .................................................................................... 20
    F. Investigation of the Chicago Police Department ............................................................ 21
II. CPD ENGAGES IN A PATTERN OR PRACTICE OF UNCONSTITUTIONAL
    USE OF FORCE................................................................................................................ 22
     A. CPD Uses Deadly Force in Violation of the Fourth Amendment and Department
        Policy .............................................................................................................................. 25
     B. CPD Uses Less-Lethal Force in Violation of the Fourth Amendment and
        Department Policy .......................................................................................................... 32
     C. Video Evidence Suggests a Broader Pattern or Practice of Unconstitutional Use of
        Force ............................................................................................................................... 36
     D. CPD Does Not Effectively Use Crisis Intervention Techniques to Reduce the Need
        for Force ......................................................................................................................... 37
     E. CPD’s Failure to Accurately Document and Meaningfully Review Officers’ Use of
        Force Perpetuates a Pattern of Unreasonable Force ....................................................... 41
     F. CPD’s New De-escalation Training and Proposed Policy Revisions Should be
        Expanded and Sustained ................................................................................................. 45
III. CHICAGO’S DEFICIENT ACCOUNTABILITY SYSTEMS CONTRIBUTE TO
     CPD’S PATTERN OR PRACTICE OF UNCONSTITUTIONAL CONDUCT ......... 46
       A. Chicago’s Systems for Investigating Police Conduct .................................................... 48
       B. The City Has Put in Place Policies and Practices that Impede the Investigation of
          Officer Misconduct ......................................................................................................... 50
       C. Investigations That CPD Does Conduct Are Neither Complete Nor Fair...................... 56
       D. Insufficient Staffing Contributes to IPRA’s Investigative Deficiencies ........................ 71
       E. Investigations Lack Timely Resolutions, Undermining the Quality of Investigations
          and Credibility of the Process......................................................................................... 72
       F. CPD and the City Do Not Take Sufficient Steps to Prevent Officers from
          Deliberately Concealing Misconduct ............................................................................. 74
       G. The City’s Discipline System Lacks Integrity and Does Not Effectively Deter
          Misconduct ..................................................................................................................... 80
       H. Chicago’s Police Board .................................................................................................. 84

                                                                            i
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 4 of 165 PageID #:49




    I. The City’s Police Accountability Ordinance and Similar Efforts to Correct the
       Problems Our Investigation Identified ........................................................................... 92
IV. CPD DOES NOT PROVIDE OFFICERS WITH SUFFICIENT DIRECTION,
    SUPERVISION, OR SUPPORT TO ENSURE LAWFUL AND EFFECTIVE
    POLICING ......................................................................................................................... 93
   A. Training .......................................................................................................................... 93
   B. Supervision ................................................................................................................... 105
   C. Officer Wellness and Safety ......................................................................................... 118
   D. Data Collection and Transparency ............................................................................... 124
   E. Promotions .................................................................................................................... 129
V. CPD MUST BETTER SUPPORT AND INCENTIVIZE POLICING THAT IS
   LAWFUL AND RESTORES TRUST AMONG CHICAGO’S MARGINALIZED
   COMMUNITIES ............................................................................................................. 134
    A. CPD’s Move to Restore True Community Policing Will Be Difficult But Is
       Promising ...................................................................................................................... 136
    B. CPD Must Change Practices to Restore Trust and Ensure Lawful Policing ................ 139
    C. A Trust-Building, Community-Focused Approach to Policing Will Better Promote
       Lawful Policing and Public Safety ............................................................................... 150
VI. RECOMMENDATIONS ................................................................................................ 150
      A. Use of Force ................................................................................................................. 151
      B. Accountability .............................................................................................................. 154
      C. Training ........................................................................................................................ 156
      D. Supervision ................................................................................................................... 156
      E. Officer Wellness and Safety ......................................................................................... 157
      F. Data Collection and Transparency ............................................................................... 158
      G. Promotions .................................................................................................................... 159
      H. Community Policing..................................................................................................... 160




                                                                          ii
   Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 5 of 165 PageID #:50




                                  EXECUTIVE SUMMARY

        On December 7, 2015, the United States Department of Justice (DOJ), Civil Rights
Division, Special Litigation Section, and the United States Attorney’s Office for the Northern
District of Illinois, jointly initiated an investigation of the City of Chicago’s Police Department
(CPD) and the Independent Police Review Authority (IPRA). This investigation was undertaken
to determine whether the Chicago Police Department is engaging in a pattern or practice of
unlawful conduct and, if so, what systemic deficiencies or practices within CPD, IPRA, and the
City might be facilitating or causing this pattern or practice.

        Our investigation assessed CPD’s use of force, including deadly force, and addressed
CPD policies, training, reporting, investigation, and review related to officer use of force. The
investigation further addressed CPD’s and IPRA’s systems of accountability both as they relate
to officer use of force and officer misconduct, including the intake, investigation, and review of
allegations of officer misconduct, and the imposition of discipline or other corrective action. We
also investigated racial, ethnic, or other disparities in CPD’s force and accountability practices,
and assessed how those disparities inform the breakdown in community trust.

        We opened this investigation pursuant to the Violent Crime Control and Law
Enforcement Act of 1994, 42 U.S.C. § 14141 (Section 14141), Title VI of the Civil Rights Act of
1964, 42 U.S.C. § 2000d (Title VI), and the Omnibus Crime Control and Safe Streets Act of
1968, 42 U.S.C. 3789d (Safe Streets Act). Section 14141 prohibits law enforcement agencies
from engaging in a pattern or practice of conduct that violates the Constitution or laws of the
United States. Title VI and its implementing regulations and the Safe Streets Act prohibit law
enforcement practices that have a disparate impact based on protected status, such as race or
ethnicity, unless these practices are necessary to achieve legitimate, non-discriminatory
objectives.

        This investigation was initiated as Chicago grappled with the aftermath of the release of a
video showing a white police officer fatally shooting black teenager Laquan McDonald. This
aftermath included protests, murder charges for the involved officer, and the resignation of
Chicago’s police superintendent. The McDonald incident was widely viewed as a tipping
point—igniting longstanding concerns about CPD officers’ use of force, and the City’s systems
for detecting and correcting the unlawful use of force.

        Over the year-plus since release of that video, and while we have been conducting this
investigation, Chicago experienced a surge in shootings and homicides. The reasons for this
spike are broadly debated and inarguably complex. But on two points there is little debate. First,
for decades, certain neighborhoods on Chicago’s South and West Sides have been
disproportionately ravaged by gun violence. Those same neighborhoods have borne the brunt of
the recent surge of violence. And second, for Chicago to find solutions—short- and long-term—
for making those neighborhoods safe, it is imperative that the City rebuild trust between CPD
and the people it serves, particularly in these communities. The City and CPD acknowledge that
this trust has been broken, despite the diligent efforts and brave actions of countless CPD
officers. It has been broken by systems that have allowed CPD officers who violate the law to
escape accountability. This breach in trust has in turn eroded CPD’s ability to effectively


                                                 1
   Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 6 of 165 PageID #:51




prevent crime; in other words, trust and effectiveness in combating violent crime are inextricably
intertwined.

       The aim of this investigation was to conduct a thorough, independent, and fair assessment
of CPD’s and IPRA’s practices. To accomplish this goal, we relied on several sources of
information.

        First, we reviewed thousands of pages of documents provided to us by CPD, IPRA, and
the City, including policies, procedures, training plans, Department orders and memos, internal
and external reports, and more. We also obtained access to the City’s entire misconduct
complaint database and data from all reports filled out following officers’ use of force. From
there, we reviewed a randomized, representative sample of force reports and investigative files
for incidents that occurred between January 2011 and April 2016, as well as additional incident
reports and investigations. Overall, we reviewed over 170 officer-involved shooting
investigations, and documents related to over 425 incidents of less-lethal force.

        We also spent extensive time in Chicago—over 300 person-days—meeting with
community members and City officials, and interviewing current and former CPD officers and
IPRA investigators. In addition to speaking with the Superintendent and other CPD leadership,
we met with the command staff of several specialized units, divisions, and departments. We
toured CPD’s training facilities and observed training programs. We also visited each of
Chicago’s 22 police districts, where we addressed roll call, spoke with command staff and
officers, and conducted over 60 ride-alongs with officers. We met several times with Chicago’s
officer union, Lodge No. 7 of the Fraternal Order of Police, as well as the sergeants’,
lieutenants’, and captains’ unions. All told, we heard from over 340 individual CPD members,
and 23 members of IPRA’s staff.

        Our findings were also significantly informed by our conversations with members of the
Chicago community. We met with over ninety community organizations, including non-profits,
advocacy and legal organizations, and faith-based groups focused on a wide range of issues. We
participated in several community forums in different neighborhoods throughout Chicago where
we heard directly from the family members of individuals who were killed by CPD officers and
others who shared their insights and experiences. We also met with several local researchers,
academics, and lawyers who have studied CPD extensively for decades. Most importantly,
however, we heard directly from individuals who live and work throughout the City about their
interactions with CPD officers. Overall, we talked to approximately a thousand community
members. We received nearly 600 phone calls, emails, and letters from individuals who were
eager to provide their experiences and insights.

        In addition to attorneys, paralegals, outreach specialists, and data analysts from the Civil
Rights Division of the United States Department of Justice and the United States Attorney’s
Office for the Northern District of Illinois, 11 independent subject-matter experts assisted with
this investigation. Most of these experts are current or former law enforcement officials from
police departments across the country. Accordingly, these experts have decades of expertise in
areas such as the use of force, accountability, training, supervision, community policing, officer-
involved domestic violence and sexual misconduct, officer wellness, and more. These experts


                                                 2
   Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 7 of 165 PageID #:52




accompanied us on-site, reviewed documents and investigative files, and provided invaluable
insights that informed both the course of this investigation and its conclusions.

        During the year it took us to complete this investigation, the City of Chicago took action
of its own. Following the release of dashboard-camera video capturing the death of Laquan
McDonald, Mayor Rahm Emanuel established the Police Accountability Task Force (PATF).
The Mayor charged the PATF with assessing the Police Department and making
recommendations for change in five areas: community relations; oversight and accountability;
de-escalation; early intervention and personnel concerns; and video release protocols. In April
2016, the PATF issued a report with over a hundred recommendations for improving
transparency and accountability. In December of 2016, the City issued a progress report
outlining the steps it has taken since April to meet the recommendations made by the PATF.

        Perhaps most significantly, the City passed an ordinance creating the Civilian Office of
Police Accountability (COPA), which is scheduled to replace IPRA in 2017. The ordinance also
establishes a Deputy Inspector General for Public Safety, who is charged with auditing the entire
police accountability system and identifying patterns that violate residents’ constitutional rights.
In June of 2016, the City issued a new “transparency policy” mandating the release of videos and
other materials related to certain officer misconduct investigations. CPD also pledged to
establish an anonymous hotline for CPD members to report misconduct; began an ambitious
process to develop an early intervention system; and developed a draft disciplinary matrix to
guide CPD in assigning appropriate discipline for various misconduct violations.

        The City embarked on other initiatives during our investigation that are intended to
improve policing in Chicago. In early 2016, the City began a pilot program for body-worn
cameras, and reported recently that the expansion of the program will be accelerated so that all
officers will be wearing these cameras by the end of 2017. In the last few months, CPD began
an important force mitigation/de-escalation training course for officers, and revised several
policies related to use of force. The City also committed to providing additional training on how
officers and emergency dispatchers respond to individuals in mental health crisis, and to
improving CPD’s training more broadly. As part of its efforts to engage community members
and improve police-community relations, the City established a Community Policing Advisory
Panel that will help develop a new strategic plan for community policing. The City is also
undertaking recruitment efforts aimed at increasing CPD’s diversity, and recently retained a
consultant to complete a staffing analysis to inform deployment decisions Department-wide.

       Many of these planned or implemented reforms are discussed in detail in this Report,
alongside our assessment of their impact on the problems our investigation found, and whether
CPD and the City need to go further.

        As noted, while our investigation was underway and the City moved forward with some
reforms, Chicago experienced an unprecedented surge in shootings and homicides. In 2016,
there were 762 homicides, nearly 300 more than the previous year and, according to the draft of
a new study from the University of Chicago Crime Lab, the largest single-year homicide increase
of the last 25 years among the five most populous United States cities. Overall, there were 3,550
shootings, with 4,331 shooting victims, in Chicago in 2016, approximately 1,100 more than in
2015. While shootings and homicides occurred in all parts of the City, they were largely

                                                 3
   Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 8 of 165 PageID #:53




concentrated in Chicago’s South Side and West Side neighborhoods. Homicide clearance rates,
the rate at which police identify the suspected killer, continued their years-long slide, with CPD
clearing only 29% of all homicides, less than half the national clearance rate.

       During our investigation, DOJ has enhanced its assistance with CPD’s reform and
violence-reduction efforts. DOJ has allocated additional funding to CPD to support its efforts,
provided technical assistance, and continued and expanded its cooperation through DOJ’s
Violence Reduction Network (VRN), an innovative approach to support and enhance local
violence reduction efforts. Since December 2014, CPD and DOJ, through the United States
Attorney’s Office in Chicago, have hosted nine Community Trust Roundtables across Chicago’s
most violence-plagued neighborhoods. These recent efforts build on the foundation of DOJ’s
longstanding collaborative initiatives with CPD.

        It has never been more important to rebuild trust for the police within Chicago’s
neighborhoods most challenged by violence, poverty, and unemployment. As discussed below
and throughout our Report, Chicago must undergo broad, fundamental reform to restore this
trust. This will be difficult, but will benefit both the public and CPD’s own officers. The
increased trust these reforms will build is necessary to solve and prevent violent crime. And the
conduct and practices that restore trust will also carry out an equally important public service:
demonstrating to communities racked with violence that their police force cares about them and
has not abandoned them, regardless of where they live or the color of their skin. That confidence
is broken in many neighborhoods in Chicago.

        At the same time, many CPD officers feel abandoned by the public and often by their
own Department. We found profoundly low morale nearly every place we went within CPD.
Officers generally feel that they are insufficiently trained and supported to do their work
effectively. Our investigation indicates that both CPD’s lawfulness and effectiveness can be
vastly improved if the City and CPD make the changes necessary to consistently incentivize and
reward effective, ethical, and active policing. While it will take time and concerted focus to
implement all of the necessary changes, a strong sign of a genuine and unalterable commitment
to such change could increase officer morale more quickly, especially among the countless good
officers within CPD who police diligently every day, and who disapprove of some officer
conduct they see—and many of whom quietly told us how eager they are for the kind of change
that can come only from an investigation like the one we have just completed. It is within this
current climate, and with these challenges in mind, that we conducted our investigation and make
the following findings.

                                              Force

        We reviewed CPD’s force practices mindful that officers routinely place themselves in
harm’s way in order to uphold their commitment to serve and protect the people of the City of
Chicago, and that officers regularly encounter individuals who may be armed and determined to
avoid arrest. We likewise recognize that officers have not only a right, but an obligation, to
protect themselves and others from threats of harm, including deadly harm, which may arise in
an instant.




                                                 4
   Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 9 of 165 PageID #:54




        But even within this context, we, in consultation with several active law enforcement
experts, found that CPD officers engage in a pattern or practice of using force, including deadly
force, that is unreasonable. We found further that CPD officers’ force practices unnecessarily
endanger themselves and others and result in unnecessary and avoidable shootings and other uses
of force.

         As discussed throughout this Report, this pattern is largely attributable to systemic
deficiencies within CPD and the City. CPD has not provided officers with adequate guidance to
understand how and when they may use force, or how to safely and effectively control and
resolve encounters to reduce the need to use force. CPD also has failed to hold officers
accountable when they use force contrary to CPD policy or otherwise commit misconduct. This
failure to hold officers accountable results in some officers remaining with the Department when
they should have been relieved of duty. These officers often continue their misconduct
including, at times, again using unreasonable deadly force. More broadly, these failures result in
officers not having the skills or tools necessary to use force wisely and lawfully, and they send a
dangerous message to officers and the public that unreasonable force by CPD officers will be
tolerated. We found further that CPD’s failure to meaningfully and routinely review or
investigate officer use of force is a significant factor in perpetuating the practices that result in
the pattern of unlawful conduct we found. Each of these causal factors is discussed further in
this Summary and the accompanying Report.

        Our finding that CPD engages in a pattern or practice of force in violation of the
Constitution is based on a comprehensive investigation of CPD’s force practices and a close
analysis of hundreds of individual force incidents. We reviewed CPD’s policies related to the
use, reporting, and investigation of force, including older versions of polices that were effective
during our review period, and CPD’s proposed revised policies. We spoke with officers at all
ranks, including the Superintendent and the Chief and Deputy Chief of the Bureau of Patrol, to
understand how officers are trained to use force, their view of when force is appropriate, and
how the policies are interpreted in practice throughout CPD. We also did an in-depth review of
officer reports of force, civilian complaints of force, and CPD’s and IPRA’s review of force, and
investigations of allegations of excessive force. We reviewed all documents we were provided
related to over 425 incidents of less-lethal force, including representative samples of officers’
own reports of force, and of investigations of civilian complaints about officer force between
January 2011 and April 2016. We also reviewed over 170 files related to officer-involved
shootings.

        The pattern of unlawful force we found resulted from a collection of poor police practices
that our investigation indicated are used routinely within CPD. We found that officers engage in
tactically unsound and unnecessary foot pursuits, and that these foot pursuits too often end with
officers unreasonably shooting someone—including unarmed individuals. We found that
officers shoot at vehicles without justification and in contradiction to CPD policy. We found
further that officers exhibit poor discipline when discharging their weapons and engage in tactics
that endanger themselves and public safety, including failing to await backup when they safely
could and should; using unsound tactics in approaching vehicles; and using their own vehicles in
a manner that is dangerous. These are issues that can and must be better addressed through
training, accountability and ultimately cultural change.


                                                  5
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 10 of 165 PageID #:55




        Among the most egregious uses of deadly force we reviewed were incidents in which
CPD officers shot at suspects who presented no immediate threat. CPD’s use of less-lethal force
also contributes to the pattern of unlawful conduct we found. We reviewed instances of CPD
using less-lethal force, often Tasers, including in drive-stun mode, against people who posed no
threat, and using unreasonable retaliatory force and unreasonable force against children. We
found also that CPD officers use force against people in mental health crisis where force might
have been avoided. These issues are further discussed, along with specific examples, in the
Force Section of this Report.

         CPD does not investigate or review these force incidents to determine whether its
responses to these events were appropriate or lawful, or whether force could have been avoided.
The City is currently taking steps to improve its response to persons in mental health or
behavioral crisis, in part in response to the tragic shootings deaths of Quintonio LeGrier and
Bettie Jones. While we applaud the steps the City has taken, as discussed in our Report, there
are important additional steps the City needs to take. The City must do more to ensure that
effective, well-trained “crisis intervention” officers respond to these events, and that mental-
health or similar crises are analyzed to determine whether changes to the program or CPD’s
crisis response are warranted.

        We found many circumstances in which officers’ accounts of force incidents were later
discredited, in whole or part, by video evidence. Given the numerous use-of-force incidents
without video evidence, discussed further in Section II.C. of this Report, the pattern of
unreasonable force is likely even more widespread than we were able to discern through our
investigation.

        In light of these incidents and many more like them, we support the City’s decision to
accelerate its plan to ensure that all CPD officers have body cameras so that all officers have
them by the end of this year. While we urge the City to go forward with this plan, we hope the
City will also heed the concerns set out later in our Report that it work with police unions and
community groups on policies and protocols for body-camera usage, and that it develop the
supervisory and accountability supports necessary to ensure that body cameras are effective, both
at preventing misconduct and exonerating officers where they are wrongfully accused.

         Our review further determined that CPD and IPRA do not adequately respond to
incidents in which officers used unreasonable or unnecessary force—including force that
resulted in a person’s death and the officer’s stated justification was at odds with the physical
evidence. Although IPRA’s deficiencies—discussed in the Accountability Section of our
Report—have played a central role in allowing patterns of unconstitutional force to persist, IPRA
cannot eliminate the pattern of misconduct we found unless CPD’s force reporting and
investigations change fundamentally as well. As an initial matter, formal and functional gaps in
IPRA’s jurisdiction mean that many incidents are inadequately investigated or not investigated at
all. Where IPRA does act on its jurisdiction, we found that IPRA’s ability to fairly investigate
force pursuant to its mandate is compromised by deficiencies in how CPD reports force and
gathers related evidence immediately after a force incident.

        CPD policy requires officers to report force but, in practice, officers are not required to
provide detail about the force they used that is sufficient for an adequate review, and most officer

                                                 6
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 11 of 165 PageID #:56




force is not reviewed or investigated. Although shootings where a person is struck are
investigated, as discussed in the Accountability Section, those investigations are inadequate. As
a result of so few force incidents being even nominally investigated, and the low quality of the
force investigations that do occur, there is no meaningful, systemic accountability for officers
who use force in violation of the law or CPD policy. Nor is there any opportunity for
meaningful assessment of whether policies, training, or equipment should be modified to
improve force outcomes in the future for officers or civilians. The failure to review and
investigate officer use of force has helped create a culture in which officers expect to use force
and not be questioned about the need for or propriety of that use. In this way, CPD’s failure to
adequately review officer use of force on a regular basis has combined with CPD’s failure to
properly train and supervise officers to perpetuate a pattern of unlawful use of force within CPD.

        The City has acknowledged and begun to correct a number of deficiencies related to how
officers use and are held accountable for force. In March 2016, CPD began a review of its force
policies in an effort to provide clearer direction to officers on the appropriate use of force. CPD
released the draft force policies in October 2016 for public comment. The proposed revisions
address core force principles such as the sanctity of life; ethical behavior; objective and
proportional use of force; use of deadly force; de-escalation; and force mitigation. CPD is
reviewing the public feedback and, at the time of this drafting, “will in the very near future
incorporate suggestions and improvements to prepare final versions of the policies.” CPD also
has begun providing all officers with force-mitigation training designed to better equip officers
to de-escalate conflicts safely; recognize the signs of mental illness, trauma and crisis situations;
and respond quickly and appropriately when force is necessary.

        These steps are meaningful and important. But to fulfill their promise, this new approach
to CPD use of force must be supported by leadership and enforced by supervisors. Moreover,
they must be accompanied by changes to how force is reported and reviewed, not only so that
officers can be held accountable when they misuse force, but so that CPD can learn from force
incidents and make the policy, training, and equipment changes necessary to make officers and
the public safer and more secure.

                                          Accountability

        Police accountability systems are vital to lawful policing. In combination with effective
supervision, a robust accountability system helps identify, correct and ultimately prevent
unreasonable and unnecessary uses of force. We also investigated the City’s police
accountability systems and their effectiveness in identifying police misconduct and holding
officers responsible.

        The City received over 30,000 complaints of police misconduct during the five years
preceding our investigation, but fewer than 2% were sustained, resulting in no discipline in 98%
of these complaints. This is a low sustained rate. In evaluating the City’s accountability
structures, we looked beneath these and other disconcerting statistics and attempted to diagnose
the cause of the low sustained rates by examining the systems in place, the resources, and
leadership involved with the City’s accountability bodies, including CPD’s Bureau of Internal
Affairs (BIA), IPRA, and the Chicago Police Board. We reviewed their policies and practices,
interviewed many current and former supervisors, investigators, and other members involved,

                                                  7
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 12 of 165 PageID #:57




and we reviewed hundreds of force and misconduct investigative files from an accountability
standpoint. We discovered numerous entrenched, systemic policies and practices that undermine
police accountability, as described below. We also took into account that the City has taken
many steps during our investigation to address many of these accountability deficiencies,
including creating COPA, which will replace IPRA as the independent agency responsible for
investigating serious police misconduct. Although we commend the City for these and other
recent reforms, they do not sufficiently address many of problems we discovered in the City’s
deeply flawed investigative system.

        The City does not investigate the majority of cases it is required by law to investigate.
Most of those cases are uninvestigated because they lack a supporting affidavit from the
complaining party, but the City also fails to investigate anonymous and older misconduct
complaints as well as those alleging lower level force and non-racial verbal abuse. Finally, and
also contrary to legal mandates, IPRA does not investigate most Taser discharges and officer-
involved shootings where no one is hit. Some of these investigations are ignored based on
procedural hurdles in City agreements with its unions, but some are unilateral decisions by the
accountability agencies to reduce caseloads and manage resources. And many misconduct
complaints that avoid these investigative barriers are still not fully investigated because they are
resolved through a defective mediation process, which is actually a plea bargain system used to
dispose of serious misconduct claims in exchange for modest discipline. Regardless of the
reasons, this failure to fully investigate almost half of all police misconduct cases seriously
undermines accountability. These are all lost opportunities to identify misconduct, training
deficiencies, and problematic trends, and to hold officers and CPD accountable when misconduct
occurs. In order to address these ignored cases, the City must modify its own policies, and work
with the unions to address certain CBA provisions, and in the meantime, it must aggressively
investigate all complaints to the extent authorized under these contracts.

        Those cases that are investigated suffer from serious investigative flaws that obstruct
objective fact finding. Civilian and officer witnesses, and even the accused officers, are
frequently not interviewed during an investigation. The potential for inappropriate coordination
of testimony, risk of collusion, and witness coaching during interviews is built into the system,
occurs routinely, and is not considered by investigators in evaluating the case. The questioning
of officers is often cursory and aimed at eliciting favorable statements justifying the officer’s
actions rather than seeking truth. Questioning is often marked by a failure to challenge
inconsistencies and illogical officer explanations, as well as leading questions favorable to the
officer. Investigators routinely fail to review and incorporate probative evidence from parallel
civil and criminal proceedings based on the same police incident. And consistent with these
biased investigative techniques, the investigator’s summary reports are often drafted in a manner
favorable to the officer by omitting conflicts in testimony or with physical evidence that
undermine the officer’s justification or by exaggerating evidence favorable to the officer, all of
which frustrates a reviewer’s ability to evaluate for investigative quality and thoroughness.

       Investigative fact-finding into police misconduct and attempts to hold officers
accountable are also frustrated by police officers’ code of silence. The City, police officers, and
leadership within CPD and its police officer union acknowledge that a code of silence among
Chicago police officers exists, extending to lying and affirmative efforts to conceal evidence.
Officers who may be inclined to cover up misconduct will be deterred from doing so if they

                                                 8
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 13 of 165 PageID #:58




understand that honesty is the most crucial component of their job and that the Department will
aggressively seek to identify dishonest officers and appropriately discipline them. However, our
investigation found that IPRA and BIA treat such efforts to hide evidence as ancillary and
unexceptional misconduct, and often do not investigate it, causing officers to believe there is not
much to lose if they lie to cover up misconduct. Investigators employ a higher standard to
sustain claims against officers for making false statements under what is known as a Rule 14
charge and they rarely expand their investigations to charge accused and witness officers with
lying to cover up misconduct. Nor, until recently, has the City focused much attention on
officers’ efforts to conceal by mishandling video and audio equipment or by retaliating against
civilians who witness misconduct. The City’s failure to prioritize Rule 14 investigations must
change. When it is aware of information that an officer lied or otherwise covered up misconduct,
the City must actively and aggressively investigate and consistently seek to discipline officers
who do so.

         We found that inadequate staffing contributes both to these investigative flaws and to the
City’s decisions to forego or short-circuit so many of the investigations it should be handling.
The City has recently committed to providing more funding to IPRA when it becomes COPA,
and the agency has already begun to hire additional staff. But COPA’s range of responsibilities
will also be much broader than IPRA’s, and there has not been sufficient analysis to determine
whether COPA will have the capacity to do any better than IPRA. We also found that poor
training accounted for some of these investigative deficiencies. Investigators and leadership at
IPRA acknowledged investigative training was inadequate, and IPRA/COPA is developing plans
to revamp and increase training for all staff, especially investigators. While we commend IPRA
for this reform, improved training is likewise necessary for BIA investigators as well. Such
enhanced training is an important step towards improving the quality of misconduct
investigations handled and changing the culture to one that is more determined to resolve
investigations and reliably determine whether an officer committed misconduct. However, the
depth and breadth of that training is unclear. It should not only cover general investigative
techniques, but should include training to eliminate biased investigative techniques as well as
training in specific areas, including unlawful entry and seizure, domestic violence and sexual
assault, and false statement charges under Rule 14.

         In the rare instances when complaints of misconduct are sustained, we found that
discipline is haphazard and unpredictable, and is meted out in a way that does little to deter
misconduct. Officers are often disciplined for conduct far less serious than the conduct that
prompted the investigation, and in many cases, a complaint may be sustained, but the officer is
not disciplined at all. The police discipline system, including the City’s draft disciplinary matrix,
fails to provide clear guidance on appropriate, fair, and consistent penalty ranges, thus
undermining the legitimacy and deterrent effect of discipline within CPD.

        Finally, we also found deficiencies with the Chicago Police Board’s systems, which
impair its ability to be an effective component of CPD’s accountability structure. The Board
should focus on improving its civil service commission function of providing due process to
officers accused of misconduct and relinquish its role of providing community input into CPD’s
accountability system to the Community Oversight Board that the City has committed to
creating. The fairness of Police Board hearings can be improved by modifying current rules that
bar the officer’s “negative” disciplinary history but allow the officer’s “complimentary” history

                                                 9
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 14 of 165 PageID #:59




as well as favorable character evidence offered by the accused’s supervisors. The City can
further level the playing field by providing more experienced advocates to represent CPD before
the Board and by offering better training for Board members. Allowing Board members to hear
evidence directly, instead of a second-hand summary from the hearing officer, and increasing the
Board’s transparency will further instill community confidence in the Police Board.

                                    Training and Supervision

        CPD’s pattern of unlawful conduct is due in part to deficiencies in CPD’s training and
supervision. CPD does not provide officers or supervisors with adequate training and does not
encourage or facilitate adequate supervision of officers in the field. These shortcomings in
training and supervision result in officers who are unprepared to police lawfully and effectively;
supervisors who do not mentor or support constitutional policing by officers; and a systemic
inability to proactively identify areas for improvement, including Department-wide training
needs and interventions for officers engaging in misconduct.

         Both at the outset and through the duration of their careers, CPD officers do not receive
the quality or quantity of training necessary for their jobs. Pre-service Academy training relies
on outmoded teaching methods and materials, and does not equip recruits with the skills,
knowledge, and confidence necessary to serve Chicago communities. For example, we observed
an Academy training on deadly force—an important topic, given our findings regarding CPD’s
use of force—that consisted of a video made decades ago, which was inconsistent with both
current law and CPD’s own policies. The impact of this poor training was apparent when we
interviewed recruits who recently graduated from the Academy: only one in six recruits we
spoke with came close to properly articulating the legal standard for use of force. Post-Academy
field training is equally flawed. The Field Training Officer (FTO) Program, as currently
structured, does not attract a sufficient number of qualified, effective leaders to train new
probationary police officers (PPOs), has an insufficient number of FTOs to meet demand, and
fails to provide PPOs with appropriate training, mentorship, and oversight. Finally, in-service
training is not provided pursuant to any long-term training plan or strategy. Instead, CPD
provides only sporadic in-service training, and does not think proactively about training needs
Department-wide. Without a long-term training plan, CPD is often called upon to deliver ad-hoc
trainings on tight timelines in response to crises. Consequently, in-service trainings are often
incomplete and ineffective at teaching officers important skills and information. The recently-
mandated Department-wide Taser training exemplifies CPD’s problematic approach to in-service
training. Large numbers of officers were cycled through this important training quickly in order
to meet a deadline set by the City, without proper curriculum, staff, or equipment. This left
many officers who completed the training uncomfortable with how to use Tasers effectively as a
less-lethal force option—the very skill the training was supposed to teach.

         The City recognizes the need for comprehensive reform of its training program. Its plans
for reform are discussed in this Report. While laudable, these plans are still preliminary and
amount to verbal commitments with uncertain dates for completion. Academy curriculum
revisions, restructuring of the field training program, and development of a proactive, well-
planned in-service training program are all needed. CPD must also evaluate whether it has the
staff, equipment, and physical space to meet the training demands of the Department, and if not,
proactively plan for how to meet training needs going forward. CPD must identify the resources

                                                10
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 15 of 165 PageID #:60




necessary to make these changes, and obtain commitment from the City to provide what is
needed.

        We found that deficiencies in officer training are exacerbated by the lack of adequate
supervision CPD provides to officers in the field, which further contributes to CPD’s pattern or
practice of unconstitutional policing. CPD does not sufficiently encourage or facilitate
supervisors to provide meaningful supervision to officers. Overall, CPD does not hold
supervisors accountable for performing certain basic supervisory tasks, including guiding officer
behavior or reporting misconduct. Additionally, structural deficiencies in how CPD organizes
supervision prevent effective oversight of officer activities. CPD requires supervisors to engage
in non-supervisory tasks and manage too many officers at a time. CPD also structures its shift
system in such a way that supervisors do not consistently work with the same groups of officers,
which inhibits supervisors from learning the needs of officers under their watch. And, much like
the deficiencies in CPD’s officer training, CPD does not adequately train supervisors on how to
provide appropriate supervision. Compounding its supervision problems, CPD does not have a
meaningful early intervention system (EIS) to effectively assist supervisors in identifying and
correcting problematic behavior. CPD’s current behavior intervention systems are underused
and inadequate, putting both officers and the public at risk.

       Providing robust, meaningful supervision would not only better prevent officer
misconduct, it would help CPD better prevent crime in the community. The City and CPD
leadership must make the necessary reforms to supervision to protect public and officer safety.

                                   Officer Wellness and Safety

        Policing is a high-stress profession. Law enforcement officers often are called upon to
deal with violence or crises as problem solvers, and they often are witnesses to human tragedy.
In Chicago, this stress is particularly acute, for several reasons. Increasing levels of gun violence
and neighborhood conditions take their toll on officers as well as residents. At the same time,
the relationship between CPD officers and the communities they serve is strained; officers on the
street are expected to prevent crime, yet they must also be the face of the Department in
communities that have lost trust in the police. This makes it particularly difficult to police
effectively. And these stresses animate the interactions officers have with the communities that
they serve—both positively and negatively. As one CPD counselor explained, it is the “stress of
the job that’s the precursor to the crisis.”

         Our investigation found that these stressors can, and do, play out in harmful ways for
CPD officers. CPD deals with officer alcoholism, domestic violence, and suicide. And as
explained elsewhere in this Report, CPD officers engage in a pattern or practice of using force
that is unjustified, disproportionate, and otherwise excessive. Although the pressure CPD
officers are under is by no means an excuse for violating the constitutional rights of the citizens
they serve, high levels of unaddressed stress can compromise officer well-being and impact an
officer’s demeanor and judgment, which in turn impacts how that officer interacts with the
public. Some officers are able to manage the stress by shifting their focus to working even
harder to do their jobs well. For others, it is more difficult. As these officers struggle with the
stress of the job, they can close off and push away those they serve and those who want to help.
As noted by the President’s Task Force on 21st Century Policing, “an officer whose capabilities,

                                                 11
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 16 of 165 PageID #:61




judgment, and behavior are adversely affected by poor physical or psychological health not only
may be of little use to the community he or she serves but also may be a danger to the
community and to other officers.” For precisely these reasons, law enforcement agencies can
and should do everything they can to support officers’ physical and psychological well-being.

         Because of how officer wellness can impact officer behavior, and the uniquely tense
circumstances facing CPD officers each day, CPD officers need greater support from the City
and CPD leadership. CPD and the City should think meaningfully about how to better address
the stressors CPD officers face, and how to create an overarching operational plan that includes
robust counseling programs, comprehensive training, functioning equipment, and other tools to
ensure officers are successful and healthy. CPD should move away from traditional strategies
that fail to fully address the issue of officer wellness and react to the changing nature of policing
in Chicago and the demographic changes in CPD’s police force. CPD needs to transform its
officer support system so that officer wellness is an integral part of the Department’s operations
and reinforces the values of wellness and a culture that encourages officers to seek assistance
when needed. CPD also should work to overcome officers’ concern that using officer wellness
services will negatively impact their career, and to educate officers on the value of these
services. In this way, CPD can better support its officers’ success, personally and professionally.

                               Data Collection and Transparency

        A lack of transparency regarding CPD’s and IPRA’s activities has contributed to CPD’s
failure to identify and correct unlawful practices and to distrust between CPD and the public.
Since the start of our investigation, the City and CPD have instituted steps aimed at increasing
transparency regarding CPD’s and IPRA’s work. For example, the current IPRA Chief
Administrator significantly improved IPRA’s public reporting by expanding the amount of
information regarding misconduct investigations that is regularly posted on IPRA’s website.
And, following the PATF’s recommendation, the City adopted a “transparency policy,” which
created a portal on IPRA’s website where video and other evidence of certain types of police
misconduct investigations are posted. These steps go beyond the measures many other agencies
put in place.

        Our investigation found that additional steps are necessary to ensure the City is as
transparent as possible and uses its data to adequately address the patterns and practices
identified in this investigation. The City and CPD must improve the ways in which they collect,
organize, analyze, track, and report on available data and data trends. Currently, CPD’s data
collection systems are siloed and do not allow for meaningful cross-system data collection,
evaluation, and tracking. As a result, CPD is unable to easily use the data at its disposal to
identify trends, including trends in misconduct complaints, training deficiencies, and more.
Improving these systems will allow CPD to better understand its operations, and more easily
report CPD activities to the public.

        The data that is collected and publicly reported by the City is also incomplete, and at
times, inaccurate. IPRA reports only on how investigations are resolved by that agency; but, as
discussed in this Report, the findings of IPRA investigators can be set aside, and its discipline
recommendations greatly reduced. IPRA’s reporting, therefore, does not give a full picture of
how misconduct investigations are ultimately resolved. Independent evaluation of IPRA’s

                                                 12
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 17 of 165 PageID #:62




publicly reported data regarding use of force found that the data was, at least historically,
inaccurate. And, even though IPRA’s public reporting is far more comprehensive now than it
was before, CPD does not aggregate or publish the same information for investigations handled
by BIA and the districts. Currently, very little information is published about those
investigations, even though those entities handle roughly 70% of all misconduct
complaints. Finally, the City should also release more information regarding settlements of
officer misconduct lawsuits; publicly available data is, at present, limited to the general nature of
the allegation (e.g., “excessive force” or “false arrest”) and the settlement amount.

        Finally, the City should actively engage the public in crafting solutions in this
area. Recent public engagement efforts, such as soliciting public feedback on the video release
policy, COPA ordinance, and new use-of-force policies, were important steps toward increasing
solicitation of public input into contemplated reforms. Improving and expanding upon these
recent initiatives will ensure that the public understands and supports, to the greatest extent
possible, the additional reforms currently being considered by the City.

                                            Promotions

        Dedicated, highly qualified supervisors are vital to ensuring CPD officers are able to
police safely while valuing and respecting the rights of all community members. Under CPD’s
current promotions system, officers can be promoted to detective, sergeant, or lieutenant based
on test scores or evaluation of other merit-based criteria. The merit-based promotion track was
created following several lawsuits challenging CPD’s promotional exams as discriminatory. The
merit promotions system was then later challenged, as part of larger litigation regarding City
hiring practices, as unfairly promoting individuals based on political connections rather than true
merit. All of these legal battles resulted in several important reforms, including the creation of a
City Hiring Plan and corresponding policies intended to organize and structure the merit
promotion process.

        Despite these important reforms, however, officers we spoke with continue to express
skepticism about CPD’s promotions system. Much of this is because CPD does not effectively
communicate the details of its promotions process to the rank-and-file, and does not provide
sufficient transparency following promotional decisions to allay officer concerns. For example,
officers are unaware of the metrics used to evaluate individuals who are nominated for merit
promotions, or why the officers receiving those promotions were selected. By not sharing this
information publicly, and not ensuring Department-wide understanding of the promotions
system, CPD has perpetuated an atmosphere of doubt around the promotions process as a whole.

         CPD can and should do several things to restore officer and public confidence in its
promotions system, and to ensure that the best-qualified candidates are promoted in a fair,
lawful, and transparent manner. Promotional exams must be reviewed regularly to ensure they
are fair and lawful, and offered often enough to ensure well-qualified candidates have the
opportunity to be promoted. Monitoring and oversight of compliance with CPD’s merit
promotion policies are also necessary to ensure those systems are working as intended, and that
merit promotion decisions are as transparent as possible. Without regular review and increased
transparency, CPD’s promotion processes will continue to be viewed as unfair and ineffective.


                                                 13
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 18 of 165 PageID #:63




                                 Community-Focused Policing

        A contributing factor to CPD’s unreasonable use of force is CPD’s approach to policing.
CPD as a whole needs to support and provide incentives to policing practices that are lawful and
restore trust among the City’s marginalized communities. Within the past several months, CPD
and the City have announced ambitious plans to revive community policing in Chicago.
Superintendent Johnson has formed a Community Policing Advisory Panel to develop strategies
for enhancing community policing within CPD. The Superintendent has pledged to remake the
Department’s Chicago Alternative Policing Strategy (CAPS), and the Department recently issued
a directive expanding community involvement programs in several districts. CPD has several
additional community policing-related initiatives underway. We commend CPD for these
efforts. This policing approach, when implemented with fidelity to all its tenets, has been shown
to be effective at making communities safer while incentivizing a policing culture that builds
confidence in law enforcement.

        Notwithstanding this recognition, community policing as a true CPD value and driving
force fell away in Chicago many years ago, and past attempts to restore it have not been
successful. To be successful this time, CPD must build up systems to support and bolster this
community-focused approach to policing.

        CPD has the officers it needs to make community policing work. During our
investigation we observed many instances of diligent, thoughtful, and selfless policing, and we
heard stories of officers who police this way every day. We know that there are many dedicated
CPD officers who care deeply about the community, are affected by the violence they see, and
work hard to build trust between the community and the Department. We heard about officers
and command staff who are well-respected and beloved in the neighborhoods they patrol.

         But for community policing to really take hold and succeed in Chicago, CPD must ensure
that its supervision, training, promotions and accountability systems incentivize and support
officers who police in a manner that conveys to community members that CPD officers can be a
trusted partner in protecting them, their families, and their neighborhoods. Community policing
must be a core philosophy that is infused throughout the Department’s policing strategies and
tactics.

       In recent years, community policing in Chicago has been relegated, through CAPS, to a
small group of police officers and civilians in each district. We were told by CAPS staff that
CAPS offices were understaffed, and that CAPS officers receive little training on how to
accomplish their mandate. Community policing efforts are also poorly funded and institutionally
neglected.

        In addition to infusing the tenets of community policing throughout the Department, and
creating support for community policing beyond the CAPS program, CPD must also change its
policing practices so that it can restore trust and ensure lawful policing. The Department has to
do more to ensure that officers police fairly in neighborhoods with high rates of violent crime,
and in vulnerable communities. A striking feature of our conversations with members from
Chicago’s challenged communities was the consistency with which they expressed concern
about the lack of respect in their interactions with police, whether those interactions come when

                                               14
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 19 of 165 PageID #:64




they are targets of police activity or when they or their family members are the victims of crime.
Advocates and members of the Latino, Muslim, and transgender communities each separately
raised concerns with us about the Department’s response to potential or apparent hate crimes
against members of their communities. There was also a sense that CPD relies too heavily on
specialized units, such as Tactical (TACT).

        This may not be how CPD intends policing to be conducted or perceived in these
neighborhoods, but these experiences impact individual dignity and residents’ willingness to
work with law enforcement, and should not be ignored. CPD must ensure that it is creating
incentives and rewarding policing where building community trust is central to all crime-
prevention efforts, whether this policing is done by specialized units, beat officers, or CAPS
staff.
        Additionally, the City must address serious concerns about systemic deficiencies that
disproportionately impact black and Latino communities. CPD’s pattern or practice of
unreasonable force and systemic deficiencies fall heaviest on the predominantly black and Latino
neighborhoods on the South and West Sides of Chicago, which are also experiencing higher
crime. Raw statistics show that CPD uses force almost ten times more often against blacks than
against whites. As a result, residents in black neighborhoods suffer more of the harms caused by
breakdowns in uses of force, training, supervision, accountability, and community policing.

        Our investigation found also that CPD has tolerated racially discriminatory conduct that
not only undermines police legitimacy, but also contributes to the pattern of unreasonable force.
The pattern or practice of unreasonable force, coupled with the recurrence of unaddressed
racially discriminatory conduct by officers further erodes community trust and police
effectiveness. Our review of complaints of racially discriminatory language found repeated
instances where credible complaints were not adequately addressed. Moreover, we found that
some Chicago police officers expressed discriminatory views and intolerance with regard to race,
religion, gender, and national origin in public social media forums, and that CPD takes
insufficient steps to prevent or appropriately respond to this animus. As CPD works to restore
trust and ensure that policing is lawful and effective, it must recognize the extent to which this
type of misconduct contributes to a culture that facilitates unreasonable force and corrodes
community trust. We have serious concerns about the prevalence of racially discriminatory
conduct by some CPD officers and the degree to which that conduct is tolerated and in some
respects caused by deficiencies in CPD's systems of training, supervision and accountability. In
light of these concerns, combined with the fact that the impact of CPD's pattern or practice of
unreasonable force fall heaviest on predominantly black and Latino neighborhoods, restoring
police-community trust will require remedies addressing both discriminatory conduct and the
disproportionality of illegal and unconstitutional patterns of force on minority communities.

        Finally, during our investigation, we heard allegations that CPD officers attempt to gain
information about crime using methods that undermine CPD legitimacy and may also be
unlawful. In some instances, we were told, CPD will attempt to glean information about gang
activity or other crime by arresting or detaining individuals, and refusing to release the individual
until he provides that information. In other instances, CPD will take a young person to a rival
gang neighborhood, and either leave the person there, or display the youth to rival members,
immediately putting the life of that young person in jeopardy by suggesting he has provided

                                                 15
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 20 of 165 PageID #:65




information to the police. Our investigation indicates that these practices in fact exist and
significantly jeopardize CPD’s relationship with the community.

        CPD must root out these practices that harm CPD’s interaction with the community.
Doing so will better support lawful policing, and allow CPD to gain legitimacy in the eyes of the
public and more effectively address crime. With a community-focused approach that
incentivizes and rewards officers for policing actively and in a manner that builds strong,
positive community relationships, CPD will be better able to carry out its mission lawfully and
effectively.

                                                ***

        Finally, we find that, notwithstanding the City’s recent efforts to address the broad
problems within the Chicago Police Department, it is not likely to be successful in doing so
without a consent decree with independent monitoring. Fixing the problems our investigation
found will be neither easy nor quick. The root causes of these patterns of conduct and systemic
deficiencies are complicated and entrenched, which is why they have persisted for so long
despite repeated, concerted reform efforts by the City and community members from all walks.
As Chicago’s Mayor said in stating his intention to cooperate with our investigation, “We need a
third party in this City because in the past instances . . . we’ve never, ever as a City measured up
with the changes on a sustained basis to finally deal in whole cloth with that situation.”

       We applaud the City for this recognition and for agreeing to negotiate a set of
comprehensive reforms that will be entered as a federal court order and assessed by a team of
independent experts in policing and related fields. Through this commitment, the City has
signaled its willingness to go further than any previous City administration to ensure that
necessary reforms to the Chicago Police Department are made and take root.

        We agree that such an approach is necessary. Our investigation found that the reforms
the City already plans to implement, as well as the additional reforms our investigation found
necessary, will likely not happen or be sustained without the reform tools of an independent
monitoring team and a court order. An independent team of policing and other experts will be
charged with assessing and publicly reporting on CPD’s and the City’s progress implementing
reforms. A court-ordered, over-arching plan for reform that is overseen by a federal judge will
help ensure that unnecessary obstacles are removed, and that City and police officials stay
focused on carrying out promised reforms. Together, an independent monitor and court decree
will make it much more certain that Chicago is finally able to eliminate patterns of
unconstitutional conduct, and can bolster community confidence to make policing in Chicago
more effective and less dangerous.

                                     I.    BACKGROUND

       A. Chicago, Illinois

       Chicago is the largest city in Illinois and the third largest metropolitan area in the United
States with approximately 9.5 million residents, 2.7 million of whom live within the city limits.
The City is racially diverse: 33% of current residents are black, 32% are white, 29% are Latino,
and 8% identify as Asian or multi-racial. The median household income in Chicago is $48,522,

                                                 16
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 21 of 165 PageID #:66




which is below the national average of $53,889. 22% of the City’s residents live below the
federal poverty threshold. The unemployment rate for individuals living in Chicago is 5.5%.
Black and Latino Chicago residents are disproportionately poor when compared to white
Chicago residents. Approximately 35% of black residents and 25% of Latinos live below the
poverty line, compared to less than 11% of white residents. The mean household income for
black residents is $30,400, as opposed to $61,500 for whites.

         Chicago is governed by a Mayor, who is the chief executive, and the City Council, which
is the legislative body. The City Council is made up of 50 Alderman elected from each of the 50
wards of Chicago. The City Council is led by a President Pro Tempore, currently Margaret
Laurino. The current Mayor, Rahm Emanuel, was elected in 2011 and re-elected to a second
term in 2015.

        In 2015, Chicago reported 24,663 violent crime incidents. 9,649 of those crimes were
robberies, and aggravated assaults constituted over 13,000 reported incidents. The City recorded
478 homicides that year. In 2016, there were 762 homicides in Chicago. According to the draft
of a new study from the University of Chicago Crime Lab, this is the largest single-year
homicide increase of the last 25 years among the five most populous United States cities.

       B. Chicago Police Department

        CPD is the primary law enforcement agency in the City and the second largest municipal
police department in the United States. The Department is led by a Superintendent and a First
Deputy Superintendent who reports directly to the Superintendent. The Mayor appoints the
Superintendent of CPD with the advice and consent of the City Council. Mayor Emanuel
appointed the current Superintendent, Eddie Johnson, in March 2016. As of June 2016, CPD
employed approximately 12,000 sworn officers.

        CPD is divided into four major bureaus: Patrol, Detectives, Organized Crimes, and
Support Services. There are 22 different police districts in Chicago, and three geographic patrol
“areas”—Area North, Area Central, and Area South. Each Area is led by a deputy chief who
reports to the Chief of the Bureau of Patrol. Each district is led by a district commander who
reports to the Area deputy chief. Each district also has specialty units, including gang,
saturation, and tactical teams. All officers employed by CPD are required to live within City
limits.

        There are several unions in Chicago that represent the interests of CPD officers and
supervisors. The Fraternal Order of Police, Chicago Lodge 7, is the CPD officers’ union.
Sergeants, lieutenants, and captains are all separately unionized under the Policeman’s
Benevolent & Protective Association of Illinois, Unit 156. Each union has a separate collective
bargaining agreement (CBA) with the City. These CBAs include detailed provisions
establishing certain terms and conditions of employment. Several CBA provisions relate to areas
addressed by our investigation and are specifically discussed within this Report. The
supervisors’ unions are currently renegotiating their CBAs with the City. The officers’ union
will begin renegotiating its CBA this year.




                                               17
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 22 of 165 PageID #:67




       C. Chicago’s Accountability Systems

       CPD’s systems for reviewing misconduct allegations are unique and are explained in
more detail later in this Report. The Independent Police Review Authority (IPRA), which is
external to CPD, serves as the intake agency for all complaints of police misconduct. In 2015,
IPRA intake totaled more than 5,000 cases, which were predominantly complaints filed by
community members or other officers within CPD.

        IPRA is led by a chief administrator, who is appointed by the Mayor and confirmed by
the City Council. The Mayor appointed the current Chief Administrator, Sharon Fairley, in
December 2015. IPRA’s budget is set by the City Council. IPRA employs a staff of roughly 80
civilian investigators, supervisory investigators, attorneys, and support staff.

        IPRA only has jurisdiction to investigate certain types of misconduct, including
allegations of excessive force, domestic violence, biased-based verbal abuse, coercion, weapons
discharges, and deaths in custody. Accordingly, IPRA handles roughly 30% of all complaints of
misconduct filed against CPD officers.

        On October 5, 2016, the Chicago City Council passed an ordinance establishing the
Civilian Office of Police Accountability (COPA), which will replace IPRA in 2017. Because
COPA is not yet in existence, this Report focuses on the work of IPRA, but will note changes
that are anticipated as a result of the COPA ordinance.

        The majority of misconduct complaints do not fall within IPRA’s jurisdiction and are
referred to CPD’s Bureau of Internal Affairs (BIA). BIA is led by Chief Eddie Welch III. There
are over 90 sworn personnel assigned to BIA, including officers, sergeants, lieutenants, and one
commander. BIA handles investigations related to officer-involved criminal conduct and various
rule violations, including abuse of CPD medical leave and CPD’s policy requiring that CPD
officers live within City limits. BIA also assigns some misconduct complaints to district
commanders for investigation.

        Chicago has a Police Board made up of nine private citizens appointed by the Mayor with
the City Council’s consent. The Police Board is not an investigatory body. Rather, it
participates in finalizing CPD disciplinary decisions both by presiding over evidentiary hearings
in discharge cases and by resolving discipline disputes between IPRA and the Superintendent, as
described further below.

        There is also an Inspector General for the City of Chicago who serves as the “watchdog
for the taxpayers of the City, and has jurisdiction to conduct investigations and audits into most
aspects of City government,” including some parts of CPD operations. And the police
accountability ordinance established a new Deputy Inspector General for Public Safety charged
with auditing the police accountability system and identifying patterns and practices that violate
residents’ constitutional rights.

       D. Historical Background of Reform in Chicago

       The Chicago Police Department has cycled in and out of the national consciousness
almost since its inception, and the last several decades have been no exception. In 1968, images

                                                18
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 23 of 165 PageID #:68




of CPD officers beating protestors at the Democratic National Convention were captured and
broadcast on national television. A commission convened in the aftermath of the event found
that the violence amounted to a “police riot.” No officers were prosecuted. In the 1980s and
1990s, a CPD detective, Jon Burge, and several officers under his command used severe
interrogation tactics, such as physical force, suffocations, and electric shocks, to coerce
confessions from predominantly black men living on Chicago’s South and West Sides. Burge
was ultimately fired, and in 2008, decades after the abuse began, he was arrested on charges of
perjury and obstruction of justice. He was convicted on all counts, but was allowed to keep his
pension from CPD and served only four-and-a-half years in prison. In the 1990s, CPD ran a
special enforcement unit within the Patrol Division called the Special Operations Section (SOS).
This unit improperly stopped and searched black and Latino community members and seized
their cash and other property. Many of the officers working in that unit amassed numerous
misconduct complaints. When the activities of the unit became publicly known, it was
disbanded, and several officers involved were arrested and sent to prison for robbery and
kidnapping. More recently, the circumstances of several officer-involved fatal shootings have
generated coverage by national media, including the deaths of Rekia Boyd, Laquan McDonald,
Quintonio LeGrier, and Bettie Jones.

        In response to these and other incidents, the City has undertaken many reform efforts
over the past several decades. In 1972, then-Mayor Richard J. Daley convened a blue ribbon
panel that heard four days of public testimony regarding concerns about police abuse. Black and
Latino residents testified about illegal stops and searches, excessive uses of force, and unjustified
killings of Chicago residents by police officers. The panel issued a report containing several
recommendations “for steps that should be taken to eliminate abusive police conduct and
improve police performance in Chicago.” In 1997, then-Mayor Richard M. Daley appointed the
Commission on Police Integrity “in response to the indictment of seven members of [CPD] on
charges of conspiracy, racketeering, and extortion.” The Commission’s charge “was to examine
the root causes of police corruption . . . and to propose possible changes to department policies
and procedures.” The Commission’s final report recommended changes to CPD’s hiring
standards, training program, early warning system, and other “management process
improvements.” More recently, the City asked a Chicago-based global consulting firm and a
local law firm to jointly conduct an independent assessment “of what [CPD] is doing to prevent
and address police misconduct and, specifically, to suggest ways the Department can improve.”
The conclusions of that review were released in 2014, and contained roughly 30 pages of
recommendations for changes to CPD’s accountability systems. In response to each of these
panels and reports, the City and CPD chose to implement some recommendations, and rejected
others. Some implemented recommendations lasted; others did not.

        Most recently, in the wake of the shooting death of Laquan McDonald by a CPD Officer
and the release of dashboard-camera video capturing the incident, Mayor Emanuel quickly
responded to widespread community concern by establishing the Police Accountability Task
Force (PATF). The Mayor charged the PATF with assessing the Police Department and making
recommendations for change in five areas: community relations; oversight and accountability;
de-escalation; early intervention and personnel concerns; and video release protocols. In April
2016, the PATF issued a report with over a hundred recommendations for improving
transparency and accountability. In December 2016, the City issued a progress report outlining
the steps it has taken since April to meet the recommendations made by the PATF. Too little

                                                 19
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 24 of 165 PageID #:69




time has passed to know whether the recommendations the City decided to implement will be
sustained.

       E. Federal Involvement in Chicago

        During the thirteen months of our investigation, and particularly in light of the
tumultuous year Chicago saw in 2016, the United States Department of Justice (DOJ) has
proactively enhanced its assistance with CPD’s reform and violence-reduction
efforts. Beginning in September 2014, Chicago became part of DOJ’s Violence Reduction
Network (VRN), an innovative approach to support and enhance local violence reduction efforts.
This data-driven, evidence-based initiative complemented DOJ’s Smart on Crime initiative
through delivery of strategic, intensive training, and technical assistance. Through VRN,
Chicago received federal support and resources including training, federal law enforcement
support, technical assistance from subject-matter experts, and participation in peer exchanges.
This support led to implementation of new strategies, policy enhancements, improved
technology, and increased analytic capacity.

        In October 2016, at the conclusion of the initial VRN program phase, DOJ extended its
commitment to the City of Chicago by offering continued support, technical assistance, and
resources through at least March 2017. This additional commitment builds on existing strategies
that have shown promise in Chicago, such as focusing on high-risk individuals and high-crime
neighborhoods; emphasizing timely inter‐agency intelligence gathering and sharing;
concentrating on homicides, gun violence, and gang activity; ensuring fidelity to agreed‐upon
strategies throughout each agency; and incorporating trust-building principles into CPD’s
violence-reduction efforts. DOJ also is facilitating technical assistance to CPD by federal law
enforcement agencies and current and former high-ranking police executives with expertise in
reducing violence while increasing community trust. The areas of focus for crime-fighting
strategies include development and dissemination of a comprehensive crime fighting plan;
assessment and managed evolution of the Compstat command accountability program; and
enhancing partnerships with state, local, and federal law enforcement agencies.

       Further, in October 2016, DOJ allocated additional funding through its Office of Justice
Programs (OJP), which now has professionals working directly with the City and CPD to assess
community needs and available services in high crime neighborhoods to identify areas that
would benefit from multi‐sector public and private investments. The new OJP resources are
complementary to, and coordinated with, preexisting collaborative initiatives launched by DOJ
and CPD to improve community trust. Since December 2014, CPD and DOJ, through the United
States Attorney’s Office in Chicago, have hosted nine Community Trust Roundtables across
Chicago’s most violence-plagued neighborhoods.

         These recent efforts build on the foundation of DOJ’s longstanding collaborative
initiatives with CPD. The United States Attorney’s Office and other federal law enforcement
partners in Chicago, including the Federal Bureau of Investigation (FBI), Drug Enforcement
Agency (DEA), Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), and the United
States Marshals Service (USMS) work closely with CPD on a variety of ongoing enforcement
initiatives. Last year, each of these federal agencies increased resources dedicated to working
with CPD in an effort to tamp down on the current spike in gun violence. Indeed, the United

                                               20
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 25 of 165 PageID #:70




States Attorney’s Office charged more illegal firearms cases in total, and more as a percentage of
its overall cases, last year than it has in any year since 2004. Further, longstanding
collaborations include, among other programs: Project Safe Neighborhoods, which seeks to
reduce gun violence through strategic enforcement, deterrence, and reentry; Chicago’s Violence
Reduction Strategy (VRS), which is a targeted deterrence partnership aimed at gangs and violent
criminals; and Youth Outreach Forums, a DOJ-funded program aimed at helping at-risk youth,
13 to 17 years old.

       F. Investigation of the Chicago Police Department

         On December 7, 2015, the United States Department of Justice, Civil Rights Division,
Special Litigation Section, and the United States Attorney’s Office for the Northern District of
Illinois, jointly initiated an investigation of CPD and IPRA. This investigation was undertaken
to determine whether the Chicago Police Department is engaging in a pattern or practice of
unlawful conduct and, if so, what systemic deficiencies or practices within CPD, IPRA, and the
City might be facilitating or causing this pattern or practice.

       We opened this investigation pursuant to the Violent Crime Control and Law
Enforcement Act of 1994, 42 U.S.C. § 14141 (Section 14141), Title VI of the Civil Rights Act of
1964, 42 U.S.C. § 2000d (Title VI), and the Omnibus Crime Control and Safe Streets Act of
1968, 42 U.S.C. § 3789d (Safe Streets Act). Section 14141 prohibits law enforcement agencies
from engaging in a pattern or practice of conduct that violates the Constitution or laws of the
United States. Title VI and the Safe Streets Act prohibit law enforcement practices that have a
disparate impact based on protected status, such as race or ethnicity, unless these practices are
necessary to achieve legitimate, non-discriminatory objectives.

        Our investigation assessed CPD’s use of force, including deadly force, and addressed
CPD policies, training, reporting, investigation, and review related to officer use of force. The
investigation further addressed CPD’s and IPRA’s systems of accountability both as they relate
to officer use of force and officer misconduct, including the intake, investigation, and review of
allegations of officer misconduct, and the imposition of discipline or other corrective action. We
also investigated racial, ethnic, or other disparities in CPD’s force and accountability practices,
and assessed how those disparities inform the breakdown in community trust.

        We relied on several sources of information. First, we reviewed thousands of pages of
documents provided to us by CPD, IPRA, and the City, including policies, procedures, training
plans, Department orders and memos, internal and external reports, and more. We also obtained
access to the City’s entire misconduct complaint database and data from all reports filled out
following officers’ use of force. From there, we reviewed a randomized, representative sample
of force reports and the investigative files for incidents that occurred between January 2011 and
April 2016, as well as additional incident reports and investigations. Overall, we reviewed over
170 officer-involved shooting investigations, and documents related to over 425 incidents of
less-lethal force, including representative samples of officers’ own reports of force, and of
investigations of civilian complaints about officer force between January 2011 and April 2016.
We also reviewed documents provided to us by other City agencies, such as the Office of
Inspector General and the City’s Law Department.


                                                21
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 26 of 165 PageID #:71




        We also spent extensive time in Chicago—over 300 person-days—meeting with
community members and City officials, and interviewing current and former CPD officers and
IPRA investigators. In addition to speaking with the Superintendent and other CPD leadership,
we met with the command staff of several specialized units, divisions, and departments. We
toured CPD’s training facilities and observed training programs. We also visited each of
Chicago’s 22 police districts, where we addressed roll call, spoke with command staff and
officers, and conducted over 60 ride-alongs with officers. We met several times with Chicago’s
officer union, Lodge No. 7 of the Fraternal Order of Police, as well as the sergeants’,
lieutenants’, and captains’ unions. All told, we heard from over 340 individual CPD members,
and 23 members of IPRA’s staff.

         In addition to document review and conversations with CPD and IPRA, our findings were
significantly informed by our conversations with members of the Chicago community. During
the course of our investigation we met with over 90 community organizations, including non-
profits, advocacy and legal organizations, and faith-based groups focused on a wide range of
issues. Several of these groups set up meetings for us so that we could hear directly from their
clients or membership. We participated in forums where we heard directly from the family
members of individuals who were killed by CPD officers. We also met with several local
researchers, academics, and lawyers who have studied CPD extensively for decades. Most
importantly, however, we heard directly from individuals who live and work throughout the City
about their interactions with CPD officers. Overall, we talked to approximately a thousand
community members. We received nearly 600 phone calls, emails, and letters during the course
of our investigation from individuals who were eager to provide their experiences and insights.
We also held several community forums in different neighborhoods throughout Chicago, where
community members were able to share their stories in person.

         In addition to attorneys, paralegals, outreach specialists, and data analysts from the Civil
Rights Division of DOJ and the United States Attorney’s Office for the Northern District of
Illinois, eleven independent subject matter experts assisted with this investigation. Most of these
experts are current or former law enforcement officials from police departments across the
country. Accordingly, these experts have decades of expertise in areas such as the use of force,
accountability, training, supervision, community policing, officer-involved domestic violence
and sexual misconduct, officer wellness, and more. These experts accompanied us on-site,
reviewed documents and investigative files, and provided invaluable insights that informed both
the course of this investigation and its conclusions.

       We thank the City, CPD officials, union officials, and the rank-and-file officers who have
cooperated with this investigation and provided us with insights into the operation of the
Department. We are also grateful to the many members of the Chicago community who have
met with us during this investigation to share their experiences.

               II.    CPD ENGAGES IN A PATTERN OR PRACTICE OF
                          UNCONSTITUTIONAL USE OF FORCE

       We reviewed CPD’s force practices mindful that officers routinely place themselves in
harm’s way in order to uphold their commitment to serve and protect the people of the City of
Chicago, that officers regularly encounter individuals who may be armed and determined to

                                                 22
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 27 of 165 PageID #:72




avoid arrest, and that our inquiry should be guided by the perspective of the reasonable officer on
the scene rather than perfect hindsight. We likewise recognize that officers have not only a right,
but an obligation to protect themselves and others from threats of harm, including deadly harm,
which may arise in an instant. We also recognize that the City has taken some steps that—if
properly implemented—could represent meaningful improvements to the way that officers use
force.

        Nonetheless, we found reasonable cause to believe that CPD has engaged in a pattern or
practice of unreasonable force in violation of the Fourth Amendment and that the deficiencies in
CPD’s training, supervision, accountability, and other systems have contributed to that pattern or
practice. CPD has not provided officers with adequate guidance to understand how and when
they may use force, or how to safely and effectively control and resolve encounters to reduce the
need to use force. CPD often does not appropriately supervise officers to identify dangerous
tactics or behaviors that may indicate officers need additional training or other intervention.
CPD also does not review its force practices as a whole to identify problematic trends or patterns
that endanger officers and others. When officers use force, CPD often does not adequately
review those force incidents to determine whether the force used complied with the law or CPD
policy, or whether the tactics the officer used were safe and effective. Consequently, officers are
asked to perform a dangerous job with insufficient guidance as to whether their force practices
are safe, effective, or legal. These failures have resulted in CPD engaging in a pattern or practice
of using force in a manner that is unconstitutional, contrary to CPD policy, and unsafe.
Inappropriate use of force by the police (even when no lasting physical injury is involved) results
in fear and distrust from many of the people whom the police are committed to protect and
whom the police need as partners in that effort.

        The use of excessive force by a law enforcement officer violates the Fourth Amendment.
Graham v. Connor, 490 U.S. 386, 394 (1989). “In determining whether police used excessive
force under the Fourth Amendment, the relevant inquiry is ‘whether the officers’ actions [were]
objectively reasonable in light of the totality of the circumstances.”’ Flournoy v. City of
Chicago, 829 F.3d 869, 874 (7th Cir. 2016) (citations omitted); Fitzgerald v. Santoro, 707 F.3d
725, 733 (7th Cir. 2013) (citing Graham, 490 U.S. at 396–97). In determining whether force
used by a law enforcement officer is reasonable, courts look to “the severity of the crime at issue,
whether the suspect poses an immediate threat to the safety of the officers or others, and whether
he is actively resisting arrest or attempting to evade arrest by flight.” Id. at 396. Whether a
particular use of force is reasonable is “judged from the perspective of a reasonable officer on the
scene, rather than with the 20/20 vision of hindsight.” Id. Courts are mindful that “police
officers are often forced to make split-second judgments—in circumstances that are tense,
uncertain, and rapidly evolving—about the amount of force that is necessary in a particular
situation.” Id. at 396–97. An officer’s use of force is unreasonable if, judging from the totality
of the circumstances at the time of the arrest, the officer uses greater force than was reasonably
necessary to effectuate the arrest. Phillips v. Cmty. Ins. Corp., 678 F.3d 513, 519 (7th Cir. 2012)
(citing Gonzalez v. City of Elgin, 578 F.3d 526, 539 (7th Cir. 2009)).

        A pattern or practice of unreasonable force may be found where incidents of violations
are repeated and are not isolated instances. Int’l Bd. of Teamsters v. United States, 431 U.S. 324,
336 n.l6 (1977) (noting that the phrase “pattern or practice” “was not intended as a term of art,”
but should be interpreted according to its usual meaning “consistent with the understanding of

                                                23
    Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 28 of 165 PageID #:73




the identical words” used in other federal civil rights statutes). Courts interpreting the term
“pattern or practice” in similar statutes have established that statistical evidence is not required.
Coates v. Johnson & Johnson, 756 F.2d 524, 533 (7th Cir. 1985) (“Neither statistical nor
anecdotal evidence is automatically entitled to reverence to the exclusion of the other.”). A court
does not need a specific number of incidents to find a pattern or practice. See United States v. W.
Peachtree Tenth Corp., 437 F.2d 221, 227 (5th Cir. 1971) (“The number of [violations] . . . is not
determinative. . . . In any event, no mathematical formula is workable, nor was any intended.
Each case must turn on its own facts.”).

        Although a specific number of incidents and statistical evidence is not required, our
investigation found that CPD officers use unnecessary and unreasonable force 1 in violation of
the Constitution with frequency, and that unconstitutional force has been historically tolerated by
CPD. This finding is based on a comprehensive investigation of CPD’s force practices. We
reviewed CPD’s policies related to the use, reporting, and investigation of force, including older
versions of polices that were effective during our review period, and CPD’s proposed revised
policies. We spoke with officers at all ranks, including the Superintendent and the Chief and
Deputy Chief of the Bureau of Patrol, to understand how officers were trained to use force, their
view of when force is appropriate, and how the policies are interpreted in practice throughout
CPD and at each level. We also did an in-depth review of officer reports of force, civilian
complaints of force, and CPD’s and IPRA’s reviews of force and investigations of allegations of
excessive force. We reviewed over 425 incidents of less-lethal force, including representative
samples of officers’ own reports of force and of investigations of civilian complaints about
officer force between January 2011 and April 2016.

         We also reviewed over 170 IPRA files related to officer-involved shootings, which
amounts to a significant portion of all officer-involved shootings. The City was not able to
accurately identify how many people were shot by CPD officers. We were provided with a list
of all incidents involving a weapons discharge between January 2011 and January 2016, but it
was inaccurate and incomplete. By comparing this list to other data provided by the City, we
were able to identify nine shooting incidents during that time period in which a person was
struck that either were not on the list provided by the City or that were not categorized as hits of
people. In all, we were able to identify 203 officer-involved shooting incidents in which at least
one civilian was shot between January 1, 2011 and March 21, 2016. In those 203 incidents, 223
civilians were shot. We reviewed 151 of these, including all 134 for which the investigation was
complete and the disposition was final as of June 2016. In addition to these 151 officer-involved
shooting incidents, we also reviewed 22 shooting files that pertained to officer-involved
shootings that CPD refers to as “no-hits,” meaning that CPD is not aware of anyone being struck
during the incident. As described below, the City does not investigate shootings in which it is
not aware that a person was struck. Consequently, those files contain very little information




1
  Throughout this Report, we use the terms “unreasonable” and “excessive” interchangeably; both terms refer to
force that exceeds constitutional limits, or in other words, is disproportional in light of the threat posed to officers or
others, the level of resistance, and the severity of the crime suspected. When using the term “unnecessary,” we
instead mean that force was used when the incident could have been resolved without resorting to the amount of
force used.

                                                            24
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 29 of 165 PageID #:74




about the circumstances of those shootings and did not provide sufficient information to
determine whether the force was lawful.

        The uses of excessive force we identified were not aberrational. Our holistic review of
this information, combined with our investigation of CPD’s training, supervision, accountability,
and other systems, give us reasonable cause to believe that the unreasonable force we identified
amounts to a pattern or practice of unlawful conduct. Below we describe some recurring
categories of unreasonable force we identified. We also provide illustrative incidents. In all
incidents, the description of events comes from CPD’s and IPRA’s own records.

       A. CPD Uses Deadly Force in Violation of the Fourth Amendment and Department
          Policy

         CPD’s pattern or practice of unreasonable force includes the use of deadly force. Our
review of CPD’s deadly force practices identified several trends in CPD’s deadly force incidents,
including that CPD engages in dangerous and unnecessary foot pursuits and other unsound
tactics that result in CPD shooting people, including those who are unarmed. We also saw a
trend in dangerous and unnecessary shootings at vehicles and other unsafe tactics that placed
officers and others in danger of being shot.

           1.   CPD’s pattern or practice of unreasonable force includes shooting at fleeing
                suspects who present no immediate threat

        We found numerous incidents where CPD officers chased and shot fleeing persons who
posed no immediate threat to officers or the public. Such actions are constitutionally
impermissible. See Tennessee v. Garner, 471 U.S. 1, 13 (1985) (“Where the suspect poses no
immediate threat to the officer and no threat to others, the harm resulting from failing to
apprehend him does not justify the use of deadly force to do so.”). Moreover, “an officer does
not possess the unfettered authority to shoot a member of the public simply because that person
is carrying a weapon. Instead, deadly force may only be used by a police officer when, based on
a reasonable assessment, the officer or another person is threatened with the weapon.” Cooper v.
Sheehan, 735 F.3d 153, 159 (4th Cir. 2013); Curnow v. Ridgecrest Police Agency, 952 F.2d 321,
324–25 (9th Cir. 1991) (deadly force unreasonable when suspect holding gun was not pointing it
or facing officers). Cf. Williams v. Ind. State Police Dep’t, 797 F.3d 468, 484–85 (7th Cir. 2015)
(deadly force justified not merely by possession of weapon, but by suspect’s actions).

        In some cases, CPD officers initiated foot pursuits without a basis for believing the
person had committed a serious crime. In these cases, the act of fleeing alone was sufficient to
trigger a pursuit ending in gunfire, sometimes fatal. During subsequent review, almost without
exception, officers’ reports of these events were accepted at face value, even where there was
contrary evidence.

        In one case, a man had been walking down a residential street with a friend when officers
drove up, shined a light on him, and ordered him to freeze, because he had been fidgeting with
his waistband. The man ran. Three officers gave chase and began shooting as they ran. In total,
the officers fired 45 rounds, including 28 rifle rounds, toward the man. Several rounds struck the
man, killing him. The officers claimed the man fired at them during the pursuit. Officers found

                                               25
      Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 30 of 165 PageID #:75




no gun on the man. However, officers reported recovering a handgun nearly one block away.
The gun recovered in the vicinity, however, was later determined to be fully-loaded and
inoperable, and forensic testing determined there was no gunshot residue on the man’s hands.
IPRA found the officers’ actions were justified without addressing the efficacy of the pursuit or
the number of shots fired.

        In another case, a CPD officer chased and shot a man. The officer later claimed that
during pursuit she ordered the man to stop, at which point the man turned and raised his right
arm towards her. According to the officer, the man had pointed a gun at her earlier in the
incident and, fearing he was doing so now, she fired. The only gunshot wounds were to the
man’s buttocks. No weapon was found on the man, but a gun was found on a nearby roof gutter.
IPRA found the shooting justified without accounting for the wounds to the man’s backside. In
another case, a CPD officer chased a man who ran when an officer told him to stop, and then
shot the man in the back of the leg. The officer claimed the man had turned to point a gun. After
a thorough search of the scene, no gun was recovered. The man, who denied ever turning to face
the officer, was found only with a cell phone.

        In another case, a CPD officer fatally shot a fleeing, unarmed suspect in the back. The
officer told investigators the suspect had turned around to point a black object. This account did
not square with the location of the shooting victim’s gunshot wounds and appeared contrary to
video footage that showed the suspect running away from the officer. Again, IPRA accepted the
officer’s account, despite the conflicting evidence. IPRA’s final report of the incident did not
mention the existence of the video.

        In another case, video evidence showed the tragic end of a foot pursuit of a man who was
not a threat when an officer shot him in the back. The officer, who fired 16 shots, killing the
man, claimed on his force report that the man was armed and the man “charged [him] with
apparent firearm.” The officer shot the man during the foot pursuit, and dashboard-camera
footage showed that as the unarmed man lay on the ground, the officer fired three shots into his
back. CPD stripped the officer of his police powers after this shooting—his third that year—and
the City paid the man’s family $4.1 million in settlement.

        To be sure, foot pursuits are a necessary and sometimes important part of good policing.
There are circumstances in which officers are legally authorized to engage in a foot pursuit, and
should. That said, foot pursuits are also inherently dangerous and present substantial risks to
officers and the public. Officers may experience fatigue or an adrenaline rush that compromises
their ability to control a suspect they capture, to fire their weapons accurately, and even to make
sound judgments. Consequently, officers caught up in the heat of a pursuit “often exhibit a
tendency to rush into what can be described as ‘the killing zone,’ that is, within a 10-foot radius
of the offender.” 2 The adrenaline rush also may make it more difficult for the officer to decrease
the amount of force used as the threat diminishes. CPD has long had detailed policies regarding
vehicle pursuits. It does not have a foot pursuit policy. It should. In addition to not having a




2
     ANTHONY J. PINNIZZOTTO ET AL., Escape from the Killing Zone, FBI LAW ENFORCEMENT BULL., March 2002, at
1.

                                                      26
    Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 31 of 165 PageID #:76




policy, CPD has not taken corrective action to address problematic foot pursuits. This puts
officers and the public in danger and results in unreasonable uses of force.

            2.   CPD’s pattern or practice of unreasonable force includes firing at vehicles
                 without justification

        We also reviewed incidents involving officers who either unlawfully fired at fleeing
vehicles, or, in violation of CPD policy, who fired after recklessly positioning themselves in the
path of a moving vehicle or refusing to move from the path of a moving vehicle. Shooting at a
moving vehicle is inherently dangerous and almost always counterproductive. First, bullets fired
at the vehicle itself are unlikely to stop or disable it. Second, the bullets may strike a passenger
who is not a threat and may be a victim. Third, bullets fired into a vehicle may not result in
surrender, but may instead provoke a fight-or-flight response in which the driver is even more
determined to escape or stop the source of gunfire. Fourth, disabling the driver may result in a
runaway vehicle that endangers the lives of officers or bystanders. Faced with a threat posed by
a moving vehicle, the appropriate response ordinarily is to avoid the vehicle’s path, take cover,
and summon additional resources to maximize safety and obtain a tactical advantage. This
approach likewise minimizes the risk of deadly force. 3

        CPD policy has long formally recognized the appropriate tactical response to officers
facing threats from moving vehicles. Its deadly force policy for the period September 2002 to
February 2015 provided, “When confronted with an oncoming vehicle and that vehicle is the
only force used against them, sworn members will move out of the vehicle’s path.” Since
February 2015, CPD policy expressly prohibits “[f]iring at or into a moving vehicle when the
vehicle is the only force used against the sworn member or another person.”

         CPD did not enforce its 2002-2015 policy, however. For example, in one case, an off-
duty officer witnessed a reckless driver cause a vehicle collision during a high-speed chase. The
officer exited his vehicle and ran to the scene. The motorist, seeking to escape, backed up his
car, managing to pin it between the officer’s vehicle and a tree. The officer moved in front of the
trapped car and fired two shots into the windshield, claiming he did so because he heard the car’s
engine revving. During the IPRA investigation, the officer was never asked to explain why he
positioned himself in front of the car or why he could not have stepped out of the way if he
believed the car was about to move forward. IPRA found the shooting justified, despite the
apparent policy violation and insufficient factual record regarding the officer’s claimed need to
fire in self-defense.

       Our review also included cases involving shots fired at moving vehicles that occurred
after CPD’s February 2015 change to its deadly force policy. Some of these matters remain
under investigation. Absent accountability for violations, the 2015 revisions do not adequately
address or resolve the unconstitutional pattern or practice.



3
  U.S. CUSTOMS AND BORDER PROTECTION, USE OF FORCE REVIEW: CASES AND POLICIES6, 8 (Police Executive
Research Forum, 2013), available at https://www.cbp.gov/sites/default/files/documents/PERFReport.pdf; USE OF
FORCE: CONCEPTS AND ISSUES PAPER 7 (IACP National Law Enforcement Policy Center, Rev. 2006), available at
https://www.documentcloud.org/documents/370261-iacp-use-of-force-concepts-and-issues-paper-2006.html.

                                                      27
    Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 32 of 165 PageID #:77




             3.   CPD officers exhibit poor discipline in discharging weapons

        We found repeated incidents where officers exhibited poor discipline in discharging their
weapons, reflecting disregard for innocent bystanders and constitutional standards. 4 As noted
above, for example, in one incident three CPD officers fired a total of 45 rounds, including 28
rifle rounds, at a man during a foot pursuit in a residential area. This man was shot several times,
but dozens of the bullets were fired into this residential neighborhood.

         In some incidents, officers appeared to fire their weapons merely because others had done
so. For example, in one case, two officers chased a man they saw carrying a gun. During the
foot pursuit, one officer told his partner he intended to shoot, and then fired 11 shots at the
suspect. The partner then fired five shots of his own. Later recounting the incident to IPRA, the
partner did not articulate any threatening actions by the man that prompted him to shoot. He
stated that the suspect did not turn his body or raise his weapon. Instead, he explained that the
first officer began shooting and so he did as well. IPRA did not pursue the matter further and
found the use of deadly force justified. 5 On the evidence available to us, the shooting did not
meet the constitutional standard because the officer was not responding to a specific, articulable
threat.

             4.   CPD officers make tactical decisions that unnecessarily increase the risk of
                  deadly encounters

        We observed a trend in shootings resulting from CPD officers unnecessarily escalating
confrontations or using reckless, untrained tactics, putting themselves in a position of jeopardy
and limiting their force options to just deadly force. While these tactical decisions may not
always result in uses of force that are unconstitutional, they do result in avoidable uses of force
and resulting harm, including deaths. Moreover, these poor tactics are part of the systemic
deficiencies that have led to the pattern or practice of excessive force.

                  a.   Failure to await backup and use of unsound tactics in approaching vehicles

       Deadly force incidents have occurred when CPD officers failed to await backup and
unnecessarily injected themselves into high-risk situations where there was no exigent need to do
so. Although not necessarily unconstitutional uses of force, these are avoidable uses of force that
present an unnecessary risk to officer and public safety. In one case, an off-duty civilian-dressed
CPD officer did not call for backup after witnessing two men exit a car, fire gunshots at an
unknown target, and then drive off. Instead, after locating the car stopped in traffic, the officer


4
  During our review of officer-involved shootings, we saw shootings at dogs that appeared to be unnecessary,
retaliatory, or reckless. We also observed that there were many complaints from community members that officers
unnecessarily or recklessly killed their dogs and that, like other civilian complaints, these complaints were not
adequately investigated. These deficiencies in investigation of civilian complaints are discussed elsewhere in this
Report.
5
  The shooting was of concern for other reasons as well. The first officer claimed the suspect had turned his body to
point his weapon at the second officer, prompting him to warn his partner and then pull the trigger. The second
officer contradicted this account, claiming the suspect never turned his body and never pointed the weapon. IPRA
never pursued the inconsistency and did not mention it in its final report.

                                                         28
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 33 of 165 PageID #:78




approached it on foot and engaged the suspects. The officer fired his off-duty firearm at their car
upon seeing an occupant of the car point a pistol at him. The officer fired 10 times, wounding
but not disabling either suspect. The officer had fired all his ammunition, leaving him
defenseless in the middle of the street. In addition, the CPD officer did this in a high-traffic area,
thereby exposing bystanders to the risk of errant rounds from a shootout. And, a nearby
uniformed state trooper conducting an unrelated traffic stop drew his gun on the CPD officer,
because the trooper was unsure whether he had just witnessed an attempted murder.

         In another case, two officers were flagged down by a woman reporting that someone in a
car had pointed a shotgun at her. The officers spotted the car and radioed for assistance. They
did not wait for backup and instead approached on foot alone. As one officer stood adjacent to
the passenger side of the suspect’s car, he reportedly saw the driver point a shotgun at him.
Standing exposed at close range, the officer fired twice, wounding but not disabling the suspect.
The suspect drove off without returning fire. Though the officer was justified in firing in self-
defense, the violence may have been avoided altogether if the officers had observed sound
tactics.

         In another case, an off-duty CPD officer spotted the silhouette of a man in a vacant
building and suspected the man was burglarizing it. The officer called 911, but did not wait for
other officers to arrive. Instead, the off-duty officer summoned the man out of the building.
According to a civilian witness, the burglary suspect angrily exited the building, yelling, “You’re
not a fucking cop.” The suspect then advanced on the officer, who struck and kicked the suspect.
According to the officer, the suspect then reached into his waistband and withdrew a shiny
object, prompting the officer to fire twice, killing the man. No weapon was recovered. Instead,
officers reported finding a silver watch near the man’s body. IPRA found the shooting justified
without addressing the officer’s failure to await backup. According to press reports, in
November 2016, this same officer shot a man in the back and killed him, claiming the man had
pointed a gun at him during a foot pursuit. No gun was recovered.

         We further found instances where CPD officers unnecessarily exposed innocent
bystanders to deadly risks. In one case, three CPD officers were driving two civilian witnesses
assisting in an assault investigation. Along the way, the officers heard gunshots from a nearby
restaurant and saw a group of individuals running. The officers decided to confront the
suspected gunmen themselves, with their unwilling civilian passengers in tow. The driver officer
stopped the unmarked patrol car within a few yards of the suspects and issued police
commands. According to the officers, one of the suspects drew a firearm and pointed it toward
the officers and the side of the patrol car, where the two civilian witnesses sat exposed in the
back seat. Both the driver officer and front passenger officer opened fire. During the IPRA
investigation, both officers acknowledged that the confrontation had placed the civilian
witnesses’ lives at risk and sought to justify their use of deadly force in part because of that risk.
While the suspect was indeed armed, one of the civilians in the backseat denied seeing the man
point or raise the weapon at officers. IPRA found the shooting reasonable and justified with no
stated concerns about the officers’ tactics and without mentioning the civilian’s contrary account
in its final report.




                                                 29
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 34 of 165 PageID #:79




               b.   Use of dangerous vehicle maneuvers

         Other shooting incidents arose out of officers’ use of high-risk, untrained vehicle
maneuvers designed to box in suspects’ cars. In one such incident, officers in two patrol vehicles
tried to stop a car reportedly matching a description of suspected narcotics dealers with a gun
hidden in the car. The first patrol car initiated the traffic stop by pulling in sideways in front of
the suspects’ car, thereby exposing the passenger officer to the risk of gunfire or serious injury if
the driver had opted to ram the police car. The passenger officer exited the patrol car and fired
upon the suspects as they attempted to drive away. Although it is unclear whether the officer’s
use of force was constitutional, it is clear that the poor stop tactics unnecessarily placed the
officer at risk, thereby increasing the likelihood of a deadly force encounter.

        On another occasion, officers used a variation of this box-in technique to trap a car in a
high-traffic area. Again, an officer in the lead patrol car ended up firing into the suspect’s
vehicle, although in this case the car had not fled the scene. The officer acknowledged in his
interview that they used the vehicle technique in the field despite never having been trained on
the technique.

        In another case, CPD officers used unmarked police cars to box in a car driven by an
armed robbery suspect. After forcing the suspect to stop, the officer in the front patrol car exited
and placed himself between his car and the driver’s side of the suspect’s vehicle. The suspect
backed up, striking the rear police car. As this occurred, the front car officer moved in front of
the suspect’s car. The suspect then placed the car in drive, turned his wheels, and attempted to
drive away. The officer from the front car fired a single shot into the driver’s window, claiming
he feared the suspect would run him over. The officer’s bullet struck the suspect through the
driver’s window, causing the driver to crash his car into an occupied parked car. IPRA found the
shooting justified without addressing the officers’ tactics.

               c.   Reckless foot pursuits

        As discussed above, we found repeated incidents of unreasonable uses of force stemming
from foot pursuits that were initiated with an insufficient basis to conduct the pursuit. We also
identified other cases in which foot pursuits were conducted in a tactically unsound, often
reckless manner, some of which culminated in an officer-involved shooting. We found multiple
instances in which officers began pursuit without first broadcasting over radio dispatch critical
information like location and direction of travel. In addition, officers frequently engage in a
dangerous tactic known as “partner-splitting,” in which officers split off from one another to
pursue one or more suspects. In some cases, one officer drives away from the foot chase,
seeking to cut the suspect off from the other side of the block. Partner-splitting covers more
territory, but it also can compromise the safety of officers who lose their ability to assist or
effectively communicate with each other. It also increases the risk that the officers or innocent
civilians will be caught in cross-fire. Because it is dangerous to officers and the public, this
tactic should be used only when absolutely necessary to protect the public or officers from
imminent harm.

      Partner-splitting is not a trained CPD technique, but a practice developed in the field. As
one CPD officer put it, “My partner and I have an agreement or we call it protocol, if you will,

                                                 30
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 35 of 165 PageID #:80




that if I’m driving, I stay in the vehicle and he is going to be the one that’s going to pursue on
foot.” The officer offered this observation during an IPRA investigation of a partner-splitting
foot pursuit that left him alone in a backyard with a man he claimed pointed a gun at him,
resulting in a fatal shooting. The shooting was deemed justified, with no scrutiny of the tactics
that precipitated the event.

         This lack of policy, guidance, and oversight of foot pursuits presents not only
constitutional and safety concerns, but also exposes the City to substantial damages claims in
civil rights litigation. See, e.g., Quintana v. City of Philadelphia, Civ. No. 10-6088, 2011 WL
2937426 at *3 (E.D. Pa. July 21, 2011) (“[A]rming police officers without providing any training
on the constitutional limitations of the use of deadly force may amount to deliberate indifference,
as could failing to maintain any sort of foot pursuit or partner splitting policy for police officers
involved in a foot pursuit.”) (citations omitted); Pelzer v. City of Philadelphia., 656 F. Supp. 2d
517, 535 (E.D. Pa. 2009) (“[F]oot pursuits tend to be strong in emotion, weak in tactics. . . . A
reasonable jury could find the failure to establish [foot] pursuit policies creates a sufficiently
obvious risk to the rights of pursuit subjects. . . . A jury may also be able to conclude that the
issue of pursuit and patrol policies are the result of a policymaker’s decision, and that the City's
omission was the moving factor behind the plaintiff’s injury.”).

        A contributing factor to many foot pursuits that end in unnecessary force is CPD’s use of
a particular stop technique, often called a “jump out.” The practice involves groups of officers,
frequently in plain clothes and riding in unmarked vehicles driving rapidly toward a street corner
or group of individuals and then jumping out and rapidly advancing, often with guns drawn.
These actions often cause one of more members of the targeted group to walk away briskly or
run from the scene. The officers then zero-in on the fleeing person, often with one officer tasked
with chasing him on foot. Some of the most problematic shootings occurred when that sole
officer closed in on the subject, thus greatly increasing the risk of a serious or deadly force
incident.

        Such techniques can be particularly problematic when deployed by CPD tactical or other
specialized units using unmarked vehicles and plainclothes officers. It can be difficult,
especially at night, to discern that individuals springing out of an unmarked car are police
officers. In high-crime areas, residents may be particularly unwilling to stick around to find out.
For example, in one case, a tactical officer in plain clothes jumped out of an unmarked car,
chased a man who ran from him, and ultimately shot the man from behind. Officers claimed the
man pointed a gun, but no weapon was recovered. The shooting victim explained to
investigators that he ran because a sedan he did not recognize had raced through a stop sign and
headed toward him. Similarly, in another case, two plainclothes officers dressed in black and in
unmarked vehicles approached a man and his female passenger as they were getting into their
car. According to the woman, the couple did not know they were officers and fled, and an
officer shot at the side and rear of the vehicle, killing the man.

         CPD should provide officers with guidance and support in conducting field operations in
a tactically sound manner that reduces risk to officers and civilians alike. This does not mean a
retreat from law enforcement, but rather a move toward practices that are more effective. Policy
and guidance are the first step; scenario-based training is the next. As noted by trainers from the
FBI Academy, “realistic and practical exercises can instill in officers the skills and mental

                                                 31
    Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 36 of 165 PageID #:81




preparedness that they can call on automatically when confronting offenders. Law enforcement
agencies should ensure that officers receive training in such critical issues as formulating action
plans, following established policies, knowing their physical and mental conditions, remaining
aware of their surroundings, considering offender reactions, and exploring tactical options.”

        B. CPD Uses Less-Lethal Force in Violation of the Fourth Amendment and
           Department Policy

        Although CPD documents generally include insufficient detail of when and how officers
use force, particularly less-lethal force, our review of CPD records made clear that CPD’s pattern
of unreasonable force includes unreasonable less-lethal force. As discussed in detail below, CPD
does not require officers to provide detailed information about the amount and type of force they
use. The form on which officers are to report force requires officers to indicate via check box,
for example, that they used a Taser 6 or a “control instrument” without requiring them to explain
the manner or circumstances in which the force was used. Officers also are not required to
provide any details about the amount of resistance they encountered from suspects. Instead,
officers use boilerplate, vague terminology like “actively resisted” or “attempted to defeat
arrest.” In reviewing officers’ use of less-lethal force, supervisors generally do not conduct any
follow-up investigation or request any additional information from officers to help them
understand what happened. As a consequence, CPD’s documentation for many uses of less-
lethal force do not paint a complete or accurate picture of the amount of force used or why it was
used. IPRA investigations of misconduct complaints regarding force are similarly deficient, as
discussed in the Accountability Section of this Report.

        In many cases we reviewed, due to insufficient information, we were not able to
determine whether the force was reasonable. For example, if an officer reported that he used a
“kick” because a subject “balled his fists” and actively resisted, we were unable to determine
whether the force used was reasonable because we did not know how many times the officer
kicked the subject, where on the body the subject was kicked, or whether it might have been
necessary. In many cases, however, the information that was reported was sufficient to
demonstrate that the force used was unreasonable. If, for example, an officer reported that he or
she used a Taser against someone suspected of a minor property crime as the suspect fled, we
determined that force to be unreasonable because, as described below, that level of force is
unconstitutional on its face. Even using this conservative methodology—taking officers’ reports
of force at face value and not making inferences—we saw a clear pattern of unreasonable force.

            1.    CPD’s pattern or practice of unreasonable force includes the use of excessive
                  less-lethal force against people who present no threat

        CPD’s pattern or practice of unreasonable force includes using excessive force against
people who do not present a threat and who are suspected only of low-level crimes or, in some
cases, no crime at all. For example, officers used a Taser in “drive-stun mode” against a woman
in mental health crisis and whose only documented actions were that she failed to follow verbal


6
 “Taser” is the brand name of electronic control weapons manufactured by Taser International, Inc. CPD uses
Taser brand electronic control weapons and refers to these weapons in their policies and forms as “Tasers.”

                                                      32
    Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 37 of 165 PageID #:82




commands and that she stiffened. 7 Officers provided no narrative of the encounter other than to
write that the woman was “a high risk mental” who needed to be transported to a hospital for a
“mental evaluation.” They noted on the form that the woman was engaged in passive, not active,
resistance. This use of force against a woman who was not suspected of any crime was
unreasonable and violated CPD policy, which prohibits the use of Tasers against people who
only are passively resisting.

        The use of unreasonable force to quickly resolve non-violent encounters is a recurrent
issue at CPD. This is at least in part because CPD’s policy permits the use of Tasers in situations
where it is unreasonable, and allows the use of Tasers in drive-stun mode in any circumstance in
which “probe mode” is allowed. CPD’s policy permits use of a Taser (in any mode) to defeat
active resistance, defined by CPD policy as “movement to avoid physical control,” without
regard to the severity of the crime or whether the person poses any danger to an officer, factors
that must be considered in judging the reasonableness of a use of force. Graham, 490 U.S. at
396. CPD recently has proposed changes to its Taser policy. The proposed revised policy makes
clearer that officers may not use a Taser unless it is objectively reasonable, necessary under the
circumstances, and proportional to the threat or resistance of the subject. This is an important
change, but the policy still does not place restrictions on the use of drive-stun mode. And, like
any policy, it must be enforced in order to be effective.

        Some CPD officers resort to Tasers as a tool of convenience, with insufficient concern or
cognizance that it is a weapon with inherent risks that inflicts significant pain. Use of a Taser “is
more than a de minimis application of force” and is a “very significant intrusion on [a person’s]
Fourth Amendment interests.” Abbott v. Sangamon County, Ill., 705 F.3d 706, 726, 730 (7th Cir.
2013). In an incident we reviewed, a man died after hitting his head when he fell while fleeing
because a CPD officer shot him with a Taser. The man had been suspected only of petty theft
from a retail store. IPRA deemed this use of a Taser justified. We saw other unnecessary uses
of Tasers against people fleeing after committing minor violations, including a man who was
suspected of urinating in public, and a 110-pound-juvenile who fled after officers caught him
painting graffiti on a garage. In all of these instances, as in many others we reviewed, the
officers articulated no basis to support a conclusion that the convenient but painful and at times
dangerous use of Tasers, rather than a less severe use of force, was necessary.

       As with lethal force, some officers escalate encounters unnecessarily. This includes
incidents in which CPD officers use retaliatory force against people who object and claim that


7
  Tasers can be used in drive-stun or probe mode. Taser probes shot from a short distance incapacitate a person by
causing them to lose control of their muscles. Drive-stun mode requires direct contact between the Taser and the
person and simply causes pain. Many agencies restrict the use of Tasers in drive-stun mode because it is less
effective in minimizing threats and has a high potential for abuse. See, e.g., DIRECTIVE 10.3: USE OF LESS LETHAL
FORCE: THE ELECTRONIC CONTROL WEAPON (ECW) 9 (Phila. Police Dep’t, Sept. 18, 2015) (“Personnel must be
aware that using an ECW in Drive Stun is OFTEN INEFFECTIVE in INCAPACITATING a subject.”), available at
https://www.phillypolice.com/assets/directives/PPD-Directive-10.3.pdf; ATT’Y GEN., SUPPLEMENTAL POLICY ON
CONDUCTED ENERGY DEVICES § V.4., at 7 (N.J. Attorney General, Rev. March 3, 2016) (“An officer shall not use a
[Taser] in drive stun mode unless the officer reasonably believes based on the suspect’s conduct that discharging the
device in drive stun mode is immediately necessary to protect the officer, the suspect, or another person from
imminent danger of death or serious bodily injury.”), available at
http://www.nj.gov/oag/dcj/agguide/directives/2016-3-3_Supplemental-Policy-on-Conducted-Energy-Devices.pdf.

                                                         33
    Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 38 of 165 PageID #:83




they were unlawfully stopped by CPD. In one incident, officers had searched and released a man
they had detained to determine if he was armed (he was not). The man then yelled at the officers
and put his left foot in front of the squad car tire, taunting them to run over his foot so he could
sue them. Instead of backing up, going around the man, or trying verbal techniques to calm the
man down, the officers got out of the car and ordered him to stop blocking their car. The man
then yelled that he was going to beat and kill them. They arrested him for aggravated assault.
Officers reported that, during the arrest, he balled his fists and tried to pull away, so they
punched and hit him and took him to the ground. In another incident, officers used pain
compliance techniques and forcibly brought to the ground a man because he stiffened and locked
his arms while they were arresting him for walking his dog without a leash and refusing to
present identification. In both of these instances, officers provided no justification for the level
of force they used, or why they did not attempt to resolve these situations with common de-
escalation techniques.

           2.   CPD’s pattern or practice of unreasonable force includes the use of excessive
                less-lethal force against children

        CPD’s pattern or practice of excessive force also includes subjecting children to force for
non-criminal conduct and minor violations. In one incident, officers hit a 16-year-old girl with a
baton and then Tasered her after she was asked to leave the school for having a cell phone in
violation of school rules. Officers were called in to arrest her for trespassing. Officers claimed
the force was justified because she flailed her arms when they tried to arrest her, with no
adequate explanation for how such flailing met the criteria for use of a Taser. This was not an
isolated incident. We also reviewed incidents in which officers unnecessarily drive-stunned
students to break up fights, including one use of a Taser in drive-stun mode against a 14-year-old
girl. There was no indication in these files that these students’ conduct warranted use of the
Taser instead of a less serious application of force.

        CPD’s Taser policy does not address the use of Tasers on children. It should. Prior to
using a Taser on a child, officers should be required to factor into their decision the child’s
apparent age, size, and the threat presented. The use of a Taser in schools and on students should
be discouraged and deployed only as a last resort. Tasers are painful and, because of a child’s
smaller size, children are especially vulnerable to greater injury from them. That is one reason
the Police Executive Research Forum warns that Tasers should not be used against young
children and that officers should consider a person’s age in deciding whether use of a Taser is
reasonable. 8 CPD policy contains no such admonition, and this is true even under CPD’s
proposed revised policies. Moreover, in several of the instances we reviewed, officers used the
Taser in drive-stun mode, which as noted above is prone to abuse.

        We also found instances in which force was used against children in a retaliatory manner.
In one incident, an officer’s neighbor called to report that some boys were playing basketball on
the officer’s property. The officer, on duty, left his district to respond and found the teenage


8
  2011 ELECTRONIC CONTROL WEAPON GUIDELINES 21 n.27 (Police Executive Rese. F. & Community Oriented
Policing Serv.’s, March 2011), available at
http://www.nccpsafety.org/assets/files/library/2011_Electronic_Control_Weapon_Guidelines.pdf.

                                                  34
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 39 of 165 PageID #:84




boys down the street on their bikes. The officer pointed his gun at them, used profanity, and
threatened to put their heads through a wall and to blow up their homes. The boys claim that the
officer forced them to kneel and lie face-down, handcuffed together, leaving visible injuries on
their knees and wrists. Once released, one boy called his mother crying to tell her an officer had
pointed a gun at his face; another boy went home and showed his mother his scraped leg and,
visibly upset, said “the police did this to me.” The mothers reported the incident to IPRA. The
officer, who had not reported the use of force, accepted a finding of “sustained” and received a
five-day suspension. The officer was never interviewed and his reasons for not contesting the
allegations are not documented in the file.

        In another case, a girl and a boy, both 15 years old, were crossing a street at the light, and
one car had already stopped so they could proceed. A uniformed officer in an unmarked car
braked hard and changed lanes to avoid the stopped car. The girl claimed the officer got out of
the car and yelled profanity (calling her a “fucking idiot” among other things), drawing the
attention of a female witness. The girl claimed that when she told the officer that they had the
right of way, he pushed her in the back with both hands so hard she fell into a newspaper stand,
after which he handcuffed her arms behind her back while she still wore her backpack, hurting
her wrists, and did not loosen the cuffs when she complained. The officer called for backup, two
officers responded, and the teens were released without charges. The girl reported this incident
to IPRA. During the investigation, the officer, who had not reported using any force, claimed the
teens were standing in the street obstructing traffic, causing him to slam on his brakes, prompting
the teens to laugh at him. He said the teens cursed at him, and he handcuffed the girl for his and
her safety because she “was becoming agitated and refused any and all direction.” Despite the
existence of four witnesses (the two officers, the boy, and the female witness at the very least),
the IPRA investigator obtained a statement only from the accused officer. The investigator did
not try to call the female witness until 26 months after the incident (yet wrote that she “did not
cooperate with this investigation”). By the time the investigator concluded the investigation in
April 2014 and deemed her allegations not sustained, the girl had turned 18.

         In another case, an officer forcibly handcuffed a 12-year-old Latino boy who was outside
riding a bike under his father’s supervision. A plainclothes officer, responding to a report of
“two male Hispanics running from” the area, detained the boy. According to the boy and his
father, the officer approached the boy, ordered him to stop his bike, forcibly handcuffed him,
pulled him off his bike, and placed him up against a fence. The boy reported he did not
understand the man was a police officer or why he was being detained and told the officer he was
only 12. According to the boy, the officer responded that the boy was “old enough to bang,”
meaning old enough to engage in gang violence. The boy’s father approached the officer,
explained that his son was only 12 years old, and asked what was going on. Records of 911 calls
reflect a caller reporting that a plainclothes officer had a 12-year-old in handcuffs and was
refusing to say why. The officer placed the boy in the back of a police vehicle before eventually
releasing him. The officer’s only apparent basis for this detention was the boy’s race, which is
constitutionally unreasonable. United States v. Moore, 983 F. Supp. 2d 1030, 1033 (E.D. Wis.
2013) (“[P]olice could not, consistent with the Fourth Amendment, stop every black male within
their perimeter wearing a dark winter coat on a cold January day”); United States v. Brown, 448
F.3d 239, 248 (3d Cir. 2006) (reversing conviction where “about the only thing [defendant] had
in common with the suspects was that they were black”).


                                                 35
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 40 of 165 PageID #:85




       C. Video Evidence Suggests a Broader Pattern or Practice of Unconstitutional Use
          of Force

        Evidence suggests that the pattern of unreasonable use of force identified by our
investigation may be even broader than that revealed through CPD documents alone. During our
investigation, we reviewed numerous use-of-force incidents captured on video. In many of these
incidents, the use of force was facially unreasonable and the videos undercut the officers’
descriptions of the incidents. Given the large volume of reported incidents not captured on
video, this suggests that the extent of unreasonable force by CPD officers may be larger than is
possible to discern from CPD’s scant force reports and force investigations alone. Indeed, the
inaccurate descriptions of events that were undercut by video we reviewed bore striking
similarities to descriptions provided by officers in numerous cases with no video.

        In one incident captured on cell-phone video, an officer breaking up a party approached a
man, grabbed him by the shirt, and hit him in the head with a baton. In his reports, the officer,
using language very similar to that used in many other reports we reviewed, falsely claimed that
the victim had tried to punch him. Before the video surfaced, the officer’s supervisor had
approved the use of force and the victim had pled guilty to resisting arrest. The officer has since
been relieved of his police powers and is facing criminal charges for his conduct. In another
video, a woman exited her car and placed her hands on her vehicle when officers threw her to the
ground, hit her, and deployed a Taser against her. The video indicates that the officer’s claim
that she had refused to show her hands, thus justifying the force used, was false. Despite the
existence of the video, IPRA deemed the force reasonable.

        We also reviewed a video of an officer choking, hitting, and slapping a man who had
refused an order to leave the area in front of a store where the man was shopping with his family.
The officer had not reported having used any force at all, and an officer witness to the event did
not report the choking. The man complained to IPRA. Investigators there obtained a copy of the
store surveillance video, which confirmed the man’s account. The officer was then suspended
for 45 days.

        In many of these cases, IPRA generally accepted the officer’s version of events, which
were later undercut by video evidence. The Laquan McDonald shooting is one such incident;
our review found many others. In one incident, for example, officers justified unreasonable
force by falsely claiming in their reports that a woman had attacked them. In the video, officers
can be seen aggressively grabbing the woman, who was being arrested for a prostitution offense,
throwing her to the ground, and surrounding her. After she is handcuffed, one officer tells
another to “tase her ten fucking times.” Officers call her an animal, threaten to kill her and her
family, and scream, “I’ll put you in a UPS box and send you back to wherever the fuck you came
from” while hitting the woman—who was handcuffed and on her knees. Officers can then be
seen discovering a recording device and discussing whether they can take it. Supervisors
approved this use of force and the officers were not disciplined until after the woman complained
to IPRA and produced surveillance video of the event. The City paid the woman $150,000 in
settlement of her lawsuit.

         Another video shows an officer punching a handcuffed man several times, apparently in
retaliation for the man having earlier punched the officer. The officer claimed falsely in his

                                                36
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 41 of 165 PageID #:86




report, again using language very similar to many other reports we read, that the man had been
struggling and kicking and that the force had been necessary to control him. Unknown to the
officer, the incident was captured on surveillance video of the hospital where officers had taken
him for a psychiatric evaluation. The officer’s partner also did not report this unlawful force,
and supervisors deemed the use of force justified. It was only after the hospital staff who
reviewed the video contacted IPRA that anyone was disciplined.

        Video evidence is available in only a sliver of force incidents. This underscores the
potential value of body-worn cameras—and functioning in-car cameras—to ensuring that the
true circumstances of officer uses of force are known, and that officers can be held accountable
when they use unreasonable force. As discussed in the Accountability Section of this Report, the
Mayor recently has announced that the provision of body-worn cameras to all officers will be
accelerated. This is commendable, but must be made part of a broader system of accountability
in which protocols are put in place to ensure such equipment is used appropriately and that
videos are routinely and randomly reviewed by supervisors to determine whether an incident
reveals deficiencies in officer use of force.

       D. CPD Does Not Effectively Use Crisis Intervention Techniques to Reduce the
          Need for Force

        When individuals experience a mental or behavioral health crisis, law enforcement
officers often are the first responders. Officers who are well trained in interacting with people in
crisis can reduce the need to use force, save lives, and keep officers and others safer. Chicago
has adopted a Crisis Intervention Team (CIT) approach as a means to safely and effectively
respond to incidents involving persons in crisis. However, our review of CPD’s force reports
revealed that CPD uses force against people in crisis where force might have been avoided had a
well-trained CIT officer responded to the scene and employed de-escalation techniques. While
not all of these avoidable uses of force are unconstitutional, a meaningful number were, and
deficiencies in CPD’s CIT response contributes to the pattern or practice of unconstitutional use
of force.

        CPD’s documentation of these incidents is often insufficient to determine whether the
force was necessary, appropriate, or lawful. Consequently, all we know are the broad contours
of terribly sad events—that officers used force against people in crisis who needed help. In one
case, officers used a Taser against an unarmed, naked, 65-year-old-woman who had bipolar
disorder and schizophrenia. Officers used a Taser “to subdue a mental who ignored verbal
commands” because he was believed to be a danger to himself and others. Officers twice drive-
stunned a man who they then transported for a mental health evaluation. Officers used a Taser in
probe and drive-stun mode against an unarmed suicidal man who pulled away from the
responding officers. Officers, who were responding to a call that a woman was “off meds” and
“not violent,” Tasered an unarmed woman because she pulled away and “repeatedly moved [her]
arm.” CPD did not conduct any investigation or review of these incidents to determine whether
its response to these events was appropriate or lawful, or whether force could have been avoided.

       The shooting deaths of Quintonio LeGrier and Bettie Jones by CPD officers who
responded to a call for help with a domestic disturbance laid bare failures in CPD’s crisis
response systems—the dispatcher did not recognize the call as one involving someone in crisis

                                                 37
    Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 42 of 165 PageID #:87




and did not ask questions that might have resulted in clues that it did; a crisis-trained officer was
not dispatched to the scene; the officers did not use crisis intervention techniques; and the
officers made tactical errors that resulted in the shooting death of a bystander who had simply
opened her door. In part as a response to this tragic event, Mayor Emanuel in December 2015
called for a review of the City’s crisis intervention program. The crisis response review led to
the announcement of plans for reforms which, if effectively implemented and sustained, could
result in important improvements to the City’s CIT program. There are additional steps the City
should take. The City should do more to ensure that effective, well-trained crisis intervention
officers respond to these events, and that crisis incidents are analyzed to determine whether
changes to the program or CPD’s crisis response are warranted.

             1.    CPD’s crisis intervention team model needs more support to be sustainable

        Like many major city police departments, CPD has developed a CIT designed to respond
to incidents involving someone in crisis, whether related to addiction, trauma, or mental health. 9
While no process is a guarantee against all poor outcomes, an effective crisis intervention
approach can reduce the need for force, including deadly force, and prevent unnecessary
entanglement of persons in crisis with the criminal justice system where mental health services
will better serve the individual and public safety.

        CPD purports to adhere to the “Memphis Model” of crisis intervention response
consistent with the recommendations of CIT International. 10 While specialized training is the
cornerstone of the Memphis Model, CIT is more than just training. 11 It requires a dedicated
cadre of trained officer volunteers large enough to cover all shifts and all districts. 12 It also
requires coordination between dispatch and police, policies that facilitate referrals to mental
health providers, coordination with such mental health service providers, and continuous
evaluation of CIT outcomes. 13

         CPD began developing its CIT program in 2002 and made initial laudatory steps. It
created a dedicated CIT unit to coordinate the CIT program and training. CPD trained its first
cadre of CIT police officers in October 2004. By 2005, CPD rolled out CIT to its first two pilot
districts and, as of April 2016, had trained 2,200 officers—18% of CPD’s approximately 12,000-
member authorized strength. In a 2010 study, CPD personnel reported that CIT training was




9
   CIT is a distinct program, different than other mental health awareness training. CPD’s recruit training includes a
14-hour mental health module, and officers are now being provided eight hours of CIT training as part of CPD’s
newly designed force-mitigation training. However, this basic training does not equip officers with the specialized
skills needed for crisis intervention. Similarly, CIT overlaps in some respects with de-escalation training, but CIT
training is distinct from and more expansive than CPD’s current eight-hour de-escalation training.
10
   See, e.g., CIT International, CIT is More than Just Training… It’s a Community Program, available at
http://www.citinternational.org/Learn-About-CIT.
11
   Id.
12
   RANDY DUPONT ET AL., CRISIS INTERVENTION TEAM CORE ELEMENTS (U. of Memphis Sch. of Urb. Aff. and Pub.
Pol’y, Sept. 2007), available at http://cit.memphis.edu/pdf/CoreElements.pdf.
13
   Id.

                                                         38
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 43 of 165 PageID #:88




effective and valuable, and that CIT-certified officers were able to more effectively resolve
encounters, noting lives saved and diversion to service providers. 14

        Over the years, however, CPD has reduced the number of personnel assigned to run the
CIT unit, from a high of nine people in 2008-2009, to three people as of late 2016. Those three
people now bear the burden of training more officers and administering a CIT program that is
being asked to do more than ever. Despite the work of these dedicated individuals and the
positive response CIT officers have expressed when employing their skills on scene, CPD has
not dedicated adequate resources to the CIT unit, thereby limiting its effectiveness and failing to
achieve the promises of effective crisis intervention. In 2016, CPD increased its number of CIT
trained officers by approximately one-third and plans to have 35% of the officers in the
Department's Bureau of Patrol certified in CIT by the end of 2017. The already overburdened
three-member CIT unit has been tasked with training these officers, which has reduced the
ability of these hardworking individuals to develop thoughtful, effective, and well-delivered
training. And because the staff that comprises the three-member CIT unit is now consumed with
increased training demands, it is even more difficult for them to perform other critical functions,
including conducting evaluations and follow-up on CIT incidents.

            2.   CPD should improve its CIT selection process in conjunction with plans to
                 increase the number of CIT officers

         As noted, the City has recognized the need for an effective crisis intervention response
and has recently announced an ambitious plan to quickly increase its cadre of officers who have
received the 40-hour crisis intervention training. The City’s commendable desire for a rapid
development of the CIT program, however, should not come at the expense of the quality of its
crisis intervention response.

        Effective crisis response requires a police department to designate and train certain
officers to be members of the CIT, and dispatch those officers to all crisis intervention calls. It is
important that all CIT officers have volunteered for the assignment. Officers who volunteer are
more likely to have a deeper interest in and commitment to working with people in crisis. And
they are more likely to develop proficiency and expertise as they become more experienced
responding to crisis calls. Volunteers should be screened to determine that they are qualified. Of
course, all officers should receive some training in responding to persons in crisis, and it may be
useful to provide the full 40-hour CIT training to officers who have not volunteered for or not
been accepted to the CIT program. But these officers should not be considered designated CIT
officers and should not be dispatched to a crisis call in lieu of a CIT officer.

       CPD, understandably eager to improve its crisis response, has deviated from the use of
volunteer officers who are dedicated to working with people in crisis. CPD has required certain
categories of officers, including all field training officers and sergeants, to take crisis
intervention training and has designated those officers as CIT officers. In addition, CPD has
dropped most screening for volunteer officers and is simply accepting most volunteers. By


14
   KELLI E. CANADA ET AL., CRISIS INTERVENTION TEAMS IN CHICAGO: SUCCESSES ON THE GROUND, (J. Police
Crisis Negot. 2010, Jan. 1, 2011), available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2990632/#R4.

                                                      39
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 44 of 165 PageID #:89




making CIT participation mandatory rather than voluntary and failing to screen those who
volunteer, CPD has not developed a CIT team consisting of officers optimally suited for this
work. While it is true that CPD likely needs more CIT officers to meet the demand of CIT calls,
training large numbers of officers who have not volunteered for the task is, in the long run,
unlikely to achieve the City’s goal of improved crisis intervention response.

        The City does not yet know how many additional CIT officers are necessary or where
they should be deployed. The City has provided dispatchers with training to recognize when a
person is in crisis, and recently developed a straightforward way for dispatchers to identify CIT
officers available for dispatch. Already, these laudable steps have resulted in a five-fold increase
in the number of calls identified as being crisis related from 2015-2016. This is a positive
development because it suggests that dispatchers are becoming adept at identifying these calls
and more CIT officers are being directed to handle crisis situations. But it has greatly increased
the demand on the small CIT unit and the current CIT officers. And the City does not currently
collect data on CIT calls in a way that would allow it to make informed staffing and deployment
decisions to ensure an adequate number of CIT officers to cover all shifts in all districts. It has
announced plans to do so. Each of these announced improvements should be implemented,
supported, and sustained.

           3.   CPD should analyze crisis incidents to determine whether CIT is functioning
                effectively

         CPD does not have an effective system in place to evaluate its response to CIT calls.
CPD has developed a Crisis Intervention Report that is designed to capture important
information about its response to crisis calls, including whether the call was recognized and
identified as a CIT call before the officer’s arrival and whether crisis techniques were employed.
Even under CPD’s newly revised policies, however, officers do not complete this form if the
incident requires any other reporting. Thus, if an officer uses force during the crisis call, the
officer will be required to fill out a Tactical Response Report (TRR) and therefore is not required
to fill out a Crisis Intervention Report. As discussed above, the TRRs provide very little
information about a use of force and include almost none of the information necessary to
evaluate whether the crisis response was appropriate. Consequently, CPD has no ability to
analyze the most concerning crisis incidents to evaluate its response.

        During our review of force incidents, we saw many examples of force, including deadly
force, being used against individuals in crisis. We did not see any evidence that CPD had
engaged in after-action analysis to determine whether: the force used was reasonable and
necessary; the incident had been recognized as a crisis incident and if not, why not; a CIT officer
was dispatched to the scene and, if not, whether there were any barriers to dispatching a CIT
officer; the officer used crisis intervention techniques; or the incident demonstrated that
improvements in policy or training are needed. CPD should develop an after-action review
process that answers these questions so that it understands how its CIT team is functioning and
can correct deficiencies and build on successes.

        CPD also has no mechanism to evaluate the quality of its CIT officers. Once an officer
receives the 40-hour training and is certified as a CIT officer, CPD does not evaluate that
officer’s performance to determine whether the officer is applying the CIT training and is

                                                40
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 45 of 165 PageID #:90




effective in resolving crises, or whether the officer may need some refresher training or
additional support, or is not working out as a CIT officer. Although the City is aware of this
need, this improvement was not part of the City’s recently announced plans for reform. Without
analyzing these incidents and the skills and training of its officers, CPD has no way of knowing
whether its CIT program is effective, whether refinements in policies and training are needed,
and whether the performance of any individual officers should be addressed.

        The City’s plans to improve its CIT program—including by increasing and improving
data collection, providing training to Office of Emergency Management and Communications
dispatchers, and increasing the number of trained CIT officers—are important and long needed.
But these steps by themselves are not sufficient. Until they are accomplished, the City cannot
know how many CIT officers it truly needs. Similarly, until CPD requires officers to accurately
document these events and engages in analysis and evaluation of this data, it cannot know
whether its training is effective or in need of improvement. We applaud the City’s desire to
respond quickly to legitimate concerns about its CIT program, but it is important that the
response be based on an understanding of the effectiveness of and challenges to its current
program. Failure to develop that understanding may, in the long term, impede its ability to
improve its crisis intervention response.

       E. CPD’s Failure to Accurately Document and Meaningfully Review Officers’ Use
          of Force Perpetuates a Pattern of Unreasonable Force

       CPD policy requires officers to report most uses of force, but in practice, officers are not
required to provide sufficient detail about the force they used, and most officer force is not
reviewed or investigated, notwithstanding CPD policy requirements.

        In the most serious instances of force—where an officer discharges his firearm in a
manner that could potentially hit someone—CPD responds to the scene to conduct a preliminary
investigation, but IPRA has the authority to investigate whether the shooting was justified.
Because of IPRA’s central role in these cases, all aspects regarding the reporting and review of
these uses of force—including CPD’s initial response to the scene—is discussed in the
Accountability Section of this Report.

        Below, however, we discuss the reporting and review of other uses of force. CPD policy
requires supervisors to investigate all reported uses of force, other than shootings, to determine
whether they were in compliance with policy. In actuality, however, most force is not reviewed.
As a result of so few force incidents being reported and even nominally investigated, and the low
quality of the force investigations that do occur, there is no consistent, meaningful accountability
for officers who use force in violation of the law or CPD policy. Nor is there any opportunity for
meaningful assessment of whether policies, training, or equipment should be modified to
improve force outcomes in the future. The failure to ensure the accurate reporting, review, and
investigation of officers’ use of force has helped create a culture in which officers expect to use
force and never be carefully scrutinized about the propriety of that use.




                                                41
   Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 46 of 165 PageID #:91




             1.    CPD does not require officers to accurately report uses of less-lethal force

        CPD’s documentation of officer use of less-lethal force is consistently insufficient.
Moreover, CPD and IPRA have accepted insufficient documentation even when officers’ use of
force is suspect, or when people complain about the force officers used against them.

         CPD policy requires officers to complete a TRR anytime they use force, except for
control holds to handcuff someone and techniques attendant to handcuffing or searching a person
that do not result in injury or an allegation of injury. 15 As detailed earlier, TRRs do not require
officers to provide a narrative but instead present a series of boxes officers check to indicate in
standard terms the force used, such as “elbow strike” or “take down/emergency handcuffing,”
and the resistance encountered, such as “stiffened,” “imminent threat of battery,” or “attack with
weapon.” There is a small textbox on the form for the officer to include additional information,
but it is too small to provide an actual narrative of the encounter and officers rarely use it at all.
The design of the form also discourages officers from providing important details about the force
they used. For example, an officer might check that the officer used “kicks,” but the TRR
contains no requirement that the officer state how many kicks were used, where these blows
landed, any injuries they specifically caused, or the order in which events occurred. The form
also does not require officers to indicate what alternatives to force they considered or tried, and
why these efforts were or would be unsuccessful. If a subject is injured, they must check the box
for “injured” but they need not and generally do not document what those injuries were. Officers
do often include some description of the encounter either in the arrest report or the case report
that is related to the TRR. In reviewing CPD’s use of force, we reviewed all of the documents
the City provided related to a particular TRR. Even with this additional information, however,
the true details of a force encounter were often obscured by a lack of sufficient detail and the use
of boilerplate language.

        In one typical example, officers documented that they used force on a man who they
alleged was trying to interfere with their arrest of his brother for domestic battery. According to
the arrest report, the man kept approaching officers as they tried to make the arrest, despite
repeated commands not to do so. The officers arrested him for resisting arrest and reported that
he tightened his arms and tried to pull away while they were placing him in custody. On the
TRRs, the officers checked off “arm bar,” “pressure sensitive areas,” “control instrument,” and
“takedown/emergency handcuffing” in describing the force they used. It is impossible for
anyone, including these officers’ supervisors charged with determining whether the force was
reasonable and within policy, to know even approximately how much force these officers used.
But what is described could very well be unreasonable—officers provided no details that would
justify a takedown, and he appears to have merely been upset that his brother was being arrested.
Indeed, in the box in which the supervisor is to document the subject’s response to the use of



15
   Officers are not required to report the use of escort holds, pressure-compliance techniques, and firm grips that do
not result in an injury or allegation of injury; control holds, wristlocks, and armbars utilized in conjunction with
handcuffing and searching techniques that do not result in injury or allegation of injury; that force necessary to
overcome passive resistance due to physical disability or intoxication that does not result in injury or allegation of
injury, or the use of force in an approved training exercise. See GENERAL ORDER 03-04-05: INCIDENTS REQUIRING
THE COMPLETION OF A TACTICAL RESPONSE REPORT (Chi. Police Dep’t October 30, 2014).

                                                          42
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 47 of 165 PageID #:92




force, the lieutenant wrote that the man said, “I don’t know why they arrested me.” CPD
conducted no follow-up investigation of this use of force.

        In many other instances, there are indications in the reports that the force used was more
significant than reflected in the opaque description of events. In one incident, officers arrested a
man because he “tried to physically interfere” with the arrest of another man. While they were
arresting him, he began to pull away and grabbed and pushed the officers. According to the
arrest reports, one officer “executed a knee strike.” But four officers filled out TRRs, indicating
that they each used force against him. In describing their actions, one officer checked the boxes
for “takedown/emergency handcuffing” and “closed hand strike/punch;” the second checked
“open hand strike,” “takedown/emergency handcuffing,” “closed hand strike/punch,” and “kick;”
a third officer checked “wristlock,” “arm bar,” “takedown/emergency handcuffing,” “closed
hand strike/punch,” and “knee strike;” and the fourth officer checked “knee strike.” None of the
officers reported how many strikes they delivered, where they landed, or why each was
necessary. All four officers checked the box indicating that the man was injured, but those
injuries were not described anywhere. In the man’s booking photo, he has abrasions on his face.

        For some files we reviewed, the injuries the victims suffered, rather than the explanations
by CPD officers, reveal the level of force that CPD officers actually employed. For example, an
officer pushed an 18-year-old female student onto his police car, chipping her tooth, because, as
he was walking her to his squad car after breaking up a fight between her and another girl outside
of their school, she screamed profanities and flailed her arms. The officer reported that the
injury occurred when he performed “an emergency take-down maneuver to regain control.” The
girl was 5’4” tall and weighed 120 pounds, while the officer was 6’1” and weighed 186 pounds.
Without requesting any additional information, supervisors approved this use of force. In the
girl’s complaint to IPRA, she alleged that when she informed the officer he had chipped her
tooth, the officer responded that he did not “give a fuck.” IPRA exonerated the officer without
interviewing him.

         It also appears that officers have been instructed on the language they should use to
justify force. We saw many instances where officers justified force based on a boilerplate
description of resistance that provides insufficient specificity to understand the force used or
resistance encountered. For example, officers frequently reported using force because the person
“flailed” his or her arms. Officers used a Taser against a man who appeared to be in crisis when
he “stiffened his body, pulled away, and flailed his arms;” drive-stunned a man because, when
they went to arrest him, he “began to flail his arms wildly;” deployed a Taser against a man who
resisted arrest for theft by “flailing his arms;” and drive-stunned a man because, when they tried
to arrest him, he “pulled away and flailed his arms.”

        The examples above are illustrative of problems we found in the hundreds of files we
reviewed. In many of these files, it was nearly impossible for us to understand how much force
officers used or whether the level of resistance justified the force used. Further, the design of the
form, including that there is so little space for officers to provide a narrative account of the force
they used, makes it impossible for officers to provide a complete or useful account of the force
incident.



                                                 43
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 48 of 165 PageID #:93




           2.   CPD rarely reviews or investigates officers’ use of less-lethal force

        CPD supervisors consistently violate CPD’s force review policy. CPD policy requires
supervisors to conduct investigations of every reportable officer use of non-shooting force.
When an officer is involved in a use of force requiring completion of a TRR, the officer is to
“immediately notify their immediate supervisor that he or she has been involved in a use of force
incident.” The officer must “submit his or her completed TRR to their immediate supervisor for
review.” The supervisor is to “respond to the scene when the injury to a subject or member is of
the severity to require immediate medical attention,” “ensure that all witnesses are identified,
interviewed, and that information is recorded in the appropriate report,” and request an evidence
technician to take photos of subjects who were injured. When an officer uses a Taser, the officer
must request that a supervisor respond to the scene, and a supervisor at least one rank higher than
the officer must respond. Supervisors must also obtain a copy of the Taser deployment data
sheet and are prohibited from approving the TRR until it has been received and reviewed.

        In practice, little of this happens. In the hundreds of TRR files we reviewed, we rarely
saw evidence that supervisors responded to the scene unless officers shot someone. Canvasses
for witnesses rarely occur and even witnesses who are present are rarely interviewed. Even
where TRRs make clear that a subject was injured, no photographs are taken of the injuries. In
most instances, a “mugshot” is taken of arrestees, and in the files we reviewed we sometimes
saw unexplained injuries to the person’s face. TRRs are routinely approved without any
evidence in the file that a Taser deployment data sheet was obtained or reviewed. Indeed, when
we referenced these requirements in interviews with officers in an effort to gain an understanding
of the system, officers and supervisors of all ranks seemed surprised to hear that these
requirements existed. None asserted that these requirements were adhered to on any regular
basis and most struggled to explain what these policies require.

         In practice, a supervisor may interview the subject of the use of force if the subject is
immediately available to the supervisor. Otherwise, for example if the person has been
transported to the hospital, he or she will not be interviewed, which means that supervisors
generally do not interview the subjects of the most concerning uses of force. If the person is
available and agrees to speak with the supervisor, the supervisor typically documents one or two
sentences that summarize the person’s statement. Many of the interview summaries we saw
suggest the interview centered more on what the subject did to justify the officer taking action at
all, rather than the circumstances of the use of force itself. These interviews are not recorded and
in none of the files we reviewed did the supervisor document the questions asked of the person.

        After the supervisor’s force review is complete, the supervisor is supposed to review the
TRR “for legibility and completeness and indicate approval of such by signing the appropriate
box.” In 2014, this requirement was modified to require that the supervisor “review the
member’s TRR and, if appropriate, approve the report.” In practice, sergeants view this role as
ministerial. They play no role in reviewing the force itself for appropriateness. Sergeants we
spoke to told us their only role is to ensure the form is filled out correctly, and none had ever
refused to sign a report based on an evaluation of the force itself. From at least 2002 until 2014,
the task of evaluating the force used was assigned to the watch commander, who was to record
the subject’s statement regarding the use of force and conduct an evaluation to determine
whether the force was within CPD policy. In 2014, these tasks were given to lieutenants.

                                                44
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 49 of 165 PageID #:94




        Despite the lack of detail describing most uses of force and the near total lack of
additional information collected, supervisors routinely use boilerplate language to approve the
TRRs, often only minutes after the officer submits it, even where there is information in the file
indicating the officer violated CPD policy or the law. In the files we reviewed, we saw only a
handful in which a supervisor referred the incident to IPRA for investigation or requested
additional information from the officer. 16 Our interviews with CPD officers were consistent with
these findings. One commander told us he could not recall ever calling for further investigation
of a use of force. Another said that he has never seen an unreasonable use of force on a TRR.
That same commander also said he had never seen any TRR wherein he identified a better
tactical decision, even if the force was reasonable.

        Illustrative of the inadequacy of supervisory review of force incidents is the troubling
incident discussed above in which officers deployed a Taser against an unarmed 65-year-old
woman who was in mental health crisis. The TRR file contains only a cursory description of the
incident, and without reviewing the Taser data download or requesting any investigation, the
sergeant approved this TRR three minutes after the officer submitted it, and the lieutenant
approved it less than 25 minutes after that. There is no indication that the lieutenant asked the
officers any questions about whether this force was necessary or whether there might have been
something they could have done to avoid using force against this woman, such as seeking
assistance from a crisis intervention trained officer.

       Our investigation also found instances in which CPD officers used canines against
children and conducted no investigation to determine whether these uses of force were
reasonable or necessary. In one case, officers allowed a canine to bite two unarmed 17-year-old
boys who had broken into an elementary school and stolen some items. In another case, officers
deployed a canine to locate two boys, ages 12 and 14, who had broken into a school and stolen
some candy and basketballs. Fortunately, the canine did not bite them and the boys were
uninjured. CPD should have investigated these uses of force to determine whether they were
reasonable, yet in both cases supervisors approved the force without an investigation.

         F. CPD’s New De-escalation Training and Proposed Policy Revisions Should be
            Expanded and Sustained

        In March 2016, CPD began a review of its use-of-force policies in an effort to provide
clearer direction for officers on the appropriate use of force. CPD released the draft force
policies in October 2016 for public comment. The proposed revisions address core force
principles such as the sanctity of life, ethical behavior, objective and proportional use of force,
use of deadly force, de-escalation, and force mitigation. CPD is currently reviewing the public
feedback and has stated that it will incorporate suggestions and improvements to prepare final


16
   Pursuant to City ordinance, supervisors are required to report all Taser uses to IPRA. See CHAPTER 2-57,
INDEPENDENT POLICE REVIEW AUTHORITY (IPRA) 2-57-040(c) (IPRA chief administrator has power and duty to
“conduct investigations into all cases in which a department member discharges his or her . . . stun gun, or Taser in a
manner which potentially could strike an individual, even if no allegation of misconduct is made”).
Notwithstanding this ordinance, unless the supervisor specifically requests additional investigation, IPRA does not
investigate Taser discharges. We saw several instances where the supervisor did not notify IPRA that a Taser
discharge had occurred, despite being required to do so.

                                                          45
   Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 50 of 165 PageID #:95




versions of the policies. CPD also has begun providing all officers with force-mitigation training
designed to better equip officers to de-escalate conflicts safely; recognize the signs of mental
illness, trauma, and crisis situations; and respond quickly and appropriately when force is
necessary.

        We appreciate that CPD has recognized the need to address some of the problems
described in this Report. The steps the City has taken are meaningful and important. To be
effective, the new approaches to the use of force must be embodied in these polices, and training
must be supported by leadership and enforced by supervisors to ensure officers follow them
consistently. CPD’s past policy rollouts have faced considerable challenges, with policies
sometimes issued before officers have been trained on them, leading to confusion and frustration
about what is required and why. CPD’s Fraternal Order of Police (FOP) union leadership
already has expressed concern that the 2016 draft force policies do not adequately address the
concerns of officers. CPD must demonstrate more thoughtful planning and commit more
resources and time for the training and rollout of force policy revisions so that officers will
understand, accept, and be able to safely and effectively implement the new requirements.

        Additionally, these revised policies do not improve upon CPD’s deficient procedures,
discussed above, for reporting and investigating force. In part because of these deficiencies,
officers are not held accountable to the current force policies. Until these deficiencies are
addressed, revisions to policies and training are unlikely to achieve the necessary changes in how
officers use force.

III.    CHICAGO’S DEFICIENT ACCOUNTABILITY SYSTEMS CONTRIBUTE TO
         CPD’S PATTERN OR PRACTICE OF UNCONSTITUTIONAL CONDUCT

        A well-functioning accountability system is the keystone to lawful policing. In
combination with effective supervision, a robust accountability system is required in order to
identify and correct inappropriate uses of force and other kinds of misconduct—with discipline,
training, and counseling as appropriate—which in turn helps prevent misconduct. But Chicago
seldom holds officers accountable for misconduct. In the five-year period prior to our
investigation, Chicago had investigated 409 police shootings and found that just two were
unjustified. It is similarly illustrative that the City paid over half a billion dollars to settle or pay
judgments in police misconduct cases since 2004 without even conducting disciplinary
investigations in over half of those cases, and it recommended discipline in fewer than 4% of
those cases it did examine. Our comprehensive investigation of Chicago’s accountability
structures and systems found clear indications, set forth in detail in this Section, that those
structures and systems are broken.

        Together with our law enforcement experts, we scrutinized hundreds of misconduct and
IPRA force investigations, and closely reviewed related policies and protocols. We looked at the
available resources and organizational structure of CPD’s accountability components. We talked
to scores of current and former IPRA and BIA investigators and supervisors. We also spoke
with many line officers, members of CPD leadership, and police union officials about their
experiences with and views of CPD’s accountability systems. We spoke with members of the
public about these same issues.


                                                   46
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 51 of 165 PageID #:96




        Our investigation confirmed that CPD’s accountability systems are broadly ineffective at
deterring or detecting misconduct, and at holding officers accountable when they violate the law
or CPD policy. As with most complicated problems that have built up over time and repeatedly
been glossed over, we found that many factors contribute to the systemic deficiencies of CPD’s
accountability system. These are summarized below.

        Our investigation revealed that the City fails to conduct any investigation of nearly half
of police misconduct complaints and that a number of institutional barriers contribute to this fact.
There are provisions in the City’s agreements with the unions that impede the investigative
process, such as the general requirement that a complainant sign a sworn affidavit and limitations
on investigating anonymous complaints and older incidents of misconduct. That said, the union
agreements contain override provisions for some of these provisions that the City rarely utilizes.
Other barriers have been created solely by the City, such as internal policies allowing
investigative agencies to truncate investigations of serious misconduct through mediation,
administratively close complaints deemed less serious, and ignore mandatory investigations into
uses of force that could identify misconduct or faulty training issues. The City must work to
remove these barriers so it can thoroughly investigate all claims of misconduct and uses of force
and thus regain community trust.

        Our review of files for complaints that were investigated revealed consistent patterns of
egregious investigative deficiencies that impede the search for the truth. Witnesses and accused
officers are frequently not interviewed at all, or not interviewed until long after the incident when
memories have faded. When interviews do occur, questioning is often biased in favor of
officers, and witness coaching by union attorneys is prevalent and unimpeded—a dynamic
neither we nor our law enforcement experts had seen to nearly such an extent in other agencies.
Investigators routinely fail to collect probative evidence. The procedures surrounding
investigations allow for ample opportunity for collusion among officers and are devoid of any
rules prohibiting such coordination. We found that a lack of resources and investigative training
contribute to these investigative problems. We also found that investigations foundered because
of the pervasive cover-up culture among CPD officers, which the accountability entities accept
as an immutable fact rather than something to root out.

        In the rare instances when complaints of misconduct are sustained, discipline is
inconsistent and unpredictable, and meted out in a way that does little to deter misconduct.
Officers are often disciplined for conduct far less serious than the conduct that prompted the
investigation, and in many cases, a complaint may be sustained but the officer is not disciplined
at all. The police discipline system, including the City’s draft disciplinary matrix, fails to
provide clear guidance on appropriate, fair, and consistent penalty ranges, thus undermining the
legitimacy and deterrent effect of discipline within CPD. And the City’s process for finalizing
IPRA’s and BIA’s discipline recommendations further delays and inappropriately influences
discipline, and compromises the ability for such discipline to withstand appeal.

        We also found deficiencies within Chicago’s Police Board that impair its ability to be a
fully effective component of CPD’s accountability structure. The Board should focus on its
function of providing due process to officers and ensuring they are held accountable as
appropriate. The Board’s current role as conduit for providing community input into CPD’s
accountability system may be more appropriately handled by the Community Oversight Board

                                                 47
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 52 of 165 PageID #:97




that the City has committed to working with the Chicago public to create. We found also that the
completeness of Police Board consideration of discipline can be improved by modifying current
practices, such as the current rules that bar the officer’s “negative” disciplinary history but allow
the officer’s “complimentary” history, and allowing favorable character evidence by the
accused’s supervisors to be offered at the liability phase of proceedings.

        Throughout the time our investigation has been underway, the City has undertaken
positive steps to improve its accountability structure and repair its relationship with the
community, and it should be commended for this. But the problems we found are complex and
entrenched, and have persisted in part because the City has been unable, and at times has not
committed the long-term sustained focus and resources, to eliminate the problem and keep it
from coming back.

       A. Chicago’s Systems for Investigating Police Conduct

        Chicago’s police accountability system is currently divided among three investigative
entities: (1) the Independent Police Review Authority (IPRA); (2) CPD’s Bureau of Internal
Affairs (BIA); and (3) CPD district offices. IPRA was created in 2007 to replace the Office of
Professional Standards and is intended to operate as a civilian disciplinary body that is
independent from CPD. IPRA serves two main functions: it receives and registers all
complaints against CPD officers and assigns them to either BIA or itself, depending on the
claim; and it investigates specific categories of complaints as well as other non-complaint police
incidents and recommends discipline where appropriate.

        IPRA investigates four types of complaints: (1) excessive force; (2) domestic violence;
(3) coercion; and (4) bias-based verbal abuse. It also conducts mandatory investigations,
regardless of alleged misconduct for: (1) officer weapon discharges (including gun, Taser, or
pepper spray); and (2) death or serious injury in police custody. Over the last five years, IPRA
has received almost 7,000 citizen complaints per year and retained investigative authority over
approximately 30% of them as falling within IPRA’s jurisdiction. In addition, it receives
notification of approximately 800 mandatory investigations a year. IPRA is headed by the Chief
IPRA Administrator (currently, Sharon Fairley), who is appointed by Chicago’s Mayor and
operates with an 80-person civilian staff.

        BIA investigates complaints that are outside of IPRA’s jurisdiction, which consists of
approximately 70% of all police complaints. BIA is an entity within the Police Superintendent’s
Office, and the BIA Chief reports directly to the Superintendent. BIA is responsible for
investigating four types of officer misconduct: (1) criminal misconduct; (2) bribery and other
forms of corruption; (3) drug or other substance abuse; and (4) driving under the influence, as
well as all operational and other violations of CPD rules. BIA receives approximately 4,500
complaints per year from IPRA and refers approximately 40% of the less serious investigations
to the 22 individual police districts for investigation.

        Given that many of the same problematic practices are common to both IPRA and BIA
investigations, below we discuss those different entities’ investigations hand in hand. Where the
evidence we found demonstrates that a specific problem is particularly acute in one entity, we
have made that clear.

                                                 48
   Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 53 of 165 PageID #:98




        After IPRA and BIA complete their investigations, the investigator issues a finding of
“sustained,” “not sustained,” “unfounded,” or “exonerated.” 17 If one or more of the allegations
of misconduct is sustained, the investigator’s supervisor makes a discipline recommendation.
While CPD is in the process of changing this, historically, the recommended discipline is not
pursuant to any applicable guidelines, but rather is based only upon experience and historical
precedence. The investigation concludes with a summary report by the investigator.

        Investigators’ findings recommendations and discipline recommendations for all
sustained cases at either IPRA or BIA are subject to several layers of CPD review before they
become final decisions. First, except in cases where discharge is recommended, the
recommendations are subject to a Command Channel Review (CCR), in which supervisors in the
accused officer’s chain of command review and comment on the recommended discipline. Next,
recommendations, along with CCR comments, are forwarded to the Superintendent for review.
Discharge recommendations skip the CCR review and go directly to the Superintendent. If the
Superintendent approves the recommendations, the decision is final, but if not, it is subject to
another process before the Chicago Police Board, which is made up of nine private citizens
appointed by Chicago’s Mayor with the City Council’s consent. If the Superintendent disagrees
with IPRA’s recommendations, the Superintendent has the burden of convincing a three-person
panel from the Chicago Police Board that the Superintendent is justified in departing from those
recommendations.

        The Police Board also acts as a reviewing body by adjudicating CPD decisions
recommending discharge, or appeals of suspensions over 30 days for sergeants, lieutenants, and
captains. Such reviews consist of a full evidentiary hearing before a Police Board hearing officer
who makes a report and recommendation, which is reviewed by the full Police Board before a
final decision is made. The Police Board’s role in accountability, particularly its role in
reviewing disciplinary decisions, is discussed in Section III.H., below.

         Other than in discharge cases, which are heard only by the Police Board, officers also can
challenge final CPD discipline decisions through arbitration, which can either be a summary
disposition on the record or a full evidentiary hearing, depending on the officer’s rank and the
level of discipline recommended. Decisions of the Police Board and arbitrators are subject to
administrative review in the Circuit Court of Cook County and can then be appealed to the
Illinois Appellate Court and the Illinois Supreme Court.

       In October 2016, the City took steps towards creating the Civilian Office of Police
Accountability (COPA). COPA, which under current plans will assume IPRA’s responsibilities
sometime in 2017, appears to have the potential to be a meaningful improvement over IPRA, but
gaps also appear to remain within this entity and through all other components of Chicago’s
accountability systems. COPA, and its limitations, are discussed at the end of this Section.



17
   “Sustained” means the complaint was supported by sufficient evidence to justify disciplinary action. “Not
sustained” means the evidence was insufficient to either prove or disprove the complaint. “Unfounded” means the
facts revealed by the investigation did not support the complaint (e.g., the complained-of conduct did not occur).
“Exonerated” means the complained-of conduct occurred, but the accused officer’s actions were proper under the
circumstances. See IPRA RULES § 4.1.

                                                        49
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 54 of 165 PageID #:99




       B. The City Has Put in Place Policies and Practices that Impede the Investigation
          of Officer Misconduct

         City policies and practices prevent investigation of a substantial portion of CPD
misconduct complaints and uses of force, including many it is required by law to conduct.
Deficient systems and police culture inhibit many other complaints of police misconduct from
ever being filed. These deficiencies keep unconstitutional conduct and practices hidden. We
discuss below several of the unnecessary barriers to investigation, including: a formal policy
against investigating many complaints about force; referral of verbal abuse complaints to a
process in which no discipline can be imposed even if misconduct occurred; a failure to
investigate anonymous complaints or complaints without a sworn affidavit; and handling many
complaints via a so-called “mediation” process that is in fact antithetical to the tenets and goals
of complaint mediation. Collectively, through this patchwork of policies and practices, the City
fails to conduct any meaningful investigation of nearly half of the complaints made against
officers. This is separate and apart from CPD’s failure to investigate most of the Taser and “no-
hit” shootings required under local law or to conduct any review of the vast majority of officer
uses of force that are discussed in the Force Section of this Report.

         While IPRA and the City appeared to have acquiesced to, or developed, many of these
restrictions to alleviate a crushing docket, the City’s new Police Accountability ordinance has set
aside significantly more resources for COPA than IPRA currently has. The City should revisit
these restrictions in light of COPA’s expanded capacity and ensure that they are removed.
COPA’s capacity, in turn, should be increased further if necessary to allow it to investigate the
cases that it has previously been unable to because of the restrictions set out below.

           1.   The City has unduly narrowed the scope of misconduct allegations that are fully
                investigated

        One way in which the City has acquiesced to narrowing the scope of misconduct
complaints it investigates is through the police union contracts’ provision requiring a sworn
affidavit from the complainant before a claim is investigated. While officers should certainly not
be subject to false claims, this affidavit requirement creates a tremendous disincentive to come
forward with legitimate claims and keeps hidden serious police misconduct that should be
investigated. Until this affidavit requirement can be changed, however, IPRA and BIA should be
acting more aggressively to ensure that this requirement does not stand in the way of
investigating meritorious, and sometimes egregious, allegations of misconduct.

        Most police misconduct complaints begin with a letter, email, or phone call, through
which the complainant provides information about a misconduct incident. But in nearly every
case, neither IPRA nor BIA will conduct any meaningful investigation of the complaint unless
the complainant meets an investigator in person and provides a complete recorded statement of
the incident, and submits a sworn statement that all claims are true and correct under penalties
provided by law. The City closes about 40% of all complaints (an average of 2,400 complaints a
year) because the complainant did not sign an affidavit. A 2015 report showed that between
2011 and 2014, IPRA closed 58% of its total complaints for lack of an affidavit.



                                                50
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 55 of 165 PageID #:100




         There are many understandable reasons why victims of police misconduct may choose
not to submit a supporting affidavit. Chicago residents who have lost faith in police
accountability altogether have no interest in participating in that very system. Others fear
retaliation—that if they proceed with an investigation, they will be targeted by CPD officers.
Many more cannot meet the logistical hurdles necessary to file the affidavit, including taking
time off of work during a weekday to sit for a lengthy interview. Additionally, civil rights
plaintiffs and criminal defendants—both of whom may have potentially valid misconduct
complaints—typically follow their attorney’s reasonable advice and refrain from providing
verified statements pending their criminal and civil litigation. In fact, for most of the lawsuits in
which police misconduct victims received significant settlements or verdicts, IPRA’s parallel
misconduct investigation was closed for lack of an affidavit. In other words, the City routinely
pays large sums to police misconduct victims who have filed non-verified complaints in civil
litigation describing the misconduct in question but fails to investigate these same officers for
disciplinary purposes because their administrative complaints are not verified. And even
criminal defendants who wish to file affidavits so their complaint can be investigated cannot
always do so because certain investigators rarely, if ever, go into Cook County Jail or to state
correctional institutions to obtain affidavits that would be willingly given.

         CPD’s unions correctly note that investigators can “override” the requirement for a sworn
affidavit, and we agree that IPRA and BIA should make more use of the override option. IPRA
investigators we interviewed relayed that overrides are not encouraged, and no training was
provided on how to obtain one. Not surprisingly, this override provision was used only 17 times
in the last five years. But, there is also no question that the override option is problematic in a
number of respects. To obtain an override, BIA or IPRA must obtain an affidavit from the other
agency’s director, verifying that she has reviewed “objective verifiable evidence” and affirms
“that it is necessary and appropriate for the investigation to continue.” Not only does this
process undermine the independence of IPRA, and create an additional procedural barrier to
investigating misconduct, but requiring that objective verifiable evidence exists before an
investigation can be undertaken puts the cart before the horse.

         Even though the affidavit requirement and the override exception restrict the City’s
ability to ultimately sustain a complaint, they should not be used as an excuse to avoid a full and
fair investigation that begins immediately upon a complaint being made. Currently, investigators
conduct no witness interviews until after securing a sworn affidavit. Yet because investigators
already have a statement from the complainant describing the basis of the complaint—albeit not
“verified”—most times they have sufficient information to conduct their investigation
immediately, before witnesses’ memories fade and evidence disappears. Additionally, by
interviewing witnesses and canvassing for additional evidence, IPRA and BIA would be in a
better position to consider an override request. Undertaking such investigative efforts
immediately, even without an affidavit, will improve accountability and help demonstrate to the
community that IPRA and BIA are not indifferent to complaints of police misconduct.

        CPD’s and IPRA’s failure to investigate anonymous complaints, pursuant to the City’s
collective bargaining agreement with officers, further impedes the ability to investigate and
identify legitimate instances of misconduct. As noted above, given the code of silence within
CPD and a potential fear of retaliation, there are valid reasons a complainant may seek to report
police misconduct anonymously, particularly if the complainant is a fellow officer. Indeed, it

                                                 51
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 56 of 165 PageID #:101




was an anonymous tip that led to the video release of the Laquan McDonald shooting. IPRA and
BIA should have greater discretion in investigating tips and complaints from anonymous
sources.

        Likewise, the CBA contains other provisions that have the effect of impairing
investigations of police misconduct. For example, the CBAs mandate disclosure of a
complainant’s name prior to questioning the accused officer. Like the anonymous complaint
prohibition, this provision is problematic because of the significant fear of police retaliation by
many complainants. Experts in law enforcement investigations noted that disclosure of the
complainant’s identity during the investigation has the potential to chill misconduct reporting
without providing discernible benefit to the officer. IPRA and BIA already must provide the
accused officer with detailed notice of the misconduct charges as well as copies of all relevant
police records; this should allow the accused officer to sufficiently prepare before being
questioned. Eliminating this identity disclosure requirement, and clearly communicating it to
complainants, should encourage more complainants to come forward without fear of retaliation.

        Finally, the City has agreed with CPD’s police unions to prohibit investigations into older
incidents of police misconduct, even where those incidents may include serious misconduct or be
probative of a pattern of misconduct. One CBA provision prohibits IPRA or BIA from initiating
any disciplinary investigations into incidents over five years old, absent authorization by the
Superintendent, and another requires destruction of most disciplinary records older than five
years. Yet, CPD’s culture and “code of silence” as described elsewhere in these findings may
prevent disclosure of serious misconduct in a timely fashion. Moreover, the document
destruction provision not only may impair the investigation of older misconduct, but also
deprives CPD of important discipline and personnel documentation that will assist in monitoring
historical patterns of misconduct.

        IPRA and BIA also fail to investigate certain claims of conduct that they cursorily
determine are not “serious” enough to warrant a full investigation. Under its “Excessive Force
Protocol,” IPRA administratively closes, without any investigation, most complaints alleging
excessive force in connection with handcuffing, take-downs incidental to arrest, and displays of
an officer’s gun, because IPRA determines that the force used was “de-minimis.” As our expert
noted, however, it is relatively easy for officers to gratuitously cause excruciating pain during the
handcuffing process merely by overexerting the amount of force used in a trained finger or wrist
lock. Such gratuitous punishment is hardly de-minimis, even if it leaves no marks or lasting
injury. Similarly, as explained in more detail in above, BIA does not investigate complaints of
verbal abuse by an officer, but instead refers them to district supervisors for “non-disciplinary
intervention.”

        It is reasonable for IPRA and BIA to exercise discretion about the resources to assign to
certain types of cases. But there is no system in place to ensure that a properly trained
investigator is objectively evaluating these force and verbal abuse complaints and performing a
sufficiently thorough preliminary investigation to accurately decide whether a full investigation
is warranted. Moreover, such information is not properly tracked and maintained to enable IPRA
and BIA to determine trends, or ensure that CPD is properly identifying officers who are
appropriate candidates for referral to one of CPD’s behavioral intervention programs. See
Report, Section IV.B.

                                                 52
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 57 of 165 PageID #:102




             2.   The City does not meaningfully investigate certain types of force unless a
                  misconduct complaint is filed

        IPRA fails to investigate several types of force despite being formally required to do so.
IPRA has long been required by ordinance to undertake investigations of Taser discharges and
officer-involved shootings where no one is hit, 18 yet, in practice, it investigates neither. This
problematic practice results in a large number of potentially serious policy or constitutional
violations going undetected and undeterred. The pattern of unreasonable force our investigation
found both reflects this longstanding failure to adequately review officers’ use of force and
underscores the necessity of doing so to eliminate this pattern of unlawful conduct.

        IPRA’s failure to meaningfully investigate Taser discharges has had significant
implications. In 2009, IPRA reported just under 200 Taser uses, and as required under local
ordinance, was investigating each use. A year later, CPD expanded its Taser program, and uses
jumped dramatically to almost 900 and have since leveled off at almost 600 a year over the last
five years. In 2010, as Taser uses were expanding, IPRA stopped investigating all but a few of
the Taser uses—in particular, those accompanied by a citizen complaint or an override. The
former IPRA Chief Administrator explained this investigative change was simply due to the fact
that IPRA does not have resources to more thoroughly audit every Taser use.

        While the number of Taser discharges may have outpaced IPRA’s ability to investigate
each discharge, this does not excuse the City’s failure to ensure that somebody reviewed
officers’ Taser use. By placing responsibility for investigating Taser discharges in IPRA, and
then failing to ensure that IPRA did so, the City created a system in which no one assesses
whether Tasers are being used appropriately or effectively. This, in turn, prevents the City and
CPD from uncovering the potential need for retraining or additional policy refinement, and of
course from deterring future misuse of Tasers by holding officers accountable for abuse. While
the City’s new Police Accountability Ordinance removes jurisdiction from IPRA for
investigating most Taser discharges, it does not create a structure to ensure that Taser discharges
or other less-lethal uses of force will be investigated in the future. Such a structure is needed to
ensure CPD’s pattern or practice of unreasonable force does not continue.

        IPRA’s longstanding decision not to respond to or investigate officer-involved shootings
in which officers miss their intended targets is also problematic. Although “no-hit” shootings
raise the same legal, policy, tactical, and ethical issues as “hit” shootings, IPRA essentially
ignores the cases unless they generate a misconduct complaint. In most no-hit cases, IPRA
merely collects written reports from the involved and witness officers. IPRA does not
investigate the shooting scene, does not interview anyone, and does not conduct any analysis of
physical evidence. Nor, in cases where officers fire at people who escape, is there any indication
that IPRA or anyone else checks with area hospitals in an attempt to confirm that in fact no one
was struck. Once it collects the often-sparse documentation of a no-hit shooting, IPRA closes its
file with the finding, “administrative closure” without any comment on compliance with the law
or CPD policy.


18
   The City’s new Police Accountability Ordinance narrows IPRA’s jurisdiction over Taser discharges, as discussed
elsewhere in this Report.

                                                       53
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 58 of 165 PageID #:103




        IPRA receives approximately 35 notifications per year for no-hit shootings. Many no-hit
shootings we reviewed raised serious questions that warranted investigation, but were ignored
simply because the officer missed his intended target. For example, in one case, an off-duty
CPD officer fired multiple times at a car, missing the driver, but injuring him with shattered
glass. The written reports in the file (there were no recorded interviews) did not address critical
questions, such as where the officer stood in relation to the car, where his bullets struck, or the
car’s direction of travel. Notwithstanding these glaring omissions and CPD’s policy generally
prohibiting officers from shooting at vehicles, IPRA closed the file.

         The difference between a hit and a no-hit shooting case may only be a matter of bad aim;
investigation of no-hit cases is thus vital to uncovering deficiencies in policies, procedures,
tactics, equipment, and training that could prevent unnecessary or inappropriate shootings in the
future.

        In nearly all Taser and no-hit shooting cases, no complainant comes forward. This
reluctance, even in questionable shootings, is understandable both because of retaliation fears
described above and because of the possibility that such individuals may have been involved in
criminal conduct. Nevertheless, the officer may have intentionally or unintentionally engaged in
unreasonable force in the incident, or otherwise violated policy. It is thus essential that
investigations in these cases occur even in the absence of an underlying complaint.

           3.   Attempts to expedite investigations through so-called “mediation” allow officers
                to circumvent punishment for serious misconduct

        Many serious misconduct complaints that avoid the investigative barriers described above
are not fully investigated but instead are resolved through what IPRA calls “mediation.”
However, this program is not true police-complaint mediation where parties meet to arrive at a
mutually agreeable resolution of their dispute and, often, gain a better understanding of each
other’s perspective along the way. Such programs, like the one that has been implemented in
conjunction with our consent decree regarding the New Orleans Police Department, provide an
opportunity for dialogue and understanding between victims of police misconduct and the
officers who are the subject of their complaints in the presence of a neutral third party.
“Mediation” at CPD, however, is a euphemism for a plea bargain, and is used in a way that often
inappropriately, albeit quickly, disposes of serious misconduct claims in exchange for modest
discipline, while misleading the public into thinking that accountability has been achieved.

        “Mediation” is used by IPRA to resolve an allegation of misconduct, usually by having
the officer agree to a sustained finding in exchange for reduced punishment. Mediation is always
used before investigations are complete, including before the accused officer is ever interviewed.
This premature use of mediation deprives investigators of important information they could use
to better determine the severity and breadth of the misconduct.

       The complainant is generally excluded from the process altogether, further separating the
“mediation” process used by Chicago from the typical mediation used in other departments.
Persons who complain of police misconduct are afforded no opportunity to meet with the officers
who are the subject of their grievances or provide input into the resolution of their complaints if

                                                54
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 59 of 165 PageID #:104




disciplinary action is taken. At the end of this process, complainants receive a letter that even
IPRA leadership admits can be misleading, because it advises that the complaint was sustained
but never discloses the precise charge that was sustained or the discipline imposed.

        These flaws are particularly concerning given how often IPRA uses mediation. From
2013 through 2015, mediations accounted for approximately 65% of all sustained cases. The
investigators we spoke to stated that by December 2012, a year after the pilot program began,
they were told to attempt mediation in every case. So instead of using mediation only in a
limited number of appropriate circumstances, such as allegations where the facts are undisputed
and there is no victim, IPRA mediates a wide range of complaints despite the seriousness of the
allegations. This includes cases that are facially inappropriate for mediation, such as allegations
of excessive force and domestic violence by officers. 19 Approximately 50% of the mediations
from 2013-2015 were for domestic violence or a full range of excessive force claims.

         Moreover, because IPRA is intentionally lenient in exchange for an officer agreeing to
mediation, the discipline imposed for misconduct violations resolved through mediation is often
far lighter than the allegation facts merit. We reviewed one complaint where an officer fractured
his girlfriend’s nose during a domestic dispute. In this case, investigators recognized the
seriousness of the allegations and requested an affidavit override after they could not secure the
victim’s agreement to participate in the investigation because the victim feared retaliation from
the officer and his friends within CPD. It is laudable that the investigators recognized the
seriousness of the offense and pursued the investigation without the victim’s agreement to
participate in the investigation. Yet, in the end, the investigators still sent the case to mediation,
and the officer received only a five-day suspension. Another officer received a one-day
suspension for admitting that he had shoved his baton into a victim’s side. And in over half of
these excessive force and domestic violence cases, there was no real discipline at all, but simply
a “violation noted” in the officer’s record, such as the case in which a CPD officer who
participated in mediation received only a “violation noted” after being accused of verbally and
physically abusing his wife in public, where there were witnesses to the event.

        In addition to mediation often leading to lesser disciplinary penalties, agreeing to mediate
a misconduct complaint also allows officers to accept a sustained finding on a less serious charge
in exchange for the IPRA investigator dropping more serious charges from the complaint file.
For example, one investigative summary publicly available on IPRA’s website describes an
officer who was accused of verbally abusing her mother and brother, striking her brother in the
head, scratching his face and neck, stealing her mother’s Social Security check, and charging
unauthorized items on her mother’s credit card. The accused officer was ultimately arrested for
domestic battery. Yet, IPRA allowed the complaint to proceed to mediation, and after admitting
to the lesser violation of scratching her brother’s face and neck, this officer was given only a
two-day suspension.



19
   IPRA’s use of “mediation” to resolve domestic violence disputes is problematic because it minimizes the serious,
repetitive nature of this abuse and allows abusers to avoid meaningful punishment, which may empower them to
continue the cycle of abuse. Using even true mediation (as opposed to IPRA’s current plea-bargain mediation) to
resolve domestic violence allegations against police officers would be inappropriate, given the dynamics of domestic
violence.

                                                        55
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 60 of 165 PageID #:105




        During the course of our investigation, the City and current IPRA leadership recognized
that mediation is currently misused. IPRA officials also admitted that mediation is used to
reduce caseloads and preserve resources. While this practice may have saved resources, IPRA
staff admitted, and we confirmed, that mediation, as it is currently used, is both inappropriate and
a significant impediment to true accountability.

        Some, but not enough, of the problems described above were addressed in the new
ordinance creating COPA. The ordinance prohibits COPA from using mediation for “complaints
alleging the use of excessive force that result in death or serious bodily injury and cases of
domestic violence involving physical abuse or threats of physical abuse.” The ordinance,
however, does not provide sufficient guidance on other circumstances where mediation should
not be used as a means to negotiate a plea bargain.

       C. Investigations That CPD Does Conduct Are Neither Complete Nor Fair

        Our review of hundreds of investigative files revealed that IPRA and BIA investigations,
with rare exception, suffer from entrenched investigative deficiencies and biased techniques.
These investigative flaws cover not only all complaint-driven investigations conducted by both
BIA and IPRA, but also the mandatory investigations into officer-involved shootings handled by
IPRA.

        Our review of investigative procedures, interviews of current and former investigative
personnel, and careful analysis of 400 IPRA and BIA investigations revealed a consistent
unwillingness to probe or challenge officers’ accounts of the incident, even when these accounts
were inconsistent with physical evidence, credible eyewitness statements, or common sense.
Investigators have permitted union representatives and attorneys to coach officers in the middle
of recorded interviews—with official protocols actually prohibiting investigators from
preventing this, or even referring to it on tape. Investigators frequently failed to collect basic
evidence needed for the investigations by failing to interview important witnesses—including the
accused officer—and failing to collect information from other court proceedings involving the
same incident. These deficient practices, set forth in detail below, undermine accountability.

           1.   CPD’s initial response to officer-involved shootings

         While IPRA is vested with the authority to investigate officer-involved shootings, the
initial evidence gathering and reporting on the scene of an officer-involved shooting is largely in
the hands of CPD. Understanding the circumstances surrounding the early stages of an officer-
involved shooting investigation is important to appreciating how IPRA officer-involved shooting
investigations are compromised—and far from independent of CPD—from the outset.

        Under CPD rules, all firearms discharges must immediately be reported to CPD
supervisors, and if the shot hits a civilian, it triggers two separate but overlapping investigations:
(1) a criminal investigation conducted by CPD’s Detective Division to evaluate possible criminal
conduct by civilians involved in the shooting; and (2) a mandatory administrative investigation
conducted by IPRA to determine whether the shooting officer was unjustified. IPRA does not
investigate an officer-involved shooting where no one is hit, as explained previously.


                                                 56
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 61 of 165 PageID #:106




        Upon notification of a shooting, IPRA sends investigators to the officer-involved
shooting scene, where they must wait outside the taped area until a CPD commander in charge of
the scene completes the preliminary assessment, which consists of a walk-through of the area
and evidence, as well as individual interviews with the officers and civilians present. At the
same time the commander is conducting this preliminary review, many other non-IPRA
personnel are allowed within the taped area to also interview witnesses and view evidence,
including supervising sergeants, detectives, and union representatives. All of these interviews
are conducted outside the presence of IPRA investigators and none are recorded. During these
communications and particularly before CPD supervisors arrive on-site, there is no prohibition
against officers talking with each other about the shooting, and there is no requirement that they
remain separate from each other.

        After the commander completes his preliminary investigation, he or she allows IPRA
inside the taped area and leads the investigators in a walk-through of the scene and provides a
narrative of the incident. Generally, IPRA does not speak directly to witnesses until they
convene later at the area headquarters, where, again, CPD controls the flow of information and
people. While officers complete police reports and review video, CPD supervisors, detectives,
union representatives (often accompanied by union counsel), and sometimes prosecutors from
the State’s Attorney’s Office (SAO) conduct additional, unrecorded private interviews with
officers and civilians in one area of the station while IPRA investigators are quarantined in a
separate room. Union representatives and attorneys not only interview the involved officers but
also may assist in completing police reports concerning the incident.

        IPRA is the last in line to interview civilian witnesses and officers. After CPD and SAO
interviews are finished and after providing the officer with the two-hour notice required under
the collective bargaining agreement (CBA), IPRA is then able to conduct recorded interviews of
the non-shooting officers at the station. IPRA is sometimes unable to interview civilians at the
station, as it depends on the witnesses’ willingness to remain at the station after CPD and SAO
interviews, as well as cooperation from CPD detectives who are controlling the station
scene. Under applicable CBA provisions, the earliest time IPRA can interview the shooting
officer is 24 hours after the incident. However, if IPRA makes a preliminary determination that
the shooting is unjustified, it will typically refer the matter to the SAO to consider for criminal
charges, and defer the interview until it receives a declination letter from the SAO.

        These procedures are highly troubling. Allowing involved officers to engage in private,
unrecorded conversations with the commander, supervising sergeants, detectives, and union
staff before ever speaking with IPRA allows for the inadvertent or intentional conflating of
recollections, or the appearance thereof, and greatly impairs IPRA’s investigative abilities. If
false or mistaken narratives justifying shootings are created during these private conversations
and advanced in reports and officer statements, it is exceedingly difficult for even well-trained
and diligent investigators to accurately evaluate whether the shooting was justified. We
appreciate that officers have a right to counsel, but there are numerous precautions that can be
taken to protect the integrity of the investigation without impinging on this right.

        The possibility of officer collusion in this setting is more than theoretical. The release of
police cruiser video from the 2014 Laquan McDonald shooting led CPD to fire seven officers for
falsifying their reports about the shooting. The officers’ written reports generally read the same,

                                                 57
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 62 of 165 PageID #:107




stating that the teenager was advancing on officers and threatening officers with a knife. The
video of the shooting appears to undercut those seven officers’ accounts. Additionally, the
release of body-worn camera videos from the July 2016 Paul O’Neal shooting shows officers
involved in the shooting speaking to each other about the incident moments after the shooting
occurred. Officers can be heard discussing the facts of the incident, including confirming they
all had the same perception of events. As concerning, CPD officials condone this behavior, and
encourage them to have the conversations without making a record of what was said. One video
depicts a CPD command official telling officers who are speaking about the shooting to “talk
about that stuff afterwards.” The same video captures the official informing one involved officer
not to say anything until the administrative process has started, and advising other officers that if
they have on a body-worn camera, they should not go near the involved officer until the
administrative process has completed.

        Notwithstanding these most recent scandals and the many others that preceded it, CPD
has not amended its policies to address the risk of officer collusion or inadvertent witness
contamination. No CPD policy requires involved or witness officers to separate themselves and
avoid speaking to each other about a deadly force incident. This is out of step with accepted
practice in many agencies, which follow a protocol similar to this one used by the Los Angeles
Police Department:

       After all public safety concerns have been addressed, the [on-scene] commander
       shall ensure that involved officers and witness officers are transported from the
       scene, physically separated unless logistical problems (e.g., the number of involved
       officers and/or supervisors) preclude individual separation, and monitored to
       eliminate the possibility of contaminating their statements prior to their interview
       by [Force Investigation Division] personnel.

The on-scene commander must be permitted to communicate with officers and witnesses in
addressing public safety concerns (e.g., tasks and communications necessary to preserve
evidence, secure the scene, address medical needs, determine whether suspects are at large), of
course. Once this is done, however, CPD rules should at a minimum prohibit officers from
discussing the incident (other than with counsel) outside of IPRA’s presence, and this rule should
be stringently enforced with significant penalties imposed for violations.

        To the extent these restrictions conflict with CBA notice provisions, such as the provision
requiring that IPRA provide witness officers with two-hour notice and accused officers with 24-
hour notice before interviews, then these provisions should be renegotiated or, alternatively, all
witness discussions with CPD must likewise be delayed until IPRA can participate.

       We realize that IPRA is now entitled to more control over an officer-involved shooting
scene in the wake of the recent passage of the Illinois Police and Community Relations
Improvement Act, 50 ILCS 727, but remain concerned that absent proper oversight and
guidance, this law will not, by itself, correct the current organizational and control deficiencies
that impact accountability for officer-involved shooting scenes.

       Additionally, IPRA should interview the shooting officer as soon as possible after the
incident, and should not delay it due to a possible criminal investigation. Neither constitutional

                                                 58
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 63 of 165 PageID #:108




rights under Garrity nor any other valid investigative principle requires delaying such an
interview, and CPD’s history indicates that an immediate administrative interview is
warranted. If a compelled statement must be taken and a criminal investigation subsequently
ensues, IPRA should either assign a “clean” and a “screen” investigative team for the parallel
investigations, or it should refrain altogether from performing criminal investigative tasks on
behalf of the SAO. Indeed, severing the current relationship where IPRA acts as the criminal
investigative arm for the SAO in excessive force cases not only will provide more independence
from the SAO but will better ensure that IPRA resources are spent aggressively pursuing
administrative investigations rather than serving and acquiescing to the needs and motives of
SAO. Finally, the CBA-imposed 24-hour rule should be eliminated for these same reasons, but
until this is done, CPD and IPRA should arrive at creative and enforceable ways to ensure that
both the shooting officers’ well-being and Chicago’s broader accountability goals are satisfied.

             2.    Interviews of officers and civilian witnesses

        We identified many cases where investigators failed to take reasonable steps to contact
and interview identified civilian eyewitnesses to the incident. For example, in one incident an
off-duty officer shot and wounded a burglary suspect who apparently attempted to wrest the
officer’s weapon from him. During the struggle, the suspect was shot in the chest and abdomen.
However, the suspect also sustained a third gunshot wound to his back—an injury not explained
by the officer. A witness canvass report identified two residents who reported two loud bangs, a
pause, and a final bang. The report plainly raised the question of whether the officer fired the
final shot—perhaps the unexplained shot to the back—after the threat was neutralized. Yet
IPRA did not interview these two witnesses and instead accepted the officer’s account and
deemed all three shots justified. Similarly, in one investigation of a complaint of misconduct, an
IPRA investigator interviewed an 8-year-old girl who complained that a CPD officer working
secondary employment in a school grabbed the girl by her hair, swung her around, and choked
her while breaking up a fight in a school hallway. 20 IPRA did not interview the identified
student witnesses and entered a non-sustained finding based primarily on the accused officer’s
written statement.

        Moreover, in numerous files we reviewed, officer witnesses and even the accused officers
in misconduct cases were never interviewed. In one misconduct case involving an allegation that
officers broke into a home and beat two men, IPRA interviewed a mother and her two children
who witnessed the incident and testified in support of the claim. IPRA identified but never
interviewed any of the officers involved, discounted the mother’s testimony and ignored the
children’s testimony because of their ages, and made a “not sustained” finding. In another case,
a man alleged two officers stopped him on the street and slammed him against a car, requiring
hospitalization. Although the hospital records supported the injury described and IPRA
identified the officers involved, IPRA never interviewed the officers and instead deemed the



20
   We note that a significant amount of alleged officer misconduct involves officers working secondary
employment. While we did not fully investigate CPD’s oversight of officers’ secondary work, the review that we
did undertake indicated that there is a need for a thorough review of the policies and accountability measures related
to officers’ secondary employment.

                                                         59
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 64 of 165 PageID #:109




allegation “unfounded” because the medical records indicated that the complainant was
intoxicated.

        Where investigators do seek to interview officers, they frequently do so by sending what
is known as a “to/from” memo requesting that the officer provide written answers to general
questions about the complaint. One high-ranking IPRA staff member admitted during our
interview with him that he believed inadequate staffing caused investigators to rely too heavily
on “to/from” statements from officers instead of conducting live interviews. This practice is not
as effective as a live interview; it allows for collusion and for answers to be drafted or influenced
by others, whereas hearing the officer directly during an interview allows for more spontaneous
responses, more probative follow-up questions, and more well-informed credibility
determinations.

       Finally, in BIA investigations, interviews are not electronically recorded and transcribed.
Instead, the BIA investigator types up the questions and answers provided during the interview,
and then tenders the final printed version for witness signature. In the context of the other
systemic deficiencies noted herein, this practice further undermines the quality of the interview
because it prevents an auditor from meaningfully reviewing or evaluating an interview.

             3.   Officer collusion and witness contamination

        Our review of officer-involved shooting and misconduct investigations revealed that
IPRA investigators exhibit little interest in whether CPD officers have colluded with each other
or have otherwise been subject to contamination. For example, in one case involving an officer
who had shot an unarmed man in the back, IPRA reviewed and obtained a copy of video footage
from the officer’s patrol car that appeared inconsistent with the account the officer had related to
CPD detectives immediately after the shooting. IPRA postponed its officer interviews for nearly
a year while the State’s Attorney’s Office reviewed the matter for possible prosecution. 21
Although the incident had become well-known throughout the Department and the community,
IPRA did not ask the officers if they had seen the video or ask them to relate what they had read,
seen, or heard about the incident.

        We found this problem in virtually all officer-involved shootings we reviewed, where
IPRA investigators very rarely made any effort to explore the possibility that involved officers
and witness officers were lining up their stories or had been influenced by outside information
such as video footage or press reports. Instead, officers were given free rein to provide
apparently rehearsed accounts, with no follow-up questions aimed at ferreting out collusion or
contamination. This was true even when the officers used very similar language or otherwise
exhibited signs of coordinating their stories. For example, in one case, two officers involved in
an officer-involved shooting separately related the incident in nearly identical terms, and even
included the same digressions at the same point in the narrative. The IPRA investigator never
inquired whether the officers had spoken to each other prior to their investigative interview or
asked them to identify all persons with whom they had discussed the incident.


21
   We discuss the problems associated with IPRA’s decision to delay officer interviews pending a prosecutor’s
determination in greater detail below.

                                                       60
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 65 of 165 PageID #:110




        Investigators in misconduct complaint investigations demonstrated this same indifference
to witness contamination. They frequently use “to/from” memos or unnecessarily delay
interviews of accused and witness officers for extended periods, with some case files containing
explicit assertions from investigators that an interview delay of months or years is based on the
investigator’s heavy caseload. And similar to shooting cases, when interviews do occur,
investigators in misconduct complaint cases rarely explore whether the officer consulted with
other officers prior to the interview.

        Investigators’ routine failure to explore the possibility of officer collusion or other forms
of witness contamination contributes to a culture in which officers have felt free to compare their
accounts before meeting with investigators. Although investigators generally cannot ask officers
to disclose confidential communications with their attorneys or union representatives, they can
and should routinely ask officers to identify all other persons with whom they had discussed the
incident. This is routine practice in many other agencies.

            4.   Hidden witness coaching during officer interviews

        IPRA itself undermines the integrity of its investigations by actively enabling officers to
receive coaching during the course of an investigative interview. IPRA’s investigation
procedures manual expressly requires investigators to permit legal representatives to consult
with officers about questions and their answers during a recorded interview. 22 In addition, these
procedures require investigators to hide the extent of this consulting by turning off the tape
recorder whenever officers or their representatives request—even if (and often because) a critical
question is pending. The procedures likewise require investigators not to state on the record who
is requesting a pause in the recording, why the request was made, how long the parties were off-
tape, and not to mention anything that occurred while off-tape. In striking contrast, IPRA’s
procedures for civilian interviews require that time on and off tape be recorded.

         Although these procedures are limited by their own terms to misconduct investigations—
i.e., cases where the officer is accused of specific offenses that may lead to discipline—IPRA
applies them in practice to officer-involved shooting investigations as well, despite the fact that
in virtually all cases, the officer has not been accused of any particular offense.

        The important protections provided by the right to counsel do not explain or justify these
practices. We have not identified any other agency that permits witness coaching to occur in the
very presence of investigators, much less requires those investigators to cooperate with others in
the room to conceal such efforts from the tape recorder and omit any mention of them in the
investigative file. At CPD, however, the practice is institutionalized, with IPRA investigators
often starting their interviews by inviting officers to use a hand signal if they want the
investigator to turn off the tape recorder.




22
  See IPRA STANDARD OPERATING PROCEDURES MANUAL SECTION E, Accused Members, § C.6. (Rev. Jan 1,
2015).

                                                 61
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 66 of 165 PageID #:111




        We found these coordinated, coach-and-conceal efforts reflected in many of the
investigations we reviewed. Moreover, we found that it was not uncommon for officers to
change the course of the narrative or walk back statements they had made after their legal
representatives whispered a few words. Consider, for example, this exchange in an interview of
a witness officer:

       Investigator: Okay. Do you remember hearing anything that your partner might’ve said
                     during this whole incident? After you exited the uh squad car and you
                     positioned yourselves, do you remember hearing your partner saying
                     anything either commands to the offender or comments to you or anything
                     like that?
       Officer:      I remember hearing my partner say police as he announced his office.
       Investigator: Okay. Was that before or after he fired shots?
       Officer:      Before.
       Investigator: Okay. All right. (pause)
       Union Attny: (whispers to client)
       Officer:      My partner also uh stated he has a gun.
       Investigator: Okay. Do you remember when he said that, when your partner said that?
       Officer:      Inside the dumpster pen.
       Investigator: Okay.
       Union Attny: (whispers to client)
       Officer:      Uh as I ordered the offender to put his hands up is when I heard my
                     partner say that, he, he’s gotta gun.

        These practices are particularly troubling given that witness and subject officers almost
invariably share the same attorney and union representative. Under such circumstances, where
the representative is coaching witnesses, the legal representatives are in a position to (1) take
careful note of what a witness officer states in one IPRA interview and (2) share that information
with the next witness or involved officer to be interviewed. Because communications between
officers and their legal representatives are generally privileged, IPRA lacks the means to
determine the extent to which such information-sharing occurs.

           5.   Use of leading and otherwise inappropriate questions

       IPRA investigators not only routinely facilitated witness coaching by officers’ legal
representatives, but at times directly sought to influence officers’ statements—in the officer’s
favor—by asking unnecessary leading questions during investigative interviews. For example:

       Investigator: Was [the victim] given a sufficient number of verbal commands to drop
                     his weapon before an exchange of fire ensued?

Another example similarly illustrates this practice:

       Investigator: Okay. Was there time available or a split-second decision to fire your
                     weapon?
       Officer:      It was a split-second decision.


                                                62
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 67 of 165 PageID #:112




We found essentially the same exchange in other cases, such as this one:

       Investigator: Okay. Was there time available or a split-second decision to fire your
                     weapon?
       Officer:      Yes.
       Investigator: Which one?
       Officer:      It, oh it was a split second.

       In other instances, the investigator asked leading questions evidently aimed at eliciting
from officers a statement that they feared for their lives when they used deadly force. This line
of questioning of an officer who shot an unarmed teenager is illustrative:

       Officer:        Then he stumbled to the ground, and then he came up. That’s what I’m
                       saying—he—how he jumped the fence, he stumbled to the ground, came
                       up with his hands still in his waistband. That’s when I left one round.
       Investigator:   And when he came up, he was facing you?
       Officer:        Yes.
       Investigator:   Okay, so he—as he’s standing back up again, he still had his hands in his
                       waistband?
       Officer:        Correct.
       Investigator:   And you felt like he had something in his—in his hands?
       Officer:        Correct.
       Investigator:   And you—you were in danger?
       Officer:        Yes, I was—I was in fear—I was in fear of my life.
       Investigator:   You were in fear for your life so you fired how many times?
       Officer:        Once.

        IPRA reviewers also routinely asked officers leading questions about whether they
experience “tunnel vision” or “auditory exclusion” that might impair their ability to provide a
completely accurate account. We were told that such questions are asked because stress can
impair sense perception. However, strikingly IPRA does not pose the same leading questions to
civilians—not even civilians such as crime victims wounded by gunfire. Similarly, it bears
noting that neither Illinois law nor CPD policy provides for any “cooling off period” before
investigators may interview civilians. Instead, stated concerns about the impact of stress on
perception and memory appear strictly confined to police officers.

        IPRA investigators also pose leading questions that assume the truth of matters in
significant dispute. For example, in one case involving a man shot in the buttocks as he fled
officers, the IPRA investigator asked a CPD officer, “And uh could you tell which hand let’s see,
yeah, which hand the [fleeing man] held the weapon in?” Prior to that question, the officer had
not said anything to the investigator about seeing a weapon. In another case, also involving a
fleeing suspect shot in the back, an officer had told the IPRA investigator that the suspect had not
offered any physical resistance other than running away. The IPRA investigator then stated,
“Right. Okay. And he was reachin’, he had the hand on his weapon.” The officer then replied,
“Correct.” Another case, involving shots fired at a vehicle, included this exchange:



                                                63
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 68 of 165 PageID #:113




       Investigator: As [the vehicle] turns I guess that’s what you’re seein’ is the window
                     rolled down?
       Officer:      Yes.
       Investigator: And you think they’re about to start shootin’?
       Officer:      I think the driver is about to start, yes.

           6.   Failure to probe officer accounts, even when inconsistent with other evidence

        Investigators rarely asked officers probing questions about their accounts of officer-
involved shootings or the alleged misconduct. This reluctance to ask probing questions was
particularly evident in cases where the physical evidence—often gunshots to the rear of a
subject, or a lack of a weapon recovered at the scene—appeared inconsistent with the officer’s
story.

         For example, in one case, an officer claimed that as he struggled to extract a suspect from
a car, the suspect pointed a gun at him, leading him to shoot the suspect in the abdomen.
However, the seated suspect somehow had sustained one of his gunshot wounds to the buttocks.
IPRA did not pursue the apparent conflict. In another case, an officer fatally shot a man in the
back during a foot pursuit. The officer claimed that he fired because the man faced him while
pointing a gun. However, IPRA learned the night of the shooting that the man had been shot in
the back. IPRA did not pursue the apparent inconsistency or press the officer for details about
his position or that of the shooting victim. In a third case, an officer reported shooting a fleeing
suspect in the back after he had allegedly turned to point an object the officer thought was a gun.
However, video footage of the incident showed the suspect running away when the officer fired.
IPRA never pursued the discrepancy or asked the officers present about what was depicted on
the video. This failure to probe officer accounts of incidents even in the face of apparently
inconsistent other evidence undermines accountability.

           7.   Failure to adequately address physical evidence

         Our review of IPRA’s investigative files identified other deficiencies and irregularities
that related to the collection, analysis, and reporting of physical evidence. Although the IPRA
procedure manual states that “physical evidence is crucial to any case,” and “investigators should
pay close attention to physical evidence,” we found IPRA files lacking in key respects. CPD
routinely swabs recovered weapons and suspects’ hands for DNA and gunshot residue (GSR) so
it may determine whether an individual held or fired a weapon. Most officer-involved shooting
files we reviewed noted the collection of DNA or GSR evidence. Rarely did the files contain the
lab results of DNA tests or an explanation for why they were missing. More frequently, we saw
lab results for GSR tests, but in most cases, IPRA only mentioned the results in the rationale for
their finding when the results corroborated the officers’ accounts.

        This outcome is troubling, especially in cases where there were sharp disputes between
officer and civilian witnesses. For example, in one case, an officer shot a man in the elbow
following a foot chase. According to the officer, he saw the man turn and point a gun at him.
The officer reportedly told the man, “Drop the gun,” and then fired when the man continued
pointing the weapon. The officer then claimed the wounded man threw the gun over a fence as


                                                64
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 69 of 165 PageID #:114




he was falling to the ground. Two other officers, located further away, provided a similar
account. However, a nearby resident told IPRA she had seen the conclusion of the foot pursuit
but had not seen any gun, and instead saw the man begin to raise both hands after an officer
shouted, “Show me your hands.” A second witness reported hearing the same command
followed almost immediately by gunfire. Under the circumstances, analysis of the recovered
weapon bore special importance, especially because the gun lacked any recoverable fingerprints.
Still, IPRA’s final report, which accepted the officers’ version, did not mention the outcome of
DNA or GSR tests or state whether they were still pending.

         We found IPRA files lacking in other critical respects relating to the collection and
analysis of physical evidence. First, virtually none of the files included a copy of crime-scene
logs or any other documentation identifying who entered or exited the crime scene or when they
did so. Second, many files lacked a report regarding crime-scene measurements or even a scaled
diagram of the crime scene that identified the location of key evidence such as expended shell
casings, bullet fragments, and the like. Third, few files reflected even a rudimentary effort to
analyze bullet trajectories. Fourth, nearly every file lacked any photographs depicting the point
of view of any civilian eyewitnesses IPRA interviewed, making it difficult to evaluate the
reliability of their accounts.

           8.   Lack of appropriate use of evidence from civil and criminal proceedings

         Some police misconduct allegations are the subject of a criminal prosecution or private
civil litigation. IPRA and BIA investigators do not properly review these cases, or, where
appropriate, incorporate evidence from these proceedings, in order to inform or strengthen
administrative investigations. Additionally, in other cases—particularly within BIA, where the
same investigators handle both the criminal and administrative investigations—investigators
improperly rely on the outcome of a parallel criminal investigation when deciding whether to
substantiate administrative charges based on the same conduct, even though the standards for
civil and criminal violations are very different. Both practices result in investigators not using
the information at their disposal to properly conduct and resolve administrative complaints.

                a.   Ignoring evidence from civil and criminal proceedings

         The failure of IPRA and BIA to collect information from parallel criminal prosecutions
or civil litigation involving the same alleged police misconduct represents a missed opportunity.
Some misconduct cases are also the subject of a parallel criminal investigation. Motions to
suppress in these criminal cases, as well as the underlying criminal trial, may yield important
information that allows BIA or IPRA investigators to discover additional evidence or witnesses,
or that assists in credibility determinations of officer witnesses. Yet there is no system that
requires investigators to review parallel criminal proceedings, and no such periodic review of
such criminal proceedings is done.

        Similarly, in excessive force cases, it is not uncommon for the same conduct that IPRA or
BIA has jurisdiction to investigate to be litigated in a Section 1983 civil rights lawsuit. Where
there is an open IPRA or BIA investigation that is also the subject of a parallel civil case,
investigators do not appropriately review and incorporate information from that parallel case into
their administrative investigation. Moreover, there is no dependable procedure in which new

                                                65
   Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 70 of 165 PageID #:115




civil lawsuits alleging police misconduct trigger investigations by IPRA or BIA. Indeed, many
such complaints never make it to BIA or IPRA for consideration, and even when they do, no
disciplinary investigation is automatically opened since a lawsuit is not deemed to satisfy the
complainant affidavit requirement described above. Though IPRA has the authority to override
the affidavit requirement, it rarely exercises it in these circumstances.

         However, once a police misconduct lawsuit is settled or judgment is entered in favor of a
plaintiff, a City ordinance requires IPRA to review the case in question for a possible
disciplinary investigation. But IPRA has no timely systematic review process to comply with the
ordinance, and often such settled lawsuits will sit on IPRA shelves for months or years before
being reviewed at all. And when reviewed, many of these lawsuits—even though settled—still
fail to clear the complainant affidavit requirement, and thus no investigation is ever conducted.
And for those settlements that are substantively reviewed and investigated by IPRA—i.e.,
because they include a supporting affidavit—the complaints almost never result in a sustained
finding, despite the fact that the City judged the case worthy of paying large amounts of money
to the complainant. During our investigation we discovered that of the hundreds of misconduct
settlements IPRA reviewed over the seven-year period from 2009-2015, it recommended
discipline in less than 4% of them.

        The City should review settlements and judgments on a broader scale to spot for trends,
identify officers most frequently sued, and determine ways to reduce both the cost of the cases
and the underlying officer misconduct. The City’s Office of Inspector General (OIG) recently
issued an advisory report criticizing the City’s risk management systems as a whole. In
particular, the OIG found that because the City does not analyze trends, including trends in
police misconduct, or take action on the basis of such analysis, the City “spends tens of millions
of dollars annually to pay claims.” In response to OIG requests for information, the City’s
Department of Finance (DOF) admitted that the City “has no comprehensive program in place to
examine claims against the City (including small claims, settlements, and judgments),” and that
the limited analysis DOF does specifically excludes police misconduct claims. The City
responded that a “risk management working group” is being convened, but that police
misconduct claims will not be a part of that review, citing the pending conclusion of this
investigation. This response should be corrected now that this Report has been issued.

                b.   Erroneously closing administrative investigations when investigators are
                     unable to prove criminal charges

         We also reviewed BIA administrative investigations that appear to have been closed
simply because there was not enough evidence to hold the officer criminally liable. Unlike
criminal investigations, in which findings are based on a “beyond a reasonable doubt” standard,
findings in administrative investigations are based on the significantly lower “preponderance of
the evidence” standard. This standard is appropriate because, if it is more likely than not that an
officer has committed misconduct, the Department must take action to ensure it does not
continue. In addition, even where officers’ conduct may not have violated any criminal code, it
may have violated numerous CPD policies. However, in cases we reviewed that were
investigated by BIA, it appeared that BIA did not pursue or sustain administrative charges
because criminal prosecution was declined, notwithstanding the possibility of policy violations.


                                                 66
   Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 71 of 165 PageID #:116




         In one case, the BIA investigator documented that he was not sustaining any violations in
the administrative investigation because the elements of two crimes the officer had initially been
charged with, criminal sexual abuse and unlawful restraint, were not met. That case involved an
allegation that a CPD officer attempted to rape a woman at a party. Numerous witness accounts
of what took place before and after the attempted rape were consistent, including that the victim
reported the assault to the witnesses. The file also contains evidence of numerous text messages
sent by the accused officer following the incident, including one in which the officer joked with
his friend, “I thought she was an easy lay.” The officer was later arrested, and the victim
identified him in a lineup. Prosecutors originally classified the criminal allegations against the
officer as potential felonies, but eventually dropped the case. The administrative investigation in
the file mirrors the criminal investigation, indicating that BIA did no additional work in the
administrative case other than talking to the victim again. In the investigator’s summary of the
administrative investigation, the investigator finds the victim’s allegations unfounded, stating “the
criminal charge of criminal sexual abuse was Nolle Prosequi by the Cook County State’s
Attorney office because the elements of this offense were not met. In addition, the elements of
criminal sexual abuse were not met in the administrative investigation.”

            9.   Superficial investigation documentation and investigative bias in favor of officers

        We also identified numerous shortcomings in IPRA and BIA’s final reports concerning
officer-involved shootings and other misconduct complaint investigations. For example, the
reports typically do not discuss or even cross-reference inconsistencies between officer
statements and physical evidence or civilian eyewitness accounts. Similarly, very few point out
inconsistencies between officers’ written reports and their interview statements. They often
gloss over or simply fail to mention conflicts between officer accounts of the incident. For
example, in one case, two officers were running next to each other as they pursued a man
carrying a gun. One officer told IPRA the man had turned toward his partner, so he fired
repeatedly. However, the partner contradicted this claim. He told IPRA the man had not turned
toward him and had not raised his arm. IPRA chose not to mention these conflicting statements
or otherwise indicate that the two officers’ stories appeared to be at odds with each other.

        In another case, an officer shot a teenager in the back, claiming the boy had turned
toward him and pointed a weapon. A firearm was located nearby, but on the other side of a tall
hedge. During his IPRA interview, the officer was unusually vague when asked how the gun
ended up where it did. First, the officer stated that as the boy fell to the ground, “the gun went
over the hedge.” Next, he said the gun “just went over” the hedge, and finally said the boy
“apparently threw it over” the tall hedge (emphasis added). IPRA did not pursue the matter
further with that officer. A second officer, who stood nearby, denied seeing the teenager with a
gun. Each interview lasted less than 15 minutes, and the IPRA report failed to include the
second officer’s denials or otherwise indicate that the second officer’s account appeared to be in
substantial tension with the first officer’s.

        IPRA reports sometimes omitted mention of crucial physical evidence that appeared to
undermine officer accounts. One of the most troubling cases in this respect involved an officer
who shot an unarmed suspect in the back at close range. The officer had reported to arriving
CPD detectives that the man had pointed an object she mistook for a gun and opened fire. Those
detectives briefed IPRA on this statement when it arrived at the scene. However, less than 24

                                                 67
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 72 of 165 PageID #:117




hours later, IPRA had obtained police video footage that showed the confrontation. Far from
supporting the officer’s story, the police video, recorded at close range, showed the suspect
running away from the officer. Nonetheless, IPRA issued a report that accepted the officer’s
story at face value. The report did not even acknowledge the police video.

        We found other IPRA reports that either exaggerated or misstated evidence in a manner
favorable to the officer. In one case, for example, officers shot a man in the leg after he
reportedly pointed a gun at them. IPRA accepted the officers’ accounts, though they were
disputed by a civilian witness at the scene. In finding the shooting justified, the IPRA report
stated that the shooting victim had admitted to treating physicians that he had pointed his gun at
the police. However, the medical records referenced by IPRA in support of this conclusion
actually reflect that the claim about pointing the gun was made by a CPD officer, not the
shooting victim.

        Finally, in sexual assault and domestic violence cases, we also found that investigators
were quick to credit officers’ versions of events despite the availability or potential availability
of additional evidence. For example, in one case, a CPD officer’s wife called the police to report
that her husband had pointed his gun at her during an argument. The investigation revealed that
the officer had a 19-year history of physically abusing her. The victim’s son told investigators
that he had pulled out a barbeque fork during the incident to protect himself and his mother. The
officer admitted to pulling out his gun during the argument but said he did so because his son had
come at him with the fork, and had punched him. The IPRA investigator’s summary report
noted that there were “conflicting descriptions” of the physical altercation, and that the officer
“denied committing the alleged act.” The investigator also noted that “although it is undisputed
that [the officer] pointed his weapon at [the victim’s son], the described sequence of events is in
conflict, and the appropriate finding is not sustained.” Throughout the case summary report, the
investigator credited the officer’s version of events and said, despite two contrary witnesses and
the officer’s history of domestic abuse, that because the officer claimed the alleged events did
not occur, there was not enough evidence to sustain any of the allegations of misconduct.

             10. Racial and ethnic disparities in the City’s handling of misconduct complaints

        IPRA and BIA sustained only 1.4% of all closed complaints from January 2011 through
March 2016. It is not surprising, given the deficiencies discussed above, that so few filed
complaints were sustained. What these deficiencies do not explain are the racial and ethnic
disparities in sustaining complaints of CPD misconduct, particularly complaints of excessive
force.

        Our analyses show that, overall, complaints filed by white individuals were two-and-a-
half times more likely to be sustained than complaints filed by black individuals, and nearly two
times as likely to be sustained than complaints filed by Latinos: 1% of misconduct complaints
filed by black residents, and 1.4% of complaints filed by Latino residents, resulted in at least one
allegation being sustained, compared with 2.7% of the complaints filed by whites. 23 A closer


23
   We analyzed CPD’s complaint data by comparing the race of the complainant and the findings outcome. A
single complaint can include multiple allegations, and each allegation will have a separate finding. We deemed a

                                                        68
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 73 of 165 PageID #:118




analysis revealed that the disparity in sustained rates based on the race or ethnicity of the
complainant was even greater at the individual allegation level. Black complainants had 2.4% of
their individual allegations sustained; Latinos had 3.2% of their individual allegations sustained;
and whites had 8.9% of their individual allegations sustained. In other words, for each allegation
contained in a complaint, a white complainant is three-and-a-half-times more likely to have the
allegation sustained—and the officer held accountable for his or her misconduct—than a black
complainant, and twice as likely to have the allegation sustained than a Latino complainant.

         Disparities in how IPRA resolves allegations of excessive force are even starker. 2% of
all allegations of excessive force involving black complainants and only 1% of such allegations
against Latino complainants were sustained, as compared to 6% of allegations of excessive force
involving white complainants. In other words, whites were three times more likely than black
complainants to have CPD uphold their allegations of excessive force, and six times more likely
than Latino complainants to have their excessive force allegations sustained.

        This does not necessarily indicate that the complaint process is biased, as these numbers
do not say anything about the quality of the complaint. While our investigation did not
determine why these disparities exist, these disparities are significant and should thus prompt
IPRA and BIA to take a close look at their practices to ensure that they are not discounting
complaints based on the race or ethnicity of the complainant. Such a practice would itself be a
disservice to Chicago’s black and Latino residents, and would send the message to CPD officers
that CPD and the City have a higher tolerance for misconduct against black and Latino
complainants, which could in turn lead to disproportionate abuse of individuals within these
groups and undermine community trust in CPD. It is thus imperative that the City work to better
understand the reasons behind these disparities and eliminate them to the extent they have no
race-neutral, legitimate basis.

             11. Inadequate training of investigators

        The investigative problems we found are in part attributable to the lack of training
investigators receive both at the start of their work as investigators and throughout their career.
Like the deficiencies in CPD’s training more broadly, see Report, Section IV.A., the City does
not provide investigators with sufficient training to do their jobs competently and effectively.
Investigators we spoke with stated that they do not receive adequate formal training, and they
learned how to do their jobs from observing supervisors and co-workers.

        As with the lack of general training for investigators, we found that the lack of specific
training in how to investigate domestic violence and sexual assault allegations appeared to
further undermine BIA’s and IPRA’s ability to conduct these investigations effectively. Victims
of sexual assault and domestic violence may be more likely than other complainants to be
reluctant to participate in the investigation beyond reporting due to feelings of shame, however
unwarranted. For sexual misconduct in particular, victims may be reluctant to participate in the



complaint sustained whenever at least one allegation was sustained. Thus, for example, if a complaint included five
allegations, one of which was sustained and the others unfounded, then the complaint was noted to have had at least
one allegation sustained.

                                                        69
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 74 of 165 PageID #:119




investigation because the nature of the misconduct and of investigations means that victims may
have to retell intimate and embarrassing details numerous times to complete strangers. Domestic
violence victims may be particularly unwilling to continue participation in an investigation when
the perpetrator is a police officer, given the potential impact of a sustained domestic violence
finding on an officer’s career.

        Investigations we reviewed indicate that investigators handling these cases may not
understand these dynamics, including how to interact with victims in a manner that encourages
their participation in the investigation. One investigator told us that it was “up to [the survivors
of domestic violence] if they wanted to talk,” and admitted that he had not received any training
on how to get domestic violence victims to trust him and provide information about their
assault. An IPRA investigator we spoke to admitted that many of the investigators handling
domestic violence cases believe that an incident does not qualify as domestic violence unless it is
“a punch in the face,” and that, as a result, many allegations of abuse that do not meet this
threshold are not investigated. These misconceptions impact the intensity with which IPRA
investigates these claims. For example, in one complaint, the girlfriend of a CPD officer alleged
that he pushed her to the ground and hit her on the head with an object, injuring her, and that the
officer had assaulted her on four different occasions in the past. Two days after the initiation of
the complaint, the victim told the investigator that she did not want to pursue the case further
because the officer agreed to seek anger management counseling, and because the two had
decided to “work on their relationship.” In light of the considerations in domestic violence cases
described above, the investigator in this case should have attempted to gain her trust and
cooperation to enable the investigation to move forward. Instead, IPRA closed this case.

        The City recognizes that investigators need more training, and IPRA is beginning to
substantially revamp and increase training for all staff, especially investigators. As part of the
newly formed COPA, the City plans to create new trainings for all staff, including a one-week
“on-boarding program” for all COPA employees and a new investigator/legal staff academy.
IPRA’s current Chief Administrator informed us that the academy will last five to six weeks, and
will cover topics such as investigative policies and procedures, case management practices,
crime scene management, external investigative resources, and investigative skill building. The
creation of these new training programs is an important step towards improving the quality of
misconduct investigations and changing the culture to one that is more determined to resolve
investigations and reliably determine whether an officer committed misconduct. CPD has not
informed us of similar plans for BIA investigators, although such training is necessary for those
investigators as well.

         In addition to the new general training plans described above, the City should also
improve allegation-specific training to ensure investigators are equipped to properly handle the
nuances and complexities of more complicated allegations. Although IPRA’s Chief
Administrator informed us that the new training program will cover investigative subject areas,
including training in each of the areas under IPRA’s/COPA’s jurisdiction, the depth and breadth
of that training is unclear.




                                                70
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 75 of 165 PageID #:120




       D.      Insufficient Staffing Contributes to IPRA’s Investigative Deficiencies

       Although lack of resources cannot account for all of the investigative deficiencies we
found during our investigation, it is clear that the City has given IPRA a tremendous
responsibility without providing sufficient resources to accomplish the mission effectively.
Many of the troubling shortcuts we found in individual investigations, as well as the policy
decisions that prevent cases from being meaningfully investigated, have the hallmarks of an
overwhelmed agency working in a constant state of triage. The City has recently committed to
providing more funding to IPRA when it becomes COPA, and the agency has already begun to
hire additional staff. But COPA’s range of responsibilities will also be much broader than
IPRA’s, and there has not been sufficient analysis to determine whether COPA will have the
capacity to do any better than IPRA. The City should be mindful of the concerns discussed
below and ensure that it provides resources to COPA adequate for it to succeed.

        IPRA’s historically high caseload was in part due to the sheer size of CPD and in part due
to the large volume of cases it inherited from OPS. When IPRA replaced OPS in 2007, it took
on a tremendous backlog of cases, which continued to grow for several years, causing some
investigators to carry as many as 60 investigative files. Operating with fewer than 90 total staff,
IPRA struggled to work through this backlog while keeping up with new complaints filed against
CPD’s 12,000-plus sworn members. Although no comprehensive staffing study has been done
to determine how many investigators are needed at CPD, IPRA’s current staff is too small by any
estimate. As described by a former high level IPRA official, “IPRA was never given the
resources for the volume it was expected to handle.”

        In addition to causing the investigative delays described below, IPRA’s burdensome
workload has negatively impacted its investigatory methods and even its findings. IPRA
investigators and supervisors agreed that the resource issue incentivizes investigators to reach
not-sustained findings. They explained that it is easy and less work to develop a case enough to
justify a not-sustained finding, but that it takes a lot more work to push the case to either a
sustained or unfounded finding. Investigators are also inclined towards not-sustained findings
because they know the case will not need approval beyond their immediate supervisor. Our
review of investigative files indicates that this admission might plausibly explain many instances
in which IPRA’s findings appeared at odds with the facts.

        Insufficient resources also incentivize IPRA investigators to close cases prematurely.
Investigators told us that high caseloads led supervisors and IPRA leadership to implement new
procedures designed to close cases more quickly, even though they represent poor investigative
practice. IPRA staff reported the following examples of such problematic procedures, each of
which is discussed elsewhere in this Section, that in their view are directly attributable to
inadequate staffing:

   •   The development of the Excessive Force Protocol that allows for administrative
       closure, without investigation, of force complaints deemed to be minor, even
       though proper investigation of such complaints might reveal more serious
       misconduct.
   •   Declining to investigate officer firearm discharges where the officer did not hit a
       subject (either intentionally or unintentionally, e.g., because the officer had bad

                                                71
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 76 of 165 PageID #:121




       aim), even though IPRA supervisors agreed that such investigations would reveal
       deficiencies in training or policy in need of correction.
   •   Referral of many cases to “mediation,” because it eliminates the need to interview
       the officer or write a summary report (and the investigator does not need to attend
       the mediation), even though mediation may be inappropriate given the conduct
       alleged.
   •   Administratively closing investigations of Taser use, even though such
       investigations are mandatory.
   •   Relying too heavily on “to/from” statements from officers instead of demanding
       live interviews, even though live interviews would, among other things, allow
       investigators to probe behind officers’ statements and make vital credibility
       determinations.
   •   Reducing the number of people who review investigative summary reports,
       regardless of the finding.

All of these procedures sacrifice accountability because they preclude IPRA’s ability to conduct
meaningful misconduct investigations in all circumstances.

        Lack of resources also means that investigators are not engaging in other important
oversight and accountability tasks that would benefit CPD, the City, and the community as a
whole. For example, as noted elsewhere in this Report, IPRA is supposed to review settlements
entered into by the City in civil rights lawsuits filed against police officers. IPRA staff admitted
that these mandatory investigations of settled cases sometimes sat piled up on a shelf for years
because such reviews were too time consuming to tackle given their current caseloads.
Moreover, although IPRA staff acknowledged that ideally they would be tracking and collecting
valuable investigative information from parallel police misconduct lawsuits that are ongoing,
they reported being unable to do so due to large workloads. IPRA recognizes that beyond
investigating individual allegations of misconduct, with proper resources, the agency could also
proactively engage CPD in efforts aimed at preventing future misconduct, such as providing
policy and training recommendations to CPD; performing broad-based trend analysis based on
its investigations; and monitoring individual officers who are subject to a high number of
complaints. Unfortunately, insufficient staffing has prevented IPRA from undertaking these
important tasks.

         IPRA leadership is enthusiastic about again taking on these tasks and more under the new
accountability ordinance once COPA is in place. But it is far from clear whether COPA’s
increased funding will sufficiently cover its new expanded responsibilities. Without a
meaningful evaluation of needs, and a steadfast commitment to meeting those needs, there is
little doubt that high caseloads, with the profound impact this has on the quality and timeliness of
IPRA’s investigations, will remain.

       E. Investigations Lack Timely Resolutions, Undermining the Quality of
          Investigations and Credibility of the Process

        IPRA expects, and its enabling ordinance requires, that it will complete investigations
within six months. However, this is rarely accomplished. In cases where IPRA sustains the
allegations in a complaint, it takes an average of two-and-a-half years to complete the

                                                 72
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 77 of 165 PageID #:122




investigation. Members of the Department and the public alike are frustrated with how long it
takes CPD and IPRA to complete these investigations.

           1.   Structural deficiencies cause investigative delays

        Structural deficiencies within Chicago’s investigative entities allow complaints of officer
misconduct to go unresolved for unreasonable amounts of time. Investigations are often delayed
at the outset because of the affidavit requirement, as discussed above. IPRA and BIA often take
weeks and months before securing an affidavit. Not only does this delay the preservation of
evidence through witness interviews, but the more time investigators spend chasing complainants
for affidavits, the less time they spend trying to complete other investigations, thus causing
additional delays.

        And after an affidavit is secured, the investigative agencies do not appear to follow strict
deadlines for the completion of various steps or the investigation as a whole. While IPRA gives
its investigators some guidance on how long it should take to complete some investigative steps,
these do not appear to be firm deadlines, nor do there appear to be repercussions for when
investigators fail to meet them. Nor are there deadlines for supervisory review, resulting in
reviews taking anywhere from one week to six months. While internal deadlines are sometimes
easier set than kept, providing clear guidance about important investigative deadlines and
prioritizing tasks helps promote timely investigations. Some investigations are inherently more
complex than others, and adherence to tight deadlines will be difficult, if not impossible.
However, without any firm deadlines for investigative activities, these investigations have strung
out for years, often transferring between several investigators before even basic steps are
complete.

        Another policy causing delay is the unwillingness of IPRA and BIA to pursue
administrative charges against an officer while criminal charges are contemplated or pending in
court. The Chief of BIA stated that BIA will never conduct parallel investigations, and will
always wait for a declination of charges from the State’s Attorney’s Office before continuing an
administrative investigation. IPRA investigators acknowledged following the same practice.
This means that administrative investigations remain open for months, if not years, awaiting the
resolution of a criminal case that, in nearly every instance, is not prosecuted.

        Most investigators interviewed believed incorrectly that such practice is required under
Garrity v. New Jersey, 385 U.S. 493, 500 (1967) (holding that an officer cannot be compelled to
make a statement against his will for the purposes of an administrative investigation that will
then later be used against him in a criminal investigation). However, parallel administrative and
criminal investigations can and do occur as long as precautions are taken to not taint the criminal
investigation with any evidence from compelled interviews in the administrative investigation.
Given that both IPRA and BIA investigators generally provide investigative assistance to
prosecutors in criminal investigations, pursuing parallel investigations may require additional
resources, and in some cases, a valid reason may exist for deferring administrative investigations
pending the outcome of a criminal investigation. However, when at all possible, IPRA and BIA
should pursue the administrative misconduct investigation notwithstanding parallel criminal
investigation, even if this requires staffing a “clean” and a “screen” investigative team for
purposes of Garrity.

                                                73
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 78 of 165 PageID #:123




        Finally, although we are not able to quantify it, our investigation found that another factor
contributing to delayed investigations is the lack of resources described above. In many
investigations not involving parallel criminal proceedings, important witness interviews did not
take place for months or years after the incident, and the investigators admitted in the file that
such delays were due to burdensome demands in other investigations.”

           2.   Investigative delays undermine investigative outcomes and reduce public and
                officer confidence

        The consequences of delayed resolutions of investigations are severe. Most importantly,
lengthy delays can make it impossible for investigators to uncover the truth: memories fade,
evidence is lost, and investigators may not be able to locate those crucial witnesses needed to
determine whether misconduct has occurred. Our review of investigative files shows that many
witnesses, and particularly the accused, are not interviewed for months or years after the
incident. A Chicago Tribune report reflected consistent results, showing an average four-month
delay in officer-involved shooting cases before the shooter was interviewed, and in 15 cases the
interview occurred over a year after the shooting.

         Delayed investigations also compromise CPD’s ability to make discipline
recommendations withstand appeal. Not only do protracted investigations enable the accused
officer to argue the case should be dismissed on due process or statute of limitations grounds, but
it greatly compromises the City’s ability to present a strong case during the layers of appeal
afforded to officers. CPD’s discipline case typically relies on civilian witnesses who may not be
available years after the incident or may not be cooperative or invested in the case since they
have little to gain and much to lose by testifying openly about police misconduct in front of the
accused officer.

        Apart from the negative impact on outcomes, investigative delays also undermine the
message that the City takes these complaints seriously. It disheartens complainants to learn that
an officer they know to be abusive remains on the force for years after being the subject of a
credible complaint of serious misconduct. These delays are unwelcome to officers as well: CPD
and IPRA delays in completing misconduct and force investigations were one of the first and
most frequent complaints we heard from officers from the outset of this investigation. Accused
officers who have not engaged in misconduct are burdened with the scrutiny of being under
investigation, and may be stuck doing “desk duty” for years while investigations languish.
During our investigation, we heard from many officers who described understandable frustration
with having their careers put on hold, sometimes for years, while the investigation creeps
forward.

       F. CPD and the City Do Not Take Sufficient Steps to Prevent Officers from
          Deliberately Concealing Misconduct

         When officers—at any rank—conceal misconduct, it thwarts, often insurmountably,
efforts to investigate and hold officers accountable. IPRA and BIA treat such efforts to hide
evidence as ancillary and unexceptional misconduct, and often do not even investigate it.



                                                 74
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 79 of 165 PageID #:124




           1.   Code of silence

        One way to cover up police misconduct is when officers affirmatively lie about it or
intentionally omit material facts. The Mayor has acknowledged that a “code of silence” exists
within CPD, and his opinion is shared by current officers and former high-level CPD officials
interviewed during our investigation. Indeed, in an interview made public in December 2016,
the President of the police officer’s union admitted to such a code of silence within CPD, saying
“there’s a code of silence everywhere, everybody has it . . . so why would the [Chicago Police]
be any different.” One CPD sergeant told us that, “if someone comes forward as a whistleblower
in the Department, they are dead on the street.”

        When officers falsify reports and affirmatively lie in interviews and testimony, this goes
well beyond any passive code of silence; it constitutes a deliberate, fundamental, and corrosive
violation of CPD policy that must be dealt with independently and without reservation if the City
and CPD are genuine in their efforts to have a functioning system of accountability that
vindicates the rights of individuals who are abused by CPD officers.

        We cannot determine the exact contours of this culture of covering up misconduct, nor do
we know its precise impact on specific cases. What is clear from our investigation, however, is
that a code of silence exists, and officers and community members know it. This code is
apparently strong enough to incite officers to lie even when they have little to lose by telling the
truth. In one such instance, an officer opted to lie and risk his career when he accidentally
discharged his pepper spray while dining in a restaurant—a violation that otherwise merits minor
discipline. Even more telling are the many examples where officers who simply witness
misconduct and face no discipline by telling the truth choose instead to risk their careers to lie
for another officer. We similarly found instances of supervisors lying to prevent IPRA from
even investigating misconduct, such as the case discussed elsewhere in this Report in which a
lieutenant provided a video to IPRA but recommended that the case be handled with non-
disciplinary intervention rather than investigated, describing the video as only depicting the use
of “foul language” and affirmatively denying that it contained any inflammatory language or that
the victim made any complaints — both patently false statements as demonstrated by the video.
High ranking police officials and rank-and-file members told us that these seemingly irrational
decisions occur in part because officers do not believe there is much to lose by lying.

        Rather than aggressively enforcing and seeking discharge for violations of CPD’s Rule
14, which prohibits making false statements, enforcement in this area is rarely taken seriously
and is largely ignored. The IPRA enabling ordinance makes it discretionary for IPRA to initiate
Rule 14 investigations incidental to one of its delegated mandatory investigations. Investigators
rarely exercise this discretion, and it is so little used that there is much confusion even over
whether BIA or IPRA would have jurisdiction over such a Rule 14 investigation. Provisions in
the CBA add to the obstacles facing Rule 14 enforcement. Under the FOP contract, investigators
cannot base Rule 14 charges on a video unless the officer is first allowed to view the video and
correct prior false statements, regardless of their materiality.

        Not only are Rule 14 investigations not encouraged, but past IPRA leadership prohibited
investigators from initiating such Rule 14 investigations without obtaining approval from the
IPRA Chief Administrator, sending a strong message to investigators not to expand their

                                                75
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 80 of 165 PageID #:125




investigations into collateral Rule 14 charges. Such Rule 14 requests required a de facto higher
standard of proof and were rarely approved. One IPRA supervisor told us that while
investigating an incident involving an off-duty officer in a bar, she discovered the officer lied in
a police report but was denied permission to bring Rule 14 charges. In another case, an
investigator sustained a Rule 14 charge for making false statements in his interview, but IPRA
leadership rejected this recommendation and directed the report be changed to exonerated.

        The former IPRA Chief Administrator explained his reluctance to authorize Rule 14
charges: “we don’t make Rule 14 allegations in a cavalier way, because we realize how
significant it is and how devastating it can be to a police officer’s career . . . it impacts their
credibility as a witness, and in so many instances can be a career killer.” Of course, no
legitimate investigative body should make any misconduct allegations in a cavalier way. But the
reason for not doing so should be based upon a firm commitment to act only based on the
evidence, not undue concern about an officer’s career. After all, officers who lie cannot be
effective officers, should not be testifying in court proceedings, cannot instill confidence in the
community, and discredit and demoralize the many honest officers on the force.

        In practice, IPRA rarely asserts Rule 14 charges when officers make false exculpatory
statements or denials in interviews about alleged misconduct, even when the investigation results
in a sustained finding as to the underlying misconduct. This is true even in some cases we
reviewed in which video shows the accused officer lied about the underlying misconduct or tried
to cover up evidence. One case we reviewed included witnesses statements and a video showing
the accused officer lied in a police report about the basis for arresting the complainant, but no
Rule 14 charges were made and the officer received a two-day suspension following mediation.
In another case, the video shows an officer punch a handcuffed woman in a massage parlor and
then shows the officer looking for the video recorder he realized had captured the abuse. IPRA
failed to discipline the officer for the obvious cover-up attempt and settled the physical abuse
claim in mediation for an 8-day suspension.

        Nor do investigators hold witness officers responsible for covering up misconduct of
others. Investigators do not diligently review the investigative records to determine whether
witness officers have lied in police reports or whether supervisors have blindly approved reports
without attempting to determine whether the reports are fabricated. In one case we reviewed, the
complainant alleged an officer punched him while handcuffed in a hospital, which was denied by
both the accused officer and his partner. A video later surfaced showing that both officers lied,
but Rule 14 charges were never brought against the witness officer. Indeed, our investigation
revealed that there were only 98 Rule 14 charges sustained over the last five years. Only one of
these sustained cases was initiated by IPRA against an officer witness who IPRA discovered lied
to cover up misconduct of another. Moreover, in many of the cases where Rule 14 charges were
brought and sustained against accused officers for lying, the discipline imposed was less than
discharge. Almost one-third of all the sustained Rule 14 cases had a recommended punishment
of 25-day suspension or less, and some of the discharge recommendations were reduced or
overturned on appeal.

       Furthermore, even in the rare case where a Rule 14 charge is made and results in a
sustained finding, officers face little risk that such finding will impact their ability to testify in
criminal cases in support of the prosecution. We learned in our investigation that there is no

                                                   76
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 81 of 165 PageID #:126




system in place to ensure that all officer disciplinary findings bearing on credibility, including
Rule 14 findings, are supplied to the State’s Attorney’s Office and criminal defendants, even
though this is required under Giglio v. United States, 405 U.S. 150 (1972).

       The Laquan McDonald case demonstrates that Rule 14 violations are ignored by IPRA.
Neither the IPRA investigators nor the IPRA Chief Administrator considered pursuing Rule 14
charges against any of the officers who witnessed the shooting and completed reports that seem
inconsistent with the video footage, nor against the supervisors who approved such reports. Not
until Chicago’s Office of Inspector General took over the case were Rule 14 investigations
opened and sustained findings made. The point here is not to prejudge whether such Rule 14
charges arising out of the McDonald shooting should have been sustained or will survive
challenge, but rather to highlight by example the reluctance of IPRA investigators to even initiate
a Rule 14 investigation. IPRA’s unwillingness to open Rule 14 investigations or bring Rule 14
charges, even when there is evidence that officers attempted to conceal misconduct, only
perpetuates the code of silence. It is critically important that IPRA change its historical practice
and pursue Rule 14 charges against officers, including witness officers, whenever there is
evidence of deceit, concealment or cover up.

        Finally, IPRA and BIA investigators must not just sit back and wait for a testimony-
impeaching video to appear. Instead, they should be collecting all available information and
assessing whether officer’s stories match the evidence. A valuable source of such information
includes judicial proceedings where judges occasionally make affirmative findings that an
officer’s testimony is not credible. This information should be critical not only to police officials
who supervise those testifying officers, but also to IPRA and BIA to better evaluate credibility in
pending and future investigations involving those officers. More importantly, they should be
evaluating whether the circumstances surrounding a judicial credibility finding would support a
sustained Rule 14 investigation. For example, in investigating the many administrative charges
against one CPD officer, including a fatal officer-involved shooting, it would have been helpful
for IPRA investigators to know that a judge had found this officer to have lied in court testimony
in 2011. Yet prior to our investigation, there was no system in place for CPD or IPRA to collect
such judicial information. Not surprisingly, none of the Rule 14 charges brought against officers
in the last five years was based on false testimony in court. This indifference to judicial
proceedings involving officer credibility is particularly troubling in the criminal context where
IPRA and BIA should have already had a system in place to evaluate whether suppression
hearings should trigger administrative investigations into 4th Amendment violations. 24

             2.   Tampering with video and audio

        Real-time audio and video footage of alleged misconduct is one of the most effective
tools in overcoming the code of silence and making credibility determinations. Such evidence
provides direct insight into what actually took place, has been shown to deter unfounded


24
   After our investigation began, the State’s Attorney’s Office announced it had begun reviewing cases in which
officers’ testimony had been questioned by judges and had begun issuing “disclosure notices” notifying criminal
defense lawyers that a judge has discredited an officer’s testimony. This is a positive step for the CPD
accountability system and the Cook County criminal justice system but will require oversight to ensure that this
program is effective and that it continues when public focus turns elsewhere.

                                                        77
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 82 of 165 PageID #:127




misconduct complaints, and minimizes the risk that witnesses will later give false statements
about the incident, increasing accountability and the public’s confidence in the accountability
system. Yet, CPD has done very little until recently to ensure that police conduct is captured on
audio and video. 25

        Not until the public release of the McDonald shooting video—captured on only two of
the five car cameras and excluding all related audio—has CPD made much effort to ensure that
cameras and microphones entrusted to officers are working properly and are not tampered with.
A January 2016 CPD report following the McDonald video release found that the audio
capability of 80% of the Department’s dash-cams was either not working or had been tampered
with. The report stated that officers had routinely removed microphone batteries, destroyed
antennae, and stashed mics in the glove compartment boxes of their squad cars.

        CPD’s law enforcement partners have similarly expressed frustration with the
Department’s failure to capture officer conduct, despite having video and audio recorders.
Former Cook County State’s Attorney Anita Alvarez, for example, called the lack of audio in
police dash- and body-cam videos was “frustrating” and “something . . . the Police Department
has to address.” Similarly, our investigation revealed that officers consistently failed to check or
sync their dash-cam mics with the in-car system, rendering them useless. Yet IPRA and BIA
have rarely investigated whether these instances were deliberate attempts to tamper with video or
audio recordings, and, if so, taken any disciplinary action.

        Shortly after our investigation began, the CPD Superintendent warned beat officers that
they would be disciplined for failure to follow proper dash-cam protocol. The reminder that
officers should follow this policy was probably needed: prior to the McDonald case, it is hard to
find any inquiry into the suspicious failure of most of CPD vehicles’ dash-cams.

        In the aftermath of the release of the McDonald video, the Department pledged to expand
its body-worn-camera initiative, announcing in September 2016 that all CPD patrol officers will
have body-cams by the end of 2018. However, in a December 2016 press release, CPD
announced that the initiative was being fast-tracked and that all officers in the 22 police districts
will have body-cams by the end of 2017, a year ahead of schedule. This is a positive
accountability reform. But body-cams will not be any more successful than dash-cams unless
CPD works with police unions and community groups on policies and protocols for body camera
usage and develops better accountability measures. Currently, the CPD policy on the use of such
cameras is insufficient, and in many instances directives are vague or confusing. There is no
policy directing supervisors as to when or whether they regularly review recordings to ensure
proper use of the cameras and identify officer training opportunities or conduct concerns.
Further, current policy does not explicitly provide that an officer who deliberately fails to use his
or her assigned body-cam properly will face discipline. It should therefore come as no surprise
that a recent high-profile use-of-force incident in a July 2016 shooting of an unarmed teenager
by an officer wearing a body camera was inexplicably not captured on audio or video. It appears
that officers have become used to ignoring CPD rules requiring them to use dash- or body-cams


25
  CPD and IPRA also do not sufficiently gather or make use of the audio and video showing misconduct that is
available. This problem is discussed separately in this Section.

                                                      78
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 83 of 165 PageID #:128




because such behavior was not being investigated or punished. It will take committed effort for
CPD and IPRA to undo this attitude.

         Transparency tools like dash- and body-cameras have perhaps unmatched potential to
simultaneously confront the Department’s recognized code of silence and make the City safer for
both officers and civilians. They can do neither, however, if they are not used. We are
encouraged by the City’s respect for and focus on the powerful accountability tools of audio and
video. Strong foundational policies and long-term oversight is necessary to ensure their potential
is realized.

           3.   Complainant and witness intimidation

       We identified a significant number of incidents where the evidence supports concluding
that CPD officers intimidated potential complainants or witnesses from filing or testifying
regarding misconduct complaints.

        We heard from numerous advocates and individual victims of police abuse that officers
who engaged in force against a civilian routinely file baseless police assault and battery charges
against the victim and other witnesses to the misconduct. In 2006, a patron in a restaurant
claimed that after being beaten up by several off-duty officers, he and witnesses to that incident
were falsely arrested for battery to cover up the incident. In another case in 2009, the City
settled for $100,000 a lawsuit alleging a CPD lieutenant falsely arrested him for battery to cover
up the officer’s abuse of the plaintiff. In 2014, the City settled another lawsuit for $30,000
where a driver alleged an off-duty officer aimed his gun at him and then filed false battery
charges to cover it up when other officers arrived on the scene.

        Filing false assault charges not only constitutes an independent civil rights violation, but
is powerful discouragement to potential complainants and witnesses regarding police
misconduct. Criminal assault charges against witnesses also undermine their credibility when
testifying about the misconduct, as we know from the 2006 restaurant incident mentioned above.

        Failure to investigate and discipline for witness and complainant intimidation not only
prevents CPD from resolving allegations of misconduct, but undermines the integrity of the
system as a whole. Moreover, using complainant non-cooperation as a rationale for closing
cases where the complainant explicitly alleges intimidation sends the message to CPD officers
that witness intimidation can be an effective tactic. In one illustrative case in which a woman
alleged that an officer had raped her, she refused to provide BIA the officer’s name, and refused
to sign an affidavit, telling the investigator that the officer had told her that he had “bigger
power” over her and would “fuck her up” if she went to the hospital or the police. The woman
alleged that the officer had also threatened her girlfriend, a possible witness to the rape. Despite
providing a detailed account of the alleged rape—on two separate occasions—to the investigator,
the investigator did not follow up on the results of the rape kit, did not attempt to interview a
known witness, and did not canvass for witnesses at the location where the victim and the officer
reportedly met. Nor does the investigator appear to have sought an affidavit override. The BIA
investigator instead closed the investigation, “based on the victim’s refusal to cooperate any
further.”


                                                 79
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 84 of 165 PageID #:129




       G. The City’s Discipline System Lacks Integrity and Does Not Effectively Deter
          Misconduct

       On the rare occasions when an allegation of misconduct is sustained, and the even rarer
occasions when the sustained finding results in true discipline, CPD initiates a convoluted,
lengthy process of determining, and revisiting, the appropriate discipline through several layers.
The lack of guidance for determining the initial disciplinary penalty; the many opportunities for
second-guessing and undermining the penalty; and the amount of time this process takes, has
made CPD’s disciplinary policy illegitimate in the eyes of officers and the public alike, and
rendered it ineffective at deterring misconduct and contributing to a culture of integrity.

           1.   Discipline system

         Once an IPRA or BIA investigator determines that an allegation against an officer should
be sustained, the investigator and/or the investigator’s supervisor recommends discipline. The
discipline that an investigator can recommend ranges widely. Despite the sustained finding,
sometimes no discipline is actually imposed, or the only discipline that is imposed is that a
violation is noted on the officer’s record. A “violation noted” penalty is only slightly less
meaningless than a “no discipline imposed” resolution, as it will only remain on an officer’s
disciplinary history for one year. During the January 2011 through March 2016 time period we
reviewed, 28.4% of sustained findings resulted in “no discipline imposed” or only a “violation
noted.” Investigators can also recommend that the officer receive a “verbal reprimand,” which
amounts to a supervisor addressing the officer’s wrongful conduct verbally, but nothing more.
Sustained findings were resolved with “verbal reprimand” in 24.8% of the closed cases we
reviewed. Investigators can also recommend suspension from one to 365 days, and in certain
circumstances, discharge from CPD. CPD officers received suspensions in 45.6% of sustained
cases we reviewed, with an average recommended suspension of 7.8 days. However, the average
is inflated by a small number of cases that resulted in lengthy suspensions. The most frequent
suspension length was one day; the median suspension length was three days. Discharge
occurred in nine cases, or 1.1% of the cases during the time period we reviewed. The
investigator’s recommendation to sustain an allegation and impose discipline is subject to review
within IPRA, including review by IPRA’s general counsel and the chief administrator, prior to
the recommendation leaving IPRA. While CPD is currently developing a matrix of disciplinary
penalties to guide this decision-making process, CPD’s unions have not signed off on it, and it
has significant deficiencies, as discussed below.

       After the recommended discipline is finalized at either IPRA or BIA, there are many
layers—up to seven—of review before it is final and can be imposed. First, except in cases
where discharge is recommended, the recommendation is subject to a Command Channel
Review (CCR), in which supervisors in the accused officer’s chain of command review and
comment on the recommended discipline. Next, the recommendation, along with CCR
comments, is forwarded to the Superintendent for review. Discharge recommendations skip the
CCR review and go directly to the Superintendent. The Chief of BIA makes a final disciplinary
decision that is forwarded to the Superintendent for review after the BIA investigator’s
recommendation has gone through the CCR process.



                                                80
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 85 of 165 PageID #:130




        The Superintendent has 90 days to respond to discipline recommendations by IPRA, or
the discipline is deemed accepted. There is no time limit for Superintendent review of BIA
disciplinary recommendations. At any point along this path, the command channel can
essentially start the process over again by sending the case back to the investigative unit and
asking for more investigation.

         Once a disciplinary recommendation reaches the Superintendent he can approve it or, if
he disagrees with it, he must meet with IPRA’s Chief Administrator to attempt to resolve the
dispute. If they cannot agree, a three-person panel of the Chicago Police Board will resolve the
disagreement. See Section IV.H. The Superintendent can also ask for more investigation to be
done, possibly restarting the review process, or even overturning the sustained finding. Once the
Superintendent has approved a disciplinary recommendation, it is “final” unless it must be
submitted to the Police Board for a full hearing. See Section IV.G. In these instances, discipline
is not final until approved by the Board, a process which generally takes additional years.

         CPD officers can and frequently do challenge the “final” disciplinary decision. If the
recommended discipline is suspension of 10 days or less, the officer can go through a binding
“summary opinion” process. If the recommended discipline is suspension for a period between
11 and 30 days, the officer may also challenge the discipline by filing a grievance, which will be
decided through arbitration. Finally, if the recommended discipline is suspension between 31
and 365 days, the officer may appeal the decision to the Police Board or an arbitrator, at the
officer’s election. Under the grievance procedures, if the parties are unable to settle during the
initial negotiations with the officer’s commanding officer or in mediation, the officer is entitled
to a full evidentiary hearing before a neutral arbitrator. Decisions of an arbitrator through the
grievance proceedings as well as appeal decisions by the Police Board are subject to
administrative review in the Circuit Court of Cook County and can then be appealed to the
Illinois Appellate Court and the Illinois Supreme Court. Pursuing the grievance procedure adds
an average of three extra years to the disciplinary process.

       Only after these steps are completed can discipline actually be imposed on an officer.
And, when a suspension finally is imposed, an officer can serve the suspension by using paid
vacation or furlough days, resulting in no loss of income to the officer.

           2.   CPD’s disciplinary system is ineffective

         The outcomes of officer-conduct investigations are critical to holding officers
accountable for misconduct and deterring future misconduct. See McLin by and through Harvey
v. City of Chicago, 742 F. Supp. 994, 1001 (N. D. Ill. 1990 (“A failure to discipline officers,
resulting in increased abusive behavior by police officers, has been recognized to be a policy for
which municipal liability may attach.”); Sassak v. City of Park Ridge, 431 F. Supp. 2d 810, 816
(N.D. Ill. 2006) (noting that failure to discipline allegations often support a finding of municipal
liability because “a policy of condoning abuse may embolden a municipal employee and
facilitate further abusive acts.”). CPD’s system for imposing discipline on officers who it has
determined have committed misconduct suffers from systemic deficiencies that undermine its
fairness, consistency, and effectiveness.



                                                 81
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 86 of 165 PageID #:131




               a.   CPD’s disciplinary process takes too long and needlessly introduces
                    opportunities to undermine accountability

        Having individuals at all levels weigh in on disciplinary recommendations, and even send
cases back for more investigation, creates needless opportunity to undermine accountability.
Additionally, these multiple layers of review make discipline unduly slow to be imposed. The
City’s current process thus leaves both victims and officers unclear how, when, or if an officer
will be held accountable for misconduct the officer committed, sometimes for years after a
finding has been sustained. On top of the delays that occur while an investigation is still with
BIA or IPRA, once an investigative finding is made, the additional layers of review by the CCR,
Superintendent, or Police Board can result in years of additional delay from the time when an
allegation is sustained until discipline is actually imposed and served.

        The City should take measures to reduce delays in this process, but should ensure that in
doing so it does not introduce new problems. One example of this complicated dynamic
involves the City’s use of “summary opinions.” An officer’s right under his collective
bargaining agreement to challenge imposed discipline can result in even further delays. The
most recent FOP collective bargaining agreement created the “summary opinion” process, which
was intended to resolve discipline grievances more quickly. This option has allowed for more
speedy resolution of these matters. The Police Accountability Task Force found that, when
summary opinion was used, the average time from the misconduct to the issuance of the
arbitrator’s opinion was 447 days, as compared to 1,049 days under the older system that did not
allow for summary opinion.

        In addition to these delays, CCR undermines accountability more directly. While the
accused officer’s supervisory chain should certainly receive notice of the disciplinary decision,
which would allow them to better supervise their officers, little value is gained and much is lost
in the current process. As the Mayor’s Police Accountability Task Force recently stated,
“Command Channel Review (CCR) provides a platform for members who are potentially
sympathetic to the accused officer to advocate to reduce or eliminate discipline.” The Task
Force also found that arbitration decisions overturning discipline quote reviewers who not only
disagreed with the discipline but opined that the allegation should not have been sustained at all.
The Task Force’s conclusions are consistent with our findings on this point. Indeed, we
recommended to the City during the course of this investigation that it modify the CCR process,
and instead have discipline decided at a disciplinary conference headed by a single individual
whose decision is reviewed directly by the Superintendent. We further recommended that
investigators should never recommend discipline following a sustained finding. The disciplinary
conference process we recommended is used in law enforcement agencies across the country to
improve accountability systems. With the latest version of the draft disciplinary matrix,
discussed below, the City appears to have rejected our suggestions and decided to leave this
broken process in place with only superficial changes.

        By eliminating unnecessary layers of review, and holding necessary reviewers to strict
deadlines, the City would be able to decrease how long it takes for a complaint to reach final
resolution, and better ensure that discipline is not overturned. This, in turn, would enhance
certainty and speed, increasing officer and public confidence that the complaint adjudication
system is fair and efficient, and giving it far greater deterrent value.

                                                82
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 87 of 165 PageID #:132




               b.   Lack of appropriate guidance for determining discipline results in too much
                    discretion and inconsistencies in how discipline is decided

       A lack of clear guidance on appropriate penalty ranges undermines the legitimacy and
deterrent effect of discipline within CPD.

        Prior to the start of our investigation, investigators’ disciplinary recommendations were
not guided by any formal standards. Instead, the discipline recommended following a finding of
misconduct was entirely up to the discretion of the investigator and his or her supervisor. This
resulted in disparities in discipline recommended both across incidents involving the same
offense, and even within a single incident as it proceeds through various layers of review. For
example, we reviewed one incident where investigators recommended a 150-day suspension for
various misconduct violations; command channel reviewers disagreed, and recommended
between six and eight days for those same violations; and the IPRA administrator finally
recommended a 60-day suspension. This case is currently pending before the Police Board, and
the ultimate discipline that will be imposed (for an incident that occurred in January of 2011—
six years ago) is still unknown.

        In recent months the City has been developing a “disciplinary matrix” that outlines
presumptive penalties for misconduct violations by offense type. There are three categories of
penalties for each offense type: mitigated, presumptive, and aggravated. In other words, for each
offense type, there is a presumptive penalty range, but also a “mitigated” range that can be
imposed if certain mitigating circumstances are presented, or a heightened “aggravated” range if
there are aggravating circumstances present. The City also created a “guidelines” document to
explain what each offense category encompasses, and how to use the disciplinary matrix,
including the factors to consider when imposing discipline and mitigating down or aggravating
up from the presumptive penalty.

        During this investigation, we reviewed and provided feedback on the first draft matrix
and guidelines. The City incorporated some of the changes we suggested, but did not
incorporate some of the more difficult but critical modifications that we believe are necessary to
ensure the disciplinary system will be fair, impartial, and transparent. For example, the current
versions still remain unnecessarily vague. There are several “miscellaneous” categories that do
not provide sufficient direction for what offenses are included in those categories. Another
category, “failure to ensure civil rights,” is described as a violation where the “member fails to
ensure that a person’s civil rights are not violated.” Because these categories are so sweeping, it
is unlikely that they will be applied consistently and fairly.

         The current draft matrix also still prescribes unusually low punishments for conduct that
is inconsistent with constitutional, respectful policing, and allows for mitigation in circumstances
where doing so would be inappropriate. For example, the latest version of the matrix allows a
mitigating range for the offense of “verbal abuse-racial/ethnic,” meaning the use of language that
is racially or ethnically derogatory.

       Moreover, although the guidelines reference how second and third offenses should be
considered, the matrix itself does not account for progressive punishment for subsequent
offenses. The language in the guidance suggests only that third offenses result in a penalty “at or

                                                83
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 88 of 165 PageID #:133




near the top end of the Aggravated Penalty Range . . . except in extraordinary circumstances.”
Those circumstances are not defined, leaving decision makers unclear when a subsequent offense
merits harsher discipline. Without clear, well-defined guidelines for how subsequent offenses
will be punished, the matrix system does not ensure sufficient accountability for repeat
offenders.

        Other disciplinary ranges in the matrix are so large that they provide no useful guidance.
For example, for “Crime Misconduct” categories such as “Conspiracy to Commit a Crime,”
“Other Misdemeanor Arrest,” and “Sex Offense, Other” the discipline range is 31 to 365 days. If
the offense is “aggravated,” separation is permitted. Yet, it is difficult to imagine conduct that is
serious enough to warrant discipline on the upper end of the presumptive range, yet not serious
enough to warrant separation. Moreover, it is unclear why the City believes that an officer found
to have engaged in some of these offenses should remain on the police force at all. In any event,
the ranges provided for these types of offenses allow for too much variation and discretion,
which may result in unfair disparities.

        Finally, adherence to the draft disciplinary matrix is not mandatory. As currently drafted,
the guidelines state that “the CR Matrix is to be used as a set of guiding principles in the
administration of discipline. It does not prohibit the [decision-maker] from assessing a different
penalty where unique and exceptional circumstances may warrant.” (emphasis added). “Unique
and exceptional circumstances” is not defined, and CPD does not provide even a single example
of such circumstances, or illustrate how they fairly factor into discipline. At best, this lack of
specificity leaves well-meaning individuals to guess whether a given set of circumstances is
unique or exceptional. At worst, this language leaves the door open for less well-disposed
individuals to favor or disfavor officers according to whim. In both instances, it would be
difficult to hold anyone accountable for poor decisions.

       The creation of the disciplinary matrix and guidelines is an important step towards
providing greater consistency and clarity in discipline for officer misconduct, but the deficiencies
described above still allow for too much discretion and the imposition of discipline that is
incongruent with the offense.

       H. Chicago’s Police Board

        The Police Board has a long history of overturning the Superintendent’s misconduct
findings and proposed discipline, but this trend has changed over the past year. While this
change is welcome and appropriate, our investigation indicated that there are structural
challenges to the Board’s process that, unless addressed, may prevent this change from taking
hold long term. We found also that the Police Board’s effectiveness is undermined by the same
investigative deficiencies that render CPD’s accountability ineffective more generally. Below
we discuss these challenges to assist Chicago’s efforts to ensure that the Board continues to
become, and remains, a stronger component of CPD’s accountability structure.

           1.   Background of Chicago’s Police Board

     Created in the wake of a crisis (the Summerdale Scandal of 1959), Chicago’s nine-
member Police Board was expected by many Chicagoans to function primarily as an independent

                                                 84
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 89 of 165 PageID #:134




accountability check on CPD. But the Police Board arguably has undermined accountability by
routinely overturning or reducing the Superintendent’s disciplinary decisions, often overturning
sustained findings altogether, even in instances where Board members may believe the officer in
fact committed misconduct. This misconduct includes the unreasonable use of deadly force and
other violations for which the Superintendent and IPRA recommended termination.

       To understand why the Police Board is perceived as an ineffective accountability
mechanism, despite the best efforts of many of its members, it is important to recognize the
Board’s built-in structural conflict. Through a combination of policy and practice, the Board has
evolved into an amalgam of at least three, typically separate, types of police/civilian entities.

        It appears clear that, at least when it was formed, the Board was meant to serve some of
the functions that police commissions serve in some other large cities (such as Los Angeles).
That is, by its authorizing municipal ordinance, the Board is tasked with adopting “rules and
regulations for the governance of the police department of the city,” and with influencing the
selection of Police Superintendent by nominating the names of three candidates to the Mayor,
from which the Mayor is to select. As confirmed by several Board officials during our
conversations with them, the Board has “never” really fulfilled its duty of adopting CPD rules
and regulations.

        The Police Board has instead evolved into a combination of civil service protection panel
and independent-oversight backstop, but without sufficient guidance as to how to effectively
navigate this difficult dual role. The Police Board in some respects acts as a civil service
commission, part of a system meant to “protect efficient public employees from partisan political
control.” See Glenn v. City of Chicago, 628 N.E. 2d 844, 850 (Ill. App. 3d 1993). In this role,
the Board has viewed itself as focused on ensuring procedural due process for any officer subject
to discipline. The Board officials we spoke with emphasized, for example, the Board’s role in
giving the officer a robust opportunity to “confront the evidence” against him or her, and to
ensure that the officer receives “due process.”

        The Board also appears to see itself, however, as serving the role of an independent
oversight agency, having a responsibility to the broader Chicago community to ensure that the
values and views of the public are reflected in the Department’s misconduct findings and
imposition of discipline. Board officials thus emphasized their role ensuring that the hearing
process is “transparent,” and that “ordinary citizens” have input into discipline, and that they are
“not all lawyers” and that they represent people who live both in Chicago’s “wealthy” and
“poor” areas. Similarly, the Board’s website lists “holding monthly public meetings that provide
an opportunity for all members of the public to present questions and comments to the Board, the
Superintendent of Police and the Chief Administrator of [IPRA]” as one of its “primary” powers
and responsibilities.

        There is no inherent conflict between ensuring that officers’ procedural rights are
protected and that the Chicago public has insight into how the police officers who serve them are
held accountable for misconduct. However, as Chicago’s Police Board demonstrates, it is
difficult for one entity to serve as both an arbiter of appropriate discipline and a conduit for
public-police discourse, and impossible without a clear mandate and a set of balanced protocols.
The Police Board lacks such a mandate or protocols, so rather than balancing these two roles

                                                85
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 90 of 165 PageID #:135




effectively, has seemed to vacillate between them. The public, police officers, and Board
members alike are frustrated with public meetings during which the Board does not engage with
the public and has no authority to address the concerns raised by the public, and at which the
Superintendent and IPRA leadership may or may not show up to address public concerns and
report on what they have done to address previously raised concerns. It appears clear that the
Board’s civilian outreach functions would be better placed in another entity, like the Community
Oversight Board that the City reports it has committed to implementing within the next six to
nine months.

        Moving these civilian outreach functions to another entity would allow the Police Board
to focus its efforts on where its greatest focus already lies and where it has its greatest potential
impact: deciding CPD disciplinary matters in which the Superintendent is recommending
discharge or lengthy suspensions. 26

             2.    The Police Board’s role in deciding disciplinary cases

       The Police Board is required to decide disciplinary cases in which the Superintendent has
recommended termination of an officer, or suspension over one year, or suspension of a
supervisor (rank of sergeant or above) for over 30 days. At the officer’s election, the Board also
reviews officer suspensions that are between 31 days and one year. 27 The Board’s decision is
not subject to Superintendent approval or veto, and may not be challenged via arbitration. 28

                  a.   Past trends in Police Board discipline decisions

        The Police Board has long been known for reversing many of the Superintendent’s
findings of misconduct, including most of the cases in which the Superintendent proposes
discharging an officer. According to the Police Board’s 2014 Annual Report (the most recent
available), of the 16 discharge cases the Board decided, it upheld the Superintendent’s discharge
in only six, or 37%. It found “not guilty” in another six cases, thus going beyond refusing to
discharge to wiping the slate entirely clean in another 37% of the cases in which the
Superintendent had sought to discharge an officer. In another four cases, the Board reduced the


26
   As part of its role deciding certain disciplinary matters, the Board is assigned the responsibility of resolving
disagreements between the Superintendent and IPRA over the recommended discipline for officers found to have
committed misconduct. Where there is a disagreement, the Superintendent bears the burden of overcoming the
IPRA Administrator’s recommendation. See CHICAGO POLICE BOARD RULES OF PROCEDURE, SECTION VI (April 16,
2015). The frequency of such disagreements has varied over time, and the Board reportedly has overwhelmingly
refused to overturn IPRA’s recommendations. There have been no such disagreements since 2014, and in 2014
there was only one.
27
   Officers and supervisors may request Board review of a suspension of 30 days or less where the union decides
not to arbitrate an officer’s grievance.
28
   The Police Board’s decision can be appealed only to Cook County Circuit Court via petition for administrative
review. Either party may appeal the Circuit Court’s decision to the Appellate Court of Illinois. The Court will
overturn the Board’s findings of facts only where they are against the manifest weight of the evidence. The Court
presumes the Board’s findings of fact to be prima facie true and will find them contrary to the manifest weight of the
evidence only where the opposite conclusion is “clearly apparent.” The Court will overturn the Board’s imposition
of discipline only where the decision was arbitrary or unreasonable, taking into account the Board’s “wide latitude”
to determine what punishment was appropriate to “punish the conduct of the officer . . . and deter future conduct by
other officers.” McDermott v. City of Chicago Police Bd., 2016 IL App (1st) 151979, ¶ 35.

                                                         86
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 91 of 165 PageID #:136




Superintendent’s recommendation of discharge to a suspension or reprimand. 29 Similarly, of the
27 cases the Board decided in 2013, the Board upheld the Superintendent’s recommendation of
termination in only 11, about 40%, and overturned the sustained finding in an additional two.
This trend was longstanding: a 2009 study by the Chicago Justice Organization found that the
Board upheld the recommended discipline for a sworn officer in only 37% of the cases it heard. 30

        This historically high rate of overturning the Superintendent’s misconduct and
disciplinary determination would not have been concerning if it reflected the Board’s accurate
determination that the Superintendent had erred in finding misconduct or in levying heavy
discipline. And certainly there appear to have been many instances where this was the case and
the Board served its important function of ensuring that police officers are not unfairly or unduly
harshly punished. But our investigation, including our conversations with past and current Board
officials, makes clear that it too often has been the case that Board officials have overturned the
Superintendent’s findings of misconduct and/or the level of proposed discipline—including in
cases where they firmly believe that the officer committed the alleged misconduct.

        The statistics set out above, alongside a review of the type of misconduct and discipline
the Board has overturned over the years, makes clear that this dynamic has had a negative impact
on officer accountability and police legitimacy in Chicago. The Board has, for example, reduced
a case that resulted in an in-custody death (and a $1.3 million dollar settlement) from discharge
to reprimand, and reinstated an officer, despite a criminal conviction, for falsifying a field
sobriety test that led to the arrest of a citizen. The City has paid out nearly $400,000 in five
lawsuits related to this officer’s DUI stops.

                 b.    Recent changes in Police Board discipline decisions

        The Board’s trend of overturning the Superintendent’s recommendation to discharge an
officer is changing. Over the past year, the Board tended to uphold the Superintendent’s
discharge recommendations far more frequently. In 2016, the Board sided with the
Superintendent in the eight cases in which he recommended discharge. Additionally, in two
discharge cases where the Board had previously found the officer not guilty, the City appealed
the Board’s decision and, upon remand, the Board imposed a 31-day suspension in one case and
discharge in another. In another case on remand, given instructions to impose a penalty less than
discharge in a case in which it had previously agreed with the Superintendent’s proposed
discharge, the Board imposed a suspension of five years. The Board reduced the
Superintendent’s recommended discharge, to an 18-month suspension, in only one case. In the
one suspension case the Board decided, it affirmed the Superintendent’s 60-day suspension. In
seven other cases, the officer resigned after the Superintendent filed charges with the Board.




29
   In another five cases the officer resigned, and one case was otherwise dismissed prior to decision. The Board was
more likely to uphold the Superintendent’s suspension cases in 2014, upholding two of the three cases it heard, and,
in an unprecedented decision, discussed below, recommending an increase in the penalty in a third case.
30
   It is unclear how dependent this change is on the individuals currently on the Board. As discussed below, there
are several structural changes that can be made to the Police Board to improve its functioning at an institutional
level, and increase officer and public confidence that its decisions are fair and impartial.

                                                        87
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 92 of 165 PageID #:137




        In 2014, the Board took the unique step of increasing and officer’s discipline. It ordered
an officer’s discharge in a case in which the Superintendent had recommended a 60-day
suspension. The Appellate Court found this to be a legitimate exercise of the Board’s authority.
See Lesner v. Police Bd., 2016 Ill. App. (1st) 150545. This is potentially an important step
forward in allowing the Board to serve a valuable, unique role in ensuring appropriate officer
accountability in Chicago.

                 c.    Challenges to effective Police Board review

        As discussed below, there are numerous changes the City can and should make to ensure
that the Board, as an institution, garners and retains greater confidence among CPD officers and
the broader public.

         It is worth noting at the outset that even if the Board corrected these structural challenges,
many members of the public in Chicago might still find the Board a disappointment and even
question its utility. This is because the Police Board only reviews cases where IPRA and the
Superintendent have already determined that the officer committed misconduct. The Police
Board does not provide independent civilian input into whether officers who were not found to
have committed misconduct should have been. 31 Nor does the Board have any authority or
ability to ensure that IPRA completes investigations more quickly or more competently, or that
an officer be recommended for discharge if neither IPRA nor the Superintendent have done so.
The Police Board thus does not, and was not meant to, address the broad concern in Chicago—a
concern that our investigation finds to be well-founded—that the Superintendent and IPRA
sustain far too few allegations of misconduct, and propose discipline that is too low in the cases
they do sustain.

        Nonetheless, even as the Police Board cannot make up for problems in other components
of the City’s accountability processes, in the past it has done great harm by exacerbating the
City’s accountability failings through unnecessarily overturning so many of the very few cases
that the City has managed to sustain. While this trend appears to have reversed itself in the past
year, the discussion below is meant to help the City ensure this remains the case.

        i.   Description of Board hearing process

        The Board conducts hearings pursuant to Rules of Procedure, most recently amended in
April 2015. These Rules provide the framework for a quasi-trial process, with pre-hearing
motions practice and hearings, which can last several days, in which the rules of evidence do not
apply, although hearsay evidence is not admissible. At these hearings, the City has the burden of
demonstrating, through the presentation of documentary evidence and live testimony, that the
Superintendent’s sustained finding is supported by a preponderance of the evidence. The officer
has the right to cross-examine all witnesses and otherwise challenge the testimony, and offer
evidence in defense and mitigation. Should the City prevail at the “liability” phase, the trial
proceeds to a “penalty” phase. Contract attorneys called hearing officers, of which there are


31
   Several Police Board officials with whom we spoke expressed concern in particular about IPRA’s handling of
allegations against officers of domestic violence, including IPRA’s failure to sustain such allegations and to
“mediate” a resolution. Both of these topics are covered elsewhere in the Accountability Section of this Report.

                                                        88
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 93 of 165 PageID #:138




three, have sole authority over the hearing itself. These hearing officers are attorneys from
private practice and the only requirement is that they have five years’ experience as an attorney.
Their main functions, according to the Board officials with whom we spoke, is to create a good
record for the Board’s consideration; to present the case impartially to the Board; and to write up
the Board’s decision. Board members are provided with transcripts and video recordings of the
hearing and meet privately to confer. The Board’s final vote on each case is made at a public
meeting. In 2012, these Rules were amended to require all Board decisions to be supported by
written findings. These written decisions are posted on the Police Board’s website.

       Our investigation indicated that there are several elements of the Board’s hearing process,
and the City’s accountability processes more generally, that contribute to officers avoiding
accountability when they appear before the Police Board.

     ii.   Information available to Board unfairly skewed in officers’ favor

        The hearing officer and Board do not have full access to the officer’s complaint and
disciplinary file: due to restrictions in the collective bargaining agreement, even sustained
findings of misconduct are available to the Board only if they occurred within the past five years.
Nor does the Board know the officer’s disciplinary or lawsuit history at the “liability” phase,
even where that history could provide powerful probative evidence of whether the officer has a
history of dishonesty, or whether the officer’s current alleged misconduct is consistent with
misconduct the officer has repeatedly been accused of, or even found to have committed, in the
past. Even as the Board is denied access to this potentially critical information, it is given the
officer’s complete “complimentary” history—spanning the entirety of an officer’s career.

         In addition, the officer is permitted to have other officers, including commanders, testify
as character witnesses for the officer, at the liability phase of proceedings, even where the
charges do not place the officer’s character at issue, notwithstanding the fact that the
Superintendent is recommending discipline, often termination, for the officer. While this is
styled as “character witness” testimony in support of “evidence in mitigation,” its inclusion at the
liability phase belies this label, as do the statements of some Police Board officials that the
testimony of CPD supporting officers and commanders “means a lot” and that they “give their
testimony more weight” (although other Police Board officials told us they give this testimony
“no weight”). The Superintendent recently filed a motion to keep this information under seal or
move it to a separate post-liability hearing. Board officials told us the Board denied this motion
because it would extend the proceedings one month.

        The format of the Board’s hearing process may also undermine the effectiveness of the
Board because it deprives the Board of the ability to directly assess the evidence. Because the
Board reviews transcripts and video recordings of the hearing after it is completed, it is unable to
ask clarifying questions or otherwise direct the proceedings to ensure the Board, as fact-finder,
gets the information it needs to make a decision. Instead, it must rely entirely on the hearing
officer. The precise extent to which the Board relies upon these hearing officers is unclear. One
Board official told us that the hearing officer is “not allowed” to make credibility determinations;
another Board official told us that the Board will in fact ask the hearing officer for credibility
determinations. Regardless, it is clear that the quality of the hearing officer impacts the Board’s


                                                89
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 94 of 165 PageID #:139




ability to make a decision. In one case, the Board reported it had to send the case back because
the hearing officer had done such a poor job creating a record, “we couldn’t make sense of it.”

    iii.   City has in the past not effectively advocated for accountability

        The relative inexperience of the attorneys representing the City and Superintendent,
compared to the attorneys representing the officers, has undermined accountability, although this
is reportedly improving. The Board told us that they feel compelled to let off officers they are
sure committed the misconduct, because “the City messed up on the evidence.” Board members
and others report that attorneys for the officers, all former state’s attorneys, have extensive trial
experience and, in the words of one Police Board member, “make the Superintendent have to
work.” At the same time, according to Police Board members, the City’s attorneys have little
trial experience, and, in the past, have had to handle the trial on their own. In the words of one
Board official, there is a “big disparity in experience and effectiveness” between City and officer
attorneys. Still other advocates point to the potential for conflict: the City is advocating to
discharge the officer even as it may be defending the City in civil litigation stemming from the
same incident. One long term observer of the Police Board and Corp Counsel’s office asserts
that this problem is exacerbated because the “firewall in the Corp Counsel’s office has not been
honest or effective.” The City reportedly has recently begun to outsource representation of the
City at some Board hearings, and sending better prepared attorneys (and more than one attorney)
to others. Board members report that the quality of the City’s representation has increased in
recent months “dramatically” as a result. The City should continue to build on these efforts.

     iv.   Board members and hearing officers lack training

        The Board’s own lack of training regarding adjudicating police misconduct further
undermines its effectiveness. Board members are generally not lawyers and have no background
in policing or accountability. One Board member told us of voting against a Superintendent’s
sustained finding of an unlawful search, even though the Board member agreed the search was
unlawful, because of the amount of drugs the officers found during this “clearly” illegal search.
Hearing officers can be similarly inexperienced, with a “wide variance in quality,” and problems
creating a clear record for the Board’s consideration.

        For at least the past 20 years, there has been no set or required training for either group.
The training as described by one Board member consists of little more than a binder of materials;
a tutorial on the burden of proof; the opportunity to watch an academy class on use of force; and
an offer to go on a ride-along. The Board’s Executive Director conceded that “this is one area
that needs improvement.” One former Board member pointed out that Board members should
have a respect for policing, but that the Board would also do well to “put [Board members] in the
homes of people on the West or South Side for a day and see what they go through.”

       That the lack of training impacts Board decisions appears evident from some of the
decisions themselves, described above, as well as in the disagreements we heard directly from
Board members about proper application of the rules, such as when an officer should be
discharged for lying, or whether officers should ever be found guilty for using profanity. Poor
decisions may have been avoided with better training for both hearing officers and Board
members.

                                                 90
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 95 of 165 PageID #:140




        v.      Lack of investigative timeliness and quality undermines accountability

        Board consideration of the Superintendent’s recommendations is unquestionably
compromised by the poor quality and lack of timeliness of IPRA and BIA investigations
discussed elsewhere in this Report. According to Board officials, among cases decided since
2010, the median time from the date of the incident to charges being filed is four years for IPRA
cases and over two years for BIA cases, and our conversation with Board members and a review
of Board decisions makes clear charges are sometimes filed much longer than this after the date
of the incident. In one case we reviewed, charges were filed in 2014 for incidents that took place
sometime between 1999 and 2003. In other cases, the Board is unable to affirm the
Superintendent’s charges of excessive force because the charges were brought more than five
years after the incident, in violation of Illinois’ statute of limitations on excessive force charges
brought against officers. 32 In one such case, the Appellate Court upholding the Board’s decision
not to affirm the Superintendent’s findings based on this lack of timeliness, stated:

             [W]e find it necessary to express our dismay with the unreasonable length of time
             the Superintendent took bringing charges in this case . . . . The Superintendent
             brought charges more than six years after the incident, without any explanation
             other than a “mix-up” occurred. A delay of this magnitude does nothing to foster
             the public’s interest in effective oversight and supervision of police officers nor
             does it foster the protection of a police officer’s right to due process in defending
             serious disciplinary charges. The passage of an unreasonable amount of time
             adversely affects witness availability and recollection and the officer’s ability to
             present a meaningful and effective defense to unjustified charges. 33

        Board members and accountability advocates expressed similar concerns about the
impact of delays on Board hearings. As one former Board member stated, the cases before it
were “so old and so stale” that it was “unfair to the police officers; unfair to the witnesses; unfair
to the victims.” This lack of quality and timeliness has ramifications much broader than
undermining the Police Board’s ability to hold officers accountable, but this impact is
particularly harmful given the severe nature of the misconduct that the Board often considers. 34

       vi.      The Police Board’s lack of transparency

        The Police Board’s process provides a greater window into officer discipline than is
available in many police disciplinary processes; in this respect the Police Board represents an
advance over accountability systems that rely solely upon opaque internal processes and
arbitration. But the Board also provides less transparency than is available through most police


32
   65 ILL. COMP. STAT. 5/10-1-18.1 (1992).
33
   Castro v. City of Chicago Police Board, 2016 IL App (1st) 142050, ¶ 42.
34
   The Board process itself adds significant delay to the accountability process. As per the Board’s 2014 Annual
Report (the most recent available), in 2013 and 2014 the median number of days from the Superintendent filing
charges to Board decision was 198, or over six-and-a-half months. According to the Police Accountability Task
Force Report, in 2015 this median was 209 days. In our review of 2016 cases (excluding cases in which the officer
resigned) the median was 266 days, and it took the Board an average of 301 days after the Superintendent filed
charges to render a decision. The Board should develop and implement a plan to reduce the length of time it takes it
to resolve the cases that come before it.

                                                        91
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 96 of 165 PageID #:141




civilian oversight entities, and less than it professes it should. The City and Board have both
asserted that the Board is intended to provide transparency as an “essential value” to “increase
the public’s and police officers’ confidence in the process for handling allegations of police
misconduct.” It is thus incumbent upon the City and Board to make reasonable efforts to be as
transparent as possible.

        There are several steps that the Police Board can and should take to be more transparent
and increase confidence in its process. First, the Board could post all materials related to its
hearings on its website, including transcripts and videos. Currently, members of the public must
request hearing transcripts through public records requests, and the City does not release videos
of the hearings. 35

        The Board could also increase transparency by tracking and publishing more detailed
case-specific and aggregate data about its decisions, and making this information available in a
timely manner. Currently, the Board provides only vague anonymized data in untimely annual
reports (the most recent one was in 2014). Even the Board’s monthly reports to the
Superintendent containing complaint statistics must be requested through public records
requests. Some groups have requested materials and attempted to analyze and publicly report on
Board statistics. But CPD officers and the public should not have to rely upon the voluntary
efforts of a third party to have access to data about the Board’s work, and this system leaves the
public guessing about whether publicly available data is accurate or complete.

         I.   The City’s Police Accountability Ordinance and Similar Efforts to Correct the
              Problems Our Investigation Identified

        As discussed above, the City’s Police Accountability Ordinance created COPA, which
will replace IPRA as the independent agency responsible for investigating serious police
misconduct. Besides the name change, COPA’s main differences with its predecessor include
(1) expanded investigative authority, (2) a guaranteed budget floor, (3) authority to hire
independent counsel, (4) a five-year ban on former police officers serving as investigators, and
(5) a modified mediation program. These changes and other recent IPRA-initiated reforms are
positive steps to enhance police accountability.

        But the reforms do not directly address the many problems we identified with IPRA’s
deeply flawed investigative system. For example, as discussed above, it is not clear that COPA’s
increased budget will be enough to satisfy both its existing investigative duties conveyed from
IPRA as well as COPA’s expanded investigative obligations. And while the new law attempts to
correct IPRA’s inappropriate use of mediation, it can still be used for many serious cases not
appropriate for mediation and defers until later the precise policies under which the new
mediation program will operate. Allowing for independent counsel and limiting new employees
with police backgrounds will enhance independence, but may not be sufficient. Finally, if none


35
   The City’s ostensible reason for not releasing videos is that witnesses might not be willing to testify if they knew
video of their testimony would be released. This argument is unpersuasive, as it ignores the availability of image-
blurring technology and the ability to redact witness names, and the fact that the City currently makes no attempt to
redact the names of witnesses from the transcripts it releases. It also ignores that the Board’s hearings are already
open to the public.

                                                          92
  Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 97 of 165 PageID #:142




of these changes fixes the defective investigative practices identified in the Accountability
Section under IPRA, then COPA’s expanded investigative authority simply exacerbates these
investigative problems.

         The City believes that IPRA’s newly published operational rules will increase
investigative oversight, facilitate coordination with the Law Department, and improve processes
for affidavit overrides and officer-involved shootings. The test will be in how well these new
rules are implemented. The City likewise highlights its plans for new investigator training, as
discussed above, and new information technology. These plans are a positive first step. COPA
is just beginning to engage consultants, who will help diagnose the training and IT problems and
only then will set out to develop a plan.

         COPA’s success in the public eye will depend on how well it addresses the credibility
crisis that IPRA faced for most of its existence. The City understands this, which in large part
drove its decision to change IPRA’s name to COPA. Indeed, all of new changes contained in the
COPA ordinance as well as the recent programmatic reforms could have been accomplished
without creating COPA. However, the City believed that IPRA’s reputation in the community
was so badly damaged that it needed a new name. But the City must do more than a name
change to repair the broken trust that surrounds this investigative agency, particularly since most
residents remember the last time the City employed this same rebranding strategy eight years ago
when it replaced OPS with IPRA.

        Finally, COPA’s companion ordinance creates a new deputy inspector general for public
safety who will be charged with initiating reviews and audits of CPD, COPA, and the Police
Board. These are welcome changes from an accountability standpoint, and certainly the
Inspector General’s Office has a level of community support and respect that surpasses the other
agencies in Chicago’s police accountability network. The description of how these new duties
will be interpreted and implemented has yet to be decided, and will impact this position’s
effectiveness. Moreover, while this new deputy inspector general has authority to make
recommendations to COPA and CPD that may impact misconduct investigations, it has no
enforcement power. The City has made important strides in improving accountability, but the
systemic and entrenched nature of the deficiencies we identified cannot be remedied by these
reforms alone.

 IV.     CPD DOES NOT PROVIDE OFFICERS WITH SUFFICIENT DIRECTION,
         SUPERVISION, OR SUPPORT TO ENSURE LAWFUL AND EFFECTIVE
                                POLICING

       A. Training

        Our investigation revealed engrained deficiencies in the systems CPD uses to provide
officers with supervision and training. CPD’s inattention to training needs, including a
longstanding failure to invest in the resources, facilities, staffing, and planning required to train a
department of approximately 12,000 members, leaves officers underprepared to police
effectively and lawfully. Officer errors and misconceptions that result from lack of training are
not corrected in the field, because CPD has neither structured supervision in a way that will
adequately support officers, nor invested in programs and systems that will detect when officers

                                                  93
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 98 of 165 PageID #:143




are in need of help or exhibiting behavior that must be corrected. Officers’ ability to stay safe,
protect public safety, and police within constitutional standards suffers as a result.

        To set and maintain a culture of policing safely, effectively and constitutionally, a law
enforcement agency must provide its officers strong training both at the outset and throughout
their careers. Proper training gives officers the confidence and knowledge to police safely and
effectively. Training at all levels—pre-service, in-service, and in the field—should foster
communication, problem-solving, and analytical skills; facilitate acceptance of community
policing principles and tactics; and encourage creative thinking. Training also shows officers
how effective policing is not only consistent with, but bolstered by, police tactics that abide by
the law and build stakeholder trust. Effective training is delivered through meaningful content,
not just hours sitting in a classroom. A solid foundation of recruit training, field training for new
officers, and ongoing in-service training ensures a culture of respectful and lawful policing that
is active and effective. Through the course of their careers, police officers confront stressors,
discouragements, and shifting legal and policy ground. Effective training helps them navigate
those challenges, and is crucial not only for the safety of the public, but also for the safety of the
officers themselves.

        CPD and the City of Chicago have not provided such training to CPD officers for many
years, to the disservice not only of those officers but to the public they serve. CPD’s Academy
training and post-Academy field training program do not sufficiently prepare new CPD officers
for their jobs, and the absence of meaningful, regular in-service training prevents officers from
reinforcing previously-learned material and gaining knowledge of current policy, legal issues,
tactical developments, and police operations.

        Officers at all ranks—from new recruits to the Superintendent—agree that CPD’s
training is inadequate. The City has announced steps that, if properly resourced and effectively
staffed, could represent critical improvements to the way that officers are trained throughout
their police careers. These announcements are welcomed, but cannot be allowed to languish or
to be handled in a quick, reactive manner, which is how officers characterized prior trainings that
were only provided in response to a crisis of the moment. As the City’s training consultant
stated, “implementation will be complicated and will be a long term process.” It also will be
costly and involve difficult decisions. Our investigation makes clear both that this effort is well
worth it, and that the City must sustain focus on its ambitious set of reforms. 36




36
   During the course of our investigation, the City acknowledged problems with CPD’s training systems and sought
immediate input from our investigative team on potential reforms. In response, we assisted CPD with securing
immediate substantial technical assistance from another large city agency. The City also hired an independent
consultant to conduct a full review of CPD’s training program to identify deficiencies and potential solutions. At the
City’s request, our team spoke with this consultant to share our observations in order to assist his review. At the
conclusion of the consultant’s review, the City agreed to let us meet with the consultant to discuss his recommended
reforms but did not provide a copy of the consultant’s report or relate the conclusions he reached that justified the
reforms he recommended.

                                                         94
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 99 of 165 PageID #:144




            1.    CPD Academy training does not instill in new recruits a culture of service
                  towards all Chicago communities or the tenets of constitutional policing

        Academy training is foundational to building the knowledge and skills needed to protect
public safety and earn community trust. Effective Academy training not only teaches recruits of
their obligations under law, policy, and widely accepted law enforcement standards; it is also the
first opportunity to acculturate new officers with the Department’s values and priorities.
Academy training should therefore instill recruits with the ethos that protecting all facets of the
Chicago community, especially those that are most beleaguered by crime, is their core function
and primary responsibility. This ethos is sometimes framed as a “guardian” mindset, as opposed
to an inordinately fear-based “warrior” mentality. 37

        Unfortunately, CPD’s Academy does not meet these objectives. Instead, it has, for many
years, suffered from severe deficiencies that impede recruits’ preparedness to police
constitutionally and safely. CPD’s Academy provides recruits with approximately 1,000 hours
of training on a variety of topics, including firearms, use of force/control tactics, gangs, vehicle
stops, law enforcement driving, and report writing. However, there has been insufficient
attention to whether training content matches recruit training needs; the validity of training
materials; and to whether this content is effectively delivered. The Academy program relies on
outdated materials that fail to account for updates in legal standards, widely accepted law
enforcement standards, and departmental policies.

         As just one example, a class we observed on deadly force involved officers viewing a
video made roughly 35 years ago, prior to key Supreme Court decisions that altered the standards
used to evaluate the reasonableness of use of force. The tactics depicted in the video were
clearly out of date with commonly accepted police standards of today. Following the video, the
instructor spoke for approximately thirty minutes, but did not give detailed information on
justified versus unjustified use of deadly force or the standard of objective reasonableness—all
essential topics for deadly force training. The training itself was inconsistent with CPD’s force
policies, further undermining its utility in teaching recruits their obligations under Department
policy and constitutional law. Several recruits were not paying attention, one appeared to be
sleeping, and there was minimal attempt made to engage the students in the lesson. In fact, the
instructor arrived to the class ten minutes late and dismissed students twenty minutes early from
this critical class on how CPD officers should use deadly force. The impact of this poor training
was apparent. At the academy and during ride-alongs, our retained training law enforcement
expert asked several PPOs to articulate when use of force would be justified in the field; only
one PPO out of six came close to properly articulating the legal standard for use of force.

       We observed over 60 hours of training at the CPD Academy, and found that poor
delivery of Academy training was pervasive. Rather than pursue widely accepted teaching
methods centered on adult learning principles, in particular scenario-based training and
encouraging hands-on skills, CPD continues to employ ineffective strategies to train its new


37
   SUE RAHR, ET AL., FROM WARRIORS TO GUARDIANS: RECOMMITTING AMERICAN POLICE CULTURE TO
DEMOCRATIC IDEALS (New Perspectives in Policing Bull., April 2015), available at
https://www.ncjrs.gov/pdffiles1/nij/248654.pdf; Seth Stoughton, Law Enforcement’s “Warrior” Problem, 128
HARV. L. REV. F. 225 (2015), available at http://harvardlawreview.org/2015/04/law-enforcements-warrior-problem/.

                                                      95
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 100 of 165 PageID #:145




recruits. CPD’s Academy curriculum is over-reliant on the PowerPoint/lecture model of
classroom instruction, broadly acknowledged as one of the least effective ways to train new
recruits. One CPD training supervisor referred to this type of training as “check-the-box”
training, meaning that the emphasis is on making a record of having provided the training as
opposed to actually providing effective instruction. As discussed further below, these problems
with training content and delivery are compounded by significant inadequacies in staffing and
facilities.

         In observing one of the scenario-based trainings that was offered, we found that Academy
staff seemed unfamiliar with how to properly run or evaluate role-play exercises. As part of this
training, recruits were “dispatched” to a call for service inside of the training building, and all
staff instructors were inside the building role-playing in the scenario. No staff instructors were
on the outside of the building to watch and evaluate the approach of the recruits, nor were any
instructors assigned as evaluators. If they had been outside the building, the instructors would
have noticed the recruits parking in front of the location of the call—a practice that exposes them
to unknown dangers and places them at a tactical disadvantage. After observing this, our expert
concluded that “trainings such as this instill bad tactics and often, bad tactics lead officers into a
situation that requires a use of force that could otherwise have been avoided.” Our discussion in
the Force Section of this Report confirms that this training may well have instilled bad tactics
that have led to avoidable force.

        To be sure, we did observe some scenario-based training that seemed well-done,
particularly during the newly developed Force Mitigation/Mental Health training, as well as in
other contexts at the Academy. We observed one instructor during a scenario give proper
instruction on handcuffing and cautioning that a subject may react if he is in pain, noting the
importance of not jumping to an unwarranted conclusion that the subject is resisting. The
instructor conducted a solid de-brief following the exercise and ensured the students understood
the material. However, we did not observe this quality of instruction in many other trainings we
observed.

        Many of the Department members we spoke with during ride-alongs, district tours,
interviews, and small-group meetings confirmed the inadequacies described above. One officer
said that Academy instructors are unable to go “off script” and deviate from the PowerPoint
lectures, and that at least one Academy instructor was teaching an outdated procedure that had
not been used in years. Speaking about instruction at the Academy more generally, another
officer told us that “[CPD’s] training was fast, sloppy, and it’s getting people in trouble.” A
training official lamented that “CPD is using litigation to measure training effectiveness,” i.e.,
the lack of quality training is resulting in civil lawsuits. Another officer put it more starkly,
stating simply, “our co-workers are going to die because of no training.”

        Because training and the evaluation of its impact on new recruits is so deficient, CPD
cannot properly identify which recruits need further training or even dismissal, resulting in new
recruits policing Chicago communities who, despite their best intentions, from the outset are ill-
equipped and perhaps incapable of policing effectively and constitutionally. Indeed, while
precise figures regarding Academy attrition rates are difficult to obtain, CPD officials expressed
that the attrition rate is “very close to zero” and thus well below normal levels present in police
academies across the country. CPD recognizes that changes are needed. In the last few months,

                                                 96
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 101 of 165 PageID #:146




CPD began to plan for potential changes to the Academy training program, including, among
other things, forming a “Recruit Curriculum Working Group” to review the current curriculum
and suggest changes; searching for new instructors; and creating “feedback loops” to identify
trends and deficiencies where training must be improved. As stated earlier, CPD and the City’s
recognition of these issues is laudable, but must be accompanied by concrete plans to implement
these changes, including through additional resources and staffing.

           2.   CPD’s Field Training Program undermines effective and lawful policing

        Similar to the Academy, CPD’s post-Academy Field Training Program is poorly
structured and operates in a manner that actively undermines, rather than reinforces,
constitutional policing. In a functioning field training program, once recruits graduate from the
Academy, they are paired, one-on-one, with an experienced Field Training Officer (FTO) for
hands-on mentorship, training and evaluation. A strong field training program is essential for
reinforcing the policies and practices recruits learn at the Academy. When done correctly, FTOs
serve a vital role in engraining within probationary police officers (PPOs) an ethic of effective
and constitutional policing that will guide them throughout their carriers. Conversely, a weak
FTO program can blunt even the most effective Academy training program.

         CPD’s FTO program suffers from longstanding systemic deficiencies that have disabled
the program’s ability to serve this function. One high-ranking official in CPD’s Education and
Training Division repeatedly referred to the Field Training Program as a “hot mess;” another
official described the program simply as “terrible.” A third supervisor told us that FTOs are
simply “warm butts in a seat” and that is all that matters to CPD. CPD officials also told our
retained law enforcement training expert that it was common knowledge that anyone entering the
field training program would make it through, meaning that, much like the Academy, the FTO
program is not set up to distinguish capable recruits from ill-suited ones. Significant changes to
the Field Training Program are necessary to ensure PPOs are adequately prepared to police
constitutionally and safely.

        CPD does not currently deploy a sufficient number of qualified FTOs to meet the field
training demands of the Department. During our tours and ride-alongs in various CPD districts,
we consistently observed FTOs responsible for two PPOs at a time, and were told by CPD
officers that FTOs can even supervise three PPOs at a time. Three PPOs per FTO is bad
practice, and even two per FTO may undermine the effectiveness of the program. When FTOs
are assigned more than one PPO, they are not able to develop the rapport conducive to the
sometimes difficult redirection new recruits need. Nor is the FTO able to adequately observe
and provide instruction.

        One reason CPD’s Field Training Program remains unsuccessful is that the selection
process knowingly discourages many of the most-qualified officers from serving as FTOs and
allows problematic police officers to continue acting as FTOs. CPD officers wishing to serve as
FTOs must meet certain minimum qualifications to be considered. Interested officers apply in
response to a vacancy announcement and sit for an exam. Officers’ leadership, mentorship, or
instructional skills are not necessarily considered in selecting new FTOs. An officer’s
disciplinary record bears on his or her eligibility to serve as an FTO only where the officer has
sustained misconduct investigations that resulted in suspensions of more than seven days in the

                                               97
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 102 of 165 PageID #:147




last twelve months, or three or more sustained investigations resulting in suspensions of any
length in the last five years. Another reason for the failures of the program is that officers
working as FTOs must be willing to relinquish control of their district and shift assignments.
This dis-incentivizes officers with significant experience, who because of their years of service
qualify via CPD’s assignment system for coveted posts and shifts, from applying for FTO
positions. Additionally, being an FTO is not viewed by CPD officers as a prestigious position
because unlike other departments in which serving as an FTO is a stepping stone to promotion,
CPD FTOs receive no such benefit. Working as an FTO comes with a pay increase, but the
amount is viewed by officers we spoke with as negligible–only a little more than $3,000 per
year. As one supervising training official described it, serving as an FTO is a “road to nowhere.”

         The Department has done little to make this crucial training position more attractive,
despite the fact that these problems with CPD’s FTO program are not new. In 1997, the mayoral
Commission on Police Integrity noted that “the FTO program is currently understaffed and in
need of a complete overhaul.” More specifically, the Commission recommended that the
“number of FTOs should be expanded from its current level of 67 officers to at least 200
officers.” The Commission also recommended increasing the FTO salary to attract a larger
number of officers to the position and “to ensure that good patrol officers want the job.” By
2014, CPD had added some, but not many, new FTOs, and committed to building the program to
at least 150 FTOs. Yet, years later, CPD has not met even this limited goal, or heeded decades
of recommendations that the FTO program be substantially expanded. FTO pay was never
significantly increased, and the program was never adequately expanded. Currently, there are
only around 107 FTOs for the entire Department. The Deputy Chief in charge of Training
estimates that the number of FTOs actually available, due to furloughs and medical absences, is
closer to 60 to 75.

        Further, because the City does not consider the limited number of FTOs when hiring new
recruit classes, recently-graduated PPOs are often forced to wait for Field Training Program
spots to become available before being assigned to an FTO. In the past, PPOs awaiting
placement in the Field Training Program were assigned to “hot zones” around the city–areas of
high crime – to increase police visibility. This practice, referred to by some officers as
“Operation Impact Zone,” placed PPOs on foot patrol in locations where they do not have the
experience or training necessary to deal with situations that may arise. Although the PPOs are
just there to provide presence, and are not supposed to take any action in response to criminal
activity, this type of assignment can still negatively impact PPOs’ views of their job; they are
justifiably unprepared and overwhelmed by these assignments, which impacts their acceptance of
community policing principles, decreases their confidence, and clouds their perception of those
communities. Placement of inexperienced officers as a show of force also negatively impacts
those communities’ views of CPD. Such placements could last up to three months while the
PPO awaits placement with an FTO. Although we were told that “Operation Impact Zone” has
ceased, we understand that PPOs may still be assigned to foot patrols downtown or on parade
routes, without adequate supervision, while awaiting openings in the Field Training Program.
No matter where they are assigned, placement of PPOs on patrols without an FTO prior to
completion of the Field Training Program is dangerous, and demonstrates CPD’s disregard of the
training necessary for new officers to do their jobs safely, effectively, and lawfully.



                                               98
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 103 of 165 PageID #:148




        When recruits are able to enter the FTO program, they do not receive sufficient
supervision and guidance. In addition to supervising too many PPOs at one time, we observed
that FTOs do not operate according to any uniform protocols. One more experienced FTO we
spoke with reported receiving no training prior to becoming an FTO. Although there is now a
five-week FTO training program in place, more senior FTOs may have not received any training
at all. Even with a five-week training, we observed that there is no consistency in how FTOs
teach and mentor their PPOs, meaning that the quality and content of instruction varies
significantly Department-wide. Our retained law enforcement training expert observed FTOs
and PPOs interacting and found that the FTOs did not provide proper redirection. For example,
our expert observed a PPO driving erratically and making rude and disrespectful comments
about the community in the presence of the FTO, but the FTO did not correct this behavior. And
further demonstrating how problematic CPD’s poor FTO instruction and overall training
program can be, CPD’s FTOs frequently tell PPOs to “throw out” what they learned in the
Academy because the FTOs will show them how to “be the police.” The quality of the
supervision and training a PPO receives from his or her FTO directly impacts whether the PPO’s
policing will reflect the Department’s values. FTOs’ unwillingness to reinforce Academy
training, whether because they accurately judge it to be inadequate or because they do not respect
CPD’s core values, sends a perilous message to recruits and undermines any improved polices or
procedures intended to inculcate a culture of respectful and constitutional policing.

         Finally, CPD does not evaluate the effectiveness of the FTOs or the FTO program as a
whole. Although, pursuant to the hiring criteria for FTOs, an FTO may be relieved of FTO
responsibilities if he or she demonstrates a lack of knowledge, skills, or abilities for the
assignment, training academy personnel confirmed that FTOs are never actually evaluated in this
regard. FTOs are under the command of the Bureau of Patrol, and therefore despite serving a
critical role in the training of new officers, they are not evaluated or held accountable by the
Education and Training Division. Neither the Bureau of Patrol nor the Education and Training
Division engages in regular auditing of the Program or solicits feedback to determine areas for
improvement, and the City’s proposed reforms make no mention of how any of its proposed
changes will address this need.

        As with other aspects of CPD’s training program, CPD recognizes that the FTO program
is in need of a significant overhaul. CPD has acknowledged that several changes are needed,
including hiring more FTOs, identifying ways to incentivize more qualified officers to apply for
FTO positions, “upgrading the supervisory structure” for the FTO program so that there are
supervisors in the districts who oversee the program, and putting systems in place to ensure that
the FTO program is more closely coordinated with the Academy. The City also is planning on
“upgrading the system for evaluating FTOs” and PPOs. These reforms, however, like the
proposed reforms to CPD’s Academy, are in the very initial stages, and CPD has no concrete
plan for how, or by when, these goals will be accomplished.

           3.   CPD provides only sporadic in-service training

        Once a CPD officer leaves the Academy, he or she is not required to participate in any
live, regular annual training for the remainder of his or her career. Instead, CPD’s mandatory in-
service training consists of last-minute reactive trainings, as described below; videos played at


                                               99
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 104 of 165 PageID #:149




roll call; and “e-learning” courses provided online. One officer summarized CPD’s entire post-
Academy training program as “Watch a Video.”

        The impact of the lack of in-service training cannot be overstated. Without regular,
mandatory training, CPD officers do not receive ongoing instruction on critically important
topics, such as proper use of force, responding to persons in mental health crisis, handling
domestic violence calls, or updates in the law regarding stops and searches. This prevents
officers from accepting and emulating a culture of constitutional and fair policing. It also
inhibits officer confidence that they know how to do their jobs safely and effectively.

         CPD also does not provide regular refresher trainings on important basic skills that can
help reduce the need for the use of force, including deadly force. These include proper
handcuffing techniques and pursuit tactics. At a minimum, generally accepted police practices
dictate at least 40 hours of continuing education per year, which usually includes roughly 24
hours of force-refresher skills. Several CPD officers reported to us that, once they left the
Academy, they were not required to retrain on any basic skills. CPD officers must qualify on
their firearms annually, but qualification is not training. As discussed in the Force Section of this
Report, our review of CPD force, including hundreds of force incidents and several video-
recorded incidents of CPD uses of force, revealed CPD officers engaging in dangerous tactics
that indicate they do not remember or were never taught basic police skills. This results in
officers approaching suspect vehicles in a manner that puts officers and civilians in jeopardy;
firing at fleeing vehicles in inappropriate circumstances; using force unreasonably; and failing to
render aid to suspects who have been shot. Consistent with our review, interviewees were
unanimous in their belief that the lack of continuing training has a direct connection to the
improper use of force in patrol and other field assignments.

        In-service training also is necessary to teach officers about changes in law, technology,
community expectations, and developments in national police practices and for presenting
changes to Department policy. CPD does not use regular in-service training to meet either of
these important objectives. Instead, officers reported that they do not receive sufficient training
when policies change, and they worry that they will be criticized for not adhering to a policy that
was never explained to them. By not providing regular in-service trainings, CPD makes it
unnecessarily difficult for officers to remain aware of changes to law and policy and how to
operationalize those changes.

        In lieu of actual in-service training, CPD disseminates new information to Department
members through roll call, using techniques that are not effective for adult learning and often not
appropriate for the complexity of the material being presented. In-service training comes
primarily through videos or announcements by supervisors at roll call, or videos available
through e-learning modules. Supervisors acknowledge that officers do not pay attention to these
trainings. CPD also more generally recognizes that this is an ineffective way to provide new
material or refresh previously learned lessons, as roll-call trainings and e-learning videos do not
teach skills, and it is difficult to measure learning.

        CPD recognizes that providing real in-service training is necessary to build a more
effective and qualified police force, and is just beginning to develop plans to institute a
comprehensive in-service program. CPD informed us that, going forward, it would like to

                                                100
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 105 of 165 PageID #:150




provide 40 hours of mandatory in-service training for all Department members through a
combination of Academy-based and district-based training. CPD still needs to do an assessment
of what courses are needed most; create a process for developing, vetting, and reviewing those
courses; and identify how and when that training could be delivered. CPD has also not
considered whether additional in-service training may be necessary up front, given that there has
not been any regular in-service training for years. Once again, CPD’s plans for in-service
training, while ambitious and potentially beneficial to the Department, are very preliminary, and
it remains to be seen whether CPD’s stated commitment to more in-service training will actually
translate into the sustainable, effective provision of such training in the months and years to
come.

             4.   CPD does not provide training that is proactive, organized, and tailored to
                  Department needs

        Until a few weeks ago, CPD did not have a committee tasked with identifying the
Department’s training needs and establishing priorities, or making sure that training is delivered
efficiently, timely, and effectively. The training committee is in the first stages of developing a
training plan. 38 The previous absence of a committee and plan has prevented CPD from
providing training that is proactive and comprehensive. Currently, although most training is
coordinated through the Training and Education Division, there are no protocols for the
development, coordination, or delivery of training. Proper planning in this area would help CPD
allocate its resources to meet the greatest departmental needs and deliver a cohesive message to
Department members about the vision, mission, and culture of the agency. Developing a
comprehensive training plan will help in developing trainings that give officers the ability to
connect policy to practice, which, in turn, will increase officer confidence that their training as a
whole has taught them how to police safely, lawfully, and effectively.

        In particular, CPD has not attempted to ascertain the training needs of experienced
officers or where additional training might benefit particular units or the Department as a whole.
CPD does not actively solicit suggestions from Department members for future trainings, or
follow through on requests from officers for training on particular topics. And, as noted
elsewhere in this Report, CPD does not use data to evaluate trends of problems within the
Department, including patterns of excessive force or other misconduct. CPD has recognized this
failure and reports that it plans to develop “feedback loops” from various stakeholders to inform
training. This prospective reform is critical; the historic failure to proactively evaluate trends has
blinded CPD to understanding where additional trainings could both improve performance and
community relations, and decrease harmful incidents and CPD’s exposure to liability.




38
   Like many of the other recent training reforms noted above, the City apparently recognized the significant
problems attendant to providing training without any strategic plan or guiding committee. The City recently
informed us that it established a new “Training Oversight Committee” chaired by the First Deputy Superintendent.
This committee is reportedly responsible for establishing, implementing, and overseeing all CPD training, creating
strategic plans, and conducting periodic needs assessments. The formation of this committee is an important step.
However, as discussed more fully below, additional steps are necessary to ensure the work of the committee is
widely accepted and that its goals and objectives can, and will, be met.

                                                       101
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 106 of 165 PageID #:151




         CPD’s overall lack of planning results in training that is ad hoc, disorganized, and
reactive to the most recent crisis, rather than thoughtful, proactive, and demonstrably responsive
to officers’ training needs. Because there is no regular, mandatory in-service training, post-
Academy training is offered primarily in response to crises, such as high-profile officer-involved
shootings or other uses of force. City leadership is, and should be, responsive to the legitimate
concerns of its constituents; but at the same time, CPD should be given time, space and resources
to develop thoughtful and effective training that is sustainable.

        Instead, training staff are told to “get it done” and “make it work” quickly. Such
trainings are often scheduled with only a few days of notice. As a result, the Education and
Training Division is not given sufficient time to identify or develop an appropriate curriculum or
secure trainers with subject matter expertise. Similarly, although the Academy has a set
curriculum, recruit classes often begin on short notice, leaving Division staff little time to secure
qualified subject matter experts to train on the various topics. As a result, trainers are often ill-
equipped to present the material they are scheduled to teach, decreasing the potential impact of
the training.

        This haphazard approach to training also hinders officer buy-in that the training being
provided is important and valuable for their jobs. Officers feel that CPD trains only in response
to crises, rather than pursuant to measured, thoughtful consideration of officers’ training needs
and desires.

        CPD’s recent experience introducing Investigatory Stop Reports (ISRs) underscores the
consequences of CPD’s approach. ISRs require officers to document their stops and searches
more systematically than they had done previously. Although instituted in CPD to resolve an
ACLU lawsuit, 39 documenting stops and searches in the manner captured by ISRs is a practice
that has been in place for many years in other large-city police departments. In Chicago, the new
ISR forms were quickly rolled out without a thoughtful, comprehensive training plan that took
into account officers’ predictable concerns and the broader context. Instead of taking the
opportunity to instruct officers about how to conduct lawful and safe stops and searches, the ISR
training focused only on how to fill out the new form. The training failed to anticipate or address
officers’ fears that filling out these forms would subject them to individual liability. Supervisors
did not receive training before their subordinates did, and were therefore unprepared to provide
guidance; officers found the forms onerous and confusing, and did not understand why the
changes were instituted. When officers belatedly received training, they found it inconsistent
and contradictory. CPD’s failure to plan or deliver this training properly increased officers’
frustration and fear that this change was being driven by the need for political-cover instead of as
an integral part of policing the community safely and effectively. As a consequence, many
officers do not support the reforms or understand how to implement them effectively. This
reaction likely could have been minimized if CPD had appropriately planned this training, and
delivered it in the context of a robust in-service training program that addresses connected issues,
such as constitutional policing and CPD policies on stops, searches, and arrests.



39
  American Civil Liberties Union of Illinois, Landmark Agreement Reached on Investigatory Stops in Chicago
(Aug. 7, 2015), available at http://www.aclu-il.org/landmark-agreement-reached-on-investigatory-stops-in-chicago/.

                                                       102
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 107 of 165 PageID #:152




        Similarly, in response to the release of the Laquan MacDonald video in November 2015,
the City mandated that all CPD officers be trained on Taser use by June 1, 2016. Effective
training on this skill requires small class sizes so that officers have the opportunity to practice
using the device in various scenarios, and engage with the instructor to ensure they understand
the concepts, including when and how it is appropriate to use a Taser. It also requires a
thoughtful curriculum that provides officers with direction on how to avoid the need to use force,
while giving them confidence in using the weapon where necessary. CPD, however, quickly
cycled large numbers of officers through poorly designed training. As a result, officers were not
effectively taught how or when to use the Taser as a less-lethal force option. Many CPD officers
told us the training they received did not adequately prepare them to use Tasers in the field. One
officer told us that officers had been requesting Taser training for years, but those requests went
unfulfilled until the City suddenly changed course. As he put it, “the City’s lack of preparation
is now our emergency.”

        This crisis-driven approach to in-service training does a disservice to both CPD officers
and the public. Advanced planning and organization is necessary to ensure that trainings are
effective in positively impacting officer safety and teaching officers the skills they need to do
their jobs.

           5.   CPD’s Education and Training Division lacks the resources it needs to provide
                training that is coordinated, forward-thinking, and effective

                a.   CPD has insufficient and inexperienced training staff

        CPD’s Education and Training Division, which runs the Academy, specialized trainings,
and the FTO program, is perennially understaffed and staffed with individuals who are not
sufficiently trained or prepared to teach the subject matters they are assigned. We found that
many instructors are not properly prepared to teach the materials they are assigned, and are not
chosen for their qualifications or abilities, but rather only on how they score on a written test.
We also found that Academy curriculum is not vetted in any manner by experts in curriculum
design and/or instruction, resulting in gaping omissions and gross misapplications of materials
developed. We found that the person tasked with developing and teaching the instructor’s
training course (where teachers are trained on how to teach) was well qualified and had
expertise, but the course itself does not use sufficient evaluation instruments for CPD to
determine whether, following the training, the trainees are sufficiently prepared to teach.

       CPD now recognizes the need for additional training staff, but leadership must be
committed—for the long term—to providing the resources necessary to ensure a sufficient
number of competent, well-qualified trainers. CPD must invest in recruiting and hiring trainers
and curriculum development staff who will develop and deliver progressive, effective training
programs, and re-train or replace existing staff to ensure these roles are carried out successfully.

                b.   CPD has inadequate training space

       CPD’s training facilities are in disrepair. CPD has made few physical upgrades to its
main training facility since it was built in 1976. Training equipment is old and frequently breaks
down. This makes conducting trainings difficult, and potentially dangerous. Poor upkeep of

                                                103
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 108 of 165 PageID #:153




CPD’s training facilities also signals to those who work there, those who train there, and to the
public, that training is not valued by CPD.

       The current facilities used by CPD are also insufficient to meet the training needs of a
department as large as CPD. The spaces CPD currently uses for outdoor drills and exercises are
not secure. Features typically used to support recruit training are non-existent. CPD lacks,
among other facilities, an outdoor shooting range, a driver training area, marching/drill grounds,
and mock buildings for scenario-based training. Storage for firearms at the training facilities is
not secure. Our expert found CPD’s shooting range at the Academy to be “exceptionally
substandard.” Indeed, firearm training is provided indoors in a building with ventilation so
inadequate that it is unhealthy for participants.

        One of CPD’s scenario training buildings, which houses the Training and Tactics Unit, is
dangerous, both because of the dilapidated, inadequate facility, and the lack of adequate safety
protocols. When we visited, this facility did not have locked main doors. The armory room—a
former school office—was unlocked with loaded guns left in open, unlocked cubbies in a room
left unattended. Training guns and ammunition were stored close to guns loaded with live
rounds. The close proximity of these materials, without adequate controls or labels, created a
serious risk that the real guns would be mistaken for training ones, or that the guns and
ammunition could go missing or be stolen. 40

        CPD leadership recognizes that the training facilities are inadequate. However, CPD has
not dedicated adequate resources to remedying these conditions, significantly impacting the
quality and breadth of trainings CPD is able to provide. The need to allocate additional
resources to the Education and Training Division is especially urgent in light of the City’s stated
plans to hire nearly 1,000 new officers. This hiring would require the Education and Training
Division to run huge classes through the Academy each month—while completing recently
mandated specialized training, such as the force mitigation/de-escalation training, for the
approximately 12,500 current officers. The Division does not have sufficient personnel,
equipment, or space to meet these demands.

             6.    CPD’s current plans for reform

        CPD recognizes that whole-scale changes are needed to its training program, and that
these changes should be guided by a comprehensive training committee and plan. CPD told us
of an ambitious dashboard of changes to its Academy, in-service, pre-service, and FTO training.
Currently these plans amount to verbal commitments with uncertain dates for completion. These
plans should be committed to writing. Some of the changes CPD would like to make—such as
limiting Academy instructor tenure, or adding new incentives to encourage quality officers to
serve as FTOs—may impact the City’s collective bargaining agreements. Moreover, CPD must
identify the resources necessary to make these changes or obtain commitments from the City to




40
  A second facility used for scenario training is on a public street, in close proximity to an elementary school.
Conducting scenario trainings in such a setting puts the public at risk.

                                                         104
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 109 of 165 PageID #:154




provide what is needed. CPD should be empowered with the resources and support it needs to
make changes in the best interest of the officers and the public they serve.

        We commend CPD for conducting a review of its training program using an expert
consultant, and for recognizing and accepting the longstanding deficiencies with the training
program that this expert identified. CPD’s willingness to identify these problems and work
towards solutions is an important first step in bringing CPD’s training program in line with
national standards. However, as CPD’s own expert put it, “the devil is in the details.” With
many of the recommendations CPD reportedly embraced, CPD has not yet worked out whether
these reforms are possible given CPD’s current infrastructure, resources, and personnel, and if
the reforms are possible, precisely how they will be accomplished, and by when. As noted by
CPD’s consultant, significant external pressures are necessary for any organization to follow
through with plans as ambitious as these.

       B. Supervision

        Instead of encouraging the chain of command to instill proper policing tactics and respect
for constitutional policing in CPD officers, CPD provides little incentive, or even opportunity,
for supervisors to meaningfully guide and direct CPD officers. CPD provides even less incentive
for supervisors to hold officers accountable when they deviate from CPD policy and the law.
The City has long known that CPD’s direct supervision of officers is inadequate, including
through the fact that multiple reports in the last two decades have highlighted deficiencies in
CPD’s supervisory practices. Yet, City and CPD leadership have not made the necessary
reforms to CPD’s supervision structure and processes, and community and officer safety suffer
as a result. Providing robust, meaningful supervision would better prevent officer misconduct
and would significantly help CPD police safely and effectively.

         Our conversations with rank-and-file Department members, and our observations
throughout each of CPD’s 22 districts, illuminated the breadth and depth of CPD’s failure to
provide proper supervision. Our overarching impression of supervisors from officers is that,
with notable exceptions, supervisors do not lead. We were told on several occasions that
sergeants are “not there to ruffle any feathers.” Rather than ensuring that officers under their
watch are policing constitutionally, many sergeants instead focus on keeping their subordinates
out of trouble when there may be reason for discipline. Supervisors do not review the personnel
records of the officers they are supervising, either because they do not know how, they do not
have access to the information, or they do not see the value in doing so. See Report, Section
IV.D. Consistent with this broad sense among officers, supervisors told us they are wary of
intervening to correct rule or tactical errors, because “no one wants to be the bad guy.” As one
commander framed the problem, “supervisors lack courage to hold officers accountable.” We
also heard from several Department members that supervisors, particularly sergeants and
lieutenants, are more concerned with being “friends” with their subordinates than providing
adequate supervision. As one deputy chief told us, “we have a culture where we [the
supervisors] are people’s friends rather than supervisors.” Another deputy chief stated that
supervisors stay “too close” to their former peers after being promoted, which is why “many of
them do not step up to the task” of adequately supervising and holding accountable those under
their command.


                                               105
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 110 of 165 PageID #:155




        It has long been recognized that first-level supervisors, through their action or inaction,
profoundly affect the performance of the officers under their command. 41 In the patrol setting,
sergeants are most directly involved in setting the tone of policing on the street. Sergeants who
take a lax approach to supervision foster an environment in which mediocrity and misconduct
flourish. As one former police manager observed,

          Police officers are extremely sensitive and attuned to what fellow officers do and
          do not do. Officers know who files false injury claims, who the second car is on a
          “man with a gun” call, who steps over the line with excessive force, and who is
          likely to get lost for a full tour of duty. When officers in the middle of the bell
          curve see that these people are not dealt with, they sometimes begin to imitate their
          behavior. Similarly, when those in the middle of the bell curve see fellow officers
          take extra calls, quickly respond as backup, and testify clearly and honestly, they
          begin to imitate them as well. 42

        It is readily apparent that there is a critical failure of leadership at the first line of
supervision within CPD. Officers provide little documentation of their activities—particularly
with respect to use of force—and sergeants consistently take a hands-off approach to the means
by which officers take enforcement actions. As discussed in the Force Section of this Report,
supervisors provide very little supervision of officers’ use of force. With the exception of
officer-involved shootings, officers are not required to provide details of the incidents in which
force was used, and little is done to investigate whether the force used was reasonable, and/or
whether policies, training, or equipment should be modified to improve force outcomes in the
future. Sergeants informed us that, in reviewing a use of force, their role simply is to ensure the
form is filled out correctly. Our review of files confirmed this—in most of the Tactical
Response Report (TRR) files we reviewed, we saw no evidence that sergeants took steps to
determine what force officers had used and whether it was appropriate, lawful, or safe.
Supervisors do not hold officers accountable for the force they use, and supervisors are
themselves not held accountable for failing to investigate whether force used by officers under
their command was proper. This failure to provide first line supervision of officers’ use of force
contributed to the pattern or practice of unconstitutional force we found. CPD has not taken the
necessary steps to transform supervision within CPD. As discussed further below, CPD does not
provide sufficient training for supervisors. CPD also fails to hold supervisors accountable when
they do not hold officers accountable or do not provide the oversight and direction that might
prevent officers from committing misconduct or policing poorly. As discussed below,
supervisors who do not report the misconduct of their subordinates—or worse, supervisors who
cover up that misconduct—are rarely held accountable, with exceptions in a few high-profile
cases. At the same time, CPD does not properly incentivize or reward the courageous and


41
   See, e.g., ROBIN SHEPARD ENGEL, HOW POLICE SUPERVISORY STYLES INFLUENCE PATROL OFFICER BEHAVIOR
(Nat’l Inst. of Justice, June 2003), available at https://www.ncjrs.gov/pdffiles1/nij/194078.pdf (a study of leadership
styles in urban police departments that found that an active leadership style “was more likely than the others to
influence officer behavior” and that this “influence can be either positive or negative; for example, it can inspire
subordinates to engage in more problem-solving activities, or it can result in more frequent use of force”).
42
   STEPHEN J. GAFFIGAN, POLICE INTEGRITY: PUBLIC SERVICE WITH HONOR 36 (Nat’l Inst. of Justice & Cmty.
Oriented Policing Serv.’s 1997), available at https://www.ncjrs.gov/pdffiles/163811.pdf (comments of former
Metropolitan Police Department Captain Swope).

                                                         106
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 111 of 165 PageID #:156




diligent supervisors who swim against this tide to provide close and effective supervision to
officers, including through holding officers accountable for violations.

        These practices, in combination, send a clear message to all ranks within CPD that close,
meaningful supervision is neither valued nor rewarded, which in turn has predictably led to a
lack of effective supervision throughout the Department.

           1.   CPD’s supervisory structures and responsibilities do not provide for meaningful
                supervision of all officers

        CPD does not demand that supervisors perform fundamental supervisory tasks, such as
direct observation and meaningful evaluation of officer performance, including the quality of
arrests or uses of force, or mentoring officers. Many supervisors we spoke with are committed to
effective, safe, and constitutional policing within their districts; yet, systemic flaws in what CPD
expects of them and the priorities that CPD sets prevent line supervisors from meeting those
goals.

                a.    CPD requires that first-line supervisors spend too much time doing non-
                     supervisory tasks, at the expense of providing officers supervision

        CPD first-line supervisors do not engage in the supervisory tasks typically expected of
their positions. Most CPD supervisors with whom we spoke appeared uncertain or reluctant
about the role they can and should play in identifying and addressing positive or negative police
behavior. Although there are many well-meaning supervisors within CPD’s ranks, a large
number do not make sufficient efforts to communicate with, observe, instruct, or mentor their
subordinates. This results in missed opportunities for subordinates’ learning and job
improvement, and allows both lackadaisical policing and inappropriately aggressive policing to
go unaddressed.

        CPD sergeants generally spend their shifts on administrative tasks rather than interacting
with and guiding their officers. One officer told us that in general, he would not see a sergeant
after roll call. When sergeants do go into the field, too often their supervision is tentative and
formalistic. One sergeant told us when he goes into the field, he spends his time “logging” his
officers, that is, driving around and laying eyes on each car twice per shift. This means that the
sergeant checks boxes and does administrative work instead of providing meaningful oversight
or analysis of officer activity.

        The lack of true supervision is in part due to the failure of supervisors to see these tasks
as part of their role. It is also attributable to the myriad duties placed on supervisors that could,
and should, be done by other entities. Sergeants, for example, are bogged down with tasks that
would be more appropriately assigned to civilian administrative assistants. CPD employs fewer
civilian employees than other large police departments, leaving supervisors to take on
administrative tasks that do not involve police work. CPD leadership recognizes that the low
number of civilian employees working for CPD results in officers and supervisors spending too
much time doing administrative and other tasks, and that additional efforts to change this are
needed to bring CPD “up to industry standards.” In the last year, the City began a push towards
“civilianizing” certain jobs, that is, hiring civilian staff to do work now being done by officers

                                                 107
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 112 of 165 PageID #:157




and supervisors. However, during the course of our investigation, we found that the
administrative demands on sergeants serve to shift much of the supervision responsibility to
lieutenants, even though they too are overburdened with administrative work.

               b.   A too-broad span of control and lack of unity of command prevents
                    supervisors from performing critical supervisory functions

        Even if sergeants and lieutenants understood their role as supervisors and were able to
dedicate their entire shift to supervision-related tasks, CPD deploys far too few patrol supervisors
to ensure adequate supervision of all officers. The number of officers under a supervisor’s
watch, often referred to as the “span of control,” must be narrow enough for supervisors to be
able to interact with the officers, observe their performance, and assist when needed. Prior
consultants to the City recommended no more than 10 officers assigned to each sergeant on
every watch at each district. Experience in Chicago and elsewhere, however, makes clear that
the ratio may need to be even smaller than this in some circumstances. A span of control of
seven officers to one sergeant is a generally accepted industry standard, although the appropriate
ratio will depend in part on the dynamics of the particular district and assignment. CPD
frequently operates under a span of control far greater than this recommended limit, even in the
busiest districts. One captain told us that sergeants should only supervise 8 officers at a time,
and at least one sergeant told us he supervises 12 cars at a time—meaning, potentially, 24
officers, assuming two officers per car. Another officer told us that he has seen 2 supervisors in
charge of 70 officers at a time. Yet another officer relayed to us an example where a single
sergeant was responsible for an entire district during the day shift. The district included 25
officers on patrol, plus 14 officers stationed in 7 different high schools throughout the district.
This left one sergeant in charge of nearly 40 officers spread out over a wide geographic area. In
each of these examples, CPD’s span of control far exceeds industry standards, which prevents
sergeants from providing adequate supervision and jeopardizes the safety of the community and
the officers themselves.

        CPD’s rotational system of scheduling also prevents supervisors from maintaining “unity
of command,” meaning that officers are not consistently scheduled to be supervised by the same
sergeants or lieutenants, or assigned to the same beat. Currently, CPD patrol officers work
pursuant to a rotational schedule, where they rotate the days off that they have each
week. Officers are not assigned the same days off as their supervisors, meaning that they do not
consistently interact with the same supervisor on every shift. This prevents supervisors from
establishing mentoring relationships with officers and providing guidance targeted to the
particular needs of each individual officer. The lack of consistency also inhibits supervisors
from identifying changes in an officer’s behavior that may indicate the officer is in need of
assistance or disciplinary intervention. Officers complained that this prevents them from getting
to know their beat well and doing their job effectively.

         These issues are not new. The 2014 study of CPD’s supervision and accountability
structures conducted for the Safer Report, which the City commissioned, recommended changes
to staffing and operational patterns to increase monitoring of officer behavior. In particular, the
Safer Report strongly recommended switching from the current rotational system to a “patrol
squad system,” wherein each patrol sergeant is responsible for developing and monitoring a
designated group of officers. It noted that the current system “limit[s] the sergeants’ ability to

                                                108
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 113 of 165 PageID #:158




develop officers under their command and creat[es] inconsistencies in management styles and
expectations.” The Safer Report also warned CPD that its current ratio of sergeants to police
officers and lieutenants to sergeants is low, and that “maintaining a healthy ratio of supervisors
to subordinates is critical to ensuring proper supervision of each officer.” CPD did not adopt the
Safer Report’s recommendation and made no changes to either span of control or unity of
command.

        CPD leadership recently publicly recognized that reduction in span of control is needed
to allow for “more hands-on guidance and direction in difficult situations.” As part of the City’s
recent efforts, in late September 2016, the Superintendent announced plans to hire 112 sergeants
and 50 lieutenants over the next two years to “provide valuable guidance to officers on the
street.” We agree that more supervisors are needed. However, promoting additional officers
alone will not resolve the span of control problems that have plagued CPD for years, especially if
the City does not deploy officers and supervisors pursuant to a comprehensive staffing analysis.
Notably, CPD recently pledged to develop a “fair, transparent, and objective methodology” to
determine where to assign new officers and supervisors. CPD noted that the new study will be
more “in-depth” than a previous 2010 study by the same group that analyzed the number of
patrol officers needed each shift in each district, because it will consider more variables than just
calls for service.

        The City must not only plan for the effective deployment of new supervisors, but also
address the more deeply entrenched problems in supervision that have previously evaded reform.
CPD must actively engage in reforming its culture, the structure and scope of supervisory
responsibilities, and its adherence to a rotational schedule that does not consistently place
supervisors with the same subordinates. Adding additional supervisors alone will not solve the
lack of meaningful supervision within CPD.

           2.   Supervisors are not trained to provide meaningful supervision

       CPD does not adequately train its sergeants and lieutenants to provide meaningful
supervision. This failure to train both reflects and contributes to CPD’s culture of lax
supervision.

        Out of the 165 hours of pre-service sergeant training, only 7 hours are dedicated to
instruction on leadership, when most new sergeants do not have any previous experience as
supervisors. For the May 2015 lieutenant training, out of 134 hours of training, there were no
courses dedicated to leadership and supervision skills. Nor do the course schedules for either the
sergeant or lieutenant trainings reflect courses in professional development, interpersonal
relationships, or other important managerial topics.

        The insufficiency of CPD’s leadership training is not a recent revelation. The Safer
Report recommended adding an informal mentorship program for newly minted sergeants to
provide “on-the-job” training designed to teach them how to supervise and monitor other officers
for the first time. This suggestion was not adopted. The Safer Report also suggested that
supervisors be given more courses in leadership, including courses in “Progressive Coaching,”
and that CPD should offer these courses on a regular basis rather than only at the Academy.
However, in-service training remains as irregular for supervisors as it does for other CPD

                                                109
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 114 of 165 PageID #:159




officers. CPD recently informed us that it will be “upgrading” its supervisory training to provide
more training on issues relevant to supervisors, but, like other recently proposed reforms, there is
no actual plan in place yet, nor information on the tangible changes CPD envisions or how those
changes will be achieved.

           3.   Supervisors are not held accountable for failing to report misconduct

        The supervision failures described above are perhaps most acute when it comes to CPD
supervisors’ unwillingness to step in to correct their officers’ problematic behavior. Under CPD
policy, supervisors are obligated to report information regarding misconduct by subordinate
officers. Yet, CPD culture discourages supervisors from reporting the misconduct of
subordinates.

        As one captain told us, sergeants in particular are disinclined to report misconduct
because they have to work with their officers every day, and they want to avoid conflict. A
lieutenant told us that supervisors are concerned about branding a subordinate officer with a
negative employment record by formally reporting their misconduct. A deputy chief told us that
CPD operates under a culture “where we are people’s friends rather than supervisors,” and that
“no one wants to be the bad guy.” And another deputy chief stated that the widespread
supervisory failure to hold officers accountable has caused accountability to become CPD’s
biggest problem.

        This failure to report is particularly strong where the officer committing misconduct is
regarded as having impunity because of that officer’s connections within the Department. CPD
officers we spoke to referred to this as someone who “has a phone call,” meaning the officer has
the protection of a powerful person in the Department who can influence assignments,
promotion, and discipline. Supervisors decline to discipline these officers because any such
efforts would not only be futile, but could be counterproductive to their own careers. In turn,
these CPD members reportedly are able to engage in misconduct with impunity.

         Moreover, IPRA and BIA fail to hold supervisors accountable consistently for their
failure to report officer misconduct. Rather, one investigator indicated to us that he uses
potential “failure to report” charges against a supervisor as a bargaining chip to get accused
officers to mediate their misconduct complaints. In other words, if an investigator wants to
encourage an officer to mediate a misconduct complaint, the investigator may tell the officer that
if he or she rejects mediation, the investigator will launch a separate investigation against the
officer’s supervisor for failing to report the alleged misconduct. Investigators told us that this
practice was effective in resolving misconduct complaints quickly through mediation.

         This failure of supervisors to report misconduct also includes the failure to accept and
report complaints of officer misconduct that community members make at the districts. CPD
policy requires supervisors to accept, record, and forward such complaints to IPRA, yet
supervisors often do not do so. An IPRA investigator told us that individuals who call 911 or a
district police station to ask for a CPD supervisor to report officer misconduct are told that their
complaint will not be documented by CPD, and that they should call IPRA instead. In another
example, two teenage boys and their mothers complained to a supervising sergeant at a CPD
district that an officer slammed one of the boys to the ground, cuffed him, shoved a gun in his

                                                 110
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 115 of 165 PageID #:160




face, and threatened to blow up the boy’s house. The sergeant refused to report the complaint to
IPRA as required. The mothers filed a complaint directly with IPRA, and the officer involved in
the misconduct was eventually disciplined; IPRA did not, however, sustain allegations against
the sergeant for failing to report the officer’s misconduct. In another IPRA investigation, a
complainant said that she asked a desk sergeant how she could file a complaint of officer abuse
and was told to “get the fuck out of the station.” This allegation in her complaint was never
investigated by IPRA. In yet another file we reviewed, the complainant stated that CPD officers
pulled him over, abused him, and stole his car keys, leaving him stranded. The complainant told
IPRA that he went to a district to file his complaint, but the sergeant he spoke with refused to
take it down.

        This evidence and the statements from officers at all ranks within CPD are consistent
with the findings of the 2014 Safer Report, which noted that “discovering and addressing
misconduct is too often viewed as the responsibility of IPRA and BIA, and not of the offending
officer’s immediate supervisor and chain of command . . . this attitude is misguided and must be
changed.” The Mayor’s Police Accountability Task Force (PATF) report two years later found
the same, explaining that “CPD has fostered a culture in which supervisors turn a blind eye to
misconduct and do not provide sufficient oversight to ensure that officers perform their duties
with integrity.” The City’s recently proposed changes to CPD’s accountability system do not
adequately address this important facet of CPD’s culture and supervision structure. More
changes are necessary to ensure that supervisors hold their subordinates accountable for
misconduct, and if they fail to do so, that they will be held accountable themselves.

           4.   CPD’s “early intervention system” exists in name only and does not assist
                supervisors in identifying or correcting problematic behavior

        Compounding CPD’s supervision problems, the Department does not use long-available
supervisory tools, such as a comprehensive early intervention system (EIS), to identify patterns
of concerning officer behavior and prevent patterns of misconduct and poor policing from
developing or persisting. A well-designed EIS would allow CPD to track officer conduct,
proactively assess risk for future problematic behavior, and intervene when necessary to improve
behavior through non-disciplinary corrective action, such as additional training, counseling, or
other supportive programs. Currently, despite having spent significant time and resources
building an EIS, CPD does not have a functioning system. Instead, there are several semi-
connected data-collection, intervention, and counseling programs, each of which suffers from
inefficiencies that render them essentially useless. In a positive development, the City recently
began an initiative to revamp and revise its EIS once again. However, for this initiative to have
the best chance of success, the City and police unions must negotiate collective bargaining
agreements that enable an EIS that is accurate, complete, and that allows for meaningful support
of officers by redirecting problematic behavior.

                a.   Performance Recognition System

        One CPD system, an electronic “dashboard” referred to as the Performance Recognition
System (PRS), is a computer data-tracking program designed to “assist[] Department Supervisors
in recognizing exceptional or adverse behavior related to job performance of members under
their command.” Data is entered into the system by Human Resources, and supervisors are

                                              111
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 116 of 165 PageID #:161




obligated by policy to “monitor and track, on a continual basis,” the information contained in the
PRS dashboard.

        During conversations with district command staff, we learned that CPD supervisors do
not understand how the PRS works or how to use the information it presents. In particular,
supervisors do not understand what they are supposed to do when the dashboard shows that
“early performance indicators” are present for an officer assigned to their district. For each
officer, the various indicators are marked in the dashboard as green, yellow, or red. These
indicators include data points such as the number of Summary Punishment Action Reports
(SPARs) and complaints filed against the officer; the officer’s arrest and TRR numbers; the
officer’s use of medical leave; and more. The dashboard also provides two ratios: the ratio of
complaints to arrests, and the ratio of TRRs to arrests. The thresholds used to determine if an
indicator is green versus yellow or red is apparently set by CPD’s Human Resources Office. For
the TRR ratio, for example, officers with more than a certain percentage of arrests involving
force are marked in red. However, at least one commander responsible for using the dashboard
did not know the threshold that would turn a TRR ratio from green to yellow or red, including
whether the threshold is static or relational (i.e., whether it varies, depending upon, for example,
officer assignment). He opined that a straight comparison of number of arrests to number of
arrests involving force would be problematic, in that it would mark in red an officer who was
involved in only one arrest, but that arrest happened to involve force. Indeed, the commander
showed us one officer’s record in the PRS dashboard that marked the officer in red; the officer
had been involved in two arrests, one of which involved force, meaning that the officer had used
force in 50% of his arrests. The commander agreed that the ratio was artificially high because
the officer had been involved in so few arrests, and intervention in that case was probably
inappropriate. Yet, he noted that there is no meaningful guidance given to supervisors about
when “red” indicators should trigger a response. Nor does policy dictate what that response
should be. Instead, the PRS policy gives examples of potential supervisory responses to “early
performance indicators” in vague terms, such as “coaching,” “counseling,” “reviewing
Department training tools,” and “field monitoring,” and provides little to no guidance regarding
the circumstances in which each different form of response should be adopted.

        The dashboard is also underused. The command staff we spoke with reported that they
rarely use the PRS. Supervisors also question whether data that they enter into the PRS is
actually saved. Although supervisors are supposed to review the system regularly, most do not,
and CPD does not audit supervisor adherence to this or any other aspect of the PRS policy. The
problems with the PRS become cyclical: supervisors do not use it because it is inaccurate, and it
is inaccurate because CPD does not use it properly or consistently. As we were told by one
supervisor, “the info in the PRS is not accurate[;] . . . you got garbage going in so you got
garbage going out.”

               b.   Non-disciplinary intervention, Behavioral Intervention System, and
                    Personnel Concerns Program

        CPD also offers three separate intervention programs to which officers can be referred on
the basis of certain behavioral criteria, but each of these programs suffers from shortcomings that
prevent appropriate enrollment and undermine effectiveness.


                                                112
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 117 of 165 PageID #:162




        First, officers may be subject to “non-disciplinary interventions” when they engage in
less-serious transgressions, such as using foul language or being disrespectful. This program
triggers intervention by a supervisor after multiple incidents, and the interventions available are
limited. They include, among other things, speaking with the officer, reminding the officer of
available counseling programs, and instructing the officer to review training videos on courtesy
and demeanor. Subsequent incidents trigger increasing interventions, including additional
conversations and involvement of rank further up the chain of command.

        If there are four or more incidents that would otherwise qualify for non-disciplinary
intervention, or if the officer is involved in more serious allegations of misconduct, CPD can
refer the officer to the Behavioral Intervention System (BIS) or Personnel Concerns Program
(PCP). By policy, Human Resources recommends enrollment in BIS based on the existence of
several “performance data,” including sustained misconduct charges, low performance grade, or
a pre-set number of instances of other misbehaviors such as tardiness, being absent without
permission, or medical roll misuse. The ultimate decision of whether to enroll a member in BIS
generally rests with the member’s commander, although Human Resources may override a
commander’s decision not to enroll his or her subordinate. Employees enrolled in BIS undergo a
physical examination, including drug testing, but are not required to undergo a psychological
evaluation. Once placed in BIS, CPD may give employees counseling services or an individual
performance plan.

        The final option available is the PCP. CPD places Department members into PCP when
they are involved in more serious transgressions, such as sustained excessive force charges,
domestic violence, or five or more sustained misconduct investigations in the last five years.
CPD members who fail to comply with an individualized performance plan under BIS can also
be placed in PCP. PCP is essentially the “last stop” for officers exhibiting problematic behavior
to correct that behavior and remain on the force.

        The BIS and PCP programs are ineffective methods for identifying and remedying
patterns of negative behavior. First, policy and officers’ collective bargaining agreements
prevent these systems from considering the full range of behaviors that could be indicative of a
problem. Policy prohibits maintaining misconduct allegations older than five years in PRS, or in
some circumstances, considering them at all. With one exception, investigations of misconduct
complaints that result in a “not sustained” finding are not considered, no matter how recent, even
though a finding of “not sustained” indicates that the incident could neither be proven nor
disproven. 43 Given the historical failures of CPD and IPRA to properly investigate and sustain
allegations of misconduct, the universe of complaint and disciplinary data entered into PRS is
egregiously incomplete.

       In addition to the fact that policy restrictively limits eligibility for intervention, CPD also
does not consistently refer for intervention the individuals who are identified as eligible.
Pursuant to CPD policy, an officer’s chain of command, BIA, or IPRA may refer the officer for
BIS. However, there are no quality checks to ensure that the appropriate officers are actually


43
  The one exception is that officers with three “not sustained” excessive force complaints in one 12-month period
may be referred to BIS.

                                                       113
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 118 of 165 PageID #:163




being referred. A high-level official in Human Resources told us that, “if a recommendation [for
intervention] is not made up the chain to HR, it falls through the cracks” and an otherwise
eligible officer will never be enrolled. Another official told us that the BIS program is not
getting the appropriate amount of referrals. Leadership at CPD does not enforce the BIS and
PCP policies; consequently, BIA, IPRA, and the chain of command do not take seriously their
obligation to identify and refer problematic officers.

         Our review of CPD’s data confirms that the Department enrolls very few officers in its
interventional programs, especially for a department of its size. Between January 2010 and July
2016, CPD enrolled only 38 officers in BIS. An additional 60 members were referred for
enrollment, but never enrolled. Notably, 56 of those members were referred to BIS because of
their alleged involvement in a domestic incident. An additional nine officers were flagged as
eligible for BIS, but their command staff declined to recommend them. 28 officers were referred
for enrollment, but removed from the program; the data that CPD provided us did not explain
why. Finally, between March and June 2016, after the start of our investigation, CPD identified
an additional 50 officers as eligible for the program, but as of mid-July, their status in the
program was still listed as “pending.” In 2015, only seven officers were enrolled in BIS all year,
most for having too many SPARs in a single year.

        Review of CPD’s complaint data compared to the BIS enrollment program also confirms
that there are a significant number of Department members with lengthy complaint histories who
were never referred to or enrolled in BIS. Between January 1, 2010 and March 2016, 1,627 CPD
members were the subject of five or more misconduct complaints; 350 of those had 10 or more
complaints. While there may be innocuous explanations for such complaint numbers for some of
these officers, these numbers are high enough to indicate that substantially more than 38 officers
should have been enrolled in BIS during this time period.

        CPD leadership is aware that these programs are grossly underused. As noted recently by
the PATF, CPD “does not use any metrics to measure or assess the effectiveness of the
programs.” CPD must commit to fixing this broken system with a solution that is well thought
out, capable of easy and robust implementation, and supported by all stakeholders.

               c.   The lack of a functioning early intervention system, coupled with inadequate
                    supervision, has placed officers and members of the public at risk

        These longstanding, systemic deficiencies in CPD’s early intervention systems have
prevented CPD from taking two steps that are crucial to ensuring officer safety and wellness, as
well as ensuring policing that is effective and lawful. First, CPD does not adequately and
accurately identify officers who are in need of corrective action; and second, CPD does not
consistently or sufficiently address officer behavior even where CPD identifies negative patterns.
Because of these failures, CPD officers are able to engage in problematic behaviors with
impunity, which can—and do—escalate into serious misconduct. This has dramatic
consequences for the public. It also impacts the health and safety of officers, who either do not
get the support and services they need, or are forced to work alongside individuals who are not
receiving such support.




                                               114
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 119 of 165 PageID #:164




        In particular, we found that the current EIS does not adequately identify patterns or trends
of misconduct related to force and domestic violence. One officer, for example, was the subject
of several complaints of domestic violence over the course of just a few years that CPD did not
detect or act upon for a significant period of time. After the officer’s ex-wife brought four
separate allegations of domestic violence and harassment between 2007 and 2008, many of
which were closed for no affidavit or deemed not sustained, IPRA finally disciplined the officer
for domestic violence, and gave the officer a 15-day suspension. The officer then went on to
engage in domestic violence on two more occasions, which resulted in serious injuries to the
officer’s victims. 44 Likewise, Officer Giraldo Sierra, who killed Flint Farmer in June of 2011,
was involved in three shootings within one year, and three domestic violence allegations in the
years prior—yet he was not listed by CPD as an individual who was even considered for
enrollment in BIS at any point in 2010-2011. Our review of use-of-force files also found two
egregious examples of excessive force where, in each incident, the officers involved had
extensive histories of complaints of excessive force but were not on the BIS roster. See Report,
Section II.B.2. (discussing incident involving officers who used a baton and Taser on a girl at
school, and incident involving the forcible removable of 12-year-old boy from his bike). One of
the officers involved in the first incident had five separate complaints involving excessive force
in the year prior to the incident described; the officer involved in the second incident had ten.

        We also reviewed media reports describing a sergeant who was recently involved in his
second fatal shooting in three years. This sergeant allegedly was the subject of a BIA
investigation in 2004, prior to his promotion, for violating a rule prohibiting CPD employees
from owning businesses that sell alcohol. Per CPD policy, this is a rule infraction that could
potentially result in termination. See Employee Resource E01-11, Secondary Employment, at
IV.G (noting that Department members are prohibited from engaging “directly or indirectly in
the ownership . . . or operation of a tavern or retail liquor establishment,” and that “violation of
this policy will result in discipline, up to and including separation.”). According to media
reports, the individual went on disability leave shortly after that investigation was initiated, and
the investigation went dormant as a result. The officer came off disability seven years later in
2011, but the investigation remained stagnant. CPD officials learned of the open investigation
after the officer was involved in a fatal shooting of an unarmed man in 2013, but still, the
original complaint remained open. 45 The officer was then promoted to sergeant through the


44
   Following the fifth and sixth separate incidents of this nature, which involved physical abuse of the officer’s wife
and children, CPD and IPRA sustained the complainant’s allegations of domestic violence. To CPD’s credit, given
the severity of the misconduct, the Superintendent recommended termination from the Department. However, the
Police Board reversed this recommendation and instead suspended the officer for a period of days, during which the
officer was required to attend counseling and evaluation through the Employee Assistance Program. See In re
Edward Feliciano, No. 12 PB 2824, available athttps://policeboard-
production.s3.amazonaws.com/uploads/case/files/12PB2824_Decision.pdf. As noted elsewhere in this Report, the
counselors who work in that program have no specialized training in domestic violence, and are ill-equipped to
address these issues. See Report, Section IV.C. The Police Board’s ability to overturn the recommendation of the
Superintendent in this case is also illustrative of how Chicago’s Police Board can undermine accountability more
generally. See Report, Section III.H.
45
   According to CPD’s chief spokesman, in response to this revelation the Superintendent ordered an audit of why
the 2004 complaint was never investigated to completion. However, the spokesman noted that the audit would be
conducted by Internal Affairs—the same agency that lost track of the complaint. See Jeremy Gorner, Discipline of
cop involved in 2 fatal shootings fell through the cracks, CHI. TRIB., Dec. 12, 2016, available at

                                                         115
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 120 of 165 PageID #:165




merit promotion process, despite the open investigation, and later was involved in his second
fatal shooting of an unarmed man. Had there been a functioning, effective EIS system in place,
the open investigation could have been caught much earlier—before the officer received a merit
promotion, and perhaps before he was involved in his second lethal shooting of an unarmed man.

         Finally, we reviewed one investigative file that is emblematic of both supervisors’
unwillingness to directly supervise their officers and CPD’s failure to have a comprehensive EIS.
In this incident, a young man was stopped by a CPD officer when he was walking through an
alley. After questioning the individual, the CPD officer handcuffed the individual and placed
him against the officer’s vehicle. In cell-phone video capturing the incident, the officer is seen
pushing the individual against the vehicle, as the individual complains repeatedly, in a calm
voice, that the handcuffs are too tight and causing pain. The officer repeatedly calls the
individual “motherfucker,” curses at him, and threatens him, saying “make a move like that at
me again, I will fucking show you exactly what I can do.” The officer appears to be deliberately
provoking the man to “make a move” to give the officer an excuse to use more force. When the
individual says that he was not moving, that he had been previously injured in the arm, and the
handcuffs were digging into his bones, the officer appears to deliberately push down on the
handcuffs, causing additional pain, and continues to repeatedly use profanity while speaking to
the man. The individual sought medical attention for injuries he sustained as a result of the
incident. An unknown individual eventually filed a complaint with IPRA, and the cell-phone
footage of this interaction was posted on Facebook. When the officer involved in the incident
saw the Facebook footage, he alerted his lieutenant of the incident and the existence of the video.
The lieutenant reviewed the video and, despite the aggressive nature of the interaction and
overtly hostile attitude of the officer, sent a letter to his commander saying that he thought the
appropriate response would be non-disciplinary intervention. The lieutenant justified this
recommendation by saying that the incident did not involve “racially offensive or otherwise
inflammatory language” and that the “subject makes no known complaints which are visible in
the video”—two statements that are patently false.

        This is a clear example of a CPD supervisor neglecting to hold an officer accountable for
obvious misconduct. Moreover, if CPD had a functioning EIS at the time of this incident, the
supervisor would have seen that the officer had three prior excessive force complaints, some
involving similar allegations of the use of profanity and threats, in the prior year-and-a-half. The
officer was a clear candidate for BIS, yet no referral was ever made. The IPRA investigation
remains ongoing.

                d.   The City’s past reform efforts have been unsuccessful and more is needed to
                     ensure the success of present efforts

       The City needs to take a new approach to reforming its EIS system. The City is currently
making another attempt to establish a functional EIS system; this effort is described below. But
without a focused, determined plan that builds on lessons learned from past unsuccessful reform
attempts, it will be difficult for this new effort to succeed.



http://www.chicagotribune.com/news/local/breaking/ct-chicago-police-shootings-john-poulos-met-20161212-
story.html.

                                                    116
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 121 of 165 PageID #:166




         Previous efforts to create a data-informed, well-structured EIS within CPD have been
unsuccessful. For example, in 1994, the City purchased a promising EIS software program
called BrainMaker, designed to analyze data points and pick out patterns indicative of
problematic behavior and identify officers at risk of being fired from the Department. Use of
this program would have put CPD on the cutting edge of EIS technology nationwide. Union
leadership felt this system unfairly targeted officers and subjected them to unfair, adversarial
questioning from Internal Affairs. The City stopped using BrainMaker after only two years and
all the data and reports it produced “went missing.”

        The City chose instead to rely on the system that CPD still uses today, despite repeated
warnings of its shortcomings. The current system came about following the 1997 Report of the
Mayor’s Commission on Police Integrity. In that report, the Commission urged CPD to
implement a meaningful EIS, noting that “small problems become big ones if left unattended.”
The Commission also recommended that CPD look at unit-wide trends, rather than analyzing
only individual officers, and analyzing civil liability judgments in addition to misconduct
complaints. At the time, the Commission was hopeful that expanding the behavioral intervention
programs would result in more officers being involved in the programs and improved outcomes.
According to the PATF’s final report, following a grievance filed by the Fraternal Order of
Police challenging the inclusion of certain officers in the BIS program, the City agreed to remove
them from BIS, and the program was never expanded as suggested.

        More recent studies of CPD’s systems reaffirmed the need for reform. A 2007 study
noted that nearly 90% of individuals with multiple complaints were never flagged by the EIS,
including officers who amassed more than 50 abuse complaints within five years. This study
also discussed how, of the 33 officers with 30 or more complaints between 2001-2006, fewer
than half had been flagged for intervention. Seven years later, the City was again informed, via
the Safer Report, that CPD needed to revise its BIS and PCP programs, including updating the
data collection systems to make them more user friendly. In particular, the Safer Report
recommended integrating the command staff PRS with systems used by investigative agencies
into a single, streamlined case management system. Doing so, according to the study’s authors,
would eliminate a significant shortcoming of the current system: “the inability to track an
officer’s conduct throughout her career.” Despite these repeated criticisms, the City has not
successfully made the changes necessary to improve supervision and accountability in the
Department. The PATF Report also highlighted these deficiencies, recommending that CPD
develop a structured, tiered EIS system that utilizes appropriate data, supports supervisor training
on its use, and provides for evaluation of the program’s efficacy.

        The City is currently engaging in a promising effort to study and reform the system, but,
despite the best intentions of all involved, there are indications that this attempt may not be any
more fruitful than past attempts, unless the City lays the necessary groundwork and stays focused
until the EIS is fully integrated into CPD culture. The new project is managed by researchers
from the University of Chicago, who successfully developed a new EIS system for the Charlotte-
Mecklenburg Police Department in North Carolina, 46 and the University of Chicago Crime Lab.


46
   University of Chicago, Center for Data Science and Public Policy, Building Data-Driven Early Intervention
Systems for Police Officers, available at http://dsapp.uchicago.edu/public-safety/police-eis.

                                                      117
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 122 of 165 PageID #:167




The City launched this partnership in the spring of 2016 to study CPD’s data systems and
develop a comprehensive EIS tool based on predictive data unique to Chicago. The effort
represents an ambitious and potentially transformative approach for the Department. However,
CPD has not fully addressed concerns that prevented the success of prior reform efforts. For
example, there are plans to involve union representation in the development of the system, but
the project managers are taking guidance from the City on how and when to do so—and union
involvement has not yet occurred. There is no evidence that the City or CPD engaged with the
unions early on, before beginning this new effort, to determine whether CPD’s unions will
support the new effort.

        The City should commit itself to improving its supervision efforts on all fronts: in the
systems and management that supports direct, front-line supervisors, and in the data collection
and intervention programs that give CPD a high-level view of potential negative behavior
patterns. Until both of these areas are meaningfully and permanently addressed, officer morale
and efficacy will continue to suffer, and a culture of constitutional policing will never take root.

          C. Officer Wellness and Safety

        Policing is a high-stress profession. Law enforcement officers often are called upon to
deal with violence or crises as problem solvers, and they often are witnesses to human tragedy.
In Chicago, this stress is particularly acute for several reasons. CPD officers are confronted with
increasing levels of gun violence in some of the neighborhoods they police. Gun violence and
neighborhood conditions take their toll on both residents and officers alike. At the same time,
the relationship between CPD officers and the communities they serve is strained; officers on the
street are expected to prevent crime, yet they must also be the face of the Department in
communities that have lost trust in the police. This makes it particularly difficult to police
effectively. These stresses animate the interactions officers have with the communities that they
serve—both positively and negatively. As one CPD counselor explained, it is the “stress of the
job that’s the precursor to the crisis.” The President’s Task Force on 21st Century Policing put it
well, noting that “the ‘bulletproof cop’ does not exist. The officers who protect us must also be
protected—against incapacitating physical, mental, and emotional health problems as well as
against the hazards of their job. Their wellness and safety are crucial for them, their colleagues,
and their agencies, as well as the well-being of the communities they serve.” 47

        All of these stressors can, and do, play out in harmful ways for CPD officers. CPD
officers grapple with alcoholism and suicide, and some engage in domestic violence. And as
explained elsewhere in this Report, CPD officers are part of a Department that engages in a
pattern or practice of using force that is unjustified, disproportionate, and otherwise excessive.
Although the pressure CPD officers are under is not an excuse for violating the constitutional
rights of the citizens they serve, high levels of unaddressed stress can compromise officer well-
being and impact an officer’s demeanor and judgment, which in turn impacts how that officer
interacts with the public. Some officers are able to manage the stress by shifting their focus to
working even harder to do their jobs well. For others, it is more difficult. As these officers


47
  FINAL REPORT OF THE PRESIDENT’S TASK FORCE ON 21ST CENTURY POLICING 62 (Office of Community Oriented
Policing Services, May 2015).

                                                 118
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 123 of 165 PageID #:168




struggle with the stress of the job, they can close off and push away those they serve and those
who want to help. For precisely these reasons, law enforcement agencies can and should do
everything they can to support officers’ physical and psychological well-being.

        Officer wellness in CPD is not an integral part of the Department’s operations. Given
how officer wellness impacts officer behavior and the especially tense circumstances facing CPD
officers each day, CPD officers need greater support. CPD does not have an overarching officer-
wellness plan that includes robust counseling programs, comprehensive training, functioning
equipment, and other tools to ensure officers are successful and healthy. The resources CPD
provides are insufficient to meet Department needs, both because the programs are not robust
and because the programs do not account for the needs of the increasing diversity of the officers
that make up the Department. Furthermore, Chicago currently lacks an integrated platform of
inter-related services—such as integrated training, counseling, and intervention programs—
designed to enhance both the Department’s organizational health as well as the wellness of
personnel.

       The Department should reinforce the value of wellness and support a culture that
encourages officers to seek assistance when needed. CPD can then better prepare its officers for
success, which in turn, will help prevent officers from posing harm to themselves and the
communities they serve.

             1.   CPD must commit to providing officers necessary wellness support

                  a.   CPD must dedicate more resources to support officers

       CPD’s support for officers’ physical and mental wellness is provided almost entirely
through its Professional Counseling Service/Employee Assistance Program (EAP). EAP
provides vital services to the Department, but is understaffed and under-resourced. In contrast to
similar-sized departments using the in-service model, which provides professional counseling
services through on-staff counselors rather than contracting with independent professional
counselors, CPD has devoted fewer resources to support EAP’s growth. The ratio of trained
counselors available to CPD personnel is considerably less when compared to other departments
of comparable size and with similar service delivery models. CPD’s EAP is staffed by three
clinicians to serve the Department’s roughly 13,500 sworn and unsworn personnel. 48 In


48
   This is approximately a 1:4,000 counselor-to-officer ratio, and does not account for family members or retired
officers who are also entitled to EAP’s counseling services. See E06-01, III (D): CHICAGO POLICE DEP’T,
EMPLOYEE RESOURCE (Chi. Police Dep’t, Feb. 21, 2016), available at
http://directives.chicagopolice.org/directives/data/a7a57be2-12aaf135-2a912-aaf1-37fbc7d8d466f49f.html (“All of
the services offered by the Professional Counseling Service/EAP are available to Department members, a member’s
immediate or extended family, and retired sworn members.”). While we found no published guidelines for the
appropriate ratio in the police context, the Employee Assistance Professionals Association’s (EAPA) standards and
guidelines state: “EAP staffing patterns, and the number of professionals, vary according to the type of program and
the scope of services provided. Whether the EAP is internal or delivered by external contractors, the number and
qualifications of EAP professionals should match program needs.” EAPA Standards and Professional Guidelines
for Employee Assistance Programs at 14 (2010). EAPA recommends considering the size and distribution of the
workforce, the diversity of the employees, and the scope and design of the EAP, among other factors when
determining the necessary staffing levels for an EAP. See id.

                                                       119
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 124 of 165 PageID #:169




comparison, the Dallas Police Department also staffs three full-time counselors to provide
services for a force that is a quarter of CPD’s size (3,400 sworn officers). The Miami-Dade
Police Department, while also considerably smaller than CPD with approximately 2,900 sworn
officers and 1,700 civilians, has six counselors and one graduate student intern to provide
counseling services to its employees. The Los Angeles Police Department, the third largest
department in the country, has thirteen counselors available to provide counseling to their
roughly 10,000 officers and 3,000 civilian personnel. While CPD does have four certified
substance abuse counselors, as well as officers trained to provide peer support services, 49 this
staff is insufficient to meaningfully address the needs of a department the size of CPD.

       Although the number of professionals necessary for a successful EAP will vary according
to the type of program and scope of services provided, the officer wellness consultant we
retained to assist with our review of CPD’s program found the number of staff dedicated to
Chicago’s EAP too low to support the programs CPD currently offers. This is especially true
given that the EAP in Chicago is intended to provide counseling services to both Department
members and their families. Indeed, we found that EAP counselors are overextended. EAP
reports its accomplishments and activities to the Bureau of Support Services on a monthly basis.
At the end of 2015, EAP’s three clinicians had provided 7,498 mental health
consultations/appointments to Department and family members, including 4,074 clinical
interviews, 1,560 informal interviews, and 1,847 telephone interviews. This is laudable, but
EAP officials recognize that they could do more, and better, with more resources. One counselor
explained that “the problem really is there are so few of us and so much to be done.” Every day,
counselors check the phones and “triage,” many times having to rearrange scheduled
appointments, shorten meetings to fit in more people, or cancel others, to address more serious
crises. The unmet need is perpetual: EAP offers a one-day stress management program that
teaches officers how to manage stress, depression, anxiety, PTSD, and other issues, but
according to counselors, there is always a waitlist. The significant strain on the scant resources
CPD allocates to officer wellness prevents officers from accessing these services in a timely,
meaningful fashion.

                 b.   CPD should better encourage and facilitate the use of available employee
                      support programs

        CPD should embrace the concept of officer wellness and support as integral to officer
and Department well-being. By failing to fully integrate and normalize participation in EAP,
CPD risks reinforcing the stigma surrounding seeking help and discouraging officers from using
the limited resources currently available.

        Even though EAP’s small staff is consistently inundated with work, the number of
officers who should or could use EAP’s services is greater than the number who actually do,
primarily because of cultural resistance to accessing these services. Internal CPD culture casts
seeking assistance for personal issues as a sign of weakness. As described by one official,
“there’s still a stigma” associated with going to EAP. Indeed, officers told us that some


49
   CPD’s Peer Support Program has 300 volunteer members who do not offer counseling, but will offer support to
officers in times of need and will also refer officers to clinicians or drug and alcohol counselors.

                                                      120
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 125 of 165 PageID #:170




Department members believe that seeking counseling is a sign of weakness. For the vast
majority of officers in need of support, the onus is on them to seek it out, but many will not do
so, even in times of need, for fear of being ostracized. Coworkers who see that an officer is in
need are equally hesitant to contact EAP on the officer’s behalf. One sergeant told us that the
burden is on partners to report an officer in crisis, but they will not because they do not want to
be seen as “rats.” We collected anecdotal evidence from officers who were involved in traumatic
incidents such as shootings, and from supervisors, that there is not adequate support from CPD
after these incidents.

        A former CPD officer who fatally shot an individual, and was shot himself in the
incident, told us that his gun was taken away from him after the shooting but was given back to
him after his mandatory furlough without any discussion of whether he was ready to carry it
again. The officer said that he had also sought assistance from CPD headquarters because he
wanted to talk with a psychologist about his experience, but CPD told him that they had no one
to recommend. This former officer did not believe that CPD provided him adequate support
even though he openly sought help. Beyond shootings, officers have difficult jobs in which they
routinely place themselves in danger to help others, and may become witnesses to incidents that
cause them to need additional support, such as the death or catastrophic injury of a
child. Officers should be provided support services when they experience trauma, whatever the
cause.

        CPD should better emphasize the importance of officer wellness programs and the value
to officers of such programs before, or entirely independent of, being involved in an incident that
would result in a mandatory referral. Our investigation found that CPD could better emphasize
the importance of officer wellness in several ways. First, CPD does not proactively
communicate to officers the services that are available and how using those services can benefit
both the officer and the Department. CPD does not provide officers with sufficient information
regarding the support services available to them and their families, the practical benefit these
services may have, or how to access them. Similarly, CPD misses opportunities to integrate
officer wellness principles into existing trainings and promote use of CPD’s existing programs.
For example, probationary police officers attend stress management training and professional
counseling services training. However, the stress management training we observed did not
offer any information about EAP or its services.

         Relatedly, CPD also does not reinforce the importance of officer wellness through readily
available avenues outside of the EAP. For example, themes of police legitimacy, procedural
justice, and officer wellness could, and should, be woven into all CPD trainings. Trainings on
use of force, tactics, and other aspects of CPD operations should capitalize on the opportunity to
instruct officers in how to deal with the stressors they will encounter on the job, such as hostile
reactions from community members, observing violence or its aftermath, interacting with victims
of crime, and policing in communities made up of people with backgrounds that are different
than the officers’ backgrounds. Likewise, CIT and de-escalation trainings teach officers to
identify dangerous behaviors and how to interact with individuals in crisis, which they too can
use in their personal life and in identifying coworkers who may be in crisis. CPD does not
currently have a template for how these topics should be addressed through trainings.



                                               121
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 126 of 165 PageID #:171




        This lack of cohesive messaging about the services that are available also results in
officers misunderstanding how seeking help for stress, including participating in the employee
support programs CPD offers, will impact their careers. For example, officers are concerned that
if they seek counseling through EAP, they will automatically have their Firearm Owner
Identification (FOID) Card taken away, which will prohibit them from having a gun, and
therefore working anything other than a desk position in CPD. This is not the case; under Illinois
state law an individual’s FOID card will be taken away if the person is committed for in-patient
psychiatric services. An officer’s FOID will not be taken away merely for using EAP’s services,
but CPD’s failure to correct this misconception may result in officers not seeking help when
needed. Officers also expressed concerns that they would be punished for using EAP or that
they would be reported to the Department by the counselors. Union representatives told us that
CPD officers need a “safe place to talk out issues” without repercussions, but that is precisely the
purpose of EAP. CPD is not publicizing EAP or encouraging its use in a way that would
minimize misconceptions and maximize officer participation.

        CPD could also develop and implement programs other than EAP that would assist with
behavioral intervention. As discussed above, CPD should be monitoring officer conduct to flag
officers who might be experiencing personal issues and could be candidates for one of the
Department’s intervention programs. With a properly functioning EIS that identifies officers
who would benefit from the support systems, CPD might be able to provide the assistance
necessary to avoid crises, especially in cases where the officers would not seek the help on their
own. This, in turn, would increase officer wellness and overall Department health.

        In each of these areas, CPD leadership could seize upon critical opportunities to advocate
for officer health and wellness, and encourage and guide officers to appropriate and necessary
supports. Without prioritizing and planning for officer wellness, officers receive the message
from leadership that officer wellness is not valued, which discourages officers who want to
succeed but feel overburdened and unsupported in that goal.

               c.   CPD should adapt its current officer wellness programs to CPD’s female
                    workforce

        CPD’s current EAP, in addition to being under-resourced, has also not adjusted to the
changing nature of policing, or of CPD’s police force. The system is set up to provide
counseling for CPD members, but the expertise of the current counselors is limited. As currently
structured, with only three clinicians with limited expertise, not all officers will be able to access
services that are appropriate, tailored, and attuned to their specific needs. Although EAP
clinicians make referrals to outside providers, without a more robust, comprehensive counseling
program, CPD can and should do more to ensure that all officers in the Department are supported
and capable of using CPD’s officer wellness programs.

        Women officers we spoke with during our investigation noted that they feel particularly
unsupported in the Department, both because of its culture and because the available support
systems do not take into account the particular needs of female officers. To adequately provide
support to all members and their diverse needs, CPD should expand and improve its program to
ensure that services provided are culturally appropriate, sensitive to differing circumstances, and
attentive to the issues facing all officers.

                                                 122
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 127 of 165 PageID #:172




                  d.   CPD should improve other areas of its operations to improve officer
                       wellness, safety, and morale

       While officer support programs are critically important, the protection of officer wellness,
safety, and morale depends upon a wide range of practices within the Department, many of
which are currently not adequately supportive of officers. We heard from union representatives
that restrictions on when and how officers may use vacation and elective leave time hurts morale.
Also, CPD sends a negative message to its officers via the Department’s deteriorating
equipment. Several officers we spoke with described how outdated, malfunctioning equipment
not only prevents them from doing their jobs safely and effectively, but makes them feel that the
Department is not sufficiently concerned about their safety, efficiency, or professionalism. In
particular, officers mentioned that their in-car cameras and computers frequently broke down,
making it difficult to complete reports and enter data from the field, or look up information
necessary to police their beat. One officer told us that in his district, 11 of the 14 in-car police
cameras were broken, and that CPD does not have the sufficient staff to fix the cameras as they
break. This impairs the value that cameras provide as a policing tool, and makes officers’ jobs
more difficult. Others noted problems with CPD’s squad cars, saying that there were often not
enough cars for a shift, which forces officers to ride three to a car at times. And many of the cars
CPD does have are old and run down. A supervisor described CPD’s cars as “dangerous and an
embarrassment” to the force. These problems with CPD’s equipment contribute to officers
feeling unsupported in their work, and negatively impact officer safety, effectiveness, and
morale, and in turn, community safety.

             2.   The unaddressed stress that CPD officers face harms officers, their families, and
                  the public

        During our investigation we heard that officer suicide and suicide threats are a significant
problem in CPD. In fact, when we met with officials from EAP in May 2016, they had just
handled an officer suicide threat the night before. One CPD official told us that CPD’s rate is
22.7 suicides per 100,000 Department members. The FOP shared figures showing that CPD’s
suicide rate between 2013 and 2015 was 29.4 per 100,000 based on available information. This
would mean that CPD’s officer suicide rate is more than 60% higher than the national average of
18.1 law enforcement suicides per 100,000. As a CPD official noted, “in police work, we
consider the bad guys the enemies and we have got to change that because it’s destructive” and
ignores that more officers die of suicide than in the line of duty. Recognizing the prevalence of
officer suicide in CPD could help move the Department toward providing better interventions for
officers in crisis. Indeed, the FBI credited “an increase in peer support programs, a decrease in
resistance to personal assistance, and improvement in proactive mental health checkups” for the
decrease in officer suicides nationally in 2012. 50

       Many CPD members also struggle with alcohol and substance abuse. Indeed, EAP
served more Department and family members (8,565 consultations) for alcohol and substance


50
  Brian R. Nanavaty, Addressing Officer Crisis and Suicide: Improving Officer Wellness, FBI LAW ENFORCEMENT
BULL. (Sept. 8, 2015), available at https://leb.fbi.gov/2015/september/addressing-officer-crisis-and-suicide-
improving-officer-wellness.

                                                    123
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 128 of 165 PageID #:173




abuse than it did for other mental health issues (7,498 consultations). While EAP is serving
those officers who seek the help, the Department could do better to alleviate the stresses that may
lead to these destructive behaviors, and that implicate public safety, by making wellness central
to CPD’s culture, from the moment a recruit enters the training academy through an officer’s
entire time on the force.

        Finally, as discussed elsewhere in this Report, IPRA handles many complaints of
domestic violence filed against CPD officers. Despite this, CPD does not address officer-
involved domestic violence in CPD policies or academy trainings, or proactively inform officer
family members how to get help and support if they need it. CPD employs one civilian who
serves as a “domestic violence advocate,” who can serve as a support person within the
Department for victims of officer-involved domestic violence. Moreover, EAP seems
particularly ill-suited to deal with domestic violence problems, as EAP officials do not have
adequate specialized training or expertise in domestic violence, notwithstanding the fact that this
is a known problem at CPD. Nor does CPD offer other robust intervention programs to detect,
prevent, and appropriately respond to domestic violence by officers. CPD must institute reforms
and dedicate adequate attention and resources to issues of officer wellness so that these and other
officer personal and inter-personal issues are addressed appropriately.

       D. Data Collection and Transparency

        Deficiencies in how the City and CPD collect, analyze, and publish data regarding police
activities contribute to the Department’s failure to identify and correct unconstitutional policing.
These deficiencies also inhibit transparency regarding CPD’s practices. For decades, Chicago
has failed to develop a comprehensive, integrated system to track and make public basic
information about its police force. Instead, information is siloed, inaccurate, and incomplete. In
addition, by failing to analyze and use important data, and by not reporting on that data publicly,
the City is missing an opportunity to improve public transparency, and in turn, the relationship
between CPD and the public.

           1.   CPD’s data collection systems are siloed and disconnected

        CPD uses an enormous and cumbersome data collection system to try to document
policing activity. The system contains numerous “modules,” which are comprised of thousands
upon thousands of data-entry fields. When thousands of people (IPRA, BIA, officers, command
staff, Human Resources, and more) are inconsistently filling out a few data fields, let alone
thousands, the quality of data to support policing services is compromised. And, when police
contacts are not properly documented, supervisors are not able to properly review activity,
command staff are not able to properly discern patterns and deficiencies, and oversight bodies
are not able to properly monitor activity and complaints.

        CPD’s data collection tools are filled with inefficiencies. CPD primarily relies on a
system called CLEAR for its data collection, but there are several discrete, disconnected modules
within that system, and information is generally not accessible across these modules. For
example, several years ago, CPD used a program called CRMS to collect information about
personnel investigations. CPD then migrated to use a program called AutoCR to track
complaints against officers; but the rollout of AutoCR was never completed, and now both

                                                124
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 129 of 165 PageID #:174




AutoCR and CRMS contain largely duplicative data, with one system used by IPRA and another
by BIA. Both modules remain in CLEAR. Additionally, the TRR and AutoCR modules in the
system do not communicate with each other. As discussed elsewhere in this Report, TRRs are
supposed to be filled out every time an officer is involved in a reportable use of force. A portion
of these force incidents result in a complaint being filed with IPRA; yet, because the TRR and
AutoCR modules are siloed, CPD does not automatically match up TRRs with subsequent
complaints. In fact, even though the TRR database includes a field for “CR number obtained,”
indicating that the TRR is the subject of an IPRA complaint, that field often does not accurately
reflect the existence of an IPRA investigation.

        Moreover, personnel within CPD often lack access to the data that would help them
perform their duties. Commanders reported being able to view only the complaint/disciplinary
histories of officers if they are entering a Summary Punishment Action Report (SPAR);
otherwise, they believe they do not have the ability to know the histories of their officers and
take those histories into consideration when making assignments. Similarly, when an officer is
assigned to a new district, the officer’s new commander is unable to access the officer’s
personnel record, complaint record, or other relevant information that would assist the
commander with providing appropriate assignments and supervision.

        This approach to data collection and maintenance undermines the utility of the data that
CPD stores. Command staff are not currently using this data to support or inform officer
supervision or officer activity. CPD needs to create a single case management system that will
easily allow it to track and share the data it collects. Under the accountability rubric, this data
would include CRs, SPARs, TRRs, NDIs, furloughs, medical absences, and related information.
Without a streamlined, easy to use data platform, the data CPD collects will remain largely
unused, which will continue to impede effective policing and CPD’s ability to provide close,
well-informed supervision or promote accountability within the Department.

           2.   The City provides the public with data that is incomplete, inaccurate, untimely,
                and insufficient to allow the public to determine if CPD is policing
                constitutionally and effectively

        In addition to insufficiently tracking and analyzing data for CPD and the City’s own
benefit, the information provided to the public regarding the activities of CPD is also woefully
inadequate. The City does not consistently provide its constituents with data regarding crime
trends, arrests made, case clearances, or other common police metrics. Nor does the City publish
sufficient meaningful information regarding officer misconduct. Data that is published is often
outdated or incomplete. These deficiencies are impediments to the public’s understanding of,
and trust in, CPD’s ability to detect misconduct, including the use of unreasonable force, and
hold officers accountable for misconduct.

        CPD has not published an annual report since 2010. In fact, public reporting on crime
trends city-wide has not occurred for years; the most recent report covered murder crime trends
from 1998-2007. Some statistical reports were historically provided more frequently, but reports
have not been issued for the last few years. For example, the most recent “Domestic Violence
Quarterly Statistical Report” was released in June of 2014; prior to that, the reports were indeed
quarterly. CPD publishes daily crime statistics through a “data portal,” but this data is limited to

                                                125
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 130 of 165 PageID #:175




criminal activity. There is no other data published on the website that relates to police-
community interactions. Pursuant to a settlement agreement with the American Civil Liberties
Union, CPD is required to track and report data regarding investigatory “stop and frisk” practices
to a court-appointed monitor, who will issue a public report twice each year. Once this
agreement terminates, however, CPD will be under no obligation to report this data, and CPD
policy does not mandate data collection and public reporting more broadly. CPD recently stated
that it would resume issuing annual reports in 2017, and that the first report would include data
for the previous six years when reports were not published. In addition, the Mayor recently
issued an end of year “progress report” highlighting the status of Chicago’s police reform efforts.
These are helpful steps towards greater transparency, but they are not entrenched in policy or
otherwise permanent reforms.

         The City also should improve public transparency regarding officer misconduct
investigations. To be sure, transparency regarding misconduct investigations has greatly
improved in recent months, to the credit of the current Chief Administrator at IPRA. Prior to the
start of our investigation, until a complaint was fully investigated, the City did not make
available the actual allegations filed against officers; police reports that are associated with
allegations of criminal misconduct; investigative testimony; or audio or video of incidents where
misconduct was alleged. Moreover, until recently, IPRA published only abstract summaries of
sustained cases. These abstracts, which were essentially summaries of summaries, did little to
illuminate the course of an investigation or the evidence considered. The summaries also
covered only sustained cases, leaving the public to wonder how conclusions were reached in the
vast majority of cases. Prior administrations also posted redacted summary reports, but only of
officer-involved shootings. Under the current administration, IPRA now publishes redacted
summary reports, within 30 days of closing the case at IPRA, of all cases, not just shootings,
regardless of the investigation’s outcome—a positive step towards better transparency. The City
also publishes aggregate complaint and investigation data mainly through quarterly reports from
IPRA. The reports provide various counts of investigations initiated and completed, such as the
number of complaints filed by incident type and the number of complaints that were closed, but
this does not provide the public with an accurate picture of police misconduct in Chicago. For
example, the reports address only the total number of complaints; they do not account for the
total number of allegations made against CPD officers. Each complaint could contain several
distinct allegations.

        IPRA’s recent changes to its reporting are improvements, but the City can and should do
more to ensure the public has access to as much complete and accurate information as
practicable. 51 Indeed, the City’s investigative agencies could better report on the types of cases
they handle, including the volume, issues involved, and outcomes of those cases. The IPRA
quarterly reports also do not provide relevant demographic information of complainants or
accused officers. IPRA breaks down the number of incidents filed against each district and
specialized unit, but does little else to identify patterns or trends among its data. More
specifically, IPRA does not analyze complaint data to identify racial, ethnic, gender, or other


51
   In the past, IPRA also produced Annual Reports. However, IPRA has not released an Annual Report since 2012.
See IPRA, Publications: Annual Reports, available at http://www.iprachicago.org/category/annual-reports/ (last
accessed Jan. 12, 2017).

                                                     126
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 131 of 165 PageID #:176




disparities that may be present. This prevents the public from seeing how policing is affecting
certain communities, and impedes the City’s ability to address patterns and root causes of
misconduct.

        There are also questions about the accuracy, and therefore the usefulness, of the limited
data that is reported by IPRA. For example, the Office of Inspector General (OIG) recently
concluded that public reporting by IPRA on CPD’s use of force prior to 2015 “was inaccurate
and incomplete.” In particular, the OIG found serious deficiencies and discrepancies in IPRA’s
reporting of weapons discharges, noting that IPRA’s data reported in its quarterly reports “did
not match the number of actual incidents in any category during the time periods reviewed.” As
noted in the Accountability Section of this Report, we found issues with IPRA’s investigations
that would prevent accurate reporting of misconduct occurring within CPD. Specifically, IPRA
consistently miscategorizes complaints and fails to separately investigate all allegations of
misconduct that are raised by a complainant. These and other errors in IPRA’s data collection
and reporting therefore render the quarterly reports useless.

         Even where accurate, the limited information given in IPRA’s quarterly reports gives an
incomplete picture of how misconduct investigations are resolved. IPRA findings can be, and
frequently are, challenged by the chain of command and/or set aside by the Superintendent. The
information provided by IPRA represents only the first step in resolving a misconduct
allegation—the findings of IPRA. However, there is no additional public reporting on how often
investigators’ recommendations are overturned, or what discipline is ultimately imposed.
Additional layers of review, including arbitration and involvement of the Police Board, may
change the ultimate findings and the discipline that is imposed. As discussed elsewhere in this
Report, annual reports from the Police Board provide some of this information in aggregate
form, but no information is given regarding individual cases. Further, the last report was
published in 2014. The information made public by IPRA is therefore misleading, as it does not
tell the public how a misconduct complaint was ultimately resolved and what discipline was
imposed.

        The lack of transparency regarding officer misconduct complaints is not confined to
IPRA. BIA and supervisors at the district level barely report publicly any information regarding
misconduct investigations under their purview, even though, combined, they investigate roughly
70% of all misconduct allegations filed against officers. BIA only publishes a short annual
report, consisting of a list of complaint log numbers. It does not publish summary reports or
abstracts of any cases it investigates. District command staff publishes nothing on the
investigations conducted at the district level—in fact, all of their investigations are conducted
and tracked on paper, rather than electronically, thereby making it difficult for command staff to
collect, analyze, and publicly report on those investigations. Community members seeking
information about the outcome of a particular investigation at BIA or the district are forced to
obtain that information through other channels, such as public records requests. The lack of
transparency regarding BIA and district investigations leaves broad gaps in the information that
is publicly available regarding misconduct investigations.

        Complainants themselves are often kept in the dark about the status of their cases.
Individuals complaining of officer misconduct do not receive periodic updates from
investigators. Several complainants told us that they were left unaware of what was happening

                                               127
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 132 of 165 PageID #:177




with their complaint for months, or even years—and some never heard back at all. At the
conclusion of an investigation, complainants typically receive only a form letter stating the
finding, i.e., whether the allegation of misconduct was sustained, not sustained, unfounded, or
exonerated. No additional explanation is given. Complainants are not told what steps were
taken to investigate their claims, leaving them to wonder whether the investigation was
sufficient. Chicago also does not tell complainants the discipline imposed as a result of the
complaint. And, as discussed elsewhere in this Report, if “mediation” is used to resolve a
complaint, the complainant is not involved or consulted before or during that process; they are
merely informed at the end that their complaint was resolved. Chicago’s failure to meaningfully
communicate with complainants at all stages of the investigative process undermines
complainants’ confidence that their allegations are taken seriously and that appropriate steps are
being taken to resolve their concerns.

        Finally, as discussed elsewhere in this Report, the City frequently settles civil rights
lawsuits brought under 42 U.S.C. § 1983, and loses such cases at trial. In addition to not
internally analyzing these lawsuits to identify trends, CPD also keeps the details of these
settlements from the public, thereby avoiding public scrutiny of CPD’s deficiencies. For most
cases, the only transparency provided is a spreadsheet of all judgments and settlements handled
by the City’s Law Department; this spreadsheet lists complaints against the police, but contains
only the plaintiff’s name, the amount of the settlement, and a vague description of the claim
settled (e.g., “excessive force,” or “false arrest”). Until the Chicago Reporter created its
database, based on court records and material requested through public records laws, little
information about these settlements was publicly available. The City’s limited release of
information regarding settlements further contributes to public distrust and the perception that
the City wishes to keep officer misconduct concealed from public scrutiny.

           3.   Recent reforms to improve transparency are positive steps, but more is required
                and changes must be sustained

       The City and CPD have taken steps during the course of our investigation to increase
transparency, but these changes—both actual and promised—must go further to ensure
transparency is permanently supported and encouraged within CPD and IPRA.

        The City recently instituted or committed to institute certain measures intended to
increase transparency. These welcome reforms are in the initial stages. For example, CPD
announced it would resume publication of annual reports, and the IPRA website now contains
significantly more information regarding the results of misconduct investigations. CPD and
IPRA should continue to publish this type of information regularly. As another example, in early
2016, the City announced a new “transparency policy” at the request of the Police Accountability
Task Force. This policy, which was published in draft form, mandates the release of video and
audio footage associated with certain incidents of police misconduct within 60 days of their
occurrence, “unless a request is made to delay the release.” The policy applies to incidents
where an officer “discharges his or her firearm, stun gun, or Taser in a manner that strikes, or
potentially could strike, an individual, even if no allegation of misconduct is made” and “those
where the death of, or great bodily harm to, a person occurs while that person is in police
custody.”


                                               128
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 133 of 165 PageID #:178




        This policy represents a significant step towards improving the transparency of
investigations into CPD misconduct. Pursuant to this new policy, IPRA recently posted
materials from 150 open investigations, including videos, case incident reports, tactical response
reports, and officer battery reports. While the policy covers incidents that clearly are of
heightened public interest, it is nonetheless limited in scope, and the City should apply it to other
categories of force and civil rights violations as well. IPRA’s website notes that the Mayor has
adopted the policy, but a final version of the policy is not posted anywhere on CPD or the City’s
website, and is not part of CPD’s directives system; the IPRA website only links to the policy as
recommended by the Task Force. This policy should be finalized and permanently adopted. 52

        Perhaps as importantly, providing true transparency means not just increasing public
access to information about problems, but encouraging public involvement in crafting solutions
to those problems. The City should continue to meaningfully involve the community in
developing proposed reforms. This is particularly important given the potentially monumental
changes on the horizon for the City’s transparency and accountability systems. We applaud the
City’s recent efforts to seek public input on proposed reforms, such as the COPA ordinance and
CPD’s new use-of-force policies. The City should engage in similar efforts for other anticipated
reforms, and ensure that the public comments solicited are genuinely considered and addressed.
Involving the community in this way will increase public confidence in and cooperation with
CPD, which will improve CPD’s ability to police safely, constitutionally, and effectively.

        There is no dispute that more work is needed to restore the public’s faith in CPD. Some
of that work may be accomplished through improvements to CPD’s data collection, analysis, and
publication practices. Above all, to instill meaningful change in this area, any reforms instituted
by CPD and the City must be formalized and permanent, so that they survive changes in
leadership in CPD and City government.

          E. Promotions

        Dedicated, competent leaders are essential to ensuring that CPD promotes safe, effective
policing tactics while valuing and respecting the rights of all community members. In Chicago,
a lack of transparency around promotional systems and decisions, and years of litigation
regarding CPD’s promotion process, have created a narrative among the rank-and-file that CPD
does not value good leadership, and that current leaders are unqualified to lead. Despite attempts
at reform, officers we interviewed continue to view the promotions system with skepticism,
which has decreased officer morale and undermined effective supervision. CPD’s promotions
system should be regularly reviewed, and revised if necessary, with the aim of increasing
transparency and ensuring the promotion of candidates who will make CPD better able to police
effectively and respectfully, while continuing to abide by court orders put in place to ensure that
candidates are not unlawfully excluded from promotions on the basis of race or sex.




52
    It is also worth noting that on June 6, 2016, CPD’s officer union filed an “unfair labor practice charge” with the
Illinois Labor Relations Board, challenging IPRA’s release of video as a violation of the union’s collective
bargaining agreement. The dispute is set for a hearing in early 2017.

                                                         129
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 134 of 165 PageID #:179




             1.   CPD’s current promotions system

        Under CPD’s current promotions system, candidates interested in a promotion to
detective, sergeant, or lieutenant take a two-part test. The first test consists of multiple choice
questions testing job knowledge regarding policies and procedures, and is graded on a pass/fail
basis. Candidates who pass this qualifying exam then move on to a second part of the exam,
which is designed to evaluate the skills and application of knowledge consistent with the
promotion position. The second part of the exam is scored and candidates are ranked based on
their score on the second part of the exam and placed on a list of individuals eligible for
promotion.

        Candidates who appear on the list of individuals eligible for promotion to detective,
sergeant, or lieutenant, may be promoted in one of two ways. First, candidates are ranked by
their score on the second part of the exam, and candidates may be promoted based purely on that
rank. At least 70% of promotions for sergeant and lieutenant are made from the individuals who
complete both tests and are ranked highly on the lists; at least 80% of the promotions to detective
are made this way.

        Second, candidates who pass the qualifying exam may be nominated for a “merit”
promotion regardless of their score or rank on the second part of the exam. CPD has used a
merit system for lieutenants starting as early as the mid-1990s, and for sergeants as early as the
late 1990s. The system was created to identify CPD members with supervisory potential who do
not necessarily score well on promotional exams, given that previous promotional exams had an
adverse impact on minority eligibility for promotions.

       Notably, CPD adopted a hiring plan (Hiring Plan) regarding merit promotions in 2011—
and readopted a revised Hiring Plan in 2014—pursuant to the Settlement Agreement in Shakman
v. Democratic Organization of Cook County, et al., a lawsuit alleging politicized hiring and
promotions in several City agencies, including CPD. 53 The Shakman orders also gave the City’s
Office of the Inspector General the authority to audit and monitor compliance with the Hiring
Plan. Concurrently, CPD revised its Merit Board to match the requirements laid out in the
Hiring Plan, and to provide more structure for the merit selection process.

         Under the hiring plan and related CPD policies, for the rank of lieutenant and below,
merit nominations can come from chiefs, deputy chiefs, commanders, and directors. A Merit
Board consisting of five deputy chiefs and the Director of Human Resources interviews and
evaluates the merit nominees. In considering which nominees to recommend to the
Superintendent for merit promotions, the Merit Board can review the nominee’s complimentary
history and performance evaluations, but they can only consider the nominee’s disciplinary
history as permitted by the nominee’s collective bargaining agreement. The Superintendent
retains discretion to ultimately select the nominees receiving merit promotions, and is not bound
by the recommendations of the Merit Board in making the final decision.



53
  See City of Chicago’s Unopposed Motion for Entry of an Order Approving a City of Chicago Police Department
Hiring Plan for Sworn Titles, Shakman v. Democratic Org. of Cook Cnty., Case No. 69-C-2145 (N.D. Ill. Oct. 14,
2011).

                                                     130
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 135 of 165 PageID #:180




        In contrast to this dual-track promotions system for detectives, sergeants, and lieutenants,
captains are promoted exclusively by a board and do not sit for an exam. Individuals interested
in being selected for promotion to the rank of captain submit application materials in response to
a job announcement, are screened by Human Resources to determine eligibility, and then, if
eligible, evaluated by the “Captain Screening Board.” Individuals who pass the screening board
are then evaluated by the Merit Board, similar to the Merit Board’s evaluation of candidates for
the rank of lieutenant and below.

             2.   CPD’s promotions system, as a whole, is regarded as unfair

                  a.   CPD’s tests have been challenged as discriminatory and unfair

        The promotional examinations for CPD have been subject to legal challenges under Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. (Title VII) for
decades. 54 Title VII prohibits an employer from using a neutral employment practice that results
in disparate impact on the basis of race, color, religion, sex, or national origin, unless such
practice is “job related for the position in question and consistent with business necessity,” and
there exists no alternative employment practice that would result in less disparate impact and
equally serve the employer’s legitimate interests. 42 U.S.C. § 2000e-2(k).

        The legal challenges of discriminatory impact and allegations of improper exam
procedures 55 underscore the continuing need for careful review of the examination’s content and
procedures. We find the Seventh Circuit instructive in its emphasis of “the City’s responsibility
to re-examine the promotional process for currency.” Allen, 351 F.3d at 315. We urge CPD to
review its promotional exams and procedures for continued compliance with Title VII in order to
ensure the lawful promotion of the best possible candidates in a transparent and fair
environment. Ensuring fairness and non-discrimination in promotional testing will help CPD
promote the best candidates, which in turn, will ensure that CPD has a cadre of supervisors who
are willing and able to provide officers with adequate supervision, guide them on how to police



54
   Several of these lawsuits claimed that CPD’s promotional exams discriminated against African-American
officers, Latino officers, and female officers, and were not consistent with Title VII requirements. See, e.g., Banos
v. City of Chicago, 398 F.3d 889, 890 (7th Cir. 2005) (minority sergeants challenged 1998 promotions to lieutenant);
Allen v. City of Chicago, 351 F.3d 306, 307 (7th Cir. 2003) (minority officers challenged 1998 promotions to
sergeant); Bryant v. City of Chicago, 200 F.3d 1092, 1094 (7th Cir. 2000) (minority sergeants challenged 1994
promotions to lieutenant); United States v. City of Chicago, 549 F.2d 415, 420 (7th Cir. 1977) (plaintiffs alleged
discrimination against African-American, Latino, and female officers in hiring and promotions). White officers
have also sued, claiming the tests discriminate against them. See, e.g., Majeske v. City of Chicago, 218 F.3d 816,
818 (7th Cir. 2000) (non-minority officers challenged 1989 detective promotions); Barnhill v. City of Chicago, 142
F. Supp. 2d 948, 950 (N.D. Ill. 2001) (white male officers challenged 1998 promotions to sergeant).
55
   Separate from, and in addition to, litigation concerning the tests’ discriminatory impact, promotional
examinations also have been tainted with allegations of cheating or cronyism in the exam’s preparation or
administration. A 1998 promotional exam was heavily criticized when groups of officers allegedly conferred with
one another during bathroom breaks and subsequently changed their exam answers, and some test takers were given
exams that were copied poorly, leaving portions of the questions unreadable. The City Inspector General is also
currently investigating allegations that three recently promoted lieutenants were coached by a high-ranking official
who helped develop the August 2015 lieutenant exam. Although the investigation is ongoing, allegations of
improper exam procedures make CPD officers doubt the fairness of the exam process.

                                                        131
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 136 of 165 PageID #:181




effectively and constitutionally, and hold them accountable when necessary, all of which are
critical to preventing, detecting, and appropriately responding to unreasonable uses of force.

                  b.   CPD’s merit promotions are viewed as political and lack transparency

        One of the major complaints from officers we interviewed is that CPD’s promotions
system lacks transparency regarding the nomination and qualification process for merit
promotions. This has led many officers to believe that merit promotions are a reward for
cronyism, rather than a recognition of excellence that was overlooked by the testing process.
Many of the officers we spoke with—minority and non-minority alike—told us that they feel
merit promotions are not truly based on “merit,” but rather the “clout” you hold in the
Department or “who you know.” In other words, officers believe that CPD leadership gives
merit promotions to individuals who are unqualified to serve as leaders, merely because those
individuals have connections up the chain of command or have advocates in positions of power
outside of CPD who call in favors or lobby on their behalf. Female officers in particular feel that
they are frequently overlooked for merit promotions. This belief undermines officers’ faith in
CPD supervisors and their acceptance of CPD’s systems of accountability and supervision.

        In reality, there are documented instructions and guidance for merit promotion
nominators and decision makers, but this information is not widely known. Nominators are
required to attend “nominator training” in order to be eligible to make nominations, and are
instructed by policy to follow the “Merit Selection Assessment Dimensions” contained in the
“Nominator Manual” for the rank being filled. However, CPD has not proactively informed the
rank-and-file of those dimensions or the content of the nominator training. The nominator and
merit selection manuals are apparently posted on CLEAR, but typically officers we spoke with
did not know this information was accessible, and remain unaware of the assessment dimensions
used to evaluate potential merit nominees. This leaves officers to speculate about what criteria
nominators consider when nominating individuals for merit promotions, which, in turn, increases
officer skepticism that truly meritorious criteria are used at all. Finally, although the
Superintendent must fill out a written justification memorandum explaining the basis for his or
her merit selections, nothing about the reasoning is made public, the justification is often
cursory, and candidates who were eligible but did not receive merit promotions are never
provided an explanation for why they were not selected.

         CPD has moved in a positive direction by establishing the Hiring Plan, allowing
oversight by the Office of the Inspector General, and introducing new policies and manuals that,
in part, describe the information that may be considered by the Merit Board. However, some of
these new policies are written in vague terms that would allow problematic promotions to go
undetected, and indeed, we know of at least one example where an individual received a merit
promotion based on “clout” rather than merit, even after the new procedures outlined in the
Hiring Plan were in effect: a recent inquiry from the City’s Inspector General found that, as part
of the 2013 sergeant merit promotion process, an officer assigned to the then-Superintendent’s
security detail was inappropriately promoted to sergeant. 56


56
   The officer was, in fact, ineligible for a merit promotion, because the officer had failed the sergeant’s exam. The
officer was nominated by a commander who had worked for CPD for only two weeks, after the Superintendent’s

                                                         132
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 137 of 165 PageID #:182




       The OIG’s current role providing oversight of this process is important to ensuring that
the process operates as intended. CPD should also itself continuously review the current
nominator manuals, policies, and other materials to ensure the systems are working properly.
CPD should also review ways in which it can increase transparency surrounding the process.
Given the skepticism expressed to us during our investigation, despite several notable areas of
progress, CPD has not sufficiently communicated the details of the merit promotion policies to
the rank-and-file.

                  c.   Promotional exams are not offered with sufficient frequency

         Numerous officers noted that they lack the chance to be promoted because CPD does not
schedule promotional exams with sufficient frequency. For example, the last sergeant’s exam
was completed in January 2014. Before that, the sergeant’s exam was last administered in
March of 2006—nearly eight years prior. The last lieutenant exam was given in 2015; prior to
that, the last exam was in 2006. Officers reported to us that they had been on the force for nearly
a decade without being given an opportunity to make detective; indeed, no detective exam was
offered between September 2003 and May 2016. The lack of regular promotional tests increases
the frustration and lack of confidence in the promotional system as highly qualified and
enthusiastic candidates are forced to wait to take promotional exams for years after they reach
eligibility.

         The City has recognized this problem and pursuant to the City’s new Hiring Plan,
eligibility lists must be retired after six years, “unless there is a lack of available funds for
testing,” in which case the list will be retired “as soon as practicable.” City consultants
highlighted this problem in 2014, and recommended that the Department administer promotional
tests at least every four years. Although the six-year limit contained in the Hiring Plan is an
improvement over past practices, CPD should continue to evaluate whether scores on previously
administered tests accurately reflect current knowledge and skills, and whether more frequent
testing, through validated testing instruments, would result in promotion of the most qualified
candidates.




Chief of Staff requested that the commander make the nomination, even though the commander had no knowledge
of the officer’s qualifications. Human Resources staff did not verify that the officer was eligible for promotion, and
despite his failing score, included him on the list of eligible candidates that was forwarded to the Merit Board. The
Merit Board nevertheless voted not to recommend promotion, but the Superintendent overrode that
recommendation. The Superintendent never submitted a justification memo for this decision, as required by the new
policy, but CPD’s Human Resources still processed the promotion. The error was not discovered until the newly-
promoted sergeant completed supervisor training and the City’s own Human Resources department reviewed the
hiring materials and discovered that the sergeant was ineligible for that position. The sergeant was then demoted,
but the City is now facing a lawsuit over the controversy. The OIG found that, at several steps in the promotional
process, the merit promotion policies were either ignored, or there were not enough safeguards in place to catch
errors. The OIG recommended several changes based on its review of this incident.

                                                        133
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 138 of 165 PageID #:183




           3.   CPD must review and revise its promotional exams and merit system as
                necessary to ensure that the best-qualified candidates are promoted in a fair,
                lawful, and transparent manner

        Despite the long history of litigation and the myriad litigation-initiated reforms, including
the addition of the merit promotions system, there remains a broad officer sense that CPD does
not promote people fairly. Prior reform efforts have not convinced officers that CPD’s
promotions system is fair and that the City values strong, quality leadership. Concerns remain
about whether the promotion structure as a whole ensures that CPD is promoting the most
competent, effective, and dedicated officers to supervisory positions. CPD should engage in
regular and careful review of its procedures to ensure that they are fair and sufficiently frequent
to result in the promotion of effective, ethical, and otherwise highly qualified officers.

        Further, as noted above, CPD should take concrete steps to enhance the transparency of
the promotions system. Some recent efforts, including the expansion of the OIG’s role, are
laudable, and should be expanded and sustained. We note that previous attempts to create
transparency in the merit promotion process were scaled back or rescinded following changes in
leadership. For example, one former Superintendent published a list of command staff who
nominated officers for merit promotions alongside the names of the individuals they nominated.
This measure was intended to increase accountability; officers would be aware of whether or not
they were nominated, and command staff who nominated individuals for political rather than
meritorious reasons could not hide those nominations from public scrutiny. However, the policy
of publishing this information was rescinded immediately when the next administration took
over. It is imperative that steps taken towards transparency through the 2014 changes be
maintained and built on, rather than reversed.

  V.     CPD MUST BETTER SUPPORT AND INCENTIVIZE POLICING THAT IS
        LAWFUL AND RESTORES TRUST AMONG CHICAGO’S MARGINALIZED
                              COMMUNITIES

        True community policing is an overarching ethos that creates both direction and space for
officers and communities to treat each other with respect and with trust. This relationship serves
as the foundation for working together to establish crime prevention priorities and develop
solutions to public safety problems. Implemented correctly, community policing helps people
feel neither over- nor under-policed, and incentivizes and empowers many people to work with
the police—and others to at least not work against them. To be successful in this way,
community policing must be supported not just by an entire police department, but by an entire
city.

        Within the past several months CPD and the City have announced ambitious plans to
revive community policing in Chicago. Superintendent Johnson has formed a Community
Policing Advisory Panel, comprised of national experts, police command staff, and local
community leaders, to develop strategies for enhancing community policing within CPD. The
Superintendent has pledged to remake the Department’s Chicago Alternative Policing Strategy
(CAPS), the formerly robust CPD community policing initiative. The Department also recently
issued a directive establishing the “Bridging the Divide Program,” focused on improving
youth-police relationships, in eight districts, with further expansion planned. As part of this

                                                134
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 139 of 165 PageID #:184




approach, Superintendent Johnson has said that “the job of every officer is to reduce crime and
help restore trust.” CPD has several additional community policing related initiatives underway.

       We commend CPD for its renewed emphasis on community policing. This policing
approach, when implemented with fidelity to all its tenets, has been shown to be effective at
making communities safer while incentivizing a policing culture that builds confidence in law
enforcement. As such, it is a promising path that can lead to eliminating the patterns of unlawful
conduct our investigation found, increasing community trust in CPD, and reducing crime in
Chicago.

        The importance of community trust in reducing crime can be seen in homicide clearance
rates. In 2016, CPD was able to identify a suspect in only 29% of all homicides, which is less
than half the national rate for 2015. Identifying suspects in homicides is recognized as an
important factor in preventing future homicides. And there is broad consensus, including
throughout Chicago, that increasing community trust and confidence in CPD is necessary for
CPD to be able to clear more homicides. As Superintendent Johnson recently stated, “The first
thing we have to do is improve our trust with the community—especially the minority
community and CPD—that will help raise the clearance rate, because those individuals will be
more comfortable in coming to us and giving us the information we need to hold these
individuals accountable.” We heard this same message during many of our conversations with
residents of Chicago’s high-violence neighborhoods. As one woman told us, “You can get a lot
of things done if I have a relationship with you and I can trust you, then I can tell you some stuff.
But if I can’t trust you, I can’t tell you anything . . . [CPD] need[s] to build relationships with the
people in the community.” 57

        Chicago was formerly a leader in advancing community policing and continues to
recognize the promise of this approach. As the Mayor has stated, “Chicago is where the whole
idea of community policing began. . . . It remains the best and most comprehensive approach we
have in changing the everyday conditions that breed crime and violence and then breed
mistrust.” CPD’s Superintendent Johnson has repeatedly called community policing his “core
philosophy.”

        Notwithstanding this recognition, community policing as a true CPD ethos and driving
force fell away many years ago, and past attempts to restore it have not been successful. To be
successful this time, CPD must build up systems throughout the Department, to support and
bolster this community-focused approach to policing. Community policing will struggle to be
successful in Chicago if it remains a series of disconnected initiatives, no matter how
well-meaning and well-executed. As stated in the report from the Task Force on 21st Century
Policing, community policing must be “infused throughout the culture and organizational
structure” of a police department.



57
   Our discussion of the importance of trust in clearing homicides is not meant to diminish the importance of other
factors. Many other factors, including the number of detectives assigned to the unit investigating homicides, and to
each homicide case, as well as the timeliness of detective response to the scene of a homicide, are important factors
in increasing clearance rates. Further, as discussed below, how CPD handles homicides is itself an important factor
in building community trust and confidence in law enforcement.

                                                        135
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 140 of 165 PageID #:185




       A. CPD’s Move to Restore True Community Policing Will Be Difficult But Is
          Promising

        Infusing community policing throughout City and police systems—from training and
supervision to transparency and accountability—while dismantling practices that undercut this
effort, will be a lengthy endeavor requiring sustained commitment and focus. Once achieved,
however, this trust-building approach to policing will better promote both public safety and
respect for constitutional rights.

           1.   CPD has many officers who are already policing in a community-focused manner

        CPD has the officers to make community policing work. During our investigation we
observed many instances of diligent, thoughtful, and selfless policing, and we heard stories of
officers who police this way every day. While on a ride along, we observed officers patiently
talk to a troubled young man until they convinced him to remove a belt from around his neck.
During an interview with a patrol officer, we learned that he had paid for and installed a koi pond
at the school where he works because he “wanted to do something for the kids here.” This same
officer volunteered to coach the girls’ cross-country team at a local school when no one else
would take the role.

         Chicago residents provided us with story after story of officers who care deeply about the
community, are affected by the violence they see individuals commit against each other, and
work hard to build trust between the community and the Department. We heard about officers
who are well-respected and beloved in the neighborhoods they patrol. We were told about a
district commander who knew and interacted with all of the community groups in his district and
handed out his personal cell-phone number to residents. We know there are many more like him.
Many of the officers with whom we went on ride-alongs took the time to stop and talk with kids
or shopkeepers who obviously knew them and were happy to see them. We saw a field training
officer and his probationary police officer walk around the neighborhood frequently during our
ride-along with them, taking the time to visit with children at a community center and shop. We
spoke to officers who organized and secured officer attendance for a CPD-sponsored daddy-
daughter dance, to step in for those fathers who, for whatever reason, were absent from their
children’s lives. We spoke with “Purpose over Pain,” an advocacy and support group committed
to ending gun violence. The group—run by one of its founders who began the group with her
then-husband, a CPD officer—related to us that CPD officers attend its events and are deeply
involved in its mission. We were impressed by the attitude and efforts of the CPD officer who
led the “Building the Divide” program, a program that promises significant strides in humanizing
officers and residents to each other. The Department is currently planning to restart this program
in eight districts.

        Another of the many examples of such policing that we observed personally occurred
while on a ride-along with an officer in the Fifth District. The officers we were with responded
to a call in one of Chicago’s public housing projects. We observed an officer deal with a
potentially volatile incident with skill and patience. By treating both parties with dignity,
compassion, and respect, the officer was able to resolve the incident successfully rather than
having it escalate, which might have occurred had the officer approached the situation
differently, as we have seen from other CPD officers. This officer told us that the resolution was

                                               136
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 141 of 165 PageID #:186




not atypical for him, and that he believed most situations like that could easily be defused with
patient and respectful interactions by police officers. Throughout our time with this officer, it
was clear he had a warm rapport with the people in the neighborhood he patrolled. He had
grown up in the area and knew many people in the neighborhood. It was clear that this officer
knew the importance of connecting, on a real and personal level, with residents. He told us that
he considered establishing those relationships as one of the keys to success for an officer
working his or her beat. As a result of Chicago’s requirement that officers live within the City,
many officers talked to us, with pride and concern, about policing in the same neighborhoods
they grew up in. 58

        From these observations and others, it is clear that many Chicago police officers help
community members every day in meaningful and tangible ways. Most of these efforts never
make the news because they are part of an officer’s daily routine: watching carefully to detect
wrongdoers before they can do wrong, diligently patrolling, notwithstanding the disrespect and
cold stares that are too often part of the job, and risking their lives to protect complete strangers.

             2.    For community policing to be successful it must be infused throughout CPD’s
                   policing strategies and tactics

        Of course, the realities of police work can create challenges to policing with care for even
the most well-meaning and dedicated officer. For community policing to be successful within
CPD, the Department and City will need to take a holistic approach that will translate the
discrete programs and initiatives currently underway into a department-wide ethos that resets the
CPD culture. This will require both a sustained shift of resources to systems and initiatives
consistent with a community-based policing focus, and a transformation of many of the CPD
systems discussed elsewhere in this Report, including Training, Supervision, and Accountability.

        Inculcating community policing throughout CPD will also require a remaking of CPD’s
existing community policing structure. Examining the shortcomings of these current community
policing efforts may be helpful in bringing about greater success moving forward.

       From 2000 to 2010, Chicago’s commitment to community policing waned. Even as
CPD’s overall budget went up, its budget for CAPS was cut. Community policing within CPD
began to be implemented half-heartedly and superficially to the point where, today, community
policing is largely seen as illegitimate by many officers and community members.

        In recent years, community policing in Chicago has been relegated to a small group of
police officers and civilians in each district. CAPS typically has a sergeant, two police officers,

58
   Media reports of course include many additional accounts of officer dedication to the community, as well as
officer heroism. For example, CPD officers operate a youth baseball league in one of the most challenged
neighborhoods in Chicago, with several officers volunteering their time to coach 9-12 year olds in the league.
CPD’s “Shop With a Cop,” an established annual event that occurs every holiday season, gives children the
opportunity to spend a day shopping, eating, and bowling with police officers. News stories also recount stories of
officers assisting people changing flat tires in the middle of the night; buying groceries for elderly neighbors; pulling
people and dogs from building fires; pulling a teenage boy from the bottom of a pool and saving him from
drowning; and many instances of officers assisting individuals with gunshot wounds—sometimes being credited
with saving their lives.

                                                          137
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 142 of 165 PageID #:187




and a civilian in each district responsible for setting forth a community policing agenda and
coordinating community policing activities in the entire district. The officers receive little
training on how to accomplish their mandate, and there is little to no involvement by patrol
officers or commanders in planning and implementing community policing strategies.
Community policing efforts are also poorly funded. Districts receive approximately $9,500 a
year to carry out all of CAPS’ work if the district is in a high crime area, and $8,000 if not.
Approximately half of the money is budgeted for community meetings and events while the
other half is budgeted for youth programs and events. This money is far less than what is needed
to cover the expenses staff incur in organizing events, so CAPS staff either rely on donations
from businesses or pay out of their own pockets. We were told by community policing staff that
funding was an “enormous challenge” in developing community policing strategies and events.

        Given the lack of resources and emphasis put on community policing, CAPS for the most
part focuses on hosting community meetings. But these meetings are not effectively advancing
community policing within CPD. Effective community policing is responsive to residents’ input
regarding community needs, and seeks residents’ insights into the best way police can help
address those needs. At its core, community policing “takes seriously the public’s definition of
its own problems.” Chicago has attempted to meet this tenet of community policing by
sponsoring regularly scheduled meetings in each of CPD’s districts. But as currently run, these
meetings generally are not an effective way for CPD to learn about neighborhood problems or
the concerns of the spectrum of residents who make up each neighborhood. According to some
residents, the meetings “are not a place to go if you have an agenda other than what the police
want to discuss.” This was consistent with our observations. From our interviews with
community policing staff and observations of several meetings, it became clear that the purpose
of the meetings was to discuss neighborhood criminal activity to the exclusion of broader issues
involving the police that are also of importance to the community. One community policing staff
person said that community meetings are not meant to address citizen concerns about officer use
of force or explain Department policy, telling us that residents should “raise it with someone
else.” For example, complaints received by community policing officers at the meetings were
frequently referred to the saturation, tactical, and gang teams for enforcement—teams by whom
some in these communities felt victimized and dehumanized. In one CAPS meeting we saw, an
officer was actively antagonistic to community members, responding with hostility after
misinterpreting an attendee’s statement, and getting increasingly louder and more aggressive as
the attendee tried to defuse the situation.

        Not surprisingly, CAPS meetings are not generally well-attended and do not reflect a
broad spectrum of residents. Although several CAPS sergeants stated that the community
meetings were well attended, at the meetings we observed, there were usually only a handful of
residents attending. Given other priorities such as jobs, school, and child care, as well as
transportation challenges and concerns about possible retaliation, these meetings may not attract
large numbers of residents every week. There is a need for CPD to be more creative in finding
ways to more meaningfully connect with those who will likely rely on its services the most. The
Department has a long way to go in this respect: one young man told us that one CPD officer’s
reaction upon recognizing him while he was working at the young man’s church internship this
summer was to say, “You’re one of those motherfuckers who sits in CAPS meetings and
complains.” Statements like this, particularly alongside the conduct of officers described
elsewhere in this Report, reinforce the broadly held view among some in Chicago that CPD’s

                                              138
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 143 of 165 PageID #:188




approach to community policing is not genuine, and mostly operates as a “surveillance” tool to
assist the Department in executing its enforcement strategy.

        To be successful moving forward, CPD also must better recognize, reward, and
encourage positive community policing efforts. Most community policing officers we spoke to
told us that their work is given low priority within the Department. We were mostly met with
amused smiles when we asked if their work was recognized by CPD. One community policing
officer told us, “We acknowledge the work that we do.” CPD officers outside CAPS with whom
we spoke were generally dismissive of CAPS and community policing, calling it “not effective.”
One patrol officer told us he makes an effort to go to CAPS meetings “when he can;” another
officer told us that, due to constant enforcement initiatives, officers didn’t have time to attend
community events. In addition to being disheartening—officers should make the time to connect
with residents in the neighborhoods they patrol—the many comments like this that we heard
reflect officers’ understanding of the Department’s priorities. Similarly, the Department’s
“Bridging the Divide” program was very popular with community members when it was
launched, but suffered from poor participation by officers. The Department recently issued a
directive requiring participation in this program in eight districts. This effort is laudable, but will
not likely be successful if CPD cannot tap into and incentivize the many good officers who are
eager to build genuine positive connections with Chicago’s youth and families.

       B. CPD Must Change Practices to Restore Trust and Ensure Lawful Policing

         To turn around policing in Chicago, CPD and the City must focus their efforts on
improving relationships within neighborhoods that have Chicago’s highest rates of crime,
poverty, and unemployment, and with communities that are otherwise marginalized. These
efforts include recognizing that Chicago’s policing practices have had an unnecessarily negative
impact on these communities, and working to change practices to increase police legitimacy and
community trust.

        Chicago recognizes that it must focus on changing the way it polices, particularly in these
communities, and that it must rebuild trust in light of past experiences of both community
members and police officers. As Superintendent Johnson has stated publicly, “We recognize that
we did treat certain parts of this City inappropriately. And that was our fault. So we have to
correct that.”

       We commend Chicago for recognizing the critical importance of this effort, and urge
them to continue and redouble their efforts.

           1.   CPD must do more to ensure that officers police fairly in neighborhoods with
                high rates of violent crime, and in vulnerable communities

       Any effort to restore trust and ensure lawful policing in Chicago must focus on Chicago’s
predominantly black and Latino neighborhoods, especially those with high rates of violent crime.
Many individuals in these communities experience policing in a fundamentally different way
than do white individuals and white communities. Restoring trust and bringing about effective
policing will be difficult unless CPD eliminates unnecessary, harmful differences in how people


                                                 139
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 144 of 165 PageID #:189




in these communities are treated, and takes affirmative measures to demonstrate its dedication to
treating the residents of these neighborhoods fairly.

                 a.   CPD must ensure it is responsive to victims of crime in Chicago’s high-crime
                      neighborhoods and other vulnerable communities

        Strikingly, residents of Chicago’s most challenged communities consistently expressed
concern to us about their treatment when they or their family members are the victims of crime.
An oft-repeated concern was that officers do not put sufficient emphasis on solving more
significant crimes, or at least do not convey their concern to victims of such crimes.

         Black and Latino residents in particular told us of feeling disregarded by CPD when they
tried to get help after being victimized by crimes. One middle-aged man told us that after being
assaulted and having his nose broken outside a store, he reported the crime and told the police
there was video footage, but the police told him to go to the store himself to retrieve the video.
An Englewood resident told us that a CPD sergeant told him flatly she would not help him get
rid of a drug house on his street. One student we met with told us how he once tried to flag
down an officer for help, but the officer just drove by. Many residents in predominantly black or
Latino areas complained about response times when they call the police for assistance.

         The many family members of homicide victims with whom we met similarly expressed a
lack of confidence in CPD because of how they had been treated. Their experience with CPD,
after a family member had been murdered, had made them feel that CPD does not genuinely care
about the murders of young black men and women, and do too little to investigate and resolve
those homicides. A young man told us how, after his brother was killed, he would go to the
station to talk to someone about the investigation and officers would roll their eyes and say
dismissively, “we’re working on it.” Families told us of detectives not interviewing key
homicide witnesses or suspects, declining to obtain relevant video footage, and failing to update
parents on the status of investigations, or even return their calls. One woman said that the
Department switched the detective who was handling her son’s homicide investigation without
telling her. Another woman stated that she has to resort to getting information “on the street”
about her son’s case instead of from the detective, who told her that she “calls too much.” This
same woman told us that it took a week after her son was killed before anyone at CPD reached
out to her. One mother told us that she felt CPD did not think her child was worthy of having his
homicide solved. Yet another mother complained that police did not investigate the murder of
her son, but sent her a bill for the cleanup of his body. Undoubtedly, many CPD detectives, like
many other CPD officers, including those who helped start and participate in the aforementioned
support group for those affected by gun violence, care deeply about victims of homicides. Our
conversations with scores of family members of homicide victims made clear that CPD needs to
do more to convey their commitment and care to these communities.

        We also heard many concerns regarding CPD’s investigation of potential hate crimes or
hate incidents. CPD’s Civil Rights Unit is charged with investigating all hate crimes and hate
incidents in Chicago, yet has only two investigators. 59 Under CPD’s current policy, officers are

59
  The New York City Police Department’s Hate Crimes Task Force has 26 officers (including 20 detectives plus
additional supervisory staff) and two civilians assigned to it.

                                                     140
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 145 of 165 PageID #:190




to notify the Civil Rights Unit when there appears to have been a hate crime or other criminal or
quasi-criminal incident motivated by hate. An official familiar with the investigative process
explained that the Civil Rights Unit must be notified before the Unit can run a parallel hate crime
investigation. This official told us that front line officers need better training to recognize
potential hate crimes, or these crimes will go uninvestigated. Indeed, the Civil Rights Unit did
not learn about a rash of anti-Semitic and anti-Muslim graffiti in the Rogers Park neighborhood
over the summer until there was a televised news report. We were also told that the Unit
sometimes has to push to investigate crimes that appear to be hate-motivated because detectives
minimize the seriousness of such crimes, saying things like, “a crime is a crime,” or “so they got
called a name.”

        Advocates and members of the Latino, Muslim, and transgender communities each
separately raised concerns with us about Chicago’s response to potential or apparent hate crimes
against members of their communities. For example, a Latino church in the Pilsen neighborhood
was vandalized numerous times over the past year with anti-immigrant messages stating “Rape
and Kill Mexico” and drawings of swastikas. While CPD eventually investigated the incidents
as a hate crime, church members were distressed that the church was vandalized six times before
CPD acted. The church had installed a security camera after the fifth incident, and it was not
until there was a video of the perpetrator that CPD seemed to take the incidents seriously. The
church told us that it had been a “struggle . . . to get anyone in authority to hear us and to do
work to protect us. We fear we won’t be heard until a tragedy occurs.” Advocates from the
Muslim community voiced similar concerns and frustrations, telling us that in their view CPD is
“reticent about looking at potential hate crimes.” A Muslim advocacy organization told us that
they receive around 200 discrimination complaints per year, and estimates that up to 30% could
be hate-related. Yet, CPD reported only three hate crimes against Muslims between 2013 and
2015. Leaders in the transgender community are likewise concerned by the investigations of the
murders of several transgender women in recent years. The Civil Rights Unit was not asked to
open a hate crime investigation into any of these murders. Not only are members of this
community upset that these crimes were never investigated as hate crimes, but they are also
concerned that CPD’s failure to solve any of the murders reflects a lack of commitment to these
cases.

         Indeed, CPD needs to work harder and more effectively to address concerns of all
Chicago communities, including Chicago’s transgender residents who voiced concerns about
their treatment by CPD officers. CPD updated its General Order governing interactions with
transgender individuals in December 2015, which is commendable. However, the community
has expressed concerns about the policy, including that it fails to ensure that transgender
individuals are classified by their gender identity and does not require officers to ask an
individual their preference regarding the gender of the officer to conduct a search. CPD might
have more effectively addressed these concerns had CPD’s outreach to the transgender
community been more extensive. For example, the Department only has one LGBT liaison,
which is insufficient to ensure collaboration and ongoing partnership with this community.

       Several CPD officers told us that some people in these neighborhoods and communities
seem accustomed to crime. These officers seemed not to recognize the role that police can play
in normalizing crime if they fail to respond vigorously to violent crime no matter how often it
occurs. The high incidence of violent crime in these neighborhoods and the effects that it has on

                                               141
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 146 of 165 PageID #:191




entire communities make it more important, not less important, that CPD respond seriously to
these events. Failing to do so creates the perception for some that crimes committed against
those living in these areas are not important to CPD. Indeed, we heard from other officers that
CPD leadership responds with greater interest to crimes in some parts of the City, with one
commander telling us that he will “catch holy hell” if a “white woman has her iPhone stolen” in
the wealthy part of Chicago he commands. CPD must ensure it consistently makes clear to
officers that crime does not matter more if it is committed in more advantaged communities.

               b.   Many residents of Chicago’s high-crime neighborhoods experience policing
                    as overly harsh and unfair

        Proactive policing is an important part of public safety, when implemented consistently
with constitutional and community-oriented policing principles and as part of a thoughtful
public-safety plan. However, where proactive tactics are used in a manner that seems dismissive
of community concerns, such tactics erode community trust, endanger citizens and officers, and
encumber crime solving, particularly over time, as distrust creates an intractable unwillingness to
aide investigations.

         Even as many residents feel that CPD is not sufficiently concerned when they are victims
of crime, they often feel that CPD polices too harshly in their neighborhoods, and too often
assumes that they are the perpetrators of crime. This sense may be due in part to CPD’s reliance
on specialized units to conduct “hot spot” type policing in these neighborhoods, rather than beat
officers. These specialized teams, such as the tactical (TACT), gang, saturation, and narcotics
units, do not answer service calls, but aggressively seek out problematic activity by conducting
traffic stops, making contacts, and effecting arrests. Many of these officers drive unmarked
vehicles and do not wear the traditional police uniform. They instead wear either plainclothes or
a uniform consisting of a black shirt, khaki pants, and black boots. This attire sends the message
that these officers are not meant to be neighborhood police officers, but instead operate outside
CPD’s normal police channels. As CPD officers put it, the saturation teams “are jump out
squads.” Officers also told us of a policing “tactic” of randomly stopping their police vehicle
and opening one door: if anyone runs, an officer will get out and give chase; if no one runs, they
will close the car door and drive on. In addition to the unnecessary, dangerous situations this
approach can get officers into, discussed in the Force Section of this Report, policing like this
does little to promote community confidence or efficiently address crime. As one of our police
experts put it, in some respects, Chicago’s policing strategy in these neighborhoods seems to
involve little more thought than having officers go out and “stir stuff up.”

        CPD incentivizes this tactical-oriented policing approach by elevating members of
specialized units to special status. According to officers, being a member of a specialized unit or
team carries prestige, and is considered as a “step up” for those uninterested or unable to obtain
promotions to sergeant or other command positions. A TACT sergeant told us that officers are
selected for TACT teams based on their “aggression, hustle, and effort,” and “a patrol officer
who rides around and just answers calls is not aggressive. Aggressive officers seek out crime
between their radio assignments.” This officer told us that his TACT officers “like to hunt” for
offenders. One TACT officer we spoke to proudly touted the 1,300 arrests he had made in 11
years. The quality, impact, or even legitimacy of those arrests appeared generally unimportant to
most of those that we spoke with throughout CPD. At one COMPSTAT meeting we observed,

                                               142
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 147 of 165 PageID #:192




officers were told to go out and make a lot of car stops because vehicles are involved in
shootings. There was no discussion about, or apparent consideration of, whether such a tactic
was an effective use of police resources to identify possible shooters, or of the negative impact it
could have on police-community relations. 60

        While people in Chicago’s downtown areas only rarely see this type of policing, this is
how residents in certain segments of the City experience policing on a daily basis. As a result,
many residents in those neighborhoods feel, as we were told often in conversations with
community members, as if CPD is an occupying force. One youth told us that the nature of the
police presence in his neighborhood makes him feel like he is in “an open-air prison.” One
resident told us, “they patrol our streets like they are the dog catchers and we are the dogs.” One
officer told us that the law is unquestionably enforced differently in some neighborhoods: when
“kids” on the North Side of Chicago get caught with marijuana, they get a citation; kids on the
South Side get arrested. This officer’s commander confirmed this approach when he told us that
his policing philosophy in areas with violence is to make arrests because that was how he “was
brought up.”

        In addition to feeling unduly harsh to residents of these neighborhoods, this type of
policing has resulted in many residents, especially young people, feeling unfairly targeted and
stereotyped by police. Young people we spoke with individually and during community
meetings told us many stories of officers who, while unwilling or unable to help them when they
needed help, followed and “harassed” them as they went about their daily lives. Young people
told us of being stopped and searched by police, handcuffed, and having background checks
conducted before being let go, while doing everyday things like walking to the store. A young
woman told us of being stopped and frisked on her way to her father’s funeral. People also told
us that even programs nominally put in place to protect them, such as CPD’s Roadside Safety
Checks and DUI Saturation Checks, are conducted in ways that make the programs feel like
excuses to search residents and their cars.

        Young black residents told us they are commonly stopped and suspected of engaging in
criminal activity, or of being gang members, based solely on their appearance. As one resident
told us, “they see you with [certain types of clothing] and they think you are a criminal. Wear
dreads and you get stopped.” A young girl stated that “[they are] always think[ing] [we’re]
gangbangers.” Residents with whom we spoke were very concerned about the presumption of
gang affiliation, not only because of the assumptions it made about people, but because it also
provides a false narrative that can follow these individuals in future interactions with the police
and the criminal justice system.

        Latino residents of these communities voiced similar concerns. As one Latino resident
stated, “there is guilt by association.” Latinos stated that there is a tendency for officers to “lump
everyone together.” One Latino outreach worker told us that he was pulled over multiple times,
mostly by TACT teams or non-uniformed officers. During these stops, officers would search the
vehicle, and after finding nothing, would let the outreach worker and any passengers in the car

60
   CPD is currently working on a relaunch of COMPSTAT that is intended to improve its utility and reputation
within CPD. We encourage CPD to ensure that COMPSTAT incorporates integrity and constitutional policing
components, as well as community insights, into its use.

                                                      143
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 148 of 165 PageID #:193




go. These stops became so prevalent that the outreach worker’s employer eventually had several
conversations with CPD to try to stop these needless intrusions.

        Of particular concern to us were officers who did not appear to recognize when profiling
was unlawful. One sergeant told us that “if you’re Muslim, and 18 to 24, and wearing white,
yeah, I’m going to stop you. It’s not called profiling, it’s called being pro-active.” CPD’s own
officers, especially, but not only, its black officers, acknowledge profiling and harassment by
CPD. A lieutenant told us, “I’m a black man in Chicago, of course I’ve had problems with the
police.” Black CPD officers shared stories of being profiled by their own Department. One
black officer said that he has been stopped many times by police in the Englewood neighborhood
for no reason other than he is a black man in a nice car. Another black officer told us that when
she lived in Englewood, she was profiled and stopped many times by officers. Another officer
acknowledged that sometimes officers harass youth, but stated that sometimes what looks likes
harassment may on occasion be officers interjecting themselves out of concern, such as officers
who try to “clear a corner” out of concern for kids when they have information that the corner
may be targeted for a shooting. Officers recognize the impact this type of policing has on
residents and their perceptions of CPD. We were informed that when officers encounter black
men on the street, men sometimes lift their shirts without being asked.

        During our meeting with members of Chicago’s Arab American Police Association,
officers raised similar concerns about cultural sensitivity and the treatment of Muslims in
particular. They explained that many times non-Muslim CPD officers will offend cultural norms
unintentionally because of “ignorance and lack of training.”

         This may not be how CPD intends policing to be conducted or perceived in these
neighborhoods, but these experiences offend and humiliate people and diminish residents’
willingness to work with law enforcement. Nor can these consequences be excused by the rates
of violence in some of these communities. As it endeavors to better partner with the residents of
these communities, CPD must do a better job—especially in these communities—demonstrating
that it presumes community residents to be allies rather than suspects, absent individualized
evidence to the contrary. Practices that facilitate and support officers gaining close familiarity
with the people and dynamics of the neighborhoods they police is an important aspect of
encouraging this mindset. More broadly, CPD must ensure that it is incentivizing and rewarding
conduct by all personnel—whether specialized units, beat officers, or CAPS staff—that builds
community trust.

           2.   The City must address serious concerns about systemic deficiencies that
                disproportionately impact black and Latino communities

        CPD’s pattern or practice of unreasonable force and systemic deficiencies falls heaviest
on the predominantly black and Latino neighborhoods on the South and West Sides of Chicago,
which are also experiencing higher crime. The impact of these widespread constitutional
violations, combined with unaddressed abusive and racially discriminatory conduct, have
undermined the legitimacy of CPD and police-community trust in these communities. Many
low-income black neighborhoods suffer the greatest harm of violent crime in Chicago, and
therefore have more police contacts. As a result, residents in these neighborhoods suffer more of
the harms caused by breakdowns in uses of force, training, supervision, accountability, and

                                               144
     Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 149 of 165 PageID #:194




community policing. Our investigation also found that CPD has tolerated racially discriminatory
conduct that not only undermines police legitimacy, but also contributes to the pattern or practice
of unreasonable force. As CPD works to restore trust and ensure that policing is lawful and
effective, it must recognize the extent to which this type of misconduct contributes to a culture
that facilitates unreasonable force and corrodes community trust. We have serious concerns
about the prevalence of racially discriminatory conduct by some CPD officers and the degree to
which that conduct is tolerated and in some respects caused by deficiencies in CPD’s systems of
training, supervision and accountability. In light of these concerns, combined with the fact that
the impact of CPD's pattern or practice of unreasonable force fall heaviest on predominantly
black and Latino neighborhoods, restoring police-community trust will require remedies
addressing both discriminatory conduct and the disproportionality of illegal and unconstitutional
patterns of force on minority communities.

                 a.   The pattern or practice of unreasonable force disproportionately burdens
                      minority communities

        As described throughout this Report, our investigation found that Chicago’s black
residents collectively have a very different experience with CPD than do Chicago’s white
residents. Many low-income black and Latino neighborhoods suffer the greatest harm of violent
crime in Chicago. Residents in these neighborhoods, not surprisingly, have more frequent police
interactions. With these interactions come the harms of unreasonable force that arise from
CPD’s systemic deficiencies outlined here and throughout this Report. The result is that
Chicago’s black and Latino communities experience more incidents of unreasonable force.
These are the very communities who most need and call on the police to fight violent crime, and
where police and community trust and cooperation is most important.

        Blacks, Latinos, and whites make up approximately equal thirds of the population in
Chicago, but the raw statistics show that CPD uses force almost ten times more often against
blacks than against whites. For example, of all use-of-force incidents for which race was
recorded between January 2011 and April 18, 2016, black individuals were subject to
approximately 76% (19,374) of the uses of force, as compared to whites, who represented only
8% (2,007) of the force incidents. In some categories of force, blacks were even more
overrepresented: black individuals were the subject of 80% of all CPD firearm uses and 81% of
all Taser contact-stun uses during that time period. CPD’s data on force incidents involving
youth also showed stark disparities: 83% (3,335) of the incidents involved black children and
14% (552) involved Latino children.

        These data strongly support what we repeatedly and consistently heard from both law
enforcement and community sources: Chicago’s black and Latino communities live not only
with higher crime, but also with more instances of police abuse. Starting from a young age,
black and Latino people, especially those living in Chicago’s most challenged neighborhoods,
have a vastly different experience with police than do white people. These negative, often tragic,
interactions form the basis of minority communities’ distrust of police. 61


61
  Devon W. Carbado, From Stopping Black People to Killing Black People: The Fourth Amendment Pathways to
Police Violence, 1 CAL. L. REV. 102 (forthcoming 2017) (discussing how police interactions expose people “not

                                                     145
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 150 of 165 PageID #:195




                  b.   Recurrence of unaddressed racially discriminatory conduct by officers
                       further erodes community trust and police effectiveness

        Our investigation found that this pattern or practice of misconduct and systemic
deficiencies has indeed resulted in routinely abusive behavior within CPD, especially toward
black and Latino residents of Chicago’s most challenged neighborhoods. Black youth told us
that they are routinely called “nigger,” “animal,” or “pieces of shit” by CPD officers. A 19-year-
old black male reported that CPD officers called him a “monkey.” Such statements were
confirmed by CPD officers. One officer we interviewed told us that he personally has heard co-
workers and supervisors refer to black individuals as monkeys, animals, savages, and “pieces of
shit.”

        Residents reported treatment so demeaning they felt dehumanized. One black resident
told us that when it comes to CPD, there is “no treating you as a human being.” Consistent with
these reports, our investigation found that there was a recurring portrayal by some CPD officers
of the residents of challenged neighborhoods—who are mostly black—as animals or subhuman.
One CPD member told us that the officers in his district come to work every day “like it’s a
safari.” This theme has a long history in Chicago. A photo from the early 2000s that surfaced
years later shows white CPD officers Jerome Finnegan and Timothy McDermott squatting over a
black man posed as a dead deer with antlers as the officers hold their rifles. Finnegan was later
sentenced to 12 years in prison for being part of a corrupt group in the Department’s Special
Operations Section that carried out robberies and home invasions in predominantly black
neighborhoods, while McDermott was fired when the photo surfaced. This mindset has
desensitized many officers from the humanity of the people of color they serve, setting the stage
for the use of excessive force. 62

        We reviewed data related to complaints of racially discriminatory language and found
repeated instances where credible complaints were not adequately addressed. Our review of
CPD’s complaint database showed 980 police misconduct complaints coded as discriminatory
verbal abuse on the basis of race or ethnicity from 2011 to March 2016. Thirteen of these
complaints—1.3%—were sustained. We found 354 complaints for the use of the word “nigger”
or one of its variations. Four, or 1.1%, of these complaints were sustained.

        Generally, these complaints were sustained only where there was audio, video, or other
irrefutable evidence. One of the four sustained complaints was sustained because the officer
admitted using the racial slur; another was sustained because there was an audio recording of the
officers using the slur. The third sustained complaint was sustained because the victim’s
husband was a police officer in a neighboring municipality who took extraordinary measures to
document the incident. In that case, the officer was suspended for 15 days for the incident,
which involved an altercation with the victim at a dog park that involved the officer telling her:
“Fuck you, you fucking nigger, you should keep your big mouth shut.” When the woman’s
husband told the officer that the officer should not speak that way to the woman, the officer


only to the violence of ongoing police surveillance, contact, and social control but also to the violence of serious
bodily injury and death”).
62
   See Phillip Atiba Goff et al., The Essence of Innocence: Consequences of Dehumanizing Black Children, 106 J.
PERSONALITY & SOC. PSYCH. 526 (2014).

                                                         146
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 151 of 165 PageID #:196




responded: “Why? Because she’s pregnant? I don’t care if she’s pregnant. I’ll beat her fuckin’
ass too.” As a police officer himself, the woman’s husband knew to call the police, request
contact cards, get witnesses’ information, and go directly to the district station to file the
complaint.

        The fourth sustained complaint had been generated internally by a lieutenant when she
learned of a recording of a police officer yelling, “Don’t move nigger!” at a man he was chasing
during a foot pursuit. The slur had been broadcast over the police radio. The allegation against
the officer was sustained, as were allegations of failing to report misconduct against a lieutenant
and another officer. These results are the exception, rather than the rule; most racially charged
language used by CPD officers is neither recorded nor directed towards another member of law
enforcement who knows how to respond in a way that will ensure the officer is held accountable.

        Chicago has settled several lawsuits that alleged racially discriminatory treatment by
CPD officers. In one suit, the victim asked the officers why he was under arrest to which they
responded, “We got something for big mouthy niggers like you” before beating him. In 2013, a
CPD officer arrested a Chinese-American citizen working at a massage parlor and used
excessive force. A video of the incident captured an officer screaming, “I’ll put you in a UPS
box and send you back to wherever the fuck you came from,” and another officer hitting her in
the head while she was on her knees.

        Finally, we found that some Chicago police officers expressed discriminatory views and
intolerance with regard to race, religion, gender, and national origin in public social media
forums, and that CPD takes insufficient steps to prevent or appropriately respond to this animus.
While CPD policy prohibits Department members from using social media to convey “any
communications that discredit or reflect poorly on the Department, its missions or goals,” this
policy is apparently not well-enforced, even against supervisors. For example, one officer posted
a status stating, “Hopefully one of these pictures will make the black lives matter activist
organization feel a whole lot better!” with two photos attached, including one of two slain black
men, in the front seats of a car, bloodied, covered in glass. Several CPD officers posted social
media posts contain disparaging remarks about Arabs and Muslims, with posts referring to them
as “7th century Islamic goat humpers,” “Ragtop,” and making other anti-Islamic statements.
One CPD officer posted a photo of a dead Muslim soldier laying in a pool of his own blood with
the caption: “The only good Muslim is a fucking dead one.” Supervisors posted many of the
discriminatory posts we found, including one sergeant who posted at least 25 anti-Muslim
statements and at least 43 other discriminatory posts, and a lieutenant who posted at least five
anti-immigrant and anti-Latino statements. Given these statements, our observations and
conversations with officers during the course of our investigation, and other publicly available
commentary, such as the comments posted anonymously on popular CPD officer blogs, it
appears that more CPD officers have made similarly derogatory statements, often without
repercussion.

         Even when CPD learns of overtly discriminatory statements, its response reflects a lack
of sufficient concern about such conduct. For example, in June 2015, Chicago learned about an
officer who had posted racist comments and had called for a race war on social media forums
after a reporter from ABC 7 News contacted IPRA and sent the agency the posts. The
investigative file indicates that the case was still pending as of December 2016. Indeed,

                                               147
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 152 of 165 PageID #:197




underscoring both the inadequacy and impact of CPD’s response to overtly racist behavior, we
found nearly 100 troubling public posts made by the same officer as recently as June 2016, many
exhibiting racial animus.

        In response to our question about what changes he would like to see among Chicago
police officers, one black teen responded, “act as if you care.” This simple request from a young
Chicago resident encapsulates the kind of policing we heard people asking for in the hundreds of
conversations we had, and in the scores of community meetings we attended during our
investigation. People living in Chicago’s marginalized neighborhoods want policing that
demonstrates that CPD has genuine concern about the safety and well-being of all Chicago
residents, no matter where they live or what they look like.

         The conduct of those officers who have engaged in the racist and abusive behaviors
described here, unchecked due to the systemic and cultural failings described in this Report,
hurts the many well-intentioned officers. CPD will not be able to convince residents in these
neighborhoods that it cares, no matter how earnestly it launches community policing initiatives,
if it does not take a stronger, more effective stance against unnecessarily demeaning and divisive
officer conduct.

           3.   CPD must stop using dangerous practices, such as “guns for freedom,” to coerce
                people into providing information

        During our investigation, we heard allegations that CPD officers arrest individuals and
attempt to gain information about crime using methods that undermine CPD’s legitimacy and
may also be unlawful. In some instances, we were told that CPD will attempt to glean
information about gang activity, the locations of weapons, or drug activity, and refuse to release
the individual until he provides that information. In other instances, CPD will take a young
person to a rival gang neighborhood and either leave the person there or display the youth to
rival members, immediately putting the life of that young person in jeopardy by suggesting he
has provided information to the police. Our investigation indicates that these practices in fact
exist.

        We commend the CPD officers who are working with community members to protect the
public from gun violence, including by removing illegal guns from the streets. However, when
officers use unlawful arrests and detentions or improper intimidation tactics to coerce
information, they erode community trust and undermine the work of CPD and the community to
rid the City of violent crime.

        We were told by many community members that one method by which CPD will try to
get individuals to provide information about crime or guns is by picking them up and driving
them around while asking for information about gangs or guns. When individuals do not talk,
officers will drop them off in dangerous areas or gang territories. We reviewed a publicly
available video that appears to capture one instance of an officer displaying a youth in police
custody to a group of individuals gathered in a rival gang territory. The video shows CPD
officers standing around a marked CPD vehicle with the back doors wide open and a young male
detained in the rear. Officers permit a crowd of male youths to surround the car and shout at the
adolescent. The crowd can be seen flashing hand gestures that look like gang signs and

                                               148
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 153 of 165 PageID #:198




threatening the cowering teenager in the backseat. One of the males in the crowd appears to
have freely recorded the interactions all while CPD officers stood beside the open vehicle doors.
The video does not show any legitimate law enforcement purpose in allowing the youth to be
threatened.

        Residents told us that this has happened for years, with several individuals recounting
their personal experiences. A young black man told us that when he was 12 or 13 years old, he
and his friends were picked up by CPD officers, dropped off in rival territory, and told to walk
home. Another black teen told us that his brother was picked up in one location, dropped off in
another location known for rival gangs, and told: “Better get to running.”

        We also talked with several individuals who gave credible accounts of being detained by
CPD officers for low-level offenses (for example, failure to use a turn signal) or on false
pretenses, and then were told that they would not be released until they brought the officers guns.
We heard community members refer to this practice as “guns for freedom.” One man told us of
an incident that happened within the past few months, in which he was arrested for driving on a
suspended license and told by officers that “everything would go away” if he brought the officers
two guns. Officers released him on bond and told him he had one week to bring the officers the
guns. They warned him that if he did not bring the guns they would put him away “forever.”
This person told us of a friend who had a similar experience several years ago. Other individuals
with whom we met during community meetings told us similar stories of CPD officers offering
to release them from custody if they provided officers with a weapon. A pastor at a Latino
church told us that his congregants reported being picked up by CPD officers seeking
information regarding guns or drugs, but when they either could not or would not provide such
information, the officers removed the congregants’ shoelaces and dropped them off in rival
neighborhoods. Another man told us that he saw officers surround his seven-year-old niece
seeking information about who sold drugs and which gangs were running in their neighborhood.

        A recording from November 2015 appears to capture part of a “guns for freedom”
incident on video. The video is part of a case in which an individual alleges that police coerced
him into producing weapons to gain his own release and the release of a friend. According to the
individual who produced the gun, police first required him to tell them where guns were located,
and then demanded that he bring them a gun. The man claims he had to buy the gun he brought
to the police. The video recording appears to show the man placing the gun in a trash bin and
police officers retrieving the gun later that day. The officers’ incident report does not mention
any arrest and instead claims that the man directed them to “the location of multiple firearms
being hidden in the 5th and 22nd district.”

          In addition to the likely illegality of this conduct, its impact on community trust cannot
be overstated. The fear and anger created by these practices was obvious when we talked with
individuals who reported these experiences. As the attorney for the man in the November 2015
incident noted during a media interview, “if there was any trust that’s built up by officers on the
street, that trust is clearly and quickly destroyed.” His words underscore what we found more
broadly throughout our investigation: when practices like this are allowed to persist, CPD allows
abusive officers to set the culture, undermining the hard work of CPD’s many good officers.



                                                149
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 154 of 165 PageID #:199




        Our review of CPD’s misconduct investigations revealed more than 100 complaints of
similar conduct; these complaints were only very rarely sustained, even when internally
generated complaints arising from the same incident were sustained. In other cases, investigators
failed to follow through on the investigation despite possible corroborating evidence.

       Through the publicly available videos noted above, the conversations we had with
community members, and the hundreds of complaints that have been made about this conduct
over the past few years alone, it is clear that this is a concern CPD should address. Indeed, CPD
TACT officers complained to us that while supervisors’ direction now is to stay out of trouble,
previously the guidance from supervisors was: “If you get me a gun, we’ll take care of you.”

        There may be circumstances in which giving an arrestee who is lawfully arrested based
on probable cause leniency or even immunity in exchange for recovering illegal firearms is
appropriate. Such practices should be pursued, however, under policy and supervision to ensure
they are safe, effective, and within constitutional limits. CPD must ensure that officers
consistently police in a manner that builds and preserves police legitimacy.

       C. A Trust-Building, Community-Focused Approach to Policing Will Better
          Promote Lawful Policing and Public Safety

        When community policing was more fully supported and broadly implemented in
Chicago in the 1990s, studies found it had a substantial impact on public safety and community
confidence in CPD. Researchers found, for example, that blacks experienced a 22% decrease in
fear of crime in their neighborhoods, and a 60% decrease in perceived social disorder. At the
same time, blacks, Latinos, and whites all reported better relationships with police officers.

        In the last decade, community-focused policing has worked to bring down crime and
rebuild trust in other cities—including big cities and cities with high rates of violent crime. New
York has reduced its crime rate while at the same time lowering the number of stops and arrests
it makes. Community policing can also be instrumental in bringing about the relationships that
are helpful in bringing up homicide clearance rates, one of the most critical problems currently
facing Chicago.

        No police department is perfect, but other police departments, and Chicago’s own
history, have shown that it can better support lawful policing, gain legitimacy in the eyes of the
public, and more effectively address crime, if it roots out unlawful and divisive practices and
infuses its systems with a community-focused approach.

                              VI.     RECOMMENDATIONS

        Throughout this Report, we make several recommendations to the City and CPD related
to our findings. These recommendations are gathered and offered in more detail below.
Through the changes we have identified, CPD will be better poised to police constitutionally and
effectively, and improve trust between officers and the communities they serve. We look
forward to working cooperatively with the City and CPD on how to best craft and implement
these recommendations.



                                                150
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 155 of 165 PageID #:200




       A. Use of Force

        CPD should re-orient officers’ approach to the use of force to avoid using force except
when necessary, and should provide officers with the policy guidance and training to develop
and maintain proficiency in de-escalation. CPD should also implement a system of force
reporting and investigation to better detect and respond to instances of unreasonable or
unnecessary force. Additionally, providing officers with the tools and training to better respond
to persons in physical or mental health crisis and those with intellectual disabilities will help
avoid injuries, increase community trust, and make officers safer. CPD should:

1.     Adopt use of force practices that minimize the use of force.
       a. CPD has begun the process of revising its force policies to better reflect the sanctity
          of human life, the need to avoid the use of force, and de-escalation and force
          mitigation consistent with officer safety. CPD should continue this process to ensure
          these concepts are incorporated throughout CPD’s force policies, including its canine
          and Taser policies, and that policies provide sufficient guidance to officers;
       b. CPD has begun training officers in safely using de-escalation methods so that force
          may be avoided. CPD should continue this process and should incorporate these
          concepts throughout CPD training;
       c. Develop, train and implement a foot pursuit policy that makes clear that foot pursuits
          are dangerous and that sets forth guidelines for foot pursuits that balance the objective
          of apprehending the suspect with the risk of potential injury to the officer, the public,
          and the suspect. The policy also should address unsafe foot pursuit tactics to ensure
          the risks of foot pursuits are not increased;
       d. Ensure that officers are trained in sound tactics to avoid unnecessarily exposing
          officers to situations in which deadly force may become necessary;
       e. Revise and reinforce policies against shooting at or from a moving vehicle, and
          provide additional training on avoiding dangerous vehicle maneuvers;
       f. Revise Taser policies consistent with best practices, including implementing
          restrictions on the use of Tasers in drive-stun mode; limitations on Taser use in
          situations that pose inordinate risk to the suspect; limitations on Taser use on
          vulnerable people (e.g., the elderly, pregnant women, people in mental health crisis);
          restrictions on Taser use to situations in which it is necessary and proportional to the
          threat or resistance of the subject; and discouragement of the use of Tasers in schools
          and on students, and requiring officers to factor into their decision to use a Taser a
          child’s apparent age, size, and the threat presented for proportionality and
          appropriateness. CPD should emphasize in training that Tasers are weapons with
          inherent risks that inflict significant pain and should not be viewed as tools of
          convenience;
       g. Prohibit the use of retaliatory force, force used as punishment, force used in response
          to the exercise of protected First Amendment activities (e.g., filming), and force used
          in response to speech only rather than in response to an immediate threat;


                                               151
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 156 of 165 PageID #:201




      h. Equip officers with appropriate first-aid supplies, train them in their use, and require
         officers to render aid to injured persons consistent with the officer’s training;
      i. Equip all patrol officers and supervisors, and officers who regularly interact with the
         public, including tactical officers, with body cameras, and develop a body camera
         policy delineating officers’ responsibilities regarding the consistent and appropriate
         use of body cameras and the retention and review of body camera footage.
2.    Change the reporting and review of force to accurately capture the totality of the
      circumstances in force incidents.
      a. Develop and implement use-of-force reporting requiring officers to complete a
         narrative force report that describes with particularity the force used and the
         circumstances necessitating that level of force, including the reason for the initial stop
         or other enforcement action. Witness officers should also complete reports for
         serious uses of force (e.g., firearms discharges and other forms of deadly force).
         Injuries to officers and persons against whom force was used should be
         photographed;
      b. Develop and implement supervisory review of force that requires the supervisor to
         conduct a complete review of each use of force, including gathering and considering
         evidence necessary to understand the circumstances of the force incident and
         determine its consistency with law and policy, including statements from individuals
         against whom force is used and civilian witnesses;
      c. Develop and implement a system for higher-level, inter-disciplinary review of
         incidents involving all types of firearms discharges, successful canine deployments,
         Taser uses, use of chemical weapons, and force resulting in injury to the person
         against whom force was used;
      d. Discipline or otherwise hold accountable officers who fail to accurately report their
         own uses of force, officers who fail to accurately report another officer’s use of force
         when policy requires it, and supervisors who fail to conduct adequate force
         investigations;
      e. Collect and analyze data on uses of force to identify racial and other disparities in
         officer uses of force.
3.    Revise the initial response to officer-involved shootings to prevent collusion and the
      contamination of witnesses.
      a. Adopt a policy requiring that IPRA investigators participate in the preliminary
         assessment during the immediate aftermath of an officer-involved shooting to the
         same extent as the CPD commander in charge and CPD investigators conducting
         administrative or criminal investigations;
      b. Adopt policies and practices that preclude involved and witness officers from
         speaking with one another, or with civilian witnesses, about the shooting incident
         until after they have been interviewed by IPRA investigators, except to the extent
         necessary to ensure public safety. To that end, require that, where possible, involved
         officers, witness officers, and civilian witnesses be transported to the station

                                              152
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 157 of 165 PageID #:202




         separately and their conversations be monitored to avoid contamination prior to
         interviews;
      c. Except to the extent necessary to ensure public safety, prohibit involved officers and
         witness officers from using cell phones before they speak with the on-scene
         commander;
      d. Consider prohibiting involved officers, witness officers, and civilians from viewing
         footage from dashboard cameras, body cameras, surveillance cameras, or cell phones
         before their interview with IPRA. In all cases, inquire of witnesses and officers
         whether they have viewed any recordings prior to the interview;
      e. Require that interviews with involved officers and witness officers be recorded and
         IPRA investigators be present (except that an officer may speak with his or her
         attorney in private) and that interviews with civilian witnesses be recorded unless it
         would interfere with investigation. In cases where interviews are not recorded, the
         reason for failing to record the interview should be documented;
      f. Revise CBA provisions or other restrictions on how soon officers may be interviewed
         following an officer-involved shooting; and
      g. CPD and IPRA should develop appropriate protocols to conduct concurrent,
         bifurcated investigations with specific measures to ensure that the integrity of
         criminal investigations is not compromised.
4.    Implement policies and develop training to improve interactions with people who
      are in crisis.
      a. Devote appropriate resources to improve CPD’s existing CIT program. Develop and
         implement policy and training to better identify and respond to individuals with
         known or suspected mental health conditions, including persons in mental health
         crisis and those with intellectual or developmental disabilities (“I/DD”) or other
         disabilities;
      b. Screen and designate volunteer officers who have expressed an interest in becoming
         CIT specialists and are well-suited to this work. CPD should continue to offer CIT
         training for officers who wish to develop crisis intervention skills, but reserve
         participation in the CIT program to the selected officers;
      c. Provide crisis intervention training to CIT-designated officers, who will respond to
         critical incidents involving persons in crisis. This training should include how to
         identify and respond to common medical emergencies that may at first appear to
         reflect a failure to comply with lawful orders (e.g., seizures, diabetic emergencies);
      d. Ensure that there are enough CIT officers on duty throughout the City and throughout
         the day to help ensure a CIT officer is available to respond to calls involving an
         individual in crisis;
      e. Require that, wherever possible, at least one CIT officer will respond to any situation
         concerning individuals in mental health crisis or with I/DD where force might be
         used;

                                              153
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 158 of 165 PageID #:203




       f. Improve the quality of the current CIT 40-hour training program, which will in turn
          require obtaining sufficient CIT training staff and resources so that training can focus
          on requiring CIT candidates to demonstrate competency in the necessary skills;
       g. Collect data on CIT calls to allow CPD to make informed decisions about staffing and
          deployment so that a CIT officer is available for all shifts in all districts to respond to
          every CIT call;
       h. Develop a CIT reporting system (apart from the use-of-force reporting system) so that
          each deployment of a CIT officer is well documented. CIT officers should submit
          narrative reports of their interactions with persons in crisis so the appropriateness of
          the response can be evaluated in an after-action analysis; and
       i. Implement an assessment program to evaluate the efficacy of the CIT program as a
          whole and the performance of individual CIT officers. A portion of a CIT officer’s
          performance review should address skill and effectiveness in CIT situations.
       B. Accountability

        A well-functioning accountability system (in combination with effective supervision) is
the keystone to lawful policing. The City and CPD must create impartial, transparent, and
effective internal and external oversight systems that will hold officers accountable in a timely
manner for violations of law, CPD policy, or CPD training. To that end, the City and CPD must:
1.     Improve the City and CPD’s accountability mechanisms for increased and more
       effective police oversight.
       a. Work with police unions to modify practices and procedures for accepting complaints
          to make it easier for individuals to register formal complaints about police conduct;
       b. Adopt practices to ensure the full and impartial investigation of all complaints, and
          assessment of patterns and trends related to those complaints;
       c. Revise IPRA/COPA mediation policies and procedures to: 1) require complainant
          notification of and participation in mediation; 2) incorporate principles of restorative
          justice; 3) create clear, objective standards for referring cases to mediation; and 4)
          prohibit mediation for resolving certain categories of complaints, including use of
          force and domestic violence complaints;
       d. Revise BIA policies and procedures to require that investigators record interviews
          and include transcripts of all interviews with victims, witnesses, or suspect officers in
          every file. CPD policy should dictate that summaries of interviews will be accepted
          only where obtaining a recorded or transcribed interview is not feasible;
       e. Enforce CPD policies prohibiting officers from falsifying reports and providing false
          information or testimony during interviews by providing strict disciplinary penalties,
          up to and including termination, for those officers who violate them; and
       f. Put systems in place that ensure administrative charges are fully and timely
          investigated, even where CPD and the State’s Attorney’s Office are investigating


                                                154
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 159 of 165 PageID #:204




         potential criminal charges, or have decided not to pursue criminal charges, for the
         same conduct.
2.    Ensure investigative agencies have the appropriate resources, training, and
      structure necessary to conduct investigations thoroughly, efficiently, and fairly.
      a. Conduct a staffing analysis, and create a staffing plan based on that analysis, to
         ensure that both BIA and IPRA/COPA have the staffing and resources to perform
         their responsibilities effectively;
      b. Improve the timeliness and quality of BIA/IPRA/COPA investigations through the
         creation of case management protocols, including streamlined procedures and target
         deadlines for the completion of investigations; and
      c. Develop and implement mandatory and comprehensive training for BIA/IPRA/COPA
         investigators, Police Board members, and hearing officers on police practices, civil
         rights law, evidence collection and assessment techniques, interview techniques, and
         other pertinent issues. The training for IPRA/COPA investigators should also include
         training on implicit bias and proper witness interviewing techniques. Investigators
         tasked with investigating domestic violence and sexual misconduct complaints should
         receive specialized training on the dynamics of those incidents and interview
         techniques for domestic violence and sexual misconduct victims.

3.    Implement changes to the City’s discipline and discipline review systems, including
      the Chicago Police Board, to ensure disciplinary decisions are fair, timely, and
      transparent.
      a. Revise how disciplinary decisions are made, including streamlining the number of
         disciplinary decision makers and the layers of review of disciplinary
         recommendations, to facilitate quicker final resolution of complaints;
      b. Revise CPD’s disciplinary matrix to ensure that it provides meaningful guidance to
         those making disciplinary recommendations and findings;
      c. Consider moving the Police Board’s police commission and civilian oversight duties
         to another entity (such as a Community Oversight Board), to allow the Police Board
         to focus on its critical function of reviewing Superintendent/IPRA misconduct and
         disciplinary findings;
      d. Create a cadre of trained and experienced attorneys within IPRA/COPA to advocate
         before the Board;
      e. Modify CPD and IPRA policy, and address related provisions in the CBAs, to ensure
         that the Board has access to the information necessary to make a fair and informed
         decisions;
      f. Ensure selection criteria for Police Board members and hearing officers include
         requisite competence, impartiality, and expertise;
      g. Post all Police Board materials, including video recordings of hearings, on the
         Board’s website in a timely manner; and

                                             155
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 160 of 165 PageID #:205




       h. Track and publish more detailed case-specific and aggregate data about Police Board
          decisions, and make this information available in a timely manner.
       C. Training

        Training is the foundation for ensuring that officers are engaging in effective and
constitutional policing. To that end, CPD should:

1.     Provide training that is comprehensive, organized, based on adult-learning
       principles, and developed with national best police practices and community
       policing principles in mind.
       a. Revise Academy curricula and lesson content to ensure consistency with CPD policy
          and current law, particularly with respect to the use of force, and revise lesson-
          delivery methods to include lessons that are consistent with adult learning principles
          and include more scenario-based trainings;

       b. Revise end-of-course Academy evaluations to ensure recruits graduate the Academy
          with sufficient knowledge and skill to police safely and lawfully;
       c. Revitalize CPD’s Field Training Program by increasing incentives provided to FTOs
          in order to ensure a sufficient number of high-quality FTOs; improving the training
          provided to FTOs and, in turn, the quality of supervision and guidance that FTOs
          provide; creating a standardized curriculum for each FTO to use when training PPOs;
          increasing the rigor of FTO evaluation of PPOs; creating better supervision of FTOs
          and regularly evaluating the Field Training Program to identify areas in need of
          improvement; and
       d. Implement a mandatory in-service training program, based on a comprehensive
          evaluation of Department needs, that includes high quality training through live,
          scenario-based trainings; provides updates on law and Department policy; and
          presents officers and supervisors with opportunities to refresh important skills and
          tactics.
2.     Take steps to ensure the creation of a well-planned, comprehensive training
       program that is carefully tailored to Department needs and is properly resourced.
       a. Formalize CPD’s creation of a training committee in CPD policies, including
          outlining the committee’s goals, membership, responsibilities, and deliverables;
       b. Recruit, hire, and train additional instructors, and develop and implement rigorous
          testing, evaluation, and training of all instructors to ensure subject-matter competency
          and skill in instruction; and
       c. Improve CPD’s physical training facilities and equipment.
       D. Supervision

       Patrol officers must receive proper supervision and guidance in order to ensure that they
are engaging in constitutional and effective policing and that they are held accountable if they

                                                156
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 161 of 165 PageID #:206




engage in misconduct. This requires that patrol supervisors receive the tools, training, and
support they need to perform their supervisory duties effectively. To that end, CPD should:
1.     Reform CPD’s supervisory structures and incentives to provide all officers with
       meaningful direction and oversight.
       a. Develop and implement policies that establish clear requirements and provide specific
          guidance to ensure the appropriate supervision of all officers;
       b. Ensure that supervisors closely monitor officers under their command, review officer
          uses of force, and direct and guide officers to use force only where necessary, in a
          manner that is safe, and that comports with the principles and values set forth in
          CPD’s revised force policies;
       c. Hold supervisors accountable if they fail to report misconduct that they observe, fail
          to accept and refer to IPRA a misconduct complaint, or otherwise fail to take
          appropriate steps to ensure officer accountability;
       d. Implement appropriate span-of-control ratios in all districts and reform shift
          scheduling to allow for unity of command;
       e. Re-examine the responsibilities of supervisory staff at districts to allow supervisors to
          maximize time spent providing mentorship, oversight, and accountability of officer
          activities;
       f. Provide new supervisors with adequate training on supervisory skills, including
          leadership and management, and provide all supervisors with regular training on
          issues relevant to their supervisory responsibilities; and
       g. Incentivize and reward supervisors who provide close and effective supervision.
2.     Ensure CPD supervisors have the appropriate tools and information necessary to
       provide meaningful supervision.
       a. Commit to putting in place a new and fully integrated EIS system that will allow for
          early identification of problematic behavior trends and appropriate interventions, and
          involve all relevant stakeholders in the process early on to ensure its ultimate success;
          and;
       b. Ensure that data collection and tracking systems are adequate Department-wide to
          support this effort, and audit their use to ensure that these systems are used
          consistently and appropriately.
       E. Officer Wellness and Safety

        Officers must receive the support they need from the Department to perform their
policing responsibilities well and safely, and to address the stressors related to their work. To
better support its officers, CPD should:
1.     Evaluate and respond to the needs of CPD officers.



                                                157
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 162 of 165 PageID #:207




       a. Conduct a needs assessment to determine what additional resources officers desire or
          need to reduce the stressors of their jobs;
       b. Expand the Employee Assistance Program by hiring additional counselors, substance
          abuse specialists, and other staff with specialized training and skills in certain topics,
          including post-traumatic stress disorder, domestic violence, women’s issues, and
          depression;
       c. Coordinate a communication strategy to inform all CPD members of the services
          available through the Employee Assistance Program and ensure that references to the
          range of available counseling and support services are included in Academy trainings,
          including the stress management and wellness trainings;
       d. Explore alternative methods for providing officer support, including anonymous
          support hotlines and group meetings; and
       e. Revise and implement new protocols for evaluation and treatment of officers
          involved in, or who witness, traumatic events, not limited to officer-involved
          shootings.
2.     Incorporate officer wellness principles into all facets of CPD operations.
       a. Explore and evaluate other methods to increase officer access to employee supports
          and services, including how using those services can benefit CPD officers, and
          encourage officers to use these programs; and
       b. Conduct a Department-wide technology and equipment audit to determine what
          equipment is outdated, broken, or otherwise in need of replacement, and develop a
          plan with timelines for repair or replacement of equipment as needed.
       F. Data Collection and Transparency

        To increase transparency and community trust, it is critical that the City improve its data
collection systems and publicly report and release information relevant to its policing and
accountability efforts. Accordingly, the City, through CPD and IPRA/COPA, should:
1.     Improve City data collection systems.
       a. Examine and evaluate current data collection mechanisms and technology to
          determine where there are gaps and inefficiencies;
       b. Create a plan to improve and synthesize City and CPD data collection systems by
          dates certain; and
       c. Develop systems to ensure that data is appropriately and timely analyzed to identify
          trends or patterns in policing activities, including officer use of force and police
          misconduct complaints. The City and CPD should use data collection systems to
          track and identify patterns or practices of constitutional violations, so that corrective
          action can be taken where necessary.
2.     Increase transparency regarding CPD and IPRA/COPA activities.


                                                158
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 163 of 165 PageID #:208




       a. Seek input from community members regarding the type of data and information they
          believe is important for CPD and IPRA to disseminate;
       b. Develop and implement policies mandating regular public reporting of crime trends
          and CPD policing activities;
       c. Develop and implement policies mandating regular public reporting of misconduct
          investigations, including investigations handled not just by IPRA or COPA, but also
          BIA and the districts. These policies should cover regular reporting on complaint
          patterns and trends, investigation outcomes, and discipline (both recommended and
          imposed);
       d. Finalize and formally adopt, as part of CPD and IPRA policy, the video release
          policy, with consideration of expanding the universe of complaints the policy covers;
          and
       e. Develop and implement policies that would increase transparency related to City
          settlements of police misconduct complaints.
       G. Promotions

        To ensure constitutional and effective policing, CPD must promote competent, capable
leaders, and ensure confidence amongst officers that deserving, well-qualified candidates will be
selected for promotions. CPD must review its promotions systems to ensure all qualified
candidates have a chance to be promoted, and improve transparency around the promotions
process to better inform officers of how promotional decisions are made. To that end, CPD
should:
1.     Ensure promotions are fair.
       a. Continue to review promotional exams to ensure they are valid and fairly
          administered;
       b. Schedule promotional exams with sufficient frequency to allow qualified candidates
          frequent opportunity for promotion throughout their careers; and
       c. Review and revise, as necessary, the merit promotion process, to ensure that policies
          and procedures are followed, and that the system is working as intended.
2.     Increase transparency around the promotions process.
       a. Devise and implement mechanisms for teaching officers about the policies and
          procedures guiding the merit promotion process;
       b. Develop mechanisms for improving transparency regarding those who receive merit
          promotions, and the reasons those candidates were selected; and
       c. Continue, and potentially increase, oversight of the merit promotions process through
          the Chicago Office of the Inspector General, and ensure that the OIG’s role in
          overseeing this process is communicated to both officers and the public.



                                               159
 Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 164 of 165 PageID #:209




       H. Community Policing

       CPD should adopt, and incorporate in its policing approaches, an ingrained and
permanent community policing philosophy that humanizes officers and residents to each other
and builds trust between the community and the police; incentivizes police-community
partnerships; and effectively uses these partnerships to solve crime and address community
concerns. To that end, CPD should:
1.     Develop community policing as a core component of CPD’s policing strategies,
       tactics, and training.
       a. Develop and implement, with the help of community members from Chicago’s
          diverse groups, comprehensive recruit and in-service training to officers on how to
          establish formal partnerships and actively engage with diverse communities, to
          include understanding and building trust with minority communities, Muslim
          communities, immigrant and limited English-proficiency communities, persons with
          disabilities, and lesbian, gay, bisexual, and transgender communities;
       b. Incorporate community policing and problem-solving principles into Academy
          training, and require regular in-service training on topics such as procedural justice,
          de-escalation, bias-free policing, diversity and cultural sensitivity;
       c. Create liaison officers in each district that will be responsive to, and specifically
          address, the concerns of minority communities, including LGBTQ individuals,
          Muslims and other religious or ethnic minorities, individuals with limited English-
          proficiency, and individuals with disabilities. District liaison officers should have
          monthly meetings to coordinate Department-wide outreach efforts and strategies;
       d. Develop systems that encourage and facilitate opportunities for officers to actively
          engage with communities while on patrol and gain more familiarity with residents
          through one-on-one interactions;
       e. Increase opportunities for officers to have frequent, positive interactions with people
          outside of an enforcement context, especially groups and communities that have
          expressed a high level of distrust of police; and
       f. Measure, evaluate, and reward individual, supervisory, and agency performance on
          community engagement, problem-oriented-policing projects, and crime prevention.
2.     Ensure that officers police fairly and compassionately in all neighborhoods,
       including in those with high rates of violent crime and in minority communities.
       a. Develop and implement a policy that specifically and comprehensively addresses and
          prohibits discriminatory policing and biased-based policing;
       b. Provide initial and recurring training to all officers that sends a clear and consistent
          message that bias-based profiling and other forms of discriminatory policing are
          prohibited, and ensures that officers are capable of interacting with and providing
          services to all communities;



                                                160
Case: 1:21-cv-01640 Document #: 4-4 Filed: 03/26/21 Page 165 of 165 PageID #:210




     c. Provide training to supervisors and commanders on detecting and addressing bias-
        based profiling and other forms of discriminatory policing;
     d. Provide safeguards for officers who report bias-based profiling and other forms of
        discriminatory policing;
     e. Provide training to supervisors, detectives, and officers on how to detect and report
        potential hate crimes or hate incidents;
     f. Work with community members from Chicago’s diverse racial, religious, ethnic,
        gender, and disability groups to create and deliver cultural awareness training in
        partnership with CPD, and to inform and suggest the development of additional
        measures that may improve police-community relations;
     g. Enforce Department rules regarding appropriate language, respect, and social media
        use;
     h. Collect and analyze enforcement data (including use of force data) to identify patterns
        of unequal enforcement on the basis of race or ethnicity, and devise and implement
        operational changes based on this analysis. Publish stop, search, arrest, and force
        data bi-annually with the analysis of trends, and the steps taken to correct problems
        and build on successes; and
     i.   Capture and track complaints alleging racial and other bias-based profiling or
          discrimination, along with characteristics of the complainants. Analyze this data to
          identify and correct any patterns of discrimination.




                                             161
